                                                                                                      ____________________________
                                                                                                                        ____
                                                                                                                            ____
                                                                                                                                ____
                                                                                                                                     _
                                                                                                                                          ____________

           Case 18-24606-TPA                         Doc 39        Filed 12/26/18 Entered 12/26/18 19:38:42                                  Desc Main
                                                                  Document     Page 1 of 182




           Fill   In this information to idontify the   case:

           Debtor name           Moriarty   Consultants, Inc.
           UnIted States Bankruptcy Court
                                          for the:         WESTERN DISTRICT OF PENNSYLVANIA
       Case number (If known)
                                         18-24606


                                                                                                                                         D   Check ii this is an
                                                                                                                                             amended fling

      Official Form 202
     Declaration Under Penalty of Perjury
                                          for Non-Individual Debtors
     An Individual who Is authorized to act
                                            on behalf of a non4ndividuai debt
     form for the schedules of assets and liabi                                 or, such a, a corporation or partn
                                                                                                                    ership, must sign and submit this
                                                lIties, any other document that
     amendments of those documen                                                 requires a declaration that Is not Inclu
                                    ts. This form must state the indiv                                                    ded in the document, and any
     and the date. Bankruptcy Rule                                     idua l’s posi tion or relationship to the debtor,
                                   s 1006 and 9011.                                                                      the identity of the document,
     WARNING — Bankruptcy fraud
                                  isa serious crime. Making a false
     connection with a bankruptcy case                               etitement, concealing property,
                                       can result in Ones up to $500,000 or                          or obtaining money or property by
     151 9, and 3571,                                                       imprisonment for up to 20 years,                             fraud in
                                                                                                             or both. 18 U.S.C. §S 152, 1341,



                           Declaration and signature


                lam the president, another officer, or an
                                                            authorized agent of the corporation;
                individual serving as a representa                                               a member or an authorized agent of
                                                   tive of the debtor in this case.                                                 the partnership, or another

                I have examined the information in
                                                   the documents checked below and I have
                                                                                            a reasonable belief that the Information
                                                                                                                                     Is twa and correct:
                 Q       Schedule kV- Assets—Reel and Personal
                                                                 Property (Official Form 205N8)
                 Q      Schedule 0 CredItors Who Have Claims Secu
                                                                     red by Property (Officisi Form 2060)
                        Schedule SF Creditors Lithe Have Unse
                                                                cured Claims (Official Form 206E1F3
                 O      Schedule G: Executosy Contracts end Unex
                                                                  pired Leases (Official Form 205G)
                o       Schedule H: Codebtors (Official Form 206K)
                O          Summary of Assets end Liabilities (or Non-In
                                                                         dividuals (Official Form 206Sum)
                           Amended Schedule
                Q          Chapter II or Chapter 9 Cases: List of Cred
                                                                       itors Who Have the 20 Largest Unsecure Clai
                Q          Other document that requires a decla                                              d     ms and Are Not Insiders (Official Form 204)
                                                                ration

            I   declare under penalty of pecury that the
                                                         foregoing is true and correct,
                Executed on        December     26, 2018           X tel Keenan Holmes
                                                                     Signature of individual signing on beha
                                                                                                             lf of debtor

                                                                     Keenan Holmes
                                                                     Printed name

                                                                     Chief Executive Officer
                                                                     Position or relationship to debtor




Official Form        202                                     Declaration Under Penalty of Perju
                                                                                                ry for Non-Individual Debtors
5011w.,.   copy, igN (ci t996-2017 ant can. LLC -w*w bntannl
                                                                                                                                                 Bail   Ca,. BIl*ruptcy
                                                                                                                            ____
                                                                                                                            ____
                                                                                                                                 __
                                                                                                                                 __




             Case 18-24606-TPA                       Doc 39         Filed 12/26/18 Entered 12/26/18 19:38:42        Desc Main
                                                                   Document     Page 2 of 182
             Fill in this informatIon (a identify the
                                                      case;
             Debtor name Moriarty Con
                                              sultants, Inc.
             United States Bankruptcy Court for the:      WESTERN DISTRICT OF PENNSYLVANIA
             Case number Il known)      18-24606

                                                                                                                O       Check :f (his is an
                                                                                                                        amended flung

         Official Form 2OSSum
         Summary of Assets and Liabilities for
                                               Non-Individuals
                                                                                                                                        12)15
         IflS Summary of Assets

         I      Schedule NB: Assets-Real and Personal
                                                      Property (Official Form 206N8)
                la Real property:
                   Copy ne 86 From Schedule A’S
                                                                                                                        5                      0.00
                lb Total personal property:
                   Copy line 91A from Schedule NB
                                                                                                                        5                      0.00
                It, Total of all property:
                    Copy line 92 From Schedule N!
                                                                                                                                              0.00
    tPS Summary of LIabIlItIes
                                                                          -   .   —




     2.        ScheduleD: Creditors Who Have Claims
               Copy the total dol:ar amount listed in Colum Secured by Pmpefly(Clr’claI Form 2060)
                                                           n A, Amount of claim. from line 3 of Schedule
                                                                                                         D          5              274,517.85
     3         Schedule SF: CredItors Who Have Unse
                                                            cured Claims (Official Form 206E1F)
               3a. Total claim amounts of priority unse
                                                          cured claims:
                   Copy the lotal claims from Part I from line 5a
                                                                  ci Schedule &F
                                                                                                                    5
                                                                                                                                              0,00
               3b. Total amount of claims of nonpdodty amo
                                                                 unt of unsecured claims:
                   Copy the total of the amount of claims (corn
                                                                Part 2 from line 5b of Schedule E’F
                                                                                                                +5              1,105,494.74

    4.        Iota) liabilities
              tines 2 + 3a + ab
                                                                                                                             USDM1LSS)




 Official Form 2C6Sum                                  Summary of Assets and LiabIlities for Non
50frw.;6 Copynghl IC) 1525-flu                                                                   -Individuals
                                  OW C.,., itt .,.wwblilcaw corn                                                                    page I
                                                                                                                        Uni Cute Oaitjplcy
                                                                                                                           __________________
                                                                                                                                    ______
                                                                                                                                    ___
                                                                                                                                    ___
                                                                                                                                   ___
                                                                                                                                        ___
                                                                                                                                        ___
                                                                                                                                       ___
                                                                                                                                             ___
                                                                                                                                            ___
                                                                                                                                             ___
                                                                                                                                            ___
                                                                                                                                                 ___
                                                                                                                                               ___
                                                                                                                                                ___
                                                                                                                                                               __________________
                                                                                                                                                              _____

                                                                                                                                                                                 _________________
                                                                                                                                                       ___
                                                                                                                                                       ___
                                                                                                                                                        ______
                                                                                                                                                           ___
                                                                                                                                                            ___ ___
                                                                                                                                                               ___
                                                                                                                                                                 ___
                                                                                                                                                                   ___
                                                                                                                                                                  ______
                                                                                                                                                                      _____
                                                                                                                                                                                     ___
                                                                                                                                                                                     ___
                                                                                                                                                                                         ___
                                                                                                                                                                                         ___
                                                                                                                                                                                             ___
                                                                                                                                                                                             ___
                                                                                                                                                                                                 ___
                                                                                                                                                                                                 ___
                                                                                                                                                                                                     ___
                                                                                                                                                                                                      ___
                                                                                                                                                                                                         ___
                                                                                                                                                                                                          ___
                                                                                                                                                                                                            ___
                                                                                                                                                                                                              __




                     Case 18-24606-TPA                                   Doc 39           Filed 12/26/18                Entered 12/26/18 19:38:42                                 Desc Main
             Fill In this lnfonnaUon
                                     to identify the case:   Document         Page 3 of                                      182
             Debtor name
                               Mory Consultants,_
                                                        Inc.
             United States Bankruptcy                                                                                          —



                                       Court for the: WESTE
                                                             RN DISTRICT OF PEN
                                                                                NSYLVANIA
             Case number (if known)
                                      18-24606


                                                                                                                                                                               Q Check if this is an
                                                                                                                                                                                   amended filing
           Official Form 206NB
           Schedule AIB: Asset
                               s
            Disclose all property,                                  -                Real and Personal P
           Include all property
                                      real and personal, wh
                                                                  ich the debtor owns                    roperty
                                  In which the debtor
           which have no book                                holds rights and powersor in which the debtor has any other leg
                                   value, such as fully                                   exercisable for the deb                        al, equitable, or future
           or unexpired leases.                              dep                                                    tor                                            intere
                                   Also list them on Sch reciated assets or assets that were not cap ’s own benefit. Also include assets and st.
                                                               edule G: Executory Co                               ital ize d. In Sch edu  le AIB                      properties
                                                                                          ntracts and Unexpire
           Be as complete and                                                                                     d Leases (Official Form , list any executory contracts
                                  accurate as possible.                                                                                         206 G).
          the debtor’s name and                                If more space Is nee
                                                                                      ded
          additional sheet is atta case number (If known). Also identify the , attach a separate sheet to this form. At
                                     ched, Include the am                               for                                                 the
                                                                 ounts from the attachm m and line number to which the additIonal top of any pages added, write
                                                                                           ent In the total for the                             information applies.
           For Part 1 through Par                                                                                    pertinent part.                                   If an
                                      t
           schedule or depreciati 11, list each asset under the appropriate
                                     on schedule, that giv                               category or attach sep
          debtor’s interest, do                                  es the details for eac                            arate supporting sch
         Ima Cash andnot deduct the value of secured claims.                            h asset in a particular                              edules, such as a fixed
                                     cash equivalents                               See the Instructions to category. List each asset only once. In val asset
         1. Does the debtor hav                                                                                und  ers  tand the terms used In                     uing the
                                    e any cash or cash equ
                                                                                           ——
                                                                                                   ______
                                                                                                               ______                                this form,
                                                                   ivalents?
             0 No. Go to Part 2.
                                                                                                                          ——




             I Yes Fill in the info
                                    rmation below.
            All cash or cash equiva
                                        lents owned or contro
                                                                     lled by the debtor

        3.                                                                                                                                              Current value of
                  Checking, savings, mo
                  Name of institution (ba ney market, or financial brokerage accoun                                                                     debtor’s Interest
                                            nk or brokerage rirm)                                ts ((denti& all)
                                                                                     Type of account
                         First National Bank                                                                                Last 4 digits of accoun
                                                                                                                                                     t
                        4140 2. State Stree                                                                                number
                 3,1. Hermitag                     t
                                     e, PA 16148
                                                                                    checking
                                                                                                                                                                  $35,895.00
      4.         Other cash equivalents
                                              (Identify all)
      5.      Total of Part 1.
              Add lines 2 through 4 (inc
                                         luding amounts on any
                                                               additional sheets). Copy                                                                                                $35,895.00
                                                                                        the total to line 60.
     -.
                  Deposits and Prepay
                                         ments
    6. Does the debtor hav
                              e any deposIts or pre
                                                    payments?
       • No. Go to Par
                         t 3.
       o Yes Fill in the information
                                     below.

  Accounts
           receivable
  10. Does the debtor hav                                                        -   —_
                                                                                         ___


                              e any accounts receIv
                                                                                            ___
                                                                                                   ___
                                                                                                      ___
                                                                                                              ___
                                                                                                                 ___
                                                                                                                    ___


                                                     able?
                                                                                                                        ___
                                                                                                                           ___
                                                                                                                               ___
                                                                                                                                     ___
                                                                                                                                        ___
                                                                                                                                             ___
                                                                                                                                                   ___
                                                                                                                                                          ___
                                                                                                                                                                ___
                                                                                                                                                                      ___
                                                                                                                                                                         ___
                                                                                                                                                                            ___
                                                                                                                                                                               ___
                                                                                                                                                                                    ___
                                                                                                                                                                                        ___


      ONo, GotoPan4.
                                                                                                                                                                                             ___
                                                                                                                                                                                                 ___
                                                                                                                                                                                                     __




      • Yes Fill in the info
                             rmation below.
  11.     Accounts receivable
          1 la. 90 days old or less:
                                                       426,000.00                              -


                                         face amount                                                                                       0.00    =
                                                                                                         doubtful or uncollectibte
                                                                            —                                                                          .,..

                                                                                                                                                                                      $426,000.00
                                                                                 —
                                                                                     —



                                                                                                                                   accounts

Official Form 2Q5&B
                                                                           Schedule NB Assets
Software Copyr,ghl        1996.2017 East case,                                                               Real and Personal Pro
                                                                                                                                   perty
                                                                                                         -
                     0)
                                                 ia.c   .   ww.v bastoase corn
                                                                                                                                                                                              page 1
                                                                                                                                                                                   Best Case Bankruptcy
                                                                                                                               __________-
                                                                                                                                ____________




              Case 18-24606-TPA                                 Doc 39          Filed 12/26/18 Entered 12/26/18 19:38:42                                      Desc Main
        Fill In this Information to Identify the case:                         Document     Page 4 of 182
        Debtor name          Moriarty Consultants, Inc.

        United States Bankruptcy Court for the:                   WESTERN DISTRICT OF PENNSYLVANIA                 —           -—




       Case number (if known)              18-24608

                   —
                                                                                                                                                    Q Check if this isan
                                                                                                                                                      amendedfiling
   Official Form 206D
   Schedule D: Creditors Who Have Claims Secured
                                                 by Property                                                                                                                            12/15
   Be as complete and accurate as possIble.
   1. Do any creditors have claims secured by debtors property?
        C No. Check this box and submit page 1 of this form to the court with debtor’s
                                                                                       other schedules. Debtor has nothing else to report on this form
        • Yes. Fill in alt of the information below.

  1Ffl1               List Creditors Who Have Secured claims
       2- List in alphabetical order all creditors who have secured claims.                                                    Column A                               Column B
       claim, 1.51 the creditor separately for each claim.                  if a creditor has more than one secured
                                                                                                                               Amount of claim                        Value of collateral
                                                                                                                                                                      that supports this
                                                                                                                               Do not deduct the value                claim
                                                                                                                               of cotaterai.
  JFirst National Bank                              -             Describe debtor’s property that is subject to a lien
            creditors Name                                                                                                     —        $145,695.88               .       .!145,695.88
            4140 E. State Street
            Hermitage,_PA 16148
            creolors mailing adoress                              Describe the lien

                                                                  Is the creditor an insider or related party?
                                                                  • No
            crod,los email address,   if   known                  C Yes
                                                                  is anyone eise liable on this claim?
            Date debt was incurred                                • No
                                                                  o Yes    Eu out Schedule H: Codebtcrs (Official Form 206H)
            Last 4 digits of account number

            Do muitipie creditors have an                        As of the petition fIling date, the claim Is:
            interest in the same property?                       C’eck au that appiy
            • No                                                 C   contingent
            C  Yes, Specify each creditor,                       C   Unhquidated
           including this creditor and its relative
           priority
                                                                 C Disputed


  3.     Total of the dollar amounts from Part 1, column A, Including the amounts
                                                                                  from the Additional Page, if any.
                                                                                                                                    [   $145,695.88   1
  -.         List Others to Be Notified for a Debt Already Listed In Part 1,____
                                                                                                           -   —
                                                                                                                                                  —       .   ,




  List in aiphabetical order any others who must be notified for a debt aiready
  assignees of claims listed above, and attorneys for secured creditors.        listed in Part I. Examples of entities that may be listed are collection agencies,

  If no others need to notified lorthe debts listed in Part 1, do not fill out orsubm
                                                                                      it this page. If additional pages are needed, copy this page.
          Name and address
                                                                                                               On which One in Part I did        Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                        Schedule 0: Creditors Who Have Claims Secured by Property
                                                                                                                                                                                 page 1 of 1
Software copight ci 1996.2017     Best      case. LLc   -wvw   beatcass corn
                                                                                                                                                                          6e5   case   Bafl.Cr41y
                                                                                                                                      __________.--——




             Case 18-24606-TPA                       Doc 39        Filed 12/26/18 Entered 12/26/18 19:38:42                                                    Desc Main
      Fill In this information to Identify the case:
                                                                  Document     Page 5 of 182
      Debtor name         yConsultantsJnc.                                         -      —      -
                                                                                                                         -       -   —-




      United States Bankruptcy Court for the:        WESTERN DISTRICT OF PENNSYLVANIA                            —      —




    Case number (if known)            18-24606

                                                                                                                                                           C   Check if this is an
                                                                                                 ——
                                                                                                                                                I              amended filing
   Official Form 206E/F
   Schedule ElF: Creditors Who Have Unsecured Claims
   Be as complete and    accurate as possible. Use Part I for creditors with PRIORITY unsecured
                                                                                                                                                                                      12/15
   List the other party to any executory contracts or unexpired eases                                claims and Part 2 for creditors with NONPRIORITY unsecured claims.
                                                                         that could result in a claim. Also list executory contracts on Schedule A/B:
   Personal Property (Official Form 206AJB) and on Schedule 0: Execufoty                                                                                Assets Real and
                                                                                 Contracts and Unexpired Leases (Official Form 2060), Number the entries in
                                                                                                                                                                                  -



   2 in the boxes on the left. If more space is needed for Part icr Part 2,                                                                                   Pans I and
                                                                            fill out and attach the Additional Page of that Part inciuded in this form.
  IFT1i List All Creditors with PRIORITY Unsecured Claims

           I. Do any creditors have priorIty unsecured ciaims7 (See U
                                                                      U.S.C § 507)
              • No Go to Part 2.

              C Yes.   Go to sne 2.


                  List All Creditors with NONPRIORITY Unsecured Claims
           3. List in aiphabeticai order all of the creditors with nonpriorlty unsecured                                                                                              -—   —



                                                                                         claims lithe deblor has more lhan 6 creditors wtn nonprioriw unsecued :iaims,
              out and attach the Additional Page of Part 2.                                                                                                            fill

                                                                                                                                                                    Amount of claim

  ZZ          Nonpdorlty creditors name and mailing address                    As of the petition filing date, the claim is:     Check a!! that apply
              ADP, LLC
                                                                                                                                                                      ._.
                                                                                                                                                                            —




                                                                               C ccnungent
              P.O. Box 842875
              Boston, MA 022842875
                                                                               C   Unuquidated
                                                                               C   Disputed
              Date(s) debt was incurred
                                          —
                                                                               Basis for the claim:
              Last 4 dIgits of account number
                                                 —
                                                                               Is the claim subject to offset?    • No       C Yes

      El Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is,      Check    at! that apply                        $35,345.39
              AmeriCan Express
                                                                              C contigent
              PC Box 1270
              Newark, NJ 07101
                                                                              C Uniiquidated
                                                                              C Disputed
              Date(s) debt was incurred
                                          —
                                                                              Basis forthe claim:_
              Last 4 digits of account number
                                                 —
                                                                              is the ctam subject to offset?       No       C Yes
             Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim Is: Check         a!lthat apply                     $13404170
             Barbara Zicherman
                                                                                                                                                               -




             Fitzpatrick Lenft & Bubba PC
             4001 Schoolhouse Lane
                                                                              C Conti.ge.9t
             P.O. Box 219
                                                                              C Unliquidated
             Center Valley, PA 18034                                          C Dis p uted
             Date(s) debt was Incurred    —
                                                                              Basis for the claim:
                                                                                                     —

             Last 4 digits of account number_                                 Is the claim subject to offset?      No    C Yes                                                        -




1T4        lNonprlorltycreditorsnarne and mailing address                    As of the petition filing date, the claim is; Check a! :batapply
             Bernstein-Burkley, P.C.
                                                                             C Conlirge.9t
             Gulf Tower, Suite 2200
             707 Grant Street
                                                                             C Unliquldated
             Pittsburgh, PA 15219                                            C Disputed
             Date(s) debt was Incurred   —
                                                                             Basis forthe claim:
                                                                                                     —




       -     Last 4 digits of account nurnber_                               is the claim subject to offset?     • No    C Yes




Official Form 206E1F                                       Schedule E/F: creditors Who Have Unsecured Claims
                                                                                                                                                                                 page 1 of 3
ScltwreCocyr ;ht je) 19_.2317 Best Casa. LIC -wwwbestcase ccii-
                                                                                                           23346                                                      flea: Case BarL’uccy
                                                                                                                                                      ___       ___________




           Case 18-24606-TPA                                 Doc 39           Filed 12/26/18 Entered 12/26/18 19:38:42                                            Desc Main
                                                                             Document     Page 6 of 182
    Debtor       Moriarty Consultants, Inc.                                                                       Case   number (riwn)
                 Na,o
                                                                                                  -



                                                                                                                                                      1!-!!P!
  5
        J Nonpriority creditors name and mailing address                                As of the petition filing date, the claim is:   Checkall that apply                      $33,165.15
             Consolidated Communication                                                 C Contingent
             P.O. Box 66523                                                             C Uniiquidated
             Saint Louis, MO 63166-6523
                                                                                           Disputed
             Date(s) debt was incurred
                                            —
                                                                                        Basis forthe claim:
             Last 4 digits of account number
                                                                                       is the ciaim subje;i to offset?   I No C Yes
  [6J Nonpriority creditor’s name and mailing address                                  As of the petition filing date, the claim is:    Check all that apply                   $612,360.00
             Mass Capital
                                                                                                                                                                   —




                                                                                       C Contingent
             do Vadim Serebro
                                                                                       C Unhquidated
             55 Broadway, Third Floor
             New York, NY 10006                                                        C Dispuied
             Date(s) debt was incurred                                                 Basis for the claim:
                                           —
                                                                                                              —


             Last 4 digits of account number_                                          is ihe claim subjeci to offset?     NO   C Yes

  LIEu       Nonpriority creditor’s name and maiHng address                            As of the petition filing date, the ciaim is:    Check   a/tIbet apply      —
                                                                                                                                                                       —-       $37,000.00
             ML Factors Funding LLC                                                    C Contingent
             428 Central Avenue                                                        C Urliquidaled
             Cedarhurst, NY 11516                                                      C Dispd
             Date(s) debt was incurred_
                                                                                       Basis for the claim:   —


             Last 4 digits oi account number
                                                       —
                                                                                       is the ciarm subject to cifset?     No   C Yes
 jJ6_J Nonpriority creditor’s name and maiiing address                                 As of the petition filing date, the ciaim is:    Chock al/that apply                       $5,298.80
       Sprint                                                                          C Contingent
       P.O. Box 4181                                                                   C Uniquidated
       Carol Stream, IL 601974151                                                      C asputed
             Date(s) debt was Incurred
                                                                                       Basis for the ciaim:   —

             Last 4 digits of account number
                                                       —
                                                                                       is the ciaim subject to offsei?   I No C Yes

 ‘Z Treasurer
    Nonpriority creditor’s name and mailing address                                   As of the petition filing date, the claim is:    Checkallthat apply                     $106,181.30
                     City of Pittsburgh                                               C Ccr.vngent
           Taxpayer Services                                                          C uni;quidated
           414 Grant Street, Room 205
                                                                                          Dispuied
           Pittsburgh, PA 15219-2476
            Date(s) debt was incurred                                                 Basis for the ciaim:
                                          —
                                                                                                              —




           Last 4 digits of account number_                                           is the claim subject to offset?      No   C Yes

 12E1 Nonprioritycreditor’s name and mailing address                                  Asofthe petition filing date, the ciaim is:      Checkallthat apply          —
                                                                                                                                                                       —       $76,818.45
           UPMC Healthplan                                                            C Conhr.gent
           600 Grant Street                                                           C Unliquidated
           Pittsburgh, PA 15219                                                       C D:spueo
           Date(s) debt was incurred
                                          —                                           Basis for the claim:    —


           Last 4 digits of account number
                                                      —                               is the claim subject to cffsei?     No    C Yes
5ThH Nonpricrity creditor’s name and maiilng address                                  As of the petition filing date, the claim is; Check    all tat apply                       $9,511.70
     Xerox Financial Services                                                         C Contngent
     P.O. Box 202882                                                                  C Untiouldatea
     Dallas, TX 75320-2882                                                            C Disputec
           Date(s) debt was incurred
                                          —
                                                                                      Basis for the claim:   —



           Last 4 digits of account number
                                                      —
                                                                                      is the cialm subject to offset?     No    C Yes

IF1il’ List Others to Be Notified About Unsecured Claims

4. LIst in aiphabeticai order any others who must be notified (or claims listed in Parts I and 2. Exampies of entities mat may
                                                                                                                               be iisled are coiieclton agencies.
   assignees of claims listed above, and attorneys for unsecured crediiors


ofriciai Farm 206 ElF                                                 Schedule ElF: Creditors Who Have Unsecured Claims                                                           Page 2 of 3
Software Copyright (°i 1996-2017 Best Case, LLC       VAVW   bestease corn
                                                  .
                                                                                                                                                                           Best Case Bankruatcv
           Case 18-24606-TPA                     Doc 39           Filed 12/26/18 Entered 12/26/18 19:38:42                                                Desc Main
                                                                 Document     Page 7 of 182
   Debtor                   Consultants,_Inc.                        —
                                                                                 —
                                                                                                     Case number             (if   known)      18-24606
               Name                                                                                                                                          -       -            -




     if no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this
                                                                                                            page. If additional pages          are   needed, copy the next page.
            Name and mailing address
                                                                                                    On which line in Patti or Part 2 Is the                      Last 4 dIgits of
                                                                                                    related creditor (If any) listed?                            account number, if
                                                                                                                                                                 any
  1ZFTht       Total Amounts of the Priority and Nonpriority Unsecured Claims                     -     -    —               -




  5. Add the amounts of priority and nonpriority unsecured claims.

   Sa, Total claims from Part 1                                                                                              Total of claim amounts
                                                                                                       Sa.           $                               0.00
   5b. Total claims from Part 2
                                                                                                       Sb.       +   $   -
                                                                                                                                      -        116249474
   Sc.
                       1 and 2                                                                         Sc.           $   -           —    -.
                                                                                                                                                 1,142,49CM




Officai Form 206 ElF                                       Schedule ElF: Creditors Who Have Unsecured Claims                                                                 Page 3 of 3
So!wjae Ccpyn1 (c) 1996-2017 Best Case Lit- ww, bosfcass   tot                                                                                                      Best   Case Ban%rJ:cy
                                                                                                                    __       ______________________
                                                                                                                                                              _




          Case 18-24606-TPA                       Doc 39          Filed 12/26/18 Entered 12/26/18 19:38:42                     Desc Main
                                                                 Document     Page 8 of 182
   Fill In this (ntonnaUon to Identify the case:
   Debtor name        Moriarty Consultants, Inc.            —
                                                                                                          —




   United States Bankruptcy Court for the:         WESTERN DISTRICT OF PENNSYLVANIA

   Case number (if kflown)      18-24606                         -   -




                                                                                                                                Check if this is an
  L____.                                                     -
                                                                                                                                amended filing

  Official Form 206G
  Schedule C: Executory Contracts and Unexpired Leases                                                                                           12/15
  Be as complete and accurate as possible. If more space is needed, copy and attach the additional
                                                                                                   page, number the entries consecutively.
         Does the debtor have any executory contracts or unexpired leases?
       C No. Check this box and file this form with the debtor’s other schedules. There is nothing else to
                                                                                                           report on this farm,
       • Yes. Fill in all of the infarmaton below even if the contacts of leases are listed on
                                                                                               Schedule NB: Assets Real and Personal             Pmpedy
 (Official Farm 206N6).
                                                                                                                -




  2. List all contracts and unexpired leases                                   State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contractor unexpired
                                                                               lease
  2.1.        State what the contract or                 2 Bala Plaza, Suite 300
              lease is for and the nature of             333 E. City Avenue
              the debtors interest                       Bala Cynwyd, PA 19004

                  State the term remaining                                         Courtney Fernandez
                                                                                   American Executive Centers
              List the contract number of any                                      Two Bala Plaza, Suite 300
                    government contract                —         .______
                                                                                   BalaCynwyd, PA 1 9004


  2.2.       State what the contract or                 3904 Perrysville
             lease is for and the nature of             Avenue
             the debtor’s interest                      Pittsburgh, PA
                                                        15241-1748
                  State the term remaining              1 year 8 months
                                                                                   L&M Cyrus Properties, LLC
              List the contract number of any                                      10370 Midway Drive
                    government contract                                            New Middletown, OH 44442              —




 2.3.        State what the contract or                 5907 Penn Avenue,
             lease is for and the nature of             Suite 212
             the debtor’s interest                      Pittsburgh, PA 15206

                 State the term remaining
                                                                                   Real Estate Enterpnses.Com, Inc.
             List the contract number of any                                       243 Morewood Avenue
                   government contract                 —
                                                                                   Pittsburgh, PA 15213


 2.4.        State what the contract or                 261 West 26th Street
             lease is for and the nature of             Erie, PA 16508
             the debtor’s interest

                 State the term remaining              6 months
                                                                                   Samuel A. Barzano
             List the contract number of any                                       635 West 26th Street
                   government contract                                             Erie, PA 16508




Official Form 2060                             Schedule 0: Executory Contracts and unexpired Leases                                          Page 1 of 2
Sofiware Copy’gil (c) 99€.2O7 Best Case, LI.C ‘e.w bescase con
                                                                                                                                       Best Cat. 5a—IWLPI:y
          Case 18-24606-TPA                              Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
    Debtor 1 Moriarty Consultants, Inc.                            Document     Page 9 of 182
                                                                               -   --               Case number   ((known)   18-24606
               First Name                  M,ddle Name             Last Name


            I Additional Page              if You Have More Contracts or Leases

   2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                        whom the debtor has an executory contract or unexpired
                                                                                        lease
   25.        State what the Contract or                    9155 Marshall Road
              lease is for and the nature of                Cranberry Twp., PA
              the debtors interest                          16066

                   State the term remaining                 1 year S months
                                                                                            William Jack Holmes, Inc.
               List the contract number of any                                              9155 Marshall Road, Suite 103
                     government contract                                                    Cranberry Twp, PA 16066




Official Form 2D6G                                Schedule G: Executory Contracts and Unexpired Leases                                        Page 2 of 2
Sot*e’e CcpcigP tc) 1996-nil Best   case   tIC   ‘wi estcase con
                                                                                                                                        Beet Case Ba—ksçtcy
                                                                                                                      ____                      _____
                                                                                                                                                _____
                                                                                                                                                ___
                                                                                                                                                ___
                                                                                                                                                  _____




             Case 18-24606-TPA                     Doc 39          Filed 12/26/18 Entered 12/26/18 19:38:42                             Desc Main
                                                                 Document      Page 10 of 182
    Fit) In this information to identity the case:
    Debtor name        MorJ4jConsultants
                                                      i!_             --
                                                                                                ——




   I United States Bankruptcy Court for the:        WESTERN DISTRICT OF PENNSYLVANIA

   1Case number (it krcwn)       18-24606

  L.                                                                                                                                C   Check if this is an
                                                                                                                                        amended filing

  Official Form 206H
  Schedule H: Your Codebtors
                                                                                                                                                           12/15
  Be as complete and accurate as possible. If more space Is needed,
                                                                    copy the Additional Page, numbering the entries consecutively. Attach the
  Additional Page to this page.

          1. Do you have any codebtors?

   C No. Check this box and submit this form to the court with the debtors other
                                                                                 schedules. Nothing else needs to be reported on this form.
   • Yes

       2. In Column 1, list as codebtors all of the people or entities
                                                                             who are also liable for any debts listed by the debtor in the schedules
          creditors, Schedules 0-C. Include all guarantors and co-obligors.                                                                              of
                                                                                   In Column 2, identify the creditor to whom the debt is owed and each schedule
          on which the creditor is listed. If the codebtor is liable on a debt to more
                                                                                       than one creditor, list each creditor separately in Column 2.
                Column 1: Codebtor                                                                         Column 2: Creditor


               Name                            Mailing Address                                         Name                              Check all schedules
                                                                                                                                         that apply:
       2.1     Arlinda Moriarity               9155 Marshall Road, Suite 102                           Mass Capital                      C 0
                                               Cranberry Twp, PA 16066                                                                   C ElF
                                                                                                                                         CC



       2.2    Arlinda Moriarity               9155 Marshall Road, Suite 102                            First National Bank              C 0
                                              Cranberry Twp, PA 16066
                                                                                                                                        C F/F
                                                                                                                                        CG



       2.3    Arlinda Moriarty                9155 Marshall Road, Suite 102                            On Deck                          C 0
                                              Cranberry Twp, PA 16066
                                                                                                                                        C F/F
                                                                                                                                        CC



    2.4       Arlinda Moriarty                9155 Marshall Road, Suite 102                           ML Factors Funding                C 0
                                              cranberry Twp, PA 16066                                 LLc                               C F/F
                                                                                                                                        CC




Official Form 206H                                                          Schedule H: Your Codebtors
SgtnarecopyI’it Ict 1906.2Y’7 5,51 Case. LIC -ww bosftase cccv                                                                                      Page 1 of 1
                                                                                                                                                fleet case Dalwuctty
                                                                                                      _
                                                                                                                           _________________
                                                                                                                           _
                                                                                                                                         _




             Case 18-24606-TPA                       Doc 39           Filed 12/26/18 Entered 12/26/18 19:38:42                              Desc Main
                                                                    Document      Page 11 of 182


    Fill In this infonnaflon to Identify the case:
    Debtor name         Moriarty Consultants, Inc.

    United States Bankruptcy Court for the:           WESTERN DISTRICT OF PENNSYLVANIA

    Case number (1 k wn)          18-24606
                                                                                                                                             Check if this is an
  L..                                                                                                                                        amended filing


  Official Form 207
  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                                                          04116
  The debtor must answer every question. if more space Is needed, attach a separate
                                                                                    sheet to this form. On the top of any additional pages,
  write the debtor’s name and case number (if known).

  ome

  1. Gross revenue from business

        C     None.

            Identify the beginning and ending dates of the debtor’s fiscal year,                 Sources of revenue
            which may be a calendar year                                                                                                    Gross revenue
                                                                                                 Check all that apply                       (before deductions and
                                                                                                                                            exclusions)
            From the beginning of the fiscal year to filing date:
            From 1/01/2016 to Filing Date
                                                                                                 • Operating a business                             $11,000,000.00
                                                                                                                                              ——



                                                                                                 C
                                                                                                                                                          —



                                                                                                     Other


         For prior year:
         From lI0l/2017to12131/2017
                                                                                                 • Operating a business                             $1 2,000,000.00
                                                                                                 C   Other


        For year before that:
        From 1101/2016 to 12/31/2016
                                                                                                 • Operating a business                            $12,000,000.00
                                                                                                 C   Other

 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. non-business income may include
                                                                                                      interest, dividends, money collected from lawsui:s.
    and royalties. List each source and the gross revenue for each separately. Do not include revenue
                                                                                                       listed in line 1.
        • None.

                                                                                                Description of sources of revenue          Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)
jst Certain Transfers Made Before Filing for Bankruptcy

3. CertaIn payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements—to any creditor, other than regular employee
                                                                                                                       compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This
                                                                                                                        amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment)

        C   None.

        Creditor’s Name and Address                                        Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                               Check al/that apply



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 1
Sctwre Ccry’.gh It) 1996-2017 Cast Case, LLC -w%’,w.besIcasa torn
                                                                                                                                                    5ea case Bark9J1cy
             Case 18-24606-TPA                    Doc 39           Filed 12/26/18 Entered 12/26/18 19:38:42                                Desc Main
   Debtor         Mory Consultants, Inc.
                                                                 Document      Page 12 of 182
                                                                        —
                                                                                                         Case number   (itknown)   18-24606


            Creditor’s Name and Address                                      Dates                Total amount of value        Reasons for payment or transfer
          3.1.                                                                                                                 Check all that apply
                    See attached list                                                                              $0.00       C   Secured debt
                                                                                                                               C   Unsecured loan repayments
                                                                                                                               o   Suppliers or vendors
                                                                                                                               C   Services
                                                                                                                               O   Other


  4. Payments or other transfers of property made within 1 year before filing this case that benefited
     List payments or transfers, including expense reimbursements, made within 1 year before filing                 any insider
                                                                                                           this case on debts owed to an insider or guaranteed
     or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit
                                                                                                               of the insider is less than 56.425. (This amount
     may be adjusted on 4(01119 and every 3 years after that with respect to cases filed on or after the date of adjustment,)
     listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor                             Do not include any payments
                                                                                                         and their relatives; general partners of a partnership
     debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing
                                                                                                              agent of the debtor. 11 U.S.C. § 101(31).
         C     None,

         Insider’s name and address                                         Dates                Total amount of value        Reasons for payment or transfer
         Relationship to debtor
         4.1. See attached list
                                                                                                                  $0.00

 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property
                                                                                                                              repossessed by a creditor, sold at
    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed line
                                                                                                                                in    6.
         • None

         Creditor’s name and address                             Describe of the Property                                   Date                    Value of property

 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set ott or otherwise
                                                                                                                                   took anything from an account
    of the debtor without permission or refused to make a payment at the debtor’s direction from an account of
                                                                                                                        the debtor because the debtor owed a
       debt.

        I    None

         CredItor’s name and address                             Description of the actIon creditor took                    Date action was                   Amount
                                                                                                                            taken
  -.             Legal Actions or Assignments                          —______    -_______
                                                                                                     -   —        ——--——.
                                                                                                                                              .
                                                                                                                                                                      —




7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
                                                                                                                                              was invOlved
       in any capacity—within 1 year before filing this case.

        • None.

                 Case title                                      Nature of case             Court or agency’s name and             Status of case
                 Case number                                                                address
B. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in
                                                                                                                                              the hands of a
   receiver, custodian, or other court.appointed officer within 1 year before filing this case.

        • None


,çtain Gifts and Charitable Contributions

9. LIst all gifts or charitable contributions the debtor gave to a recipient withIn 2 years before filing this case unless the aggregate
                                                                                                                                         value of
   the gifts to that recipient is tess than $1,000



Official Form 207                                Statement of Financial Affairs for Non-IndIvIduals Filing for Bankruptcy                                        page 2
Soih’a’e Copyr;hi IC) 1996.2D’7 3as Case i.Lc •‘w bostase c:’n
                                                                                                                                                     eesi case Ork:upi:,
Case 18-24606-TPA         Doc 39          Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
                                        Document      Page 13 of 182




                                   MORIARTY CONSULTANTS INC
                                    Transaction List by Vendor
                                         December 1,2014   -   December    4,2018


                                ‘fran sac
                       Date     Ion Type      Hum    Poetlnp                        Account                 Amount
       EVERYDAY
        PEOPLE
                   1211012014   Check       EPF     Yes         1006 Savings Account 6258                   ‘33,000.00
                   lvi 212014   Check       EEl     Yes         1006 SivIngs Accouni 6258                    -2,00,00
                   1212312014   Check       EEl’    Yes         tCOBSivlngsAccountS2SS                      .35.000.00
                  01/0712015    Check       EEl     Yes         1006 Savings Account 8251                   -39,000,00
                  0110212016    Chedi       EEl     Yes         1006 S.vkigs AccouM 8288                     -t,000DO
                  OIIlmolS      Check       EEl’    Yes         1006 SavIngs Account 8258                    -1.500.00
                  0112012015    Chick       EEl     Yes         1006 S,vingsAccouni 6258                    -40,000.00
                  0112312015    Check       Efl     Yes         1008 SavIngs Account 8256                    ‘1,00000
                  0112812016    Check       Efl     Yes         1006 Savings Account 8256                    -1,00000
                  0112612015    Chick       EFI     Yes         4006 SavIngs Account 8256                      .700.00
                  02103/2015    Check       EEl     Yes         1006 SavIngs Account 8256                   -15,000.00
                  0210512015    Check       EFI     Yes         1006 Savinos Account 5258                   .41,000.00
                  02/09I2OIS    Check       EFI     Yea         1006 SavIngs Accounl 6255                    -1.200.00
                  0211212015    Check       EFI     Yes         1012 Checking:New Gens,M CheckIng 3778       .1,00000
                  0211712015    Check       EEl     Yea         1006 Savings Aunt 8258                      -40,000.00
                  02120/2015    Check       Err     Yes         1085.vkigsAccoimtl2Sl                          -90MG
                  02/2412015    Check       EEl     Yea         1006 SavIngs Account 6255                      -700.00
                  0212612015    Check       EEl     Yes         1006 Savtnge Account 5258                    -2,800.00
                  0310412015    Check       EEl     Yes         1008 SavIngs Account 8255                   -40,000.00
                  0310612315    Check       EFI     Yes         ,000Sevmgs&co4mt6258                         -3,000.06
                  0311212015    Check       SF1     Ye,         1005 SavIngs Account 8258                    .6,000,00
                  0311712015    Check       EFI     Yes         1008 SavkigsAccounl 0258                    -43,000.00
                  03123/2015    Check       EEl     Yes         1006 SavngsAccount 6256                      -3,100.00
                  03/2612015    Check       EEl     Yea         1012 Checklng:New Geneel CfletYJng 3778      -5,000.00
                  03126/2015    Chick       EFI     Yes         1012 ChackIngN.w Gennl Checkkg 3778          .2,500.00
                  04101/2015    Check       EEl     Yes         1008 SavIngs Account 8258                   45,000,00
                  0410312016    Chick       EEl     Yes         tOt2Check&t:NewQenemICheckMg3778             .2,000.00
                  04103/201!    Check       EEl     Yes        1050Chsck1ngOlIzenspaymflX28                  4,100.00
                  04/06/2045    Check       SF1     Yes        1008 Savings Accaunl 6255                     -1,000.00
                  04/0812045    Check       EEl     Yes         1006 Savings Accowil 8258                    •Z5X.00
                  0411612.016   Check       EEl     Yes        1006 5avlrgs Account 8258                    45,000.00
                  04120/2015    Check       EEl     Yes        1038 S.dng,Accoum 8258                       -1,200.00
                  04122/2045    Check       EEl     Yes        1012 Checidng:New General Checking 3778       -4,500.00
                  04/23/2015    Check       EEl     Yes        1012 Checklng:New General Checking 37Th       -1,200.00

                  04/2912015    Check       EEl     Yes        1006 SavIngs Account 8255                    -44000,00
                  06101/2015    Check       EEl     Yes        1008 S.vblgs Acooant62Sfi                    -3,000.00

                  0610412015    Check       SET     Yes        1008 SavIngs Account 8256                    ‘1,000.00
                  D510512015    Check       EEl     Yes        1006 SavIngs Account 8253                    .1,200_CO
Case 18-24606-TPA     Doc 39         Filed 12/26/18 Entered 12/26/18 19:38:42                             Desc Main
                                   Document      Page 14 of 182



                                                                                                            -40,000,00
                               Check     EFt     Yes         lOCSSavlngsAccouMS2SB
               OSliZ’2013
                                                                                                             •3300,00
               091812015       Check     Efl     Yes         1008 SavIngs Accouni 5258
                                                                                                             .1,000.00
                               Check     ER      Yea         1005 Sabgs Account 6256
               05116120)5                                                                                    4,00000
                               Check     BET     Yes         1012 CliecIcingNew General CheckIng 3178
               0512012015                                                                                   36,00000
                               Check     BET     Yes         1006 Sevingi Account 6258
               05/2112015                                                                                    4400,00
                               Check     ER      Yea         1006 S.vlng, Account 6258
               bS/2g/2015                                                                                    -1,500.00
                               Chick     ER      Yea         ¶008 SavIngs Account 6256
               06101/2015                                                                                    4,000.00
                               Check     ER      Yea         1012 Chtckkig;Ncw General Checking 3778
               06103/2015                                                                                      .200,00
                               Check     ER      Yea         1012 Chechkig,New General Checking 3718
               06/0412015                                                                                   -46,000.00
                               Check     ER      Yes         ¶005 SavIngs Account 5258
               0611012015                                                                                    4,500,00
                               Check     EP      Yes         1005 SavIngs Account 6266
               05112/2015                                                                                      .680.00
                               Check     ER      Yes         lOOSSsvingsAccwntG255
               06/1512015                                                                                     -4,500.00
                               Check     SF7     Yes         lOtZChacklno:NewGeneralChecklng377s
               0511712015
                                                                                                              -1,000.00
                               Check     ER       Yes        1006SsvIngsAcount6258
               0611812015                                                                                    42.500,00
                               Check     ER       Yes        1005 SavIngs Aceount 6255
                05/241201$                                                                                    -7.800.00
                               Check      ER      Yes         lox SavingsActo4mt 6256
                08/29/2015
                                                                                                              -5,000.00
                                Chedi     ER      Yes         1005 Sivlnge Account 6256
                0710112015
                                                                                                              •Z520,00
                                Chick     ER      Yes         1012 Checking;New General CheckIng 3776
                01II20l5                                                                                        -000,00
                                Check     ER      Yes         1005 Savings Account 6255
                07103/2015                                                                                   45,000.00
                                Check     ER      Yes         lXsSavlngsAccourds2ss
                07/05/2015                                                                                    .4,100.00
                                Check     SR      Yes         ¶012 Checklng:Naw General Checking 3778
                07/05/2015                                                                                    .2.100.00
                                Check     EF      Yes         1006 SavIngs AccourgS2ZC
                07/10/2015                                                                                    .3,400,00
                                Check     ER      Yes         1050 Checklng:CIItzens-p.ytol 3025
                0711312015                                                                                    4,200,00
                                Check     BET     Yes         IOl2Chscklng:NewoenarstCheckthg377a
                01/16/2015                                                                                   -46,000.00
                                Check     UT      Yes         1005 SavIngs Accouni 6256
                07122/2015                                                                                     .9,500,00
                                Check     ER      Yes         1050 Chack/ngCllhrs-payiofl02fi
                0712412015                                                                                     -1.000,00
                                Check     ER      Yea         IOSOCheek/ng:CUIzens-payroIIZG2S
                07/27/2015                                                                                     -2,40000
                                Check     ER       Yes         1060 Ci,edt*igCftIzeneçaytoUaD2S
                 0712512015                                                                                    -4400,00
                                Check     ER       Yes         tOOSSavthgsAccount6ZSE
                 07/29/2016                                                                                    ‘1,000,00
                                Check     ER       Yes         tOnesevlngeAccoun/625s
                 06103/2015                                                                                    -2,400,00
                                 Check    ER       Yes         1006 SavIngs Account 8258
                 06/0412015                                                                                   40,00000
                                 Chick    ER       Yes         1005 Saving, Accounl 5258
                 08105/2015
                                 Check    ER       Yea         IatzCheckktg:NewoenaralChecklngzflfi
                 08105/2015                                                                                    ‘5,000,00
                                 Check     ER      Ye          1008 SavIngs Account 6255
                 06/07/2015                                                                                    .1,100,00
                                 Check     ER      Yea         1008 SavIngs Account 5258
                 06110/2015                                                                                    .3,005,00
                                 Check     ER      Yes         lXSSsvinusAccouMBZSa
                 08/11/2016                                                                                    -1,000.00
                                 Check     ER      Yes         ¶005 Savings Account 8255
                 08/1212015                                                                                   4Q,00.D0
                                 Check     UT      Yes         1005 SavIngs Account 8255
                 06119/2018                                                                                     ‘9,600.00
                                 Check     ff7     Yea         1050 Chec n.C*ens-ps)mI1 3028
                 0&21/20l5                                                                                      ‘5,000.00
                                 Check     ER      Yes         1008 SavIngs Account 8256
                 O6fl6/2016                                                                                     -1,200,00
                                 Check     ER      Yea         10)2 Chedilng:NewGaneml Checking 3778
                 0612712015                                                                                    .50,000.00
                                 Check     SF1     Yes         l006SavlngsAccouniGZSS
                 09/0?/20t5
                                                                                                                4M000
                                 Check     ER      Yes         1006 SavIngs Atmt 8258
                 09/04/2015                                                                                     •l,00L00
                                 Check     ER      Yes          tOO8SsvIngeAtcountSZSS
                 09106/2015                                                                                     ‘1,000.00
                                 Check     Eli     Yes          l005SavlngsAceounlCZSS
                 09/0812015                                                                                     -2,000.00
                                 Check     ER          Ye)      1012 Cbecklng:New General Checking 3776
                  09/1012015                                                                                   ‘40,000.00
                                 Check     ER          Yes      lOOfSavfttgsAccctmlSZSa
                  09/15/2015
Case 18-24606-TPA     Doc 39        Filed 12/26/18 Entered 12/26/18 19:38:42                      Desc Main
                                  Document      Page 15 of 182



                                                                                                    .7,500.00
               0911712015     Check     Efl    Yes     1006 SavIngs Account 6258
                                                                                                    4,000.00
               0912312015     Check     Efl    Yes     1006 Savings Mcount 6258
                                                                                                    -1,500,00
               01124I20i5     Check     EF     Yes     1012 Checklng:New Genor.l Chacidng 3778
                                                       1008 SavIngs Mcounl 6251                     •55,000.O0
               0W2512015      Check     Efl    Yes
                                                       105OCtackIng:CWzens.pay.W3O28                 •L000.00
               1010112015     Check     EPI    Yes
                                                       1008 SavIngs Account 6258                     ‘2,000.00
               1010212015     Check     EFF    Yes
                                                       1006 SavIngs Account 5258                     ‘3,500.00
               1010712015     Check     ER     Yes
                                                                                                       43000
               1010812015     Check     ER     ‘Yes    1012 Cflecklng:New General CheckIng 3778
                                                                                                     4,100.00
               101(412018     Check     ER     Yes     1008 Sn*igs AccountS2SS
                                                                                                    ‘54,000.00
               1011812015     Check     ER     Yes     IOSOCh.cklng;CRizene.pa$053026
                                                                                                     -2,479.00
                              Check     EFT    Yes     1005 Savings Account 5250
               101161201$
                                                       1006 Savthgs Accounl 8258                     -1,200.00
               1011912015     Check     ER     Vie
                                                                                                     ‘4,000.00
               100112015      Check     Efl    Vii     loCsSavingsAccauntszss
                                                                                                    .10,000,00
               4012912015     Check     En     Yes     Ioo6SevlnpsMcoun(6258
                                                       1006 Sivtngs Accounl 6258                    -55,000.00
               1012912015     Check     EFF    Yes
                                                                                                    .56,00000
                1110212015    Check     Efl    Yes     1006SavWgsAc.counI8265
                                                        iOoOChackkçClIkena-psyrol3OZZ               -15,000.00
                11110120(6    Check     ER     Vu
                                                                                                     .2,000.00
                lilt 612016   Check     EFF     Yes     1006 Savings Account 6258
                                                                                                      3,00000
                1112012016    Check     EPV     Yes     iOOSSsvlngsAcccunle2S8
                                                                                                     -55,00000
                111250015      Check    Efl’    Yes     lOO5SsvhlgsAwnl62SB
                                                                                                      -4,000,00
                1112712015     Chick    ER      Yes     iXSSavhigsAccaunIGZSB
                                                                                                     .50,000.00
                1210912015     Check     ER     Yes     (006 SavIngs Account 6255
                                                        tOOBSayIngiAccountSZSfi                       -1.500.00
                1211812015     Check     EFT    Yes
                                                                                                      -1,300.00
                               Check     ER     Yes     tOOC5avlngsMountS2Sa
                1211712015
                                                        1008 Sevings Account8255                     40,000.00
                1212312011     Check     8FF    Yes
                                                                                                      ‘1,000.00
                               Check     Efl    Yes     1006 SavIng. Account 6255
                1212812015
                                                                                                        350,03
                1213012015     Check     ER     Yes     1006 SavIngs Account 6256
                                                        woe Savings Account 6255                      ‘4,500,00
                imonots        Check     Efl    n
                                                                                                     .10,000.00
                OllOS,’2015    Check     5FF    Yes     1008 SivInpa Act04a11 6258
                                                                                                     40,000,00
                011050016      Check     ER     Yes     1006 SavIngs Account 6258
                                                                                                      4,000.00
                               Chick     ER     Vol     1012 Checking:New General ChockIng 3778
                0111412016
                                                                                                     ‘80,000.00
                               Check     ER     Yes      IOGSSav(ngsAccounta2Sa
                0112012016
                                                                                                      ‘3,500.00
                               Check     EFT    Ye,      1006 SevhigeAccctmte2SS
                0112212016
                                                                                                       -6,060.00
                               Check     ER     Yes      4006 SavIngs Account 6255
                0112712016
                                                                                                     .50,000.00
                               Chick     ER      Yea     lOOSOavlngiAcauntS2SO
                ovomoie
                                                                                                       •t000,00
                               Check     ER     Yes      1006 SavIngs Account 6258
                 02)0612015
                                                                                                       -5,000,00
                               Check     SF1     Yes     lOOSSavingsAccounISlZS
                 0211012016
                                                         iOO6SivkigiAccountflZSS                     -*000.00
                 02)170016     Check     ER      Yea
                                                                                                       -5,000.00
                               Check     Err     Yes     l006SavIngsAccountC2SS
                 0211912016
                                                                                                       .6,500.00
                                Check    ER      Yea     lOOGSevlnQsAxounIS2SO
                 0212412016
                                                                                                      40,000.00
                                Check    ER      Yes     IOOSSav$ngsAccounlC2ZS
                 0310212016
                                Check    ER      Yes     1006 Savings Account 6260
                 0310412015
                                                                                                       -2.000.00
                 03107120)6     Check    ER      Yes     1005 S.vlnp Acccunt6258
                                                                                                      .83,000,00
                                Check    ER      Yei     1006 Savings Account 8256
                 0311512018
                                                                                                         .563.33
                                Check    ER      Yes     1005 Slvins Account 8258
                 0312312016
                                                                                                       •6,000.00
                                Check    ER      Yes     1008 Sa*gs Account 6258
                 0312312016
                                                                                                      -60,000.00
                                Check     rr     Yes     I00SSaWngsMcounIC2SI
                 0312912016
Case 18-24606-TPA      Doc 39        Filed 12/26/18 Entered 12/26/18 19:38:42                  Desc Main
                                   Document      Page 16 of 182



               0410712016    Chcdc     Efl     Yes   I006SavtngsAcunt658                          -1,000.00
               0510412016    Chick     EF      Yes   1006 SavIng. Accowit 5258                    -2.000.00
               0U1312016     Check     En’     Yes   1006 Sivkig. Account 6258                    -2,500.00
               05I1612018    Check     EF      Yea   1006 Sevlng. Accaunc 6258                    -5,000.00
               0511912016    Check     EFr     Yes   1012 Chaailng;New General CheckIng 3778      -1,200.00
               0512512015    Expense           Yes   losocheddng.Clñerwpaytca3o2a                .40,000.00
               0512112018    Check     Err     Yes   105DCheddngCIIlens’payroII306               .15,000,00
               0610112GM     Check     Err     Ye,   lOOSSavIngsAcceunte2SS                       ‘6,000.00
               0610112016    511               Yet   Z000AccctmIs Payable                           500.00
               0610212016    Pe)lnnl           Yes   1006 SavIngs Account 6258                     ‘500.00
               0812112016    00        677     Yes   1005 SavIngs Accou,iI 5258                  40,000.00
               0612412016    Check     Er?     ye.   1006 SavIngs Account 8258                    ‘LOOO.CO
               0612712018    Check     Efl     Yes   1008 Savhge A000untS2SO                       400,00
               0613012016    Expense           Yet   1012 Checklng:New General Chacickg 3776      -1.000.00
               0710512018    Cheek     6FF     Yes   3006 SavIngs Account 5258                      ‘500.00
               0710612010    Check     En’     Yip   1008 $evkig. Account 6258                   -57,000.00
               O?10812015    Expense           Yes   1050 Che&Jng:ChIzens-p.yrofl 3026            .9500.00
               0711 112016   Check     Err     Yes   lOOGSevh,gsAccourdszss                         .50000
               07)1312018    Check     EFT     Yes   1008 Si is Accounl 8238                      -5,000.00
               0712012015    Check     En’     Yea   1006 SavIng. Account 8258                   40,000.00
               0712212016    Check             Yea   1050 Ch.ching:Cflbans.paytofl 3028           .6 200.00
               0112512018    Check     EFT     Yes   lOOSSsvlngsAunLflaS                          -2,500.00
               0112712016    Check     En’     Yes   1006 SavIng. account 8256                    -1.000.00
               0712712015    Check     Err     Yea   1008 SevingiAccount 8258                     4,50000
               08104)2018    Expenie           Yes   1012 Chedthg:NawGenezil Checking 3176       41,800,00
               0610612015    Check     10987   Yea   1085 Check!ng:Flrsl N.lhnal Bank 7987        .2,500.00
               0811612018    Check     6FF     Yes   1006 SavIng. Account 5258                    4,000.00
               0811712016    Cheek     11007   Yes   1085 Cbecklng:FWt NeUonaI Seek 7587         -55,000.00
               0611912018    Cheek     En’     Yes   1008 SavIng. AccDunL6Z5S                     4,500.00
               0512212016    Cheek     11015   Yes   1055 CheckkçFkat Netlonel 85,1k 7g67        -10,000.00

               0612512015    Expense           Yea   1012 Ch.cklngNew Genemi Checking 3178        ‘4,000.00

               0613112016    Check     Err     Yes   tOOSSavbgsAttounLS2Sa                       45,00000

               0210112016    Check     En      Yes   1008 SavIng. Account 6255                    6,000,00
               0910812018    Expanse           Yes   1012 Checklng:Nsw General Checking 3776      ‘2,000.00

               0211312016    Check     Err     Ye.   ICO8SavingaAccountB2SS                      63,000.00

               0911512016    Check     Er?     Yes   1006 Savings Accouni 8258                    .5,000.00

               0911912016    Ecpenae           Yes   lOSOCh.dcMg:CWhene’payroO3O2S                -2,000.00

               0912112016    Cheek     En’     Yea   1006 SavIng. Account 6258                    -4,600.00

               09)22)2016    Chick     En’     Yea   lOO6SivIngsMcour4S2SS                        -2,000.00

               0912612018    Cheek     En’     Yea   IOOdSavIng.Account6256                       -3,500.00

               0912712016    Cheek     En’     Yes   1006 Saving. Account 6258                    ‘5,000,00

               0912812036    Cheek     En’     Ye.   lOOSSsvIngsAccounI82SS                      4000000

               0912912018    Cheek     11124   Yes   1085 Chacidng:fliat Nadonal Bank 7567        .2,50000

              0913012016     010       EFT     Yea   1006 SavIng. AccOuni 8258                    -2,600.00

               10105)2018    Check     11143   Ye.   1005 Checkhig.flrs Natlonel Bank 7981        .5,000.00

               1 11022016    Expense           Yes   1012 Checklcg:New General CheckIng 3778      •t000.00

                             Expanse           Yes   1050 Chackhig:CiILaena-payrofl 3026          .3,500.00
               1111012016
Case 18-24606-TPA     Doc 39       Filed 12/26/18 Entered 12/26/18 19:38:42                    Desc Main
                                 Document      Page 17 of 182



                                               Yes   1006 6avInsAcoountG256                      43,000.00
               11123/2018    Expense
                             Cheek     EFT     Yes   1006 Sevlngs Acccunl 6258                    -1,500,00
               11/28/2018
                             Check     Err     Yes   1005 SavIngs Account 6258                    ‘5,000.00
               I 1/20/2018
                                               Yes   1008 Si’lngs Accctml 6256                    •2,000 00
               I 1120/2015   Expense
                                               Yes   1006 Sivlngs Acotunt 8258                    .3500.00
               12/01120l8    Expense
                                               Yes   1008 Savin9s Account 8255                   -64.500.00
               12/01/2010    Expense
                             Expense           Yes   1006 Saving. Account 6253                    .3,50000
               1211412016
                             Expense           Yes   IDOl Saving. Account 6258                    4000.00
               12)23/2010
                                       Efl     Ye.   1006 Savflge Account 6256                      .100,00
               12/25/2016    Check
                                               Yes   1008 SavingsAccounl 5258                     -5,000.00
               01/20/2017    Check     2
                                               Yes   1012 ChethhgJlew General Checldno 3778        4,000.00
               02)0212017    DeposIt
                                               Yes   1006 Savkigs Account 6258                    ‘2,800,00
               02107/2017    Expense
                                               Yes   lUSOChe&Ing:CWaans.p5yr063025                -1,000.00
               02109/2017    Expense
                                       11356   Yes   1055 Chethbg$Irs National flank 7967         4,100.00
               02/22)2017    Check
                                               Yes   1012 CMcklng:New General Checking 3778       -1,300.C0
               02/2212017    Expense
                             Check             Yes   tQI2CheckInwNewGeneraICheckIng3l76           -1,200.00
               02/23/2017
                                               Yes   1035 CheckbigF1ist NsUonal Dank 7987         4,100.00
               02/2312017    Check
                                       Efl     Yes   1008 Sevts Account 6233                     45,000.00
               0212812017    Check
                             Expense           Yea   1050 Che&fng:Caksns.psyroa 3026              •&000.00
               03/03/2017
                             Expense           Yes   lOOl Savings Account 6256                    ‘1,000.00
               03/08/2017
                             C/leek    4       Yes   $006 Ssvkigs Account 6258                    .5,200.00
               03/08/2017
                                       S       Yes   1006 SavIngs Acocunt 6258                   46,000.00
               03/1412017    Check
                             Check     8       Yes   1008 SavIngs Account 6258                    -3,000.00
               03/17/2017
                                       8       Yes   1006 Savhip Account 6255                     ‘1,500,00
               0312412017    Check
                                               Yes   1006 SavIngs Acxounl 6258                    -1.300,00
               03/2412017    Check     9
                                       11      Yes   IOOlSavbgsAccotmlS2SS                       -55,000.00
               03/29/2017    Chedi
                                       3       Yes   1008 SavIngs Account 6285                    ‘2,000.00
               03/31/2017    Check
                                               Yes   1006 SavIngs Account 6258                     ‘2,300.00
               0410312017    Check     16
                                               Yes   lXSSav*ipAucuntSZZB                           .1,600,00
               0410512017    Check     17
                                       18      Yes   1005 SevIngs Account 6256                    -3,500,00
               04/0512017    Check
                                       13      Yes   1008 SavIngs Account 6253                   45,000.00
               0411012017    Check
                                       11441   Yes   lOCSCflecWngfls(NailcnalSsnk72al            40,000.00
               04/2512017    Check
                                               Yes   1083 Checkbg:flrst National Bank 7967       41,000.00
               04/2712017    Check     11841
                                               Yes   1065 Checkbig:flgst Netlonal Sank 7967       40,000.00
               0511012617    Check     11461
                                       11469   Yes   1055 C3iecldng:Flrat National Dank 7967      ‘25,000.00
               05/I 8/2017   Check
                                       11505   Yea   1065 hecJdng5lrst National Bank 7987        ‘38,000.00
               05/24/2017    Check
                                       11553   Yes   1085 Chedckig:Fbit National Sink 7961        .50,000,00
               08(06/2017    Chack
                                       11564   Yes   l085CheckkigFIntNallonaIBank7Q87            40,000.00
               0812112017    Cheek
               06,26/2017    Check     11590   Yea   1085 Cheddngffli National Bank 7987
                                       11681   Yes   lOSSCteckklçFl/MN5UOn&BankiQSl              .61400.00
               05102/2017    Check
                                       11681   Yes   1065 Checkbig:Fhst National 8aM 7987        .I0,000,00
               08108/2017    C/tick
                                       11694   Yes   IDeS Checkhig:Fbl National Bank 7987        •5i,600 00
               03/18/2017    Check
                                       11114   Yes   1083 CteckMg$kst National Sank 7987           -1,900.00
               0612412017    Check
                                               Yea    1056 Chacklng’FJml National Rank 7557      41,000,00
               08122/2017    Check     11718
                                       11750   Yea   1065 C/t.cPjng:flnt National Bank 7967      43,500.00
               0813112017    Cluck
                                               Yes   1885 C/uedilngFlnl National Bank 7987        ‘10,000MG
               09)08/2017    Check     11725
                                       11741   Yes   lOaSCueckbgFhzI Nallonel Rink 7987           .21,000,00
               09)13/2017    Check
Case 18-24606-TPA     Doc 39           Filed 12/26/18 Entered 12/26/18 19:38:42                         Desc Main
                                     Document      Page 18 of 182



                0912712017    Check       11757      Yes       ¶O55Che&{ng:FlratNaltonsIflank7GS7          •55,000.00
                10/04/2017    Check       11759     Yes        lOtSCheaLiw.RmtNatbnalBsckThal               •5,000.00
                10117/2017    Check       ¶1759      Yes       1055 Chsckln:Rhat National 6aM 7987          .5,000.00
                1012512017    Check       11812     Yea        1085 Chethki9:Flrat National Bank 7967      .50,000,00
                1110512017    Eapense               Yea        1085 Che&frig:Fk!t National Dank 7987       .54,000.00
                1112112017    Check       I *652    Yes        *085 Chacklng:Flcat National Bank 7987     -55,000,00
                12/0712017    Check                 Yes        1066 ChecklnwFlmt National Bank 7987        ‘48,000.00
               imwoii         check       11869     Yes        loss Checklng:flrs( National Bank 7987     .54,000.00
               01/03/20*8     Chick       11899     Yes        l06SCMddnFñ*NaUonsLBank79t7                44,008,00
               01/16/2918     Chick       ¶1011     Yea        $081 Chachln:FflI NUonsl Bank 7957         48500,00
               0112512918     Check       11923     Yea        10 SOb      gTht National Sink 7987        ‘10,000,00
               01/3112018     Check       11925     Ye.        1035 Checkmg:Fflt National Dank 7957       44,000.00
               02/14/2018     Chick       11959     Yes        1085 ChethlegSnl National Dank 7087        46,000.00
               02125/2018     Check       ¶1979     Yes        lOSSChgcklng;FksiN.Uona$95nk7917           35,000.00
               03/14/2011     Check       11068     Yes        1055 CheckiAO:Fht National flank 7987      45000,00
               03/24/20*8     Check       12003     Ye.       1086 Chack1nHisL National Bi* 7087          45,000.00
               0411112018     Check       12014     Yea       1085 Checklng:flmt National Dank 7987       43,000.00
               0412512015    Check       12023      Yea       1095 Checklng:Rrat National Sank 7987       ‘31,500,00
               05110/2018    Chick       12034      Yea        iDIS Chadcln:flml NatIonal Bank 7087       40,000.00
               05/23/2018    Check       12046      Yea       106$ Checklnç:Flrat National Sank 7987      -4,C00.00
               05429/2018    DçosJt                 Ye.        l085Ct.ck,gF1rstNationa1BankTh87            43,000,00
               03/3012018    Check       12048      Yes       1085 Chathfrç:FIraL National Bank 7987      43,000.00
               08/0512018    Check       12061      Yea       1085 ClieckbgFIr.t National Bank 7967       .20,000,00
               05/0612018    Check       12065      Yea       loe5Chadckig:9ntNatbnalBrlk7OS7             -23,00000
               051071201$    Check       12009      Yea       1013 CbecklnçFkat NaW.l Bank 7987            -3,100.00
               08/2112018    Chick       ¶2090      Yes       1085 ChecklngFflt Nellon.I flank 7987       43,000,00
               08/23/2018    Check       12007     Yes        1085 Checidng:Flral Netlonal flank 7987     42,000,00
               07!19/20l8    Check       12114     Yes        1085Ch.ddn:FbtNsllonal8ank7057              ‘39,200.00
              06/02/2018     Check       12127     Yea        1085 Chackkçplrst National Bank 7967        48,000.00
              08/15/2015     Check       12135     Yes        1065 Chadtlng:flral National Bank 7987      40,000,00
              05/23/2015     Check       12142     Yea        1085 Checking:Flrsl National Sank 7987       ‘2,800.00
              06/30/2018     Check       12150     Yes        1053 Chaalnq:Rnt National Sank 7957         49,000.00
              09/1112014     Check       12158     Yea        1065 Ch.chivFlal Ni*onal Bank 7987           -7,000,00
              09/1312018     Check       12161     Yes        1085 Checkbg:Fnt National Bank 7987        ‘37,500,00
              09/27/2016     Check       125Th     Yes        1085 Cbacidng:Flral National Bank 7087     ‘39,000.00
              10/04/2018     Check       12779     Yes        1065 ChackMg:flral National Bank 7967       -1,200.00
              1011012015     Check       12789     Yes        1085 CtiichMwflrst National Bank 7957      .19,000,00
              10124/2016     Check       ¶3313     Yes        1065 CheddnoPlral Nallonal Dank 7987       -39,000,00
              1110012018     check       13385     Yea        *085 Chidclng:FIrat National Dank 7987     ‘38,000.00
              11/20/2018     Check      14074      Yes        1085 Chethkq:Flrtl National Bank 7987      48,000,00




                                        Tuesday. Oat 04, 20*6 1t08:32 PM GMT.8
    Case 18-24606-TPA          Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                     Desc Main
                                        Document      Page 19 of 182


                   First National Bank                            Statement Ending 09/28/2018
                                                                 MQRIARWCONSULThWTS INC                   Page 1 of 18
      4140 E. State Street
      Hermitage, PA 16148                                       PrfmaryAccountNumbe,’


      ADDRESS SERVICE REQUESTED                                 (anaging Your Accounts

      MORIARTY CONSULTANTS INC
                                                                Ie     Online

                                                                       By Phone
                                                                                         wwv.cffib-onllne.com

                                                                                         1 800-555-5455
      ARLINDA V MORIARTY
                                                                I
                                                                ç,C
      DAYNELLE DICKENS                                                          .        4140 E. State Street
                                                                       By Mail
      3904 PERRVSVILLE AVE                                                               Hermitage, PA 16148
      PITrSBURGH PA 15214-1748




r                                       ‘_




; Summary of Accounts
I   Account Type
    COMPAK BUSINESS CHECKING
                                                                Account NMrner                 Balance This Statement
                                                                                                           $30,206.71


COMPAK BUSINESS CHECKING                         -   95037987
Account Summary
Date       Description                               Amount
09101/2018 Balance Last Statement                 460,60323        Minimum Balance                        -$120905.73
           75 Credit(s) This Period             $1,123,050.45      Average Ledger Balance                   $47,033.17
           290 Debit(s) This Period             $1032240.51        Average Available Balance                $45,491.17
09/28/2018 Balance This Statement                  $30,206.71

Deposits
Date          Description                                                                                     Amount
09!06/2018    DEPOSIT                                                                                       $43,000.00
05/19/2018    DEPOSIT                                                                                           saa.oa

 Other Credits
 Date         Descriotlon                                                                                     Amount
0910412018    PA CLAIMS HCCLAIMPMT                                                                          $33037.97
09/04/2018    RETURNED ITEM, INSUFFICIENT FUNDS, ADP WAGE PAY WAGE PAY                                      $18,972.44
              613067716430LCZ
09/04/2018    RETURNED STOP PAY ITEM                                                                         51,174.00
09/04/2018   RETURNED STOP PAY ITEM                                                                          $2.142.00
09/0442018   RETURNED STOP PAY ITEM                                                                         $17,485.00
09/04)2018   RETURNED STOP PAY EEM                                                                          $23,500.00
09/05/201 B  UPMC HEALTH PLAN HCCLAIMPMT )000(X0820                                                            $748.98
09/05/2018   COMM OF PA PROMISE MA AP)00000(1 944                                                              $779.20
09/05/2018   COMM OF PA PROMISE MA APXOOOOc0S20                                                              $2,205.76
09/05/2018   COMM OF PA PROMISE MA AP)GOO(0921                                                               $2,331.60
09/05/2018   COMM OF PA PROMISE MA APOOOO(1307                                                               $2,844.08
09/05/2018   COMM OF PA PROMISE MAAPXfl000(9867                                                              $3,166.90
09/05)2018   COMM OF PA PROMISE MA APXX)000(1 942                                                            $6,730.34
09/05/2018   COMM OF PA PROMISE MA AP)0000<X9865                                                             *9.74 9.74
09/05/2018   GA DEPT OF COMMU HCCLAIMPMTXXXXXS933A                                                          $10,657.31
09/05)2018   COMM OF PA PROMISE MA APXX)000(1308                                                            $11,565.60
09/05/2048   COMM OF PA PROMISE MA AP)0000(X9866                                                            $1Z058A8
09/05/2018   COMM OF PA PROMISE MA APXJ0000(1943                                                            $24,195.04
C9/06/201 8  AMERIHEALTHCHC HCCLAIMPMT 00196479                                                             $21,571.52
09105/2018   PA CLAIMS HCCLAIMPMT                                                                           $36,660.01

        Membet
                                                                                                                             ___________
                                                                                                                             ___________
                                                                                                                              ___________
                                                                                                                               ___________
                                                                                                                                         ____
                                                                                                                                         ____
                                                                                                                                            __
                                                                                                                                           ___




      Case 18-24606-TPA                Doc 39       Filed 12/26/18 Entered 12/26/18 19:38:42                                Desc Main
                                                  Document      Page 20 of 182
    MORIARTY CONSULTANTS INC                                                Statement Endina 09/28/2018                        Pan2 Qf is

                            RECONCILEMENT OF YOUR CHECKING/SAVINGS ACCOUNT
            The reconcilement of this statement with your records is essential. Any error must be reported as soon as possible.

       CHECKS AND WITHDRAWAlS                       TO VERIFY YOUR CHECKBOOK BALANCE FOLLOW ThESE SIMPLE STEPS:
               OUTSTANDING
      Date or                                            COMPARE transactions shown on thIs statement with cities in your checkbook.
   Check Number             Amount                       Mark those paid or credited on this statement in your checkbook

                                                         COMPARE the check numbers listed on this statement with the entries in your
                                                         checkbook and mark those paid.

                                                    o    UST AND TOTAL all checks and other withdrawals that remain outstanding
                                                         Including those from previous statements in the space to the left.

                                                    O pre-authorize
                                                      ENTER into your checkbook and adjust the balance by adding interest credited,
                                                                    d deposits or other credit transactions shown
                                                                                               (+)                       on the front of this
                                                         statement which are not in your checkbook

                                                         ENTER into your checkbook and adjust the baiance by subtracting service fees,
                                                         pro-authorized payments or other debit (-) transactions shown on the front of this
                                                         statement WNch are not hi your checkbook.

                                                    9 this
                                                      ENTER TMCurmnt Statement Balance” from the front of
                                                           statement                                                    s

                                                    9 statement
                                                      ADD deposits made after Period Ending Date” of this              (0

                                                                                                                       (+)

                                                                                                                       Ct)
                                                                                                                      (4.)


                                                                                                                      (t)


                                                                                                                      (+)

                                                                                                              TOTAL S

                                                    9 SUBTRACT checks and withdrawals outstanding.                 (..) S
                                                        Your checkbook should show this balance                         $
   Total Chocks
   Outstanding


           IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS (Efl
                                   ON YOUR CONSUMER ACCOUNT:
 In Case of Errors or Questions About Your Electronic Transfers Telephone us at 1-800-555-5455 or write to us at the address shown on
your statement as soon as you can, If you think your statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt We must hear from you no later than 60 days after we sent you the FiRST statement on which the error or problem
appeared.
    1) Tell us your name and account number Of any).
    2) Describe the error or the transfer you am unsure about and explain as deafly as you can why you believe it is an error or why you
       need more information.
    3) Tell us the dollar amount of the suspected error.
We will Investigate your complaint and will correct any error prompfly. If we take mom than 10 business days to do this, we will credit
your account for the amount you think is in error, so that you wilt have the use at tfla money during the time ft takes us to complete our
investigation. A Consumer Account is a deposit account which Is used primarily for personal, family or household purposes.

                                     HOW TO CONFiRM PRE-AUThORIZED DEPOSES:
If you arranged to have direct deposits made to your Consumer Account at least once every 60 days from the same person or company,
you can call us at 1-800-555-5455 to find out whether the deposit was made. -
  Case 18-24606-TPA          Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42        Desc Main
                                      Document      Page 21 of 182


     S&WHrst National Bank                                       Statement Ending 09/28/20 18
                                                             MORIARTY CONSULTANTS INC     Page 3 of IS
                                                             PflmaryAccount Number.


COMPAK BUSINESS CHECKING .1,                                 J     jcontinued)

Other Credits (continued)
Date         Descdptton                                                                       Amount
09/07/2018   INTUIT PThIT SOLN DEPOSIT          1679                                           $340.00
09/07/2018   UPMC HEALTH PLAN HCCLMMPMTX)C(0820                                             $30,192.47
09/11/2018   UPMC HEALTH PLAN HCCLAJMPMTXXX)O(0820                                           52.259,44
09/11/2018  GA DEPT OF COMMU HCCLAIMPMT )000(X3933A                                          $9072.87
09/12)2018   UPWC HEALTH PLAN HCCLAIMPMT )0000(0820                                            $748.98
09/12)2018   COMM OF PA PROMISE MAAP)00000(0354                                                $779.20
09/12)2018   COMM OF PA PROMISE MAAPXXXXX.X2603                                              $1,655.80
09/12/2018   COMM OF PA PROMISE MAAPXX)000C4458                                              $2,205.76
09/12/2018   COMM OF PA PROMISE MAAPX)00CXX4460                                              $2,316.12
09/12/2018  COMM OF PA PROMISE MA AP)00000(3234                                              2,844.08
09/12/2018  COMM OF PA PROMISE MAAP)00000<0352                                               $6,511.19
09/12/2018  COMM OF PA PROMISE MA APX)0000(2601                                              $8,191.34
ogiimoia    COMM OF PA PROMISE MA AP)00000Q602                                              $10,838.48
09/12/2018  COMM OF PA PROMISE MAAPOOOO(3235                                                $18,866.08
09/12/2018  AMERIHEALTHCHC HCCLAJMPMT 00196479                                              $19,007.80
09/12/2018  COMM OF PA PROMISE MA AP)00000(0353                                             $23,902.24
09/13/2013  PA CLAIMS HCCLMMPMT                                                             $35,663.49
09/14/2018  UPMC HEALTH PLAN HCCLAIMPMT)OOOO0820                                            $27,466.39
09/17/2018  RETURNED ItEM, INSUFFICIENT FUNDS, ADP WAGE GARN WAGE GARN                         $719.90
09/17/2016   RETURNED ITEM, INSUFFICIENT FUNDS, ADP WAGE PAY WAGE PAY                      $124,372.09
09118/2018   GA DEPT OF COMMU HCCLAIMPMT )OCXXX3Y33A                                       $11,036.02
09118/2018   UPMC HEALTH PLAN HCCLAIMPMTXX)(XXOS2O                                        $128,256.14
0911912018   UPMC HEALTH PLAN HCCLAIMPMT)000(X0820                                            $630.72
09/19)2018    COMM OF PA PROMISE MA APXX)000(3968                                             577920
09/1912018    COMM OF PA PROMISE MA APXXX)06430                                             51,855.80
09/19/2018   COMM OF PA PROMISE MAAP)000GO(8951                                             $2162.28
09/1912018   COMM OF PA PROMISE MA AP)00000K8950                                            $2,205.76
09119/2018   COMM OF PA PROMISE MA APXOO8170                                                $3,272.64
09/19/2018   COMM OF PA PROMISE MAAPOOO8167                                                 $3,370.04
09/1912018   COMM OF PA PROMISE MA APXX)000(3964                                            $7,918.62
09/19/2018   COMM OF PA PROMISE MA APX)0000(6428                                            $6,483.54
09/19/2018   COMM OF PA PROMISE MAAP)0000(X6429                                            $10,326.08
09/1912018   COMM OF PA PROMISE MAAPXXXXXX8IB8                                             $13,224.80
09/1912018   AMERIHEALTHCHC HCCLAIMPMT                                                     $18,036.60
09/19/2018   COMM OF PA PROMISE MA APXfl000(3985                                           $19,607.84
09/2012018   PA CLAIMS HCCLAIMPMT                                                          527,767.49
09/2412018   PR CLAIMS HCCLAIMPMT                                                           55 .080 .80
09/24/2018   AMERIHEALTHCHC HCCLAJMPM I                                                    $15404.56
09/24/2018   UPMC HEALTH PLAN HCCLMMPMTXX)QQ(0820                                         $103,150.60
09/25/2018   UPMC HEALTH PLAN HCCIAIMPMTX)00CX0820                                          $7,078.08
09/2512018   GA DEPT OF COMMU HCCLAIMPMT XX)C’(X3933A                                      $10,045.70
0912612018   COMM OF PA PROMISE MAAPX)0000(6144                                               $735.37
09126/2018   COMM OF PA PROMISE MAAP)00000(6128                                             $1,090.88
09/26/2018   COMM OF PA PROMISE MAAPX)000(X8434                                             $2,205.76
09/2612018   COMM OF PA PROMISE MA APX)C(XXX8435                                            $2,336.76
09/26/2018   COMM OF PA PROMISE MAAP)000(XX6124                                             $3,370.04
09/26/2018   COMM OF PA PROMISE MA APX)0000(2071                                            $5,740.08
09/26/2018   COMM OF PA PROMISE MAAPX)000(x6126                                            $10,277.28
09/26/2018   COMM OF PA PROMISE MA APXXX)O<X6142                                           $10,326.08
09/2612018   COMM OF PA PROMISE MA AP)OOOOO6140                                            $11,230.22
09/26/2018   COMM OF PA PROMISE MAAPXfl000QO72                                             $20,154.40
09127/2018   PAYCYCLE INC VBD                                                                    $0.81
09/27/2018   PA CLAIMS HCCLAIMPMT                                                          $39,464.77
ElectronIc Debits
Date        Description                                                                      Amount
09/04/2018  HEALTHINSPREMIUM EDI PY?1TS I                I                                  $3,828.82
09/04/2018  ADP 401k ADP 401k AM 6                                                          $2,663.70
09/04/2018  ML FACTORS TRUSTI   —
                                                                             -              $2.142.00
      Case 18-24606-TPA           Doc 39      Filed 12/26/18 Entered 12/26/18 19:38:42                    Desc Main
                                            Document      Page 22 of 182
     MORIARTY CONSULTANTS INC                                         Statement Ending 09128/2018            Page 4 of 16


     COMPAK BUSINESS CHECKING                                 .fl_              (continued)

      Electronic Debits (cDntinued)                                                                 .—-

      Date     -   -Description
   09/O4/2018      PREMIUM BUSINESS PAYMENT Oi —                                                                   Amount
 flQ42°18 ADP4OIkADP4O1kMLCZ
                                                                 .,
                                                                                                                 $1,241.67
      09/05/2016   Pmt Pnyqo Ut PMC PavC-o                                                                         $773.44
  k&9/05/2018      PREMIUM BUSINESS PAYMENT                                                                     55767.92
     09/0512018    Pmc Payqo Ut PMC PayGo                                                                       51 .241.67
     09/0612018    PREMIUM BUSINESS PAYMENT                                                                        $569.13
     09/07/2018    AOl’ WAGE PAY WAGE PAY I                                                                     $1,241.67
     09/07/2018    ADP Tax ADP Tax AALBZ?                                                                    5106,397.42
     09/07/2018    PREMIUM BUSINESS PAY1.....,                                                                538,826.19
                                                          I                                                     $1,241.87
     09/07/2018    ADP WAGE GARN WAGE GARN                       -a
     09/07/2018    INTUIT PYMT SOLN TRAN FEEl                                                                      $547.01
     09/1012018    ADP 401k ADP 401k MLBZ,                      F—                                                   £0.50
     09/10/2018    PREMIUM BUSINESS PAYMENT I                                                                   $2,471.68
     09/11/2018    Pitt Paygo LIt PMC PavGo                                                                     51,241.67
     09/11/2018   PREMIUM BUSINESS PAYMEN ‘                                                                     $5,768.08
     09/1112018   Pitt Paygo Ut PMC PayGo                                                                       $1 .241.67
    09/12/2018    ADP WAGE PAY WAGE PAY —                                                                          $569.14
    09/12)2018    ADP Tax ADP Tax AALC7                                                                       $16,699.33
    09/1212018    PItNEY BOWES PITNEY’                                                                          $7,175.37
    09/1212018    PREMIUM BUSINESS PAYMENT                                                                      $2,399.74
    09/1212018    PGW/EZ-PAY UTILITY                                                                            51,241.67
    09/12/2018    PITNEY BOWES PITNEY2                                                                            $325.15
    0911212018    PITNEY SDWES.PITNEY1                                                                            $263.22
    09/12/2018    PITNEY BOWES PITNEY1                                                                            $103.48
    09/13/2018    ADP 4OIkADP4OIkAa&CZ                                                                               5621
    09/13/2018    FIRSTENERGY OPCD FE ECHECK                                                                      $773.44
    09/13/2018    FIRSTENERGY OPCO FE ECHECK —                                                                    $125.62
    09/14/2018    ADP WAGE PAY WAGE PAY                                                                           $110.92
    09/14/2018    ADP Tax ADP Tax AALBZ                                                                     $124,372.09
    09/1412018                                                                                               545,355.05
                  ADP WAGE PAY WAGE PAY
    09114/2018    ADP Tax ADP Tax PALCZ                                                                       515,47626
    09/1412018                                                                                                 $7,176.36
                  ADP WAGE GARN WAGE GARN
    09111/2018    ADP4O1kADP4DIkMLBZ                                                                              $719.00
   09/17/2018
                                          —
                                                                                                               $2,512.71
                 ADP4OIkADP4OIRAALCZ
   09/1812018     Pitt Payqo Uc PMC PayGo                                                                         $773.44
   09/18/2018     Pitt Payqo UcPMC PavGo                                                                       $5,767.92
   09/19/2018    WU DuquosneUght WU Duauesn                                                                      $569.13
   09/1912018                                                                                                  $1,457.61
                 PWSA BILL PYMNT PWOONQHK
   09/20/2018    PAYCYCLE INC VBD
                                               ‘.‘-“
                                                                                                                 $291.34
   09/21/2018                                                                                                       $0.81
                 UPMC HP PORTAL 0 HEALTH IN””
   09/21/2018                                                                                                  59,872.08
                 UPMC HP PORTAL 0 HEALTH IN...,
   09/21/2018                                                                                                  $3,948.81
                 UPMC HP PORTAL 0 HEALTH INSd         I
   09/21/2016    UPMC HP PORTAL 0 HEALTH INS                                                                     $982.40
                                                     I                                                           S678.04
   09/24/2018    AMEX EPAYMENT ACH PMTi
   09/24/2018                                                                                                $13,539.32
                 INTUIT CHECKSFORM I
   09/2412016                                                                                                    5379.47
                 COMCAST CABLE
   09/24/2018    COMCAST CABLE                                                                                   $288.28
                                            I                                                                    $181.46
   09/25/2018    Pitt Payqo Ut PMC PayGo
   09/25/2018                                                                                                 $5,768.08
                 VISA PAYMENT 4121 63XXXXXO316
   09125/2018                                                                                                    $650.00
                 Pitt Payqo Ut PMC Payp
   09/28/2018                                                                                                    $559.14
                 CM IOLTA CASH CONC                                                                           $3,000.00
    Other Debits
    Date         DescriDtlon                                                                                  Amount
    09/0412018   RETURNED ITEM FEE
    09/06/2018                                                                                                  $37.00
                 OVERDRAFT FEE                                                                                 $185.00
    09106/2018   WIRE/OUT-201824900382;BNFADP LLC;OBI PAYROLL4UENTION: RBI=ADPAW2EV                          $6,128.43
    09/06/2018   WIRE/OUT-201824900380;BNF ADP LLC;OBI PAYROL.LATTENTION: RBI=ADPAAJLCZ                     $18,972.44
‘09!06/2018      WIREIQUT-201824901488;BNF ROBERTO LAMPL ATTORNEY AT LAW;OBI                                $25,000.00
                 RETAINERCLIENTS TRU
    09/06/2018   FEE/DB-               ‘tgoing Dompsic. :.%r .1                                                 $26.00
    09/06)2018   FEE/OB              Out9oing Dpmesllc                                                          $26.00
    09(06)2018   FEEJDB             ;Qutqoinq Domestic                                                          $26.00
 ‘09/07/2018     WIRE/OUT            )*%I0RIAR CERTIFIED HOME HEALTH;OBI PAYMENT                             $5,150.00
   09/07/2018    FEE/DB              Outgoing Domestic                                                          526.00
         Case 18-24606-TPA           Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42               Desc Main
                                              Document      Page 23 of 182


                         First National Bank                          ..,    Statement Ending 09/28/2018
                                                                            MORIARW CONSULTANTS INC     Page S otis
                                                                            Primary Account Number:_



      COMPAK BUSINESS CHEC’KING                               -                  (continued)

      Other Debits (continued)
       Date          Description                                                                            Amount
       09/1 012018   RedeposIted Item Charge                                                                  $12.00
    ...og/13)2018    STOP ITEM CHARGE                                                                         $37.00
    •89/13/2018      Charge Back Item Check         —    ‘                                                $43,000.00
       03/13/2018    Return Deposit/Cash Item Fee                                                             $12.00
       09117/2018    RETURNEDITEMFEE                     ‘.1                                                  574.00
       09/17/2018    OVERDRAFT FEE                                                                           $148.00
       09/17/2018    CONTINUOUS OVERDRAFT FEE                ‘
                                                                                                               58.00
       09/18/2018    OVERDRAFT FEE                                                                           $111.00
       09/18/2018    WIREIOUT                    NFADP LLCe PAYROLL FUNDINGAHEN11ON:                     $125,091.99
                     RBI=ADPANLBZ
                                             “                                                                $26.00
      09)18/2018     FEE/DB-?                   -joing Domestic
                                                              ‘   -




•     09/21/2018     W1REJOUT,                     NFIASThNIAA GREISER;OBI PAYMENT                            $94.40
•     09/21/2018     WIRE/OUT-:                    NF ANDREW NESMITH:OBI PAYMENT                             S180.34
      09/21/2018     WIRE/OUT-I                    NP FANTHYA ELSAYED;OB1 PAYMENT                            $222.95
      09/21/2018     WIRE1OUT-:                    NP HASHEED ThOMPAS;OBI PAYMENT                            $223.02
       09)21/2018    WIRE/OUT-i                  ..NF STANLEY BRISSON;OBI PAYMENT                            $284.43
       09)21/2018    WIRE/OUT-i                  SNF KEVIN BDULLAH;OBI PAYMENT                               $302.07
     • 09)21/2018    WIRE/OUT-I                  BNF LEROY WATSON;OBi PAYMENT                                $303.73
       09/21/2018    WIREIOUTI                   SN? TAMIKA 0 NALLEY;OBI PAYMENT                             $321.11
      09/21)2018     WIRE/OUT                    BNF WILLIAM SMITH;OS( PAYMENT                               $334.72
      09/21/2018     WIRE/OUT-I                  BNF SHAKIRA S WILLIAMS;OBI PAYMENT                          t341A8
      09/21/2018     WIRE/OUT-I                  BNFARIELL D ROBINSON;OSI PAYMENT                            $342.99
      09/21/2018     WIRE/OUT-I                  BNF CLAYTON A BROWN JR;OBI PAYMENT                          $362.15
      09/21/2018     WIRE/OUT-:                  JJFtYNTHIA JONES;OBI PAYMENT                                $368.82
      09/21/2018     WIRE/OUT-I                I:Nf JIMILLAH MUHFOOTh;OBI PAYMENT                            $373.56
    • 09/21)2018     WIRE/OUT-I                 ;BNF RAWLMARSHALL;OBI PAYMENT                                $377.72
      09)21/2018     WIRE/OUT-I                 :BNFtARLENE A WILSON:OBI PAYMENT                             $379.07
      09/21/2018     WIRE/OUT-I                 ;BNF JAMES PRICE;OB1 PAYMENT                                 $388.07
      09/21/201 B    WIRE/OUT-i                 ;SNF TASHA P GREEN;OBI PAYMENT                               $408.97
      09/21/2018     WIRE/OUT-I                 ;BNF DERIC LEWIS;QBI PAYMENT                                 $414.93
      09/21/2018     WIRE/OUT1                  ;BNF CHRISTINA GAINES;OBI PAYMENT                            $449.34
      09/21/2018     WIRE/OUT-.                 ;BNFJEANISEALEWIS;OSI PAYMENT                                $487.15
      09/21/2018     WIRE/OUT-j                  BNFALINE H MCD SISSOMB1;OBI PAYMENT                         $528.20
      09/21/2018     WIRE/OUT                   ;SNF SHANA COOK;D5i PAYMENT                                  $551.53
      09/21)2018     WIRE/OUT-                   ‘FANTHONYJCOQK;Q5IPAYMENT                                   $56L72
      09/21/2018     WIREIOUT-i                1..NF LATIA V HARRINGTON;OBI PAYMENT                          $563.94
      09/21/2018     WIRE/OUT-a                I:BNF KELU JONES;OBI PAYMENT                                  $56537
      09/21/2018     WIRE/OUT-i                  NF JEWEL C DRAKE:OBI PAYMENT                                $573.23
      09121/2018     WIRE/OUT                       F WILLIAM R MORIARW;OBI PAYROLL                          5585.88
      09/21/2018     WIRE/OUT-:                       WILLIAM R MOR(ARW;OBI PAYROLL                         $59123
      09/21/2018     WIRE/OUT                    RNF FAESHON BOYER:OSI PAYMENT                              $643.16
      09/21/2018     wIRE/OUT-:                    NP KIM GRAY:OBI PAYMENT                                  565626
      09/21/2018     WIRE/OUT-I                  3NF NADIRA BLOODWORTh;OBI PAYMENT                          S665L1
      09/21/2018     WIRE/OUT-:                  BNF REGINALD COOK;OBI PAYMENT                              $692.76
      09/21/2018     Wr’ YOUT                      NF EDWIN I HARDY:O8I PAYMENT                            51,20526
      09/21/2018     WIRL                      JNFADP. LLC:OBI PAYROLL                                    $10,000.00
      09/21/2018     FEE/DB-                Outgoing Domestic                                                 $26.00
      09121/2018     FEE/DB                 LOutgoing Domestic                                                $26.00
      09/21/2018     FEE/DB                 Outgcing Domestic                                                 $26.00
      09/21/2018     FEE/DB                  Outoing Domestic                                                 52&00
      09/21/2018     FEE-DB-                jOutgoing Domestic                                                $26.00
      09/21/2018     FEE/OS-I               IOutgoing Domestic                                                $26.00
      09/21/2018     FEE/DB-I               IOutgoinp Domestic                                                $26.00
      09/21/2018     FEE/DB-i          ioutcoing Domestic                                                     52600
      09/21/2018     FEE/D             Outgoing Domestic                                                      $28.00
      09)21/2018     FEBDB1            IOutooinct Domestic                                                    526.00
      09/21/2018     FEEIDB             Qutgoing Domestic                                                     $26.00
      09/21)2018     FEE/OS            Outgoing Domestic                                                      526.00
      09/21/2018
      09/21/2018
                     FEE’DB            FoutQomno Domestic                                                     $26.00
                                                                                                              526.00
                     FEE/D8-                     Domestic
                                            tgolng
      09/21/2018     FEE/DB            .....tgoing Domestic                                                   626.00
      09)21)2018     FEE/OS’           Outgoing Domestic                                                      $26.00
    Case 18-24606-TPA             Doc 39      Filed 12/26/18 Entered 12/26/18 19:38:42                              Desc Main
                                            Document      Page 24 of 182
  MQB!ARW CONSULTANTS INC                                              Statement Ending 09/28/2018                    Page 6 of 16


  COMPAK BUSINESS CHECKING                                -                  —    (continued)

  Other Debits (continued)
  Date         Descrin                                                                                                    Amount
  09121/2018   FEE/D6            ,tutgoing Domestic                          -.                                             $26.00
  09/21/2018   FEE/OS            lOulgoing Domestic                                                                         $26.00
  09121/2018   FEE’DS             Outgoing Domestic                                                                         526.00
  09121/2018   FEE/OS             utooing Domestic                                                                         $26.00
  0912l12018   FEE/OS            IOutgoing Domestic                                                                         826.00
  09/2112018   FEE/OS             Qutgoing Domestic                                                                         $26.00
  09/21/2018   FEE/DS              Outgoing Domestic                                                                        $26.00
  09/21/2018   FEE/Ob             øutgoing Domestic                                                                        $26.00
  09/21/2018   FEE/DR            Outgoing Domestic                                                                         $26.00
  09/21/2018   FEE/DR             Outgoing Domestic                                                                        $26.00
  09121)2018   FEE/DR             utgoing Domestic                                                                         $26.00
  09121/2018   FEE/DR            OutornQ Domestic                                                                          $28.00
  09/21/2018   FEEDS              Outgoing Domestic                                                                        $26.00
  09/21/2018  FEE/DR             IOutgoing Domestic                                                                        $26.00
  0912112016  FEE/OS             Outgoing Domestic                                                                         $26.00
  09)21/2018  FEE/OS              Outgoing Domestic                                                                        $26.00
  09/21/2018  FEE/OS             bDutgoing Domestic                                                                        $26.00
  09)21/2018  FEE/OS              Outgoing Domestic                                                                        26.00
  09)21)2018  FEE/OB              ¶)titnoinq Domestic                                                                      $26.00
  09)2412018  WIRE/OUT-              NF ADP,LLC;OBI PAYROLLAflENTION: RBI=ADPAAL CZ-A                                  $25,941.84
  09/24/2018  WiRE/CUT1           - j;SNF ADP,LLC;OSi PAYROLLAUENTION: RBI=AOPAAL8Z-A                                 $112,206.59
  09/24/2018  FEE/DB-1          IOutgoing Domestic                                                                         $26.00
  09)2412018  FEED                putoolno Domestic                                                                        $26.00
9)2612018            1iNTERN PY1T TO COMM LOC RE DUE D )CC000(5590 ON 9/26/18 AT 21:45                                    $120.00
09/26/201 8          “NTERNET PYMT TO COMM TAX RE FIX X0000(5585 ON 9126118 AT21:47                                       $350.00
%9/2 612018           NTERNET PYMT TO CASH RESERVE PLUS )00000U675 ON 9/26/18 AT 21:45                                    $420.00
“09/2712018   Wi.<b’uu              IBNF WORLD GLOBAL CAPITAL LLC;OBI PAYMENT                                          $12,500.00
  09/27/2018  WIRE/0U                 BNFADP LLC;OBI PAYROLLAHEN RBI=ADPAALCZ                                          $23,213.71
  09)27/2018  FEE/OS             IDutáolng Domestic                                                                        $26.00
  09/27/2018  FEE’DB              Outgoing Domestic                                                                        $26.00
  09/28/2013  SERViCCHARGE                                                                                                $173.29

 Checks Cleared
  Check Nbr        Date         Amount      Check Nbr           Date          Amount     Check Nbr           Date        Amount
      12139 09/04/2018            525.00        12175    09/2412018           $329.96        12206    09/24/2018         $311.07
      12140 09/0412018           $700.00        12176    09/26/2018     ——    $313.21        12207    09/24/2018         $407.33
      12147’ 09/10/2018          $350.00.       12177    09/24/2018           $478.39        12209’   09/24/2018         $216.27
      12148 09/10/2018           $400.00        12178    09/27/2018           $573.47        12210    09/27/2018          573.71
      12149 09/04/2018         $1,550.00        12179    09/27/2018           $570.75        12211    09/26/2015         $285.66
      12151’ 09/07/2018          $497.49        12180    09/24/2018           $306.50        12212    09/26/2015         $327.15
      12152 09/10/2018           $350.00        12181    09/24/2018           $630.68        12213    09/2412018         $429.95
      12153 09/06/2018           5400.00        12182    09/21/2018           $488.47        12214    09/24/2018         $352.64
      12155’ 09/18/2018          5700.OQ        12183    09/24/2018           $306.11        12215    09/25/2018         $418.66
      12156 09/13/2018      ., $2238.00’        12184    09/24/2018      —    $262.05        12216    09/24/2018         $576.04
      12157 09/10/2018           5500.00        12185    09/24)2018           $275.30        12217    09/24)2015         $49223
      12158 09/11/2018         $7,000.00        12189’   09)25/2018           $215.55        12218    09/24/2018         $354.11
      12159 09/17/2018           $350.00        12190    09)25/2018           $295.08        12219    09/24/2018         $279.78
      12160 09/13/2018           9400.00        12191    09/25/2018           $254.18        12220    09/2412018         $182.09
      12161 09/14/2018        $37,600.00        12192    09/26/2018           3210.28        12221    09/24)2018         5958.54
      12162 0912512018         $2,819.38        12193    09/24/2018           5351.47        12222    09/24/2018         S428$9
      12163 09/18/2018         $5,000.00        12194    09/24/2018           $353.10        12223    09126/2018         5240.26
      12164 09/17/2018,.,      51,650.00        1219     09/24/2018      -    5376.61        12224    09/24/2016         $335.47
      12165 09/20/2018           9100.00        12196:   09/24/2018           $319.84        12226’   09/26)2018         $331.89
      12166 09/20/2018           $400.00        12197    09)25/2018           $379.37        12228’   09/21/2018         $535.85
     12167 09/24/2018            8350.00        12198    09/24/2018           $339.65       12229     09,25/2018        $296.30
     12169’ 09/26/2018           5284.95        12199    09/24/2018           5362.18       12230     09/25/2018       52,800.00
     12170 09/24/2018            5738.39       12200     09/24)2018           $32879        12238’    09/28/2018         $301.29
      12171 09/76)2018          $539.46        12202’    09/2412018           $398.99       12252’    09/28)2018          $72.37
      12172 09/26/2018           $648.19        12203    09/2612018           $531.98       12256’    09/28/2018         $984.20
      12173 09/25/2018          $516.20         12204    09/24/2018           $314.79        12264’   09/28/2018         5355.35
     12174 09/27/2018             $71.85        12205    09/26/2018           $343.53       12266’    09/2612018         $297.78
    Case 18-24606-TPA                  Doc 39             Filed 12/26/18 Entered 12/26/18 19:38:42                              Desc Main
                                                        Document      Page 25 of 182


        rHrst National Bank                                                         Statement Ending 09/28/20 18
                                                                                                    — ,* .w’ INC
                                                                                  MORIARTY CONSULIANTS
                                                                                                               S__.
                                                                                                                                 Page 7of 16
                                                                                  Pr/mazy Account Numbe,


COMPAK BUSINESS CHECKING                                                                  (continued)

Checks Cleared (continued)
 Check Nbr          Date        Amount      Check Mn                       Date       Amount         Check Nbr          Date         Amount
      12269’ 09/2812018           $41.25        12347                09/2812018        $95.53            12467’   09/28/2018         $276.89
      12270 09/28/2018           $322.23        12346                09/28/2018       $499.27            12453’   09/28/2018         $345.30
      12275’ 09/28/2018          $556.42        12350*               09/25/2018       $269.91            12497’   09/28/2018         $36226
-     12278 09/28/2018           $314.54w       12355’               09/28/2018       $176.00            12498    09/28/2018          $327.72
     12279’ 09128/2018           $294.52’.      12356                09/28/2016       $334.54            12507’   09/28/2018         $224.74
      12280 09128/2018           $192.17,       12363’               09/28/2018       $233.96            12509’   09/28/201 B        $192.12
     12287’ 09/28/2018           567128,.       12376’               09/28/2018        $75.07            12511’   09/25/2018         $407.33
     12288 09/28/2018            $785.51 ,.     12383*               09/28/2016       $447.10            12525’   09/28/2018         $536.49
     12289 09/2712018          51010.71
                               -                12384                09/28/2018       $175.66            12532’   09/2812018         $280.18
     12291 09/28/2018            $854.87’       12393’               09/28/2018       $344.73            12553’   09/28/2018         $354.76
     12300 09/28/2018            $56620         12395’
                                                 -.                  09/28/2018       5296.12            12554    09/28/2018         $403.65
     12306’ 09/2812018          5390.63’        12412’               09/28/2018       $364.64            12562’   09/28/2018         $423.89
     12334’ 09/28/2018           $360.56        12421’               09/28/2016       $233.11            12576’   09/28/2018         $495.73
     12335 09/28/2018          $1,146.17.,.     12430’               09/28/2018       $343.51            12579’   0912812018       539000.00
     12338’ 09128/2018           $512.91        12435’
                                                 .,                  09,28/2018       $365.53            12581’   09/28/2018         $585.89
     12339 09/28/2018            $364.13 •t     12444’               09/28/2018       $461.61            12562    09/28/2018        $7858.67
     12340 09/28/2018            5343.00”.      12458’               09/28/2018       $337.86            12585’   09/28/2018         $200.00
      12346’ 09:28/2018          $353.56        12465’               09/28/2018       $351.95
    indicates skipped check ndmber
    ‘




Daily Balances                                   ,‘:




Dale                                  Amount           Date                                         Date                              Amount
09/04/2016                “         522,461.55         09/13/2018                   582,227.54      09/24/2018                      $34,114.35
09/05/2018            ‘            5101,921,66         09/14/2018                 -5120.905.73      09/25/2016                      $36,256.19
09/06/2018                         $151,332.85         09117/2018                    -5 1,329 .89   09/26/2018                      599,778.50
09/07/2018                          529179.04          09/18/20 18                      5696.23     09/27/2018                     5101,175.88
09/10/2018                          $23853.71          09/19/2018                   590,708.20      09/28/2018                      530,206.71
09/11/2018                -‘        520.607,13         09/20/2018                  Si 17974.88
09/12/2018                          $90,261.03         09/21/2018                   575214.60
  Case 18-24606-TPA             Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                Desc Main
                                         Document      Page 26 of 182
MORIARTY CONSULTANTS INC             a                      Statement Endinq 09/28/2018               Paqo 8 oflU
                                                                                                                    1




12139   $25.00      9/4/2018         12140    $700.00     9/4/2016          12147     $350.00    9/10/2018




12148   $400. 00    9/10/2018        12149    $1,650.00     9/4/2018        12151    $497.49     9/7/2018



                                                 —         -—   .-.
                                                                             a:
 S                  •.4?
                    __    --3




12152   $350.OC     9/10/2018        12153    $400.00     9/6/2018          12155    $700.00     9/16/2016




12156   $2,238.00     9/13/ZD1B     12157     $500.00     9/10/2018         12138    $7,000.00     9/11/2018




12159   $350.00     9/17/2018       12160     $400.00     9/13/2016        12161     $37,500.00    9/14/2018




12162   $2,819.36     9/25/2018     12163     $5,000.00    9/18/2018       12164     $1,650.00    9/17/2016
 Case 18-24606-TPA        Doc 39         Filed 12/26/18 Entered 12/26/18 19:38:42                       Desc Main
                                       Document      Page 27 of 182
                                                                                                                   -—    .   2


                       National Bank                           Statement Ending 09/28/2018
                                                             MORL4Rfl’ CONSUL TAPtS INC                    Page Oaf 16
                                                             PflmaiyAccount Numben —




12165   $100.00   9/20/2018           12166    $400.00   9/20/2018                 12167    $350.00    9/24/2018




12169   $284.93   9/26/2018           12170    $738.39   9/24/2818                 12171    $539.46    9/26/2018

                              2




                                      II__    ——                r1’qt_.   [I

EZ
12172   $648.19   9/26/2016           12173    $516.2C   9/25/2018                 12174    $71.85    9/27/2018




12175   $329.96   9/24/2018           12176    $313.21   9/26/2018             12177        $476.39   9/24/2018


                          a.-
                                                                               1•V_.ja...
                                                                     —
                                      •
                                                                               i-    ———---—-




                  •2



                                                                               I




12176   $573.47   9/27/2018           12179    $570.75   9/27/2018             12160        $306.50   9/24/2018


   •_.=__t
                  ;
                              IIUI]                                  •1

                                                                               r           trtr




                                               —
                                                   .:

                                                                               Ct
                                                                                                      •4t2. I
12101   $630.68   9/24/2018           12182    $488.47   9/21/2016             12193        $306.11   9/24/2018
Desc Main




                                                                    g1
                                             ii     40
                                                    H
                                                    C
                                                    N
                                                    In
                                                    (N




                                                          40
                                                          H
                                                          0
                                                          N
                                                          ‘0
                                                          (N




                                                                                  40
                                                                                  H
                                                                                  5
                                                                                  N
                                                                                  N




                                                                                        U,
                                                                                        H
                                                                                        0
                                                                                        N
                                                                                        94
                                                                                         ZN




                                                                                               40
                                                                                               ‘-1
                                                                                               C
                                                                                               N
                                                                                               CM




                                                                                                     C
                                                                                                     j
                                                                                                     N
                                                                                                     S0
                                                                                                     N
                                                    CD    CD
                                                                 ‘l•              CD    CD     C,    C,
  Filed 12/26/18 Entered 12/26/18 19:38:42




                                                   In     40                      H     U,     CD    1•D
                                                   U!     N                       40    to     C-I   LID
                                                    In    C                       to    CD     40    PD
                                                                ;fithI i i[ii,
                                                    H     H                       N     PD     C’
                                                    CM    N                       PD           PD
                                              40    m     40-                                        (9
                                                                                  0)-   0)-    {4>   Cm
                                                   CD    N                       U)     40
                                                   40
                                                                                               N     U)
                                                         CD                      CD     0D     0     0
                                                   H     H      -
                                                                                 H
                                             0)!
                                             0;
                                                   N
                                                   H
                                                         N
                                                         H
                                                                —Il       ‘;i—   N
                                                                                        H
                                                                                        N
                                                                                               N
                                                                                               N
                                                                                                     N
                                                                                                     N
                                                                                 H      H      4-I   H
                                              a
              Page 28 of 182




                                             C
                                             0
                                             C
                                             Ui
                                              C    C     40                      C      40     40-   C
                                              C    H     H                       H      H            H
                                              C    0     0                       C      C      0     0
                                             0)    N     N                       N      N      N     N
                                             (0                                         .4%-
                                                         IJ                      94
                                             Co                                         to     9-    9-
                                                   N     N                       N      N      N     N
                                                                                        .4.-   —.4
                                                   CD    OD                      C,     CD     CD    CD
                                                   C     40                      C      N
                                                   ‘9                                          CD    CD
                                                         H                       H      PD     N
Document




                                                   U,    .4;
                                                                                 PD     C,     U,
                                                   N                                                 9.
                                                         U,                      tfl    N      N
                                                   CM                                                H
                                                         N                       a)     (9     a)    PD
                                                   0)-   4Th
                                             I
                                                                                 0>     U>     to.
                                                   U,    H                       94     N      0
                                                   C                                                 5-
                                                         CD                      CD     CD     0     C
                                                   H     H                       H      H
                                                   N                                           N     N
                                                         N                       N      N      N
Doc 39




                                                   H     H                       H                   N
                                                                                               H     H
                                                   40    C                       C      40     C     U,
                                                   H     H                       H      H
                                             U     0     C                       0      0      c
Case 18-24606-TPA




                                                                                                     ci
                                                   N
                                             z     .4-
                                                         CM
                                                         .4.-
                                                                                 N
                                                                                 .4-
                                                                                        CM     N     CM
                                                                                        .4-    .4-   .4-
                                             (0    5.    to                      9,     9-     94
                                                   N                                                 0
                                             H     .4-
                                                         N
                                                         4%-
                                                                                 N
                                                                                 4%-.
                                                                                        (N     N     N
                                                                                               4%-
                                                                                        -.4          4%-
                                                   CD    CD                      C,     CD     CD    CD
                                                   U)    C                       N      9.     C
                                                   0     0                                           C
                                                                                 9.     40     H     CD
                                                   to
                                                         to
                                                         CD
                                                                                 H
                                                                                 U)
                                                                                        CD
                                                                                        H
                                                                                               N
                                                                                               t0
                                                                                                     ‘4
                                                                                                     (0
                                                   N     N                       PD     PD     aD
                                                   0>                                                In
                                                         (0-                     40-    40-    0>    40.
                                                   9.    C                       (9     tO
                                                   C                                           CD    (9
                                                         CD                      CD     C,     CD
                                                   H                                                 0
                                                         H                       H      H      -4
                                                   N                                                 N
                                                         N                       N      N      N     N
                                                   H     H                       H      H      H     H
 Case 18-24606-TPA                 Doc 39       Filed 12/26/18 Entered 12/26/18 19:38:42            Desc Main
                                              Document      Page 29 of 182


                    First National Bank                              Statement Ending 09/28/20 18
                                                                    MaR/Amy CONSULTANTS INC           Page 11 oflG
                                                                    Primar’j Account Numbe,




12206    $311.07        9/24/2018             12207   $407.33   9/24/2018        12209   $216.27   9/24/ 2018


                                                                                 r
                                                                                 I
                                                                                                                     3
                                                                                                            ..-.


                                                                            •0


12210    $73.71        9/27/2018              12211   $285.66   9/26/2016        12212   $327.15   9/2 6/2 C 18




12213    $429.95        9/24/2018             12214   $352.64   9/24/2018        12215   $418.66   9/25/2018




 I-:
                                              r frrr                    -—--‘p
                                                                                                   ZEJ.I
                                                                                     9    ;1Ctj
12216    $576.04        9/24/2018             12217   $492.23   9/24/2018        12218   $354.11   9/24/2010


                •
                               t.     -   I
 Zn     ——




12219    $279.78        9/24/2018             12220   $182.09   9/24/2018        12221   $958.54   9/24/2016




12222        $428.99    9/24/2016             12223   $240.26   9/26/2018        12224   $335.47   9/24/2018
  Case 18-24606-TPA            Doc 39      Filed 12/26/18 Entered 12/26/18 19:38:42              Desc Main
                                         Document      Page 30 of 182
MORIARTY CONSULTANTS IN                                   Statement Endina 0912812018              Paae   1S6




  LtS
                                l          Z.           -.=-                              .                .
                                                                 -—                      -




L’

12226   $331.69    9/26/2018        12228     $535.85   9/21/2016          12229    $296.30    9/25/2018




:2256   $984.23    9/28/2018        12264     $355.35   9/28/2018          12256    $297.78    9/28/2018

                                                                            1
                                     -
        r                                                                                                 —    I
             -                                                  —     —I                         —J—.
                                                                                                               I
            m                              a...
                                                                                ¶-•• Z.
12269   $41.25    9/28/2016         12270     $322.23   9/28/2016          12275   $556.42     9/28/2018




12276   $3:%.64    9/28/2018        12279     $294.52   9/28/2016          12280   $192.17     9/28/2018




12287   $671.28   9/26/2018         12288     $786.51   9/28/2018          12289   $1,010.71     5/27/2018
 Case 18-24606-TPA                     Doc 39               Filed 12/26/18 Entered 12/26/18 19:38:42                    Desc Main
                                                          Document      Page 31 of 182


                       First National Bank                                            Statement Ending 09/28/2018
                                                                                     MORIARTY CONSULTANTS INC              Page 13 of 16
                                                                                     Pdmar1’Accauntumbw;   a




12291     $854.87          9/28/2016                  12300          $568.20     9/26/2dB          12306   $390.63     9/28/2016

                                                      I   r..c.R’-                                 r

—       ...r
                               r
                                                           Sr
                                   •—
                                          -     I.                                  —Js,t-!

                           t                              r. •aj                                    -
                                                                                                        J=
                                                                                                        -‘             J
                                                                                                                                 .




                                                                                                                                           -s

12334     $360.56          9/26/2018                                 $1,146.17     9/26/2018       12336     $312.91   9/28/2016




12339     $364.13           9/29/2016                     12340      $343.00     9/28/2016         12346     $353.56   9/28/2018




12347     $95.53           9/28/2018                      12348      $499.27     9/28/2018         12350     $269.91   9/28/2018




12 355    $176.00           9 /2 8/2 no                   12356      $334. 64    9/28/2016         12363     $233.96   9/28/2018

                                                                                                                                 --



   •                        rr,.          -   anti                                           c7                        .



                                                                                               I        £-
         ——
                  --   —
                       —            .*—..,
                                                 -}
              :                                           19                    .                  I-
                                                                                                                       tLA44
 2376     $75.07           9/26/2013                      :2383      $447.10     9/26/2018         12364     $175.66   3/28/2018
  Case 18-24606-TPA              Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                     Desc Main
                                          Document      Page 32 of 182
                                                                                                                       ‘7
MORIARTY CONSULTANTS INC                                     Statement Endinu 09/28)2018                  Pace 14F16




12393    $344.73        9/26/2018        12395   $296.12   9/28/2016         12412       $384.64       V28/2018




12421    $233.11        9/26/2010        12430   $343.51   9/28/2010         12435       $365.53       9/26/2018




12444    $461. 61       9/28/2016        12456   $337.86   9/28/2018         12465       $361.95       9/28/2018




12467    $276.89        9/20/2018        12483   $345.30   9/28/2018         12497       $362.26       9/20/2018




12498    5327.72        9/28/2C16        12507   $224.74   9/28/2018          12509      5:92.12       9/28/2016

                                         r,
                    .   4Ei                                -r              ll       ,.
                                                                                      =
                                                                                                        *ar
)“-•.   ==.               ...._s..1
                          -‘_‘      .
I,      --                           J    a—                       -
                                                                              jim                  -




12511    5407.33        9/28/2018
                                         f
                                         12525   $536.49   9/28/2018         12532       5280.18       9/26/2018
 Case 18-24606-TPA          Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42              Desc Main
                                     Document      Page 33 of 182
                                                                                                                     8
                                                                                                                 S



   First National Bank                                    Statement Ending 09/28/20 18
                                                         MORIARTY CONSUL TAlUS INC            Page 15 of 16
                                                         Primary Account Number:




                                                                                                  ..   ..3   .

                                                                                        ..




:a                                      zz_e
                                                        *i                   ——




12553   $354.78     9/28/2016     12554    $403.65   9/28/2018       12562    $423.89   3/28/2018




12576   $495.73     9/28/2018     12579    $39,000.00   9/28/2018    12581    $585.89   9/28/2018




12582   $7,858.67     9/28/2018   12585    $200.00   9/28/2018
  Case 18-24606-TPA        Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42   Desc Main
                                    Document      Page 34 of 182
MORIARTY CONSULTANTS INC                           Statement EndIng 0912812018    Page 16 ef 16




                           THIS PAGE LEFT INTENTIONALLY BLANK
     Case 18-24606-TPA          Doc 39       Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
                                           Document      Page 35 of 182


        [1’ First National Bank                                        Statement Ending 10/31/2018
                                                                      MOR!ARfl CONSULTANTS INC                 Page 1 of 78
        4140 E. State Street
                                                                                                     -




        Hermitage, PA 16148                                          Pflmaq Account Number:


        ADDRESS SERViCE REQUESTED
                                                                     CManaging Your Accounts
                                                                     Ie     Online            www.fnb-onhne.com

        MORL4RTY CONSULTANTS INC
        ARLINDA V MORIARTY
                                                                       43   By Phone          1 800-555-5465

        DAYNELLE DICKENS
        3904 PERRYSVILLE AVE                                           Q
                                                                     ___
                                                                            B Y M ai
                                                                                              Hermitage, PA 16146
        PIUSBURGH PA 15214-1748




;;ma5                                      *     ‘
                                                                                                                     fl
fAccount Type
ICOMpAK6uSNJESS CHECKING
                                                                     AccountNumber                  Balance This Statement
                                                                           95037g87                            5264.C66.04J


COMPAK BUSINESS CHECKING
Account Summary
Date       Description                                    Amount
09129/2018 Balance Last Statement                       $30,206.71      Minimum Balance                  .       $46,658.47
           99 CredIt(s) This period                  51,233,077,25      Average Ledger Balance                  $148,685.40
           1242 Debit(s) This Period                   $999,217.92      Average Available Balance               $148,581.10
10/3112018 Balance This Statement                     $264,066.04

Deposits
Date              Description                                                                                       Amount
10/0212018        DEPOSIT                                                                                           $394.00
10/11/2018        DEPOSIT                                                                                            539.70
10/1112018        DEPOSIT                                                                                           $128.00
10/24/2018        DEPOSIT                                                                                           585140
10/30/2018        DEPOSIT                                                                                           $838.00

Other Credits
Data         DescriptIon
              -
                                       .
                                                                                                                   Amount
1010112018   UPMC HEALTH PLAN HCCLAJMPMTXXXXXO82O                                                                $9,272.48
10f01/2018   AMERIHEALTHCHC HCCLAIMPMT 00196470                                                                 $2267826
10l01)2018   UPMC HEALTH PLAN HCCLAIMPMTX)O(XXOB2O                                                              $90,697.55
10/0212018   UPMC HEALTH PLAN HCCLAIMPMT)OOO0820                                                                 $1240.48
10/0212018   GA DEPT OF COMMU HCCLAJMPMT XXXXX393SA                                                             $11,607.54
10/02/2018  CREDIT MEMO DEPOSIT ADJUSTMENT                                                                         $277.90
10/03/2018  COMM OF PA PROMISE MA APXXXXXX5S72                                                                   $1,090.88
10/03/2018  COMM OF PA PROMISE MA AP)00000(0699                                                                  $1,558.40
10103/2018  COMM OF PA PROMISE MA AP)00000(5448                                                                  52,205.76
10/03)2018  COMM OF PA PROMISE MA AP)OOO5449                                                                     $2,766.16
Q/03/2018   COMM OF PA PROMISE MAAP)000000746                                                                    $3,170.37
10/03/2018  COMM OF PA PROMISE MAAP)00000(5870                                                                   53,370.04
10/03/2018  COMM OF PA PROMISE MA AP)00000(0697                                                                  $6,048.54
10/03)2018  COMM OF PA PROMISE MA AP)00000(3748                                                                  57,957.56
10/03/2018  COMM OF PA PROMISE MAAP)00000(3747                                                                   $9,774.64
10103/2018  COMM OF PA PROMISE MA APX)0000(5871                                                                 510,609.12
10/03/2018  COMM OF PA PROMISE MAAPOOO0698                                                                      $1B,690A8
10/03/2018  UPMC HEALTH PLAN HCCLAIMPMT)OOQOW82O                                                                $83,546.33

0IIMe=ber

    LUNflM
                                                                                                                                     ___________
                                                                                                                                     ___________
                                                                                                                                     ___________
                                                                                                                                     ___________ ___
                                                                                                                                                  __
                                                                                                                                                   _
                                                                                                                                                   _




       Case 18-24606-TPA                 Doc 39       Filed 12/26/18 Entered 12/26/18 19:38:42                                     Desc Main
                                                    Document      Page 36 of 182
     MORIARTY CONSULTANTS INC                                                  Statement Endino 10/31/2018                              Pace 2 of70

                              RECONCILEMENT OF YOUR CHECKING/SAVINGS ACCOUNT
              The reconcilement of this statement with your records is essential. Any error must
                                                                                                 be reported as soon as possthia

       CHECKS AND WITHDRAWALS                          TO VERIFY YOUR CHECKBOOK BALANCE FOLLOW THESE SIMPLE STEPS;
               OUTSTANDING
       Date or
    Check Number        Amount
                                                       9 Mark
                                                         COMPARE transactions shown on this statement with entries in your checkbook
                                                              those paid or credIted     on this statement in your checkbook

                                                       9 checkbook
                                                         COMPARE the chock numbers listed on This statement with the entries in your
                                                                   and mark those paid.

                                                       9 including
                                                         LIST AND TOTAL all checks and other withdrawals that remain outstanding
                                                                   those from previous statements in      the space to the left.

                                                       0 pro-authorize
                                                         ENTER into your checkbook and adjust the balance by adding interest credited,
                                                                       d deposits or other credit
                                                                                                (+) transactions shown on the front of this
                                                           statement which am not In your checkbook.

                                                       9 pre-authorize
                                                         ENTER into your checkbook and adjust the balance by subtracting service fees,
                                                                       d payments or other debit transactions shown
                                                                                                    (-)                            on the front of this
                                                           statement which am not in your checkbook.

                                                      9 this
                                                        ENTER ‘Current Statement Balance” from the front of
                                                             statement                                                         $

                                                      9 ADD  deposits made after ‘Period Ending Date” of this
                                                        statement         ‘.       1.
                                                                                                                             ()



                                                                                                                             (+)

                                                                                                                             (+)

                                                                                                                             (+)

                                                                                                                             (÷)
                                                                                                                  TOTAL       S

                                                     9 SUBTRACT checks and withdrawals outstanding.                    (-)    S

                                                          Your checkbook sJ,ould show this balance                            S
   Total Checks
   Outstanding



           IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS
                                                                                (ER]
                                   ON YOUR CONSUMER ACCOUNT:
 In Case of Errors or Questions About Your Electronic Transfers Telephone us 1-800-555-54
                                                                                at              55 or write to us at The address shown on
 your statement as soon as you can, if you think your statement or receipt Is wrong or if
                                                                                          you need more information about a transfer on the
statement or receipt We must hear from you no later than 60 days after we sent you
                                                                                        the FIRST statement on which the error or problem
appeared.                                                -
    1) Tell us your name and account number (if any).
    2) Describe the error or the transfer you am unsure about, and explain as clearly as you can why you
                                                                                                             believe ft Is an error or why you
       need morn information.
    3) Tell us The dollar amount of the suspected erms
We will investigate your complaint and will corroct any error promptly. If we take
                                                                                    more than 10 business days to do this, we will credit
your account for The amount you think is in error, so That you will have the use of the money
                                                                                               during the time it takes us to complete our
investigation. A Consumer Account is a deposit account which is used primarily for personal,
                                                                                                family or household purposes.
                                      HOW TO CONFIRM PRE-AUTHORIZED DEPOSITS:
If you arranged to have direct deposits made to your Consumer Account at least
                                                                               once every 60 days from the same person or company,
you can call us at 1-800-555-5455 to find out whether the deposit was marie.
 Case 18-24606-TPA          Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42     Desc Main
                                     Document      Page 37 of 182

     Wr9rst NationaL Bank                                 Statement Ending 10/31/2012
                                                         MORIARTY CONSULTANTS INC     Page 3 of 78
                                                         Pdmer/AccQunt Number


 COMPAK BUSINESS CHECKING                                     (continued)

  Other Credits (continued)
  Date         DescdtIon                                                                     Amount
  1010412018   AMERIHEALTHCHC HCCLAIMPMT ‘
                                                                                             519172
  1010512018   PA CLAIMS HCCLAIMPMT                                                      $33,609.69
  10/09/2018   AMERIHEALTHCHC HCCLAIMPMT                                                 $22,555.62
  10/10)2018   COMM OF PA PROMISE MA AP)00000(4943                                           $77920
  10/10/2018   COMM OF PA PROMISE MAAP)00000(0066                                          $1,090.88
  10/10)2018   COMM OF PA PROMISE MAAPX)0000(9600                                          $1,485.35
  10)10/2018   COMM OF PA PROMISE MAAPXX)000(8916                                          32,32168
  10)10/2018   COMM OF PA PROMISE MAAPX)000(.X8917                                         $2454.48
  10/10/2018   COMM OF PA PROMISE MAAP)000(XXOOS2                                          $3,370.04
 10/10/2018    COMM OF PA PROMISE MA AP)0000(X4941                                         55,88196
 10/10/2018    COMM OF PA PROMISE MAAP)OOOO9598                                           $7,957.58
 10110/2018    COMM OS PA PROMISE MAAP)00000(9599                                       $10,052.80
 10)10/2016    GA DEPT OF COMMU HCCLAIMPMT )0000(3933A                                  $11,422.56
 10/10/2018    COMM OF PA PROMISE MAAP)OOOO0064                                          $14,342.32
 10/10)2018    COMM OF PA PROMISE MAAP)00000(4942                                        $1739720
 10)10/2018    UPMC HEALTH PLAN HCCLAIMPMT)000(X0820                                    $34,751.53
 10/10/2018    UPMC HEALTH PLAN HCCLAIMPMT)0000(0820                                    $53532.36
 10111)2018   AMERIHEALTHCHC HCCLAIMPM I                                                $12,227.58
 10/1112018    PA CLAIMS HCCLAJMPMT                                                     $35,887.29
 10/12/2018   UPMC HEALTH PLAN HCCLAIMPMT X)000(0820                                      $7021.84
 10)15/2018   AMERIHEALTHCHC HCCLAIMPM1                                                 510,15184
 10/16/2018   GA DEPT OF COMMU HCCLNMPMT )0000(3933A                                    $13949.11
 10/1612018   UPMC HEALTH PLAN HCCLAIMPMTXXXXXO820                                      538.19025
 10/17/2018   iNTUIT PYMT SOLN DEPOSIT                                                       $340.00
 10/17(2018   COMM OF PA PROMISE MAAPXOODQC927                                               $77920
 10/17/2015   COMM OF PA PROMISE MAAP)00000(0370                                          $1090.88
 10/17/2018   COMM OF PA PROMISE MAAP)00000(8313                                          $1,470.74
 10/17/2018   COMM OF PA PROMISE MAAP)0000(X0469                                          $1,503.04
 10117)2018   COMM OF PA PROMISE MAAPXX)000(0470                                          $2,181.76
 10/17/2018   COMM OF PA PROMISE MA APXXXXXXO368                                          $3,370.04
 10/17/2018   COMM OF PA PROMISE MA AP)000QO(9025                                         $6,837.48
 10)17)2018   AMERIHEALTHCHC HCCLAIMPMT I                                                 57,043.04
 10/17/2018   COMM OF PA PROMISE MAAP)00000(1149                                          $7,412.14
10/17/2018    COMM OF PA PROMISE MA AP)00000a 150                                         39.989,36
 10/17/2018   COMM OF PA PROMISE MAAP)0000<.X0369                                       $14,747.36
 10/17,2018   COMM OF PA PROMISE MA APOC9026                                            $17,968.16
0/17l2018     UPMC HEALTH PLAN HCCLAIMPMT)Q0CXX0820                                     $59378.94
:10/18/2018   AMERIHEALTHCHC HCCLAIMPMI                                                   $6,691.26
10118/2018    PA CLAIMS HCCLAIMPMT                                                      $36,424.94
10/19/2018    UPMC HEALTH PLAN HCCLAIMPMT )000cX0820                                     $1121.28
10/22/2018    AMERIHEALTHCHC HCCLAIMPMT                                                  $8,961.48
10123/2018    GA DEPT OF COMMU HCCLMMPMT X)QO<X3933A                                   $11,071.18
10/2312018    UPMC HEALTH PLAN HCCLAIMPMT )OO(fl(082Q                                  $33,820.09
10/24)2018    COMM OF PA PROMISE MAAP)OOOO3077                                              $779.20
10/24/2018    COMM OF PA PROMISE MA APX)O(XXX8245                                        $1090.88
10)24/2018    COMM OF PA PROMISE MA AP)00000(9521                                        $1,503.04
10/24/2018    COMM OF PA PROMISE MA APOOC7605                                            $1,597.36
10(24/2018    COMM OF PA PROMISE MA AP)00000K9522                                        $2,766.16
10)24/2018    COMM OF PA PROMISE MA APXXX)OQ(8243                                        $3,370.04
10/24/2018    COMM OF PA PROMISE MA APXX)OO(X3075                                        $5,999.84
10/24/2018    COMM OF PA PROMISE MA APX)0000(7603                                        $8,142.64
10/24/2018    COMM OF PA PROMISE MAAPXXXXXX76O4                                          $9,364.72
10/24)2018   COMM OF PA PROMISE MA APXXXXXX8244                                        $10,784.80
10/2412018   COMM OF PA PROMISE MA APXXXXX)(3076                                       $17,050.72
10/24/2016    UPMC HEALTH PLAN HCCLAIMPMTXXXXXOS2O                                     $60,131.44
10/25/2018   AMERIHEALTHCHC HCCLAIMPMT         “—
                                                                                       $10656.64
10/25/2018   PA CLAIMS HCCLAIMPMT                                                      $38,363.87
10126/2018   UPMC HEALTH PLAN HCCLAIMPMT XXXXXQ82O                                       $1,191.36
10/2912018   PA CLAIMS HCCLNMPMT                                                            $560.64
10/29/2018
         -   AMERIHEALTHCHC HCCLAIMPMT                                                 $17,774.04
10)30)2018   GA DEPT OF COMMU HCCLAIMPMT XXXXX3933A                                    $12,592.44
10/301208    UPMC HEALTH PLAN HCCLAIMPMT)OO(XXOS2O                                     $57,886.93
        Case 18-24606-TPA             Doc 39      Filed 12/26/18 Entered 12/26/18 19:38:42             Desc Main
                                                Document      Page 38 of 182
      MORIARTY CONSULTANTS INC                                           Statement Ending 10/31/2018     Page 4 of 78


      COMPAK BUSINESS CHECKING                                                       antinued)
     Other Credits (continued)
     Date         Description
     1013112018   COMM OF PA PROMISE MAAPXXXXXX3226                                                          Amount
      10/31/2018  COMM OF PA PROMISE MA APXX)OO(X5425 r4tj:        ênt
                                                                                                             5779.20
     10/31/2015  AMERINEALTHCHC HCCLAIMPMT
                                                                         “
                                                                                                           51,090.88
     10)31/2018   COMM OF PA PROMISE MAAPX,)0000(6066                                                      $1401.60
     10/31/2018   COMM OF PA PROMISE MA APXXJ000(7844                                                      $1655.80
     10/31/2019  COMM OF PA PROMISE MA APXX)000(7843                                                       $2,473.96
     10131/2018  COMM OF PA PROMISE MA AP)00000(5423                                                       $2,596.16
     10/31/2018  COMM OF PA PROMISE MAAP)00000(3224                                                        $3,370.04
     10/31/2018  COMM OF PA PROMISE MA APX)0000(6064                                                       $6,019.32
     10/31/2018  COMM OF PA PROMISE MA AP)00000(5424                                                       $7,860.18
     10/31/2018  COMM OF PA PROMISE MAAPXXXXXX6O65                                                         $8,510.72
     10/31/2018  COMM OF PA PROMISE MA APXX)000<3225                                                      $10,326.08
     10/31/2018  UPMC HEALTH PLAN HCCLAIMPMT flXXXO82O                                                    $13,868.96
     10/31/2018  PA CLAIMS HCCLAIMPMT                                                                     $2057724
                                                                                                          529,094.38
     Electronic   Debits
     Date            DescrIptIon
     10101/2018     P.merican Executil                                                                      Amount
  j0I01/2D15         INTUIT CHECKSF                                                                        S5.330,26
     10/01/2018     GPC GPC EBILLI                                                                          $462.15
     lOfOl/2018     COLUMBIA GAS O BILL                                                                     $340.02
     tW&1i2W        BILLMATRIX BILLPAYFE
                                                          •1__
  410/02/2018       Pmc Payqo Ut PMC PayGo                                                                     S1.75
 C10/02/2018        Pmc Payqo Lie PMC PayGo                                                               $5,767.92
     10/02/2018     FIRSTENERGY OPCO FE ECHECIq                                                              $569.13
                                                               •
     10/02/2018     FIRSTENERGY OPCO FE ECHECK                                                              $499.30
                                                                 p                                          $389.66
     10/02/2018     COLUMBIA GAS OF BILL PAY —
    10/02/2018      BILLMATRIX BILLPAYFEE                                                                   $140.00
a10/0512018         STONEMARK INC INS. PMt E. XX)O(rX..,-..                                                    $1.75
    10/05)2018      STONEMARK INC SERVICE FE X)OO(-XX8586                                                 $4,751.29
    10/10/2018      UPMC HP PORTAL 0 HEALTH INS I                                                             $10.00
 .zlO/10/2018       UPMC HP PORTAL 0 HEALtH INS 1                                                        810,48322
                                                           I                                             $10,419.99
    10/10/2018      UPMC HP PORTAL 0 HEALTH INS?
    10/10/2018      Pmc Paygo LIe PMC PayGo                                                               $8,513.42
    10/10/2018      UPMC HP PORTAL 0 HEALTh INS’                                                          $5,768.08
                                                         I                                                $4.745.64
    10/10/2018      UPMCHPPORTALOHEALTH INF                 I
    10/10/2018     UPMC HP PORTAL 0 HEALTh INS,                                                           $3,340.60
                                                           I
    10/10/2018     UPMC HP PORTAL 0 HEALTh INS                                                            $1,964.80
                                                          •
    10/10/2018     UPMC HP PORTAL 0 HEALTH P”                                                             $1,684.59
    10/10/2018     UPMC HP PORTAL 0 HEALTh INo’                                                             $878.04
                                                        v
    10/10/2018                                                                                             $678.04
                               LIe PMC PayGo
    10/10/2018     UPMC HP PORTAL 0 HEALTH INS                                                             $669.14
10/15/2018         AMEX EPAYMENTACH PMT                                                                      $66.34
   10/1512018      REPUBLICSERVICES RSIBILLPAY
   10/15/2018      INWIT CHECKSFORM                                                                          $748.23
   10/15/2018      INTUIT CHECKSFORM
                                                               .
                                                                                                             $364.74
   10/16/2018      Pmc Payqo Lie PMC PayGo                                                                   $252.42
   10/16/2018      Pmc Paygo Lie PMC PayGo
                                                —.

                                                                                                           $5,767.92
                   BFS RCVBLSIACH ITEMS                                                                     $569.13
 r/17/2018                                                                                                  $448.59
                   VISA PAYMtINI
     0/22/2018    AMEX EPAYMENT ACH PMi’                                                                    $275.56
    10/23/2018                                                                                           $16,000.00
                  Pmc Payqo LIe PMC Pay®
    10/23/2018    Pmc Pavgo Lie PMC PayC-o
                                            -




                                                                                                          55,768.08
     0/24/2018    SF5 RCVBLS I ACH ITEMS C                                                                  $569.14
                                                  •
    10/26/2018                                                                                              $448.59
                  FIRSTENERGY OPCO FE but ,tuisI
    10/26/2018    FIRSTENERGY OPCO FE ECHECK                                                                $246.14
    10/26/2018    INTUIT CHECKSFORM                                                                         $237.13
a’lO/29/2018      American Executi 1                                                                          $95.48
    10129/2018                                                                                            $1,833.00
                  INTUIT CHECKSFfl
    10/30/2018                                                                                              $328.50
                  Pmc Paygo LIe PMC PayGo
    10/30/2018                                                                                            $5,767.92
                  Pmc Paygo Lit PMC PavGo
    10/30/2018                                                                                              $569.13
                  COLUMBIA GAS OF BILL PAY j                                                                $132.68
    10/30/2016    GPCGPCEFT)OO(XXX3IO4FF’R
   10/30/2018                                                                                               $121.09
                  BILLMATRIX SILLPAYFEE
   10/31/2018                                                                                                  $1.75
                  STONEMARK INC INS. PMPJt. XXXX4X8586
                                                                                                          $4,751.29
                                                                                                                        ___________

     Case 18-24606-TPA                  Doc 39       Filed 12/26/18 Entered 12/26/18 19:38:42                       Desc Main
                                                   Document      Page 39 of 182

                       First National Bank                                       Statement Ending 10/31/2018
                                                                                                      INC                 Page 5f 78
                                                                                PdmarjAccountNumb    r
    COMPAK BUSINESS CHECKING                                                          (continued)

    Electronic Debits (continued)
    Date        Description                                                                                                   Amount
    10)31/2015  SF5 RCVBLS I ACM ITEMS                                                                                        $448.59
    10/31/2018  STONEMARK INC SERVICE FE)000(-)O(8586                                                                          $10.00
     Other Debits
     Date         Description                                                                                                 Amount
     10/04/2018   WIRE/CU   —              RNF AUP PAYROLL DEPOSIT CUSTODLAL ACCT;OBI                                       $24,184.27
                  PAYROLLA1TEN11O
     10)04/2018   WIRE/OUT j                 IF ADP PAYROLL DEPOSE CUSTODIAL ACCT;OBI                                       $63,732.46
                  PAYROL’ AflCI9’flO
     10/04/2018   FEE/DBi             t0u0iw Domestic                                                                          $26.00
     10/04/2018   FEtm’                tutcoing Domestic                                                                       526.00
     10109/2018   STOF,,                                                                                                      $111.00
     10/11)2016   WlRE/OtJT-             ,8NFADP PAYROLL DEPOSfl CUSTODIAL ACCT;OBI                                        $25,041.39
                  PAYROLLRSThDPA
     10/11/2018   WIRE/OUT fl I ‘1 I        NF ADP PAYROLL DEPOSIT CUSTODIAL ACCT;OBI                                      $77,294.82
                  PAYROLLRADA              —



     10)11/2018   FEE/DS             “oumothqDomesUc                                                                           $26.00
     10/11/2018   FEE’DB-I             Outgoing Domestic                                                                       $26.00
     10/12/2018         -lNTERNEYP AT TO COMM TAX OTHER VAR )0000(X5060 ON 10/12/18 AT                                      $2,675.00
                  20:51                            ti
     10/15/2016   -
                         INTERNETFER TO BUSINESS CHECKING X)0000(7283 ON 10/13/18 AT 5:43                                   $8,800.00
     10/22/2018   W1ROU
                  RBIA0PAALCZ         J    BNFADP PAYROLL DEPOSIT CUSTODIAL;OBI PAYROLL                                    $12,200.00
    10/22/2018    FEE/D8-               )utgoing Domestic                                                                     $26.00
     10/25/2018  WIRE/CU                 •IBNF ADP LLC;OBI PAYROLL FOR CREDIT TO ADP                                       $2758213
                  PAYROLL
     10/25/2018  WIREIOU                  IBNF ADPtlt;OSl PAYROLL FOR CREDIT TO ADP                                        572,229.97
                 PAYROLL
    10/25/2018    FEEID              ‘Outgoino Domestic                                                                        $26.00
    10/25/2018    FEEt                 Outgoing Domestic                                                                       $26.00
..10/30I2018     Wr                     P!F ML FACTORS FUNDING LLC;O8I LOAN PAYMENT                                        $10,000.00
    10)30/2018   Fl                  Uutgoing Domestic                                                                         $26.00
    10/31/2016   StKv,uH!csb                                                                                                 $322.08
                                                          .
                                                              .




   Checks Cleared
    Check Nbr       Date                Amount      Check Nbr            Date     Amount     Check Nbr          Date         Amount
            1 10/1712018              $2,753.65           12244    10/04/2018     $126.68        12273    10101/2018          $283.04
            9 10/01/2018                $270.37          12245     10/02/2018     $368.79        12274     10/01/2018         $565.67
        12168’ 10/01/2018               $700.00          12246     10/01/2018     $361.89        12277’    10/01/2018
                                                   —                                                                          $332.11
         12186’    10/03/2016           $718.53          12247     10/01/2016     $252.71        12278     10/0212018         $54021
         12168’    1D/OI/2018           $354.1I          12248    10/01/2018      $155.62        12281     10/03/2018          $70.43
        12189      10/10/2018 e         $215.55          12249    10/05/2018      $146.09        12282    10)01)2018          $284.95
         12201’    10/02/2018           5321.42          12250    10/02)2018      $326.45        12283    1010112018         $729.65
        12208’    10/03/2018            $287.98          12251    10/01)2018      5163.60        12284     10101/2018
        12225*                                                                                                               $950.12
                  1010312018            $362.1 I         12253’   10/09/2018      $277.32        12285    10/03/2018         $747.00
        12227’    10/0212018           $252.28         412254     10/11)2018      $349.37       12286     10/01/2018         $754.11
        12231’    10/11/2018           $400.00           12257’   10/03/2018    $1,042.49       12290     10/01/2018       $1 .24629
        12232     1011112018           5350.00           12258    10/01/2018      $237.1 I      12292’    10101/2018         $532.39
        12233     10/02,2018      .      $3828           12259    10/02/2018      9386.92       12293     10/01)2018       3 1,512.96
        12234     10/01/2018           $s’aan            12260    10/01/2018       $91.40       12294     10/01/2018       $1,021.82
        12235     10)01,2018           $169.09           12261    10/0112018      $294.53       12295     10/01/2018         $273.79
        12236     10/01/2016           $326.84          .12262    10/01)2018     5313.54        12296     10/01)2018
                                                   Jr’
                                                                                                                             $502.27
        12237     10/01/2018           $164.19          12263     10/02)2018     5250.73        12297     10/01/2018         $401.20
        12239’    10/10/2016           5259.34         ‘12265’    10/02)2018       $57.10       12298     10)0112018         $484.85
        12240     10/01/2018           $323.72           12267’   10/01/2018     $239.32        12299     10101/2018         S323.30
        12241     10/01/2018             $71.48         12268     10/01/2018     $36&69         12301’    10/01/2018         $609.44
        12242     10/01,2018           $394.13          12271’    10/01/2018     5487.42        12302     10/01/2018         $403.15
        12243     QLQ1?018_            S 107.22         12272     10)09/2018     $404.59        12303     10/0212018         $284.43
  Case 18-24606-TPA            Doc 39        Filed 12/26/18 Entered 12/26/18 19:38:42                          Desc Main
                                           Document      Page 40 of 182
MORIARTY CONSULTANTS INC                                           Statement Ending 10/31/2018                   Page 6 of 78


COMPAK BUSINESS CHECKING                              -                      ,ontinued)

Checks Cleared (continued)
 Check Nbr         Date      Amount      Check Nbr          Date           Amount    Check Nbr          Date         Amount
       12304 10/03/2018       5346.59          12374 10/02/2018            $342.35       12441   10/03/2018          $497.09
      12305 10/01)2018        $29326           12375 10/01/2018            $133.75       12442   10/02/2018            598.87
      12307’ 10/02)2018       $530.69         12377’ 10/01/2W’             $328.09       12443   10/01/2018          $767.06
       12308 10/01/2018       $655.43          12378 10/01/2018            $506.05       12445’  10/01/2018          $174.89
      12309 10/0212016        $519.01         12379 10101/2018             $301.52       12446   10/01/2018          $677.88
      12310 10/02/2018        $537.89         12380 10/02/2018             $118.89       12447   10/01/2018          $273.45
      12311 10/0112018        $32525     ,12381 10/09/2018                 5604.67       12448   10/05/2018          $794.66
      12312 10/0112018        $376.10         12382 10)01/2018             S32t66        12449   10/01/2018          $325.11
      12313 10/03/2018       $42918           12385’ 10/0112018            5349,10      12450    10/01)2018          $310.58
      12314 10/02/2018       $238.44          12386 10/01/2018                           12451
                                                                           $309.79               10/01/2018          $269.90
      12315 10/01/2018       $620.61          12387 10/01/2018             5380.36       12452   10/11/2018          $159.96
      12316 10/01/2018       538620           12388 10/01/2018             $240.63        12453 10/03/201 S          $342.49
      12317 10/09s2018         $94.40         12389 10/01/2018                            12454 10/01/2018
                                                                           $330.83                                   $249.59
      12318 10/09/2018       5223.80          12390 10/03/2018            $301.52        12455 10/10/2018           $303.60
      12319 1010112018       $585.03          12391 10/01/2018             $142.02        12456 10/01/2018          $364.35
      12320 10/04/2018       $527.79          12392 10/16/2018
                         .

                                                                          $201.47        12457 10/01/2018             $85.52
      12321 10/01/2018       5593.38          12394* 10/02/2018           $328.36        12459” 10/01/2018          $287.97
     12322 10/01.12018       5533.41          12395’ 10/01/2018           $697.92        12460 10/01/2018           $246.80
     12323 10102/2018        5379.71          12397 10/01/2018                           12461 10/01/2018
                                                                          5404.09                                   $258.16
     12324 1010212018        $467.76         12398 10/09/2018                            12462 10/03/2018
                                                                          $496.78                                   $199.29
     12325 10/03/2018        $346.91         12399 10/09/2018             $607.97        12463 10/01/2018           $345.31
     12326 10/02/2018        $339.68         12400 10/01/2018                            12454 10/09)2018
                                                                          $483.08                                   5548.22
     12327 10/0112018        $745S4          12401 10/01/2018             $310.48        12456’ 10/03)2018          $317.15
     12328 10/01/2018        $340.56         12402 10/01/2018             $288.83        12468’ I0/01/2018          $392.99
     12329 10101/2018         S59.73         12403 10/01/2018             $263.87        12469 10/01/2018           $324.15
     12330 10/09/2018        $156.73, 4’t_. 12404 10/01/2018                             12470 10/09/2018
                                                                          $278.46                                   $278.40
     12331 10/30/2018      ‘$333.55          12405 10/0212018             $326.15        12471 10/09/2018
     12332 10/03/2018                                                                                               $278.39
                        ..  $430.75          12406 10/04/2018            $376.77        12472 10/01/2018           $646.28
    12333 10/04/2018        $201.03          12407 10/01/2018             $172.90        12473 10/01/2015
     12336’ 10/01/2018                                                                                             $242.75
                            $306.27          12408 10/04/2018            5311.25        12474 10/01/2018           $210.28
    12337 10/012016         $492.14 ‘        12409 10/01/2018                           12475 10/09/2018
                                                                         $457.20                                   $278.47
    12341’ 10/03/2018       $223.0           12410 10/01/2018            $177.60        12476 10/01/2018           $321.08
    12342 10/02/2018        $648.74          12413’ 10/01/2018           $231.63        12477 10/01/2018
    12343 10/04(2018                                                                                               $393.00
                            $303.73   .,
                                            12414 10101/2018
                                           ,.
                                                                         $278.47        12478 10/01/2018           5313.90
    12344 10/01/2018      $.1,134S4 :       12415 10/01/2018                            12479 10/10/2013
                                                                         $378.47                                   $239.37
    12345 10112/2018          582.29        12616 10/01/2018             $391.19        12480 10/03)2018           5422,55
    12349’ 10/01/2018       5312.08         12417 10/01/2018             $313.66        12481 10/04/2018
    12351* 10/01/2018                                                                                                $93.11
                            $312.99         12418 10/03/2018             $165.92        12482 10/01)2018           $328.71
    12352 10/01/2018        $357.07         12419 10/0212016                            12484’ 10/01/2018
                                                                         $105.37                                   $353.06
    12353 10/01/2018        $155.15         12420 10/03/2018             5225.86        12485 10/01/2018           5329.41
    12354 10/02)2018        5184.72         12422’ 10/03/2018            $192.69        12486 10/01/2018          $307.45
    12357’ 10)0112018       $268.66         12423 10/01/2018             5555.69       12487 10/03/2016            $289.31
    12358 10/01/2018         $69.66         12424 10/01/2018             $280.55       12488 10/02/2018            5279.41
    12359 10)02/2018       $191.44          12425 10/03/2018            $304.24        12489 10/01/2018           5338.44
   12360 10/01/2018         $312.08         12426 10(01)2016            $286.74        12490 I0/02/2018           $299.10
   12381 10/09/2018        $321.34          12427 10/01/2018            $760.72        12491 10/01/2018           6205.46
   12362 10/0212oi8        5360.97          12428 10/02/2018            $378.76        12492 10/01/2018           5264.31
   12364’ 10/01/2018       $233.96          12429 10/02/2018            $445.61        12493 10/02/2018           $546.89
   12365 10/01/2018        $139.56         12431’ 10/02/2018            $317.66        12494 10/02/2018           5423.15
   12366 10/02/2018        $141.35         12432 10/02/2018             $520.02        12495 10/03/2018           $115.88
   12367 10/05/2018        5155.15         12433 10/01/2018             $117.32        12496 10/10/2018           5236.66
   12368 10/01/2018        5285.81         12434 10/01/2018             $423.80        12499’ 10/01/2018          $505.94
   12369 10/02/2018        $118.88         12436’ 10/01/2018            $289.05        125D0 10/01)2018           $295.47
   12370 10/04/2018        $270.20         12437 10/09/2018             S317.08        12501 10/09/2018           $272.37
   12371 10/19/2018        $170.06         12438 10/01/2018             5630.68        12502 10/09/2018           $325.82
   12372 10104)2018        5125.32         12439 10/01/2016               587.33       12503 10/02)2018           $301.74
   12373 10/01/2018        $209.08         12440 10/15/2018             $165.92        12504 10/01/2018           5316.60
 Case 18-24606-TPA            Doc 39       Filed 12/26/18 Entered 12/26/18 19:38:42                   Desc Main
                                         Document      Page 41 of 182


    First National Bank                                            Statement Ending 10/31/2018
                                                                 MORIARTY CONSUL TAAFIS INC                Page lot 78
                                                                 PdmarAccount Numbe,_—


COMPAK BUSINESS CHECKING                             -



Checks Cleared (continued)
 Check Nbr         Date       Amount     Check Nbr        Date      Amount     Check Nbr            Date       Amount
      12505 10/01/2016         5522.99        12568 10/O3/201&,..,,j338.34          12628     10/0912018        $521.97
      12506 10/0112018          $44.76        12569 10/04/2018      1252.68         12629     10/09/2018        $462.50
     12508’ 10/01/2018         5321.07       12570 10/02)2018        $199.37       12630      10/10/2018        $343.51
     12510’ 10/03/2015        $145.13        12571 10/03/2018        5185.43       12631      10110/2018        $317.66
      12512’ 10/01/2018       $309.73         12572 10/05/2016        597.58        12632     10/09/2018        5520.02
      12513 10/11/2018        5349.22         12573 10/0212018      $311.03        12633      10/09/2018        $121.20
     12514 10/01/2018         $216.27        12574 10/01)2018       $308.08        12634      10/09/2018        5534.01
     12515 10/04/2018           573.71       12575 10/0212015       $252.28        12635     10/09/2018         5365.53
     12516 10/04/2015         $45786         12577’ 10/03/2018      $279.39        12636     10/09/2018        $289.05
     12517 10/11/2018         $336.72        12578 10/03/2018       5188.91        12637     10/18/2018         $317.08
     12518 10/01/2018         $334.95        12550’ 10/02/2018      559123         12638     10(10/2018        $651.56
     12519 10/03/2018         5155.79        1258 10/09/2018        5361.80        12639     10/15/2018        5171.75
     12520 10/03/2018         5355.56        12584 10/01/2018       $577.35        12641)    10/10/2018        5502.77
     12521 10/01)2018         5362.19        12586’ 10/01/2018      5400.00        12641     10/09/2018        $767.06
     12522 10/05/2018         5195.33        12587 10/0212018     51650.00         12642     10/05/2018        5477.52
     12523 10/02/2018         $257.91        12558 10/01/2018       $245.64        12643     10109)2018        $355.95
     12524 10/01/2019         $277.54        12589 10/05/2018       $226.55        12644     10/11/2018        $348.08
     12526’ 10/01/2018        $405.94        12590 10/03/2018       $175.00        12645     10/09/2018        $273.45
     12527 10/04,2018         $298.52        12591 10/04/2018       $177.00        12646     10/12/2018        $499.01
     12528 10/01/2018         5495.79        12592 10/16/2018       $350.00        12647     10/09/2018        $345.11
     12529 10/01/2018         5178.76        12593 10/16/2018       5619.32        12648     10/09/2018        5279.40
     12530 10/01/2018         $198.52        12594 10/09)2018    54,000.00         12649     10/16/2018        $214.92
     12531 10101/2015         5541.88        12595 10)03)2013    32,500.00         12650     10/09)2018        $354.70
     12533’ 10)29/2018        $282.83        12596 10/09/2018       $723.22        12651     10/10/2018        $314.39
     12534 10/03/2015         5248.98        12597 10/09/2015       $141.27        12652     10/09/2018        $377.03
     12536’ 10/01/2018        $459.01        12598 10/0912018       5496.76        12653     10/10/2018          $88.43
     12537 10/03/2018         3143.30        12599 10/09/2018       $607.97        12654     10/10/2018        $337.86
     12538 10)01/2018         5395.56        12600 10/09)2018       $499.78        12655     10/09/2018        5287.97
     12539 10/01/2018         $137.04        12601 10/09/2018       5320.98        12656     10/09/2018        $246.80
     12540 10/01/2018         $427.72        12602 10/0912018       $288.83        12657     10/09/2018        $258.16
    12541 10/01/2018          3307.10        12603 10/09/2018       $273.19       12658      10/09/2018        $19929
    12542 10/03/2016          $156.84       12604 10)09/2018        $287.97       12659     10/09/2018         $363.04
    12543 10/01/2018          $384.84       12605 10/09/2018       $337.77        12660     10/15/2018        $548.22
    12544 10/02/2015         $210.72        12606 10/11/2018       $376.77        12661     10/05/2018        $374.89
     12545 10/01/2016        $352.64         12607 10/10/2015       $178.73       12662     10/09/2018         $276.89
     12546 10/01/2018        5220.56        12608 10/09/2018       $457.20        12663     10/09/2018        $406.72
    12547 10/04/2018         5203.65        12610’ 10/10/2018      $479.79        12664     10/11/2018        5334.95
    12548__10/05/2018        5191.35        12611 10/1012018       5397.35        12665     10/09/2018        5278.40
    12549 10/01/2018         $394.50        12612 10/0912018       5231.63        12666     10/10/2018        $209.22
    12550 10/01/2015         $538.34        12613 10/09/2018       $287.98        12667     10/11/2018        5278.39
    12551 10/11/2015         $597.68        12614 10/09/2018       $254.43        12668     10/09/2018        $457.87
    12552 10/04/2018         $215.43        12615 10/09/2018       $391.19        12669     10/10/2018        $242.75
    12555’ 10/01/2018        $324.15        12616 10/16/2018       5313.66        12670     10/09/2018        $217.45
    12556 10/01/2016         $255.76        12617 10/09/2018       $171.75        12671     10/10/2018        $257.98
    12557 10/01/2018         $165.17        12618 10/15/2018       5109.01        12672     10/05)2015        $321.08
    12558 10/05/2016           $65.57       12619 10/09/2016       5225.86        12673     10/09/2018        $406.73
    12559 10/22/2013         5146.42        12620 10/05/2018       $24129         12674     10/09/2018        5309.12
    12560 10/01/2018         5315.81        12621 10/C9/2018         $38.67       12675     10/10)2018        5239.37
    12561 10/09/2018         $165.44        12622 10/09/2018       5667.09        12676     10/09/2016          $96.35
    12563’ 10/01/2018        S270.73        12623 10)09,2018       $280.55        12677     10/09/2018        $328.71
    12564 10(012015          5457.31        12624 10/09/2018       $30424         12676     10/10)2018        $356.91
    12565 10/01/2018         $405.24        12625 10/09/2018       $296.46        12679     10/09/2018        $346.84
    12566 10/01/2018         $240.26        12626 10/05/2018       $788.46        12680     10/09/2018        5341.11
    12567 10/01/2018         $329.54        12627 10/09/2018       $119.74        1268k     10/09/2018        $318.03




                                                                                        N
 Case 18-24606-TPA             Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                              Desc Main
                                        Document      Page 42 of 182
MORIARTY CONSULTANTS INC                                         Statement Ending 10/31/2018                      Page 8f 78


COMPAK BUSINESS CHECKING                                                   (continued)
Checks Cleared (continued)
 Check Nbr         Date      Amount     Check Nbr         Date          Amount         Check Nbr         Date          Amount
      12662 10/09/2018        $289.31         12739 10/09/2018           $224.46            12604 10/15/2018           5287.97
      12683 10/10/2019        $279.41         12740 10/09/2018           3474,34            12505 10/15/2018           5337.77
      12684 10/10/2018        5338.44        12741 10/05/2018            5403.65            12806 10/15/2018           $376.77
      12685 10/09/2018        $383.30        12743’ 10/09/2018           5264.40            12607 10/15(2018           $178.73
      12686 10/09/2018        5273.39        12745’ 10/22)2018          $151.28             12808 10/17/2018           $329.55
      12687 10/12/2018        $566.30        12746 10/09/2018           $326.74             12809 10/15/2018           $457.20
      12688 10/10/2018        $245.00        12747 10/09/2018            $171.44            12810 10/15)20W            $177.60
      12689 10/05/2018       $256.12         12748 10/09/2018           $438.02             12811 10/16/2018           $479.79
      12690 10/11/2018       $338.81         12749 10/09/2018           $270.73             12812 10/1512016           5492.19
      12691 10(09/2018       $505.94         12750 10/10/2018           $524.19             12613 10/15/2018           5231.63
      12692 10(09/2018       5305.95         12751 10/09(2018           $405.24             12614 10/15/2018           $287.98
     12693 10/11/2018        $272.37         12752 10/10/2018           $248.71             12815 10/15/2018             $47.63
     12694 10/09/2018        $325.82         12753 10/09/2018           $329.54            12816 10/15/2018            $391.19
     12695 10109/2018        $511.34         12754 10/09/2018           5347,63             12617 10/17/2018           $313.66
     12696 10/09)2018        $316.60         12756’ 10/0912016          $252.68            12818 10/15/2018           $171.75
     12697 10110/2018        $224.74        12757 10)09/2018            $206.17            12819 10/22/2018           $109.01
     12698 10/09/2018        $332.68         12758 10/16/2018           $192.72            12820 10/15/2018           $225.86
     12699 10/05/2018        $192.12        12759 10h12J2018              $97.58           12821 10/12/2018           $241.29
     12700 10/09/2018        5145.13        12760 10)09)2018            $311.03            12822 10/17)2018             $38.67
     12701 10/09/2018        $300.76        12761 10/05/2018
                                          -
                                                                     - $308.08             12823 10/15/2018           $667.09
     12702 10/05/2018        $407.33        12762 10/1012018     —      3271.68            12824 10/15/2018           $280.55
     12703 10/10/2018       $309.73         12763 10/05/2018           $512.23             12825 10/16/2018           $304.24
     12704 10/16/2018       $218.42         12764 10/10/2018           $135.96             12826 10/15/2018           $292.46
     12705 10/05/2018       5223.69         12765 10/15/2018           $223.84             12827 10/15/2018           5788.46
     12706 10/11/2018       $420.90         12766 10/09/2018           $258.14             12828 10/12/2018             $59.22
     12707 10/16/2018       5360.40         12767 10/05/2018           $555.94             12829 10/15/2016           $452.50
    12708 10/09)2018        $346.57         12768 10/09/2018           $299.10             12830 10/15/2018           $343.51
    12709 10/1012018        $158.79         12769 10(09/2018           $424.34             12831 10115/2018           5317.56
    12710 10/10/2018        $367.92         12770 10)09/2018           $361.19            12832 10/16/2018            5520.02
    12711 10/09/2015        5362.19        12771 10/10/2018            $192.69            12833 10(1512018           $121.20
    12712 10/0512018        5264.39        12773’ 10/10/2018             $23.07           12834 10/15/2018           $365.53
    12713 10/16/2018        $289.54        12774 10/10/2018              $29.45           12835 10/16/2018           5289.05
    12714 10/05)2018        5535.49        12775 10/09)2018            $251.92            12836 10/18/2018           $317.08
    12715 10/10/2018        $420.77        12776 10/15/2018             $34.82            12837 10/1512018           $651.56
    12716 10109/2018        $309.08        12776’ 10/16/2018           $700.00            12838 10)15/2018           5171.75
    12717 10/09)2018        $514.54        12779 10/05/2018         $1,200.00             12839 10/15/2018           3411.67
    12718 10/09/2018       5189.56         12780 10/09)2015           $146.55             12840 10/15/2018           $463.36
    12719 10/09/2018       $598.52         12781 10/09)2018           $421.62             12841 10(15/2018           5767.06
    12720__10/09/2018      5541.88         12782 10/15/2018           $200.00      -      12842 10/15/2018           5182.39
    12721 10/05/2018       $280.18         12783 10/11/2018           $492.19             12843 10/1212018           5477.52
    12722 10/16/2018       $292.85         12784 10/10)2016           5479,79            12844 10/15/2018            $349.80
   12723 10117/2018        $257.61        12785 10/17/2018          51.63023             12845 10/17/2018            $348.08
   12724 10)09/2018        $235.58         12786 10/11)2018        523,557.31            12848 10/15/2018            5273.45
   12725 10/08/2018        5417.66         12787 10)10/2018           5334.95            12847 10/16/2018
   12728 10/12)2018                                                                                                $1126.01
                           $143.30        12788 10/15/2018          54,500,00            12848 10:15/2018            5345.11
   12727 10)09/2018        $408.63        12789 10/11/2018         $39,000.00            12849 10/15/2018           $279.40
   12728 10)09/2018        $141.90        12793’ 10/22/2018           $350.00          — 12850 10/2442018           5214.92
   12729 10/09/2018        $317.66        12734 10/2412018            $400.00            12851 10)15/2016           5354.70
   12730 10)09/2018        $156.84        12795 10/12)2018          51,650.00            12852 1011512018
   12731 10/10)2018                                                                                                 8258.14
                           5398.62        12796 10/15)2018           $723.22             12853 10/16/2018           $314.39
   12732 10/09/2018       $210.72         12797 10/15/2018                               12854 10/15/2018
                                                                       $74.20                                       5305.78
   12733 10/0912018         $29.44        12798 10/22)2018           $496.76             12855 10)1512018             $88.43
   12734 10/09)2015       $228.29         12799 10/2212018                               12856 10/12/2018
                                                                     $607.97                                        5267.98
   12735 10109/2018       $210.45         12800 10/1512018           $499.78             12857 10/15/2018           $337.86
   12736 10)09/2018       $408.64         12801 10/15/2018           $320.88             12858 10/15/2018           $287.97
   12737 10/09/2018       $556.76         12802 10/15/2018           $288.83             12359 10/15/2018
                                                                                   —
                                                                                                                    $246.80
   12738 10/16/2018       $594.48         12803 10)15/2018           $273.19             12860 10/15/2018           8258.16
    Case 18-24606-TPA        Doc 39      Filed 12/26/18 Entered 12/26/18 19:38:42                 Desc Main
                                       Document      Page 43 of 182

                 First National Bank                              Statement Ending 10/31/2018
                                                     ftV
                                                                4MOR1ARW CONSULTANTS INC                   Page   of 78
                                                                 Primary Account Numbe,.


COMPAK BUSINESS CHECKING                             -             —    antinuod)

Checks Cleared (continued)
 Check Nbr         Date      Amount     Check Nbr        Date       Amount    Check Nbr         Date   -       Amount
      12861 10/17)2018       $199.29         12915 10/16)2018       $211.03        12969 10/15/2018             $311.03
      12862 10/15/2018       5292.46         12916 10/24/2018       $158.79        12970 10/12/2018             $308.08
      12863 10/22/2018       5548.22         12917 10/17/2018       $367.92        12971 10/15/2018             5271.68
      12864 10/24/2018       $374.89         12918 10/15/2018       5362.19        12972 10/1212018             $512.23
—     12865 10/15/2018       $701.00         12919 10/15/2018       5457.16        12973 10/12/2018             $171.75
      12866 10/18/2018        $76.59         12920 10/16/2018       $289.54        12975* 10/15/2018            $143.30
      12867 10/12/2018       5276.89         12921 10/12/2018       $536.49        12976 10/15/2018             5343.50
      12868 1011612018       5334.95         12922 10116)2018       5420.77        12977 10/15/2018             $177.60
      12869 10/15/2018       $415.39         12923 10/17/2018       5309.08        12978 10/15/2018             $534.01
      12870 10/17/2018       $278.39        12924 10/12/2018        $514.54       12379 10)15/2018              $350.99
      12671 10)1512018       $123.16         12925 10)15)2018       $189.56       12980 10)29/2018           $1,100.00
      12872 10/15/2018       $248.75         12926 10/15/2018       $598.52       12981 10/29/2018              $400.00
      12873 10/15/2018       $217.45        12927 10/15/2018        $541.88       12982 10/29)2018             $350.00
     12874 10/15/2018        $287.98        12928 10)1212018        $253.04       12983 10/30/2018             $700.00
     12875 10/15/2018        5321.08        12929 10124/2018        $292.85       12984 10/2212018               $13.00
     12876 10/15)2018        5405.73        12930 10)22/2018        $257.61       12985 10/22)2018             $166.39
     12877 10/15/2018        5324.72        12931 10)15)2018        $235.58       12986 10/19/2018             $245.51
     12875 1011512018        $239.37        12932 10/1512018        $459.01       12987 10)19/2018             $294.53
     12879 10/1712018        $560.72        12933 10)15/2018        $143.30       12988 10/22)2018             $313.53
     12880 10/15/2018         $96.35        12934 10/15/2018       $408.63        12989 10/19)2018             $246.31
     12881 10/15120Th       $328.71         12935 10/15)2018       $141.90        12990 10/19/2018             $250.72
     12882 10/15)2018       $356.91         12936 10/15)2018       $750.18        12991 10)19/2018             $212.95
     12883 10115/2018       $353.06         12937 10/15/2018       $495.79        12992 10/19/2018             5355.35
—    12884 10/15/2016       5341.11         12938 10/15)2018       515684         12993 10/19/2018             5297.76
     12885 10/1512018       $318.03         12939 10/1612018       $210.72        12994 10/302018                $64.64
     12886 10/17)2018       S289.31         12940 10/15/2018       5657.22        12995 10/22)2018             $365.70
     12887 10/29/2018       $279.41         12941 10/15)2018       $228.29        12996 10/19/2018               $41.26
     12886 10/22/2018       5338.44         12942 10)15)2018       $210.45        12997 10/22)2018             $322.23
     12889 10/15/2018       $299.10        12943 10116/2018        536527        12998 10)22/2018              $487.43
     12890 10/15/2018       5338.77         12944 10)45/2018       $408.64       12999 10/24)2018              $408.86
     12891  0115)2018       $273.39        12945 10119/2018        $273.12       13000 10/19)2018             $142.63
     12892 10/15/2018       5566.30        12946 10/15/2018        $556.76       13301 1011912018             $283.05
    12893 10/15/2016     $1,113.37         12947 10/24/2018        $640.22       13002 10/22)2018             $295.52
    12894 10/12)2018        $256.12        12948 10/15/2018        $224.46       13003 10/19/2018             $565.66
    12895 10/15/2018        5338.81        12949 10112)2018        $592.42       13004 10/19)2018             $493.70
    12896 10122/2018       $505.94         12950 10(12/2018       5403.65        13005 10/22/2018             $142.62
    12897 10/15/2018        5305.95        12951 10/15/2018        5334.95       13006 10/22)2018             $54020
    12898 10/16/2018       5272.37         12952 10/15/2018       5264.40        13007 10/19/2018             5294.52
    12899 10)18/2016       5325.82         12953 10/16/2018       5171.02        13008 10/19(2016             $292.17
    12900 10/15/2018       $580.09         12954 10/22/2018       $151.28        13009 10/24/2018             $284.94
    12901 10/15/2016       $316.60         12955 10/15/2018       $326.74        13010 10)22/2018
                      -

                                                                                                              5510.54
    12902 10/15/2018       $438.03         12956 10/12/2018       $438.02       13011 10/22/2018              $518.00
    12903 10/17/2016       $224.74         12957 10/15/2018       $156.02        13012 10/22/2018            $244.21
    12904 10)15/2018       $332.68         12958 10115/2018       5270.73        13013 10/19/2018  —          $269.91
    12905 10/12)2018       $192.12         12959 10)17/2018       5524.19        13014 10/23/2018             $312.99
    12906 10/17/2016       5300.76        12960 10/15/2018        5405.24       13015 10122/2018             $30009
    12907 10/15/2018       $407.33         12961 10/15/2018       $248.71       13016 10/2212018             $160.55
    12908 10/15/2013       $309.73        12962 10/15/2018        $329.54       13017 10)22)2018             $198.91
   12909 10)24/2016        5283.88        12963 10/15/2018        $347.53       13018 10/22/2018             $312.08
   12910 10115/2018        $223.69        12964                   $562.44       13019 10/22)2018             5267.64
   12911 10/16/2019          578.31       12965 10/16/2018        5252.68       13020 10/2312018
                                                                              —
                                                                                                             5191.43
   12912 10/17/2016        $420.90        12966 10/152018         $206.17       13021 IC)2Z’2018             $312.08
   12913 10/18/2018        $360.48        12967 10/16/2018        $192.72       13023* 10/24)2018            5380.98
   12914 10/1212018        5348.57        12968 10/18/2018                      13024 10/22)2018
                                                                   $97.58                                    $92521
  Case 18-24606-TPA             Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                                 Desc Main
                                         Document      Page 44 of 182
MORIARW CONSULTANTS INC
                                                                   Statement Enciinq iP/3ii0tt                       Pace 10 of 78

COMPAK BUSINESS CHECKING
                                                          1               T   (continued)
Checks Cleared (continued)
 Chock Nbr           Date     Amount     Chock Nbr          Date          Amount          Chock Nbr          Date
        13025 10122/2018       $247.84         13088 10/191201a                                                             Amount
       13026 10/23/2018                                            ‘      5390.63               13149 10/2212018            $287.97
                               $139.56         13089 10/2212018             $606.91             13150 10/2212018
       13027 10/22)2018         $99.56         13090 10/23/2018                                                             3337.77
       13028 10/2312018                                                     $583.91             13151 10/23)2018            8376.77
                               $160.55         13091 10119/2018             $321.10             13152 10/22/2018
       13029 10/22)2018        $317.77         13092 10/2212018                                                             $178.73
       13030 10/2612018                                                     $388.91             13153 10/23/2018           $676.12
                               $288.59         13093 10)22/2018             $429.17             13154 10/2212018
                                         ——



       13032’ 10/26/2018       $222.58         13094 10/22)2018                                                            $457.20
       13033 10/22/2018                                                     $641.90             13155 10/23/2018           $177.60
                              $323.24          13095 10/23/2018              $94.40
       13034 10/23)2018                                                                         13156 10/22/2018           5479,79
                              5342.35         13096 10/22)2018             5261.41              13157 10/19/2018
       13035 10/2212018       5138.56         13097 10/2212018                                                             $397.35
       13036 10/29/2018                                                    $693.36              13158 10)2212018           $231.63
                              $126.03         13098 10)22/2018             $551.07             13159 1012212018
      13037 10/2212018        $331.95         13102* 1013012018                                                            $287.98
      13038 10/22/2018                                                     5339.38    —        13160 10/22)2018            $508.88
                              $506.06         13103 10/2212018             $248.64
      13039 10/22/2018                                                                         13161 10/2212018            $391.19
                              $312.08         13104 10)22/2018             $340.56
      13040 10/22/2018                                                                         13162 10/22)2018            $339.51
                              $335.74         13105 10/26/2018             $16100              13163 1012212018
      13041 10/19/2018        $447.09         13106 10)30/2018                                                             5109.01
      13042 10/22/2018                                                     $345.16             13164 10/22/2018           $984.38
                             $214.87          13107 10/19/2018            $445.92              13165 10/22/2018
      13043 10/22/2018       $360.98          13108 10/22/2018                                                            $225.86
      13044 10/2212018                                                    5313.13              13166 10/23/2018             $38.67
                             $309.80         13109 10/19/2018             $360.56              13167 10/22/2018
      13045 10/2212018       $380.36         13110 10)19/2018                                                             $280.55
     13046 10/22/2018                                                  51,283.88               13168 10/22/2018           $304.24
                             $251.91         13111 10/22)2018             $316.83             13169 10/22/2018
     13047 10,22)2018        $234.31         13112 10/22/2018                                                             $296.46
     13048 10/2212018                                                     $492.14             13170 10)19/2013            $441.03
                             $312.08         13113 10/22/2018             $140.16             13171 10/30/2018
     13049 10)2212018        $142.03         13114 10/2212018                                                             5462.50
     13051’ 1012212018                                                    $379.73             13172 10/23/2018            $343.51
                             5344.74         13115 10/22/2018             $223.04             13173 10/23/2018
     13052 10/2212018        $339.89         13116 10/24/2018                                                             $317.66
     13053 10)22/2018                                                     $648.74             13174 10/24)2018            $520.02
                            $306.92          13117 10)2412018            $303.74              13175 10)22/201B
     13054 10/23/2018       $307.76          13118 10/30/2016                                                              392.67
     13055 10/26/2018                                                      585.09             13176 10/22,2018           $534.01
                            3338.22         13119 10)22/2018             $336.53              13177 10/2212018
     13057’ 10/22/2018      3406.84         13120 I0/22/2018                                                             5365.53
    13058 10/22/2018                                                     $359.15             13178 10/22/2018            $289.05
                            5197.76         13121 10/19)2018             $621.83             13179 10/25/2018
    13059 10/19/2018        $349.05         13122 10/22/2018                                                             5317.08
    13060 10126)2018                                                     5436.02             13180 10/22)2018            5651.56
                            $143.71         13123 10/2212018             $156.02             13181 10/19/2018
    13061 10/22)2018        $399.67         13124 10/22/2018                                                             $411.67
    13062 10/19/2018                                                     $270.73             13182 10)25/2018            5136.05
                              536.94        13125 10/23/2018             $524.19             13183 10)22/2018
    13063 10/2212018        $382.68         13126 10/22)2018                                                             5102.47
    13064 10/26/2018                                                     $405.24             13164 10122/2016            $767.06
                             $73.88         13127 10/22/2018            $248.71              13165 10/19/2018
    13065 10123/2018       $132.98          13128 10,22/2018                                                            5477.52
    13066 10/22/2018                                                    3329.54              13186 10)22/2018           $280.49
                           5379.88         13129 10/23/2018             $347.63             13187 10,24/2018
    13067 10/22/2018       $393.95         13130 10)22/2018                                                             $223.64
   13068 10119/2018                                                     $252.68             13188 1012212018            $273.45
                           $239.05         13131 10/23)2018             $206.17             13189 10125)2018
   13069 10/22/2018        $166.53         13132 10/22/2018                                                             $794.68
   13070 10/22/2018                                                     $144.55             13190 10122/2018            $345.11
                           $124.04         13133 10/22)2018               597.59            13191 10/22/2018
   13071 10126/2018        5341.87         13134 10/23)2018                                                             $279.40
   13072 10)24)2018                                                     $311.03             13192 10/22/2018            $32828
                           $186.79         13135 10/19/2018             $308.08             13193 10/22/2018
   13073 10/24/2018                                                                                                     $258.14
                           $345.24         13136 10)19/2018             $512.23             13195* 10/2212018
   13074 10/19/2018                        13137 10/22/2018                                                             $301.33
                           $280.08                                     $143.30              13196 10/22/2018
   13075 10/22/2018                                                                                                      $88.43
                          $150.85          13138 10)2212018            $479.61              13197 10/19/2018
   13077’ 10/2212018      $339.02                                                                                      $267.98
                                          13139 10119/2018             $231.79              13198 10/22)2018
   13078 10/22/2018                                                                                                    $287.97
                          $263.55         13141’ 10/22)2018            $723.22             13199 10/22/2018
  13079 10)22/2018        $520.57         13142 10/22/2018                                                             $246.80
  13081’ 13/19/2018                                                    $141.27             13200 10/22/2018            $258.16
                          $513.45         13143 10,22/2018             $496.76             13202’ 10122/2018
  13082 10/22/2018                                                                                                     $366.11
                          $334.10         13144 10/22/2018             $547.50             13203 10125)2018
  13083 10123)2018                                                                                                     $548.22
                          $568.19         13145 10)2212018             5499.78             13204 10/19)2018
  13084 1012212018                                                                                                     5374.89
                          5609.44         13146 10/22)2018             5320.88             13206 10/2212013
  13085 10/22/2018                                                                                                     $327.95
                          $293.88         13147 10/2212018             $288.83             13206 10/23/2018
  13087* 10/23/2018                                                                                                      $76.59
                          $373.80         13148 10/22)2018             $273.19             13207 10)22/2018            5276.89
Case 18-24606-TPA            Doc 39      Filed 12/26/18 Entered 12/26/18 19:38:42                            Desc Main
                                       Document      Page 45 of 182

    r First National Bank                                                  Statement Ending 10/31/2018
                                                         •   “   ‘
                                                                         MORbqRW CONSULTANTS INC                 Page 11 of 78
                                                                         PrimargAccountNumbe__—


COMPAK BUSINESS CHECKING                             -




Checks Cleared (continued)
 Check P/br          Date    Amount     Check Nbr          Data               Amount     Check P/br       Date          Amount
      13208 10/25/2018       $166.53         13263 10/19/2018                  $218.73        13325 10/29/2018          $287.97
      13209 10/22/2018       $334.95         13264 10129/2018                  $292.85        13326 10/26/2018          $337.77
      13210 10/23/2018       $556.70         13266*10/23/2015                  $258.95        13327 10/31/2018          $376.77
      13211 10/25/2018       $278.39         13267 10/2212018                  $459.01        13328 10/29/2018          5178.73
      13212 10/23/2018       $507.95         13268 10122/2018                 $143.30         13329 10/31/2018          $329.55
      13213 10/2212018       $248.75         13269 10/22/2018                 $408.63         13330 10126/2018          $457.20
      13214 10/22)2018       5217.45         13270 10/22/2018                 $141.90         13331 10/2912018          5177.60
      13215 10/22/2018       $287.98         13271 10/22/2018                 $331.88         13332 10/31/2018
                                                                     —
                                                                                                                        5479.79
     13216 10/19/2018        $321.08         13272 10)22)2018                 $317.66        13333 10/26/2018           $397.35
      13217 10/22/2018       $406.73         13273 10/22/2018                 $156.64        13335’ 1012912018
                                                                                         —
                                                                                                                        8287.98
      13218 10/22/2018       $324.72         13274 10/22)2018                 $797.27        13336 10/29/2018           $378.47
     13219 10/22/2016        5239.37         13275 10(2212018                 $210.72        13339’ 10/29/2018          $492.19
     13220 10/23/2018        $342.93        13276 10/22’2018                  $364.70        13340 10/29/2018           $225.86
     13221 10/22)2018         596.35        13277 10/2212018                  $228.29        13341 10/26)2018          $241.29
     13222 10)22)2018        $328.71        13278 10)22/2018                  $210.45        13342 10/31/2018            538,67
     13223 10/22/2018        $356.91        13280’ 10/22/2018                 $408.64        13343 lOi31/2018        $1.357.04
     13224 10/23/2018        $346.84        13281 10/22/2018                  8556.76        13344 10/29/2018          5280.55
     13225 10/2212018       5341.11         13282 10/31/2018                  $617.34        13345 10(29/2018          530424
     13226 10)22)2015        5318,03        13283 10/22/2018                  $224.46        13346 10/29/2018          $296.46
     13227 10/23/2018       $289.31         13284 10/22/2018                  $367.45        13347 10/29)2018          $835.12
     13229’ 10/22/2015      $338.44         13285 10/19/2018                  $403.65        13348 10/26/2018          $270.84
     13230 ‘0)22)2018       5299.10         13286 10/22)2018                  $264.40        13349 10)30/2018          5262.50
     13231 10/22/2018       $566.30         13287 10/22/2018                  $171.02        13350 10/29/2018          $343.51
     13232 10/19/2018       $239.79         1328 10/22/2018                  $326.74         13351 10129/2018          $317.66
     13233 10)23/2018       8338.81    —    13290 10/22/2018                 $700.00         13352 10)30)2018          $520.02
     13234 10/22)2018       5558.01         13291 Th/22J2018                 $348.08         13353 10/29)2018          $12120
     13235 1 I 0)23/2018    8305.95         13292    0)19/2018               $591.23        13354 10)26/2018           $365.53
     13236 ‘0)29/2018
             F              8272.37         13293 ‘0/22/2018
                                                   C                         $621.53         13355 10/29/2018          $289.05
    13237 10124/2018        5325.82         13294 10/23/2016                   $63.02       1335P 10/29/2018           $651.56
    13238 101212018         $316.60        13295 10/22/2018                $1,395.65        13358 10/30/2018           $281.76
    13239 10122)2015        5558.63         13296 10/2212018                 $172.54        13359 10/26/2018
    13240 10)23/2018                                                                                                  $411.67
                            $224.74        13297 10)19/2018               $4,184.96         13360 10)31)2018          $338.57
    13241 10/22/2016        5332168        13298 10)19/2018                  5397.35        13361 10/29/2018          $767.06
    13242 10/19/2018        $192.12        13299 10/2212018                  $788.46        13362 10/30/2018          $477.52
    13243 10/23/2018        8300.76        13300 10/22(2018                  5558.99        13363 10/29/2018          $280.49
    13244 1013012018        5407.33        13301 10/3012018                  $214.92        13364 10)2912018          $223.84
    13245 10/22/2018       $309.73         13302 10/22)2018               $2,423.68         13365 10/31)2018
    13246 10/19/2018                                                                                                  $679.01
                           $223.69         13304’ 10/22/2018                 $338.77        13366 10/29/2018          $348.08
    13247 10/29/2018       $420.90         13305 10/22/2018                 5273.39         13367 10/29/2018
    13248__10/23/2018                                                                                                 $273.45
                           $380.40         13307’ 10/2212018                $407.33         13368 10/31)2018          S794.68
    13249 10/19/2018       $346.57         13308 10/22)2018                 5271.68         13369 10/29/2018          $345.11
    13250 10(2212018       5211.03         13309 10/22/2018                   $63.66       13370 10/29/2018
    13251 10/24/2018                                                                                                  $279.40
                           $158.79         13310 10/25)2018              524,506.83        13372’ tO/29/2018          $354.70
   13252 10/23/2018        $367.92        13313’ 10/25/2018              $39,000.00        13373 10/29/2018
    13253 10/22/2018                                                                                                  $258.14
                           $362.19        13315’ 10/30/2016               $3,000.00        13375’ 10/29/2018          $301.33
    13254 10)23/2018       $201.81         13316 10/30/2018               $5,000.00        13376 10/29/2018            $88.43
   13255 10/22/2018        $289.64        13317 10/26/2018                  572322         13377 10/29/2018
   13256 10/19/2018                                                                                                  5267.98
                           $536.49        13318 10/29/2018                  $141.27        13378 10)29/2018          $287.97
   13257 10/22/2018        $420.77        13319 10/29/2018                  $496.76        13379 10/29/2018
   1325810/24/2018
                      --

                                                                                                                     $246.80
                           $309.08        13320 10/20/2018                  $607.97        13380 10/29/2018          $25818
   13259 10/22/2018        $514.54        13321 10129i2018                  $499.78        13381 10/30/2015
   13260 10/22/2018                                                                                                  $213.01
                           5189.56        13322 10/29/2018                  $320.88        13382 10/29)2018          $372.24
   13261 10/2212018        $598.52        13323 10/29/2018                  $288.83        13384’ 10/26/2018
   13262 10/1912018                                                                                                  $374.89
                           $541S8         13324 10/29/2018                  $273.19        13385 10/31/2018          $327.95
       Case 18-24606-TPA             Doc 39      Filed 12/26/18 Entered 12/26/18 19:38:42                      Desc Main
                                               Document      Page 46 of 182
   MORIARTY CONSULTANTS INC
                                                                        Statement Ending 10/3112018
                                                                                                                    Page 12 of 78

   COMPAK BUSINESS CHECKING                                 -                    ontinue,
   Checks Cleared (continued)
    Check Nbr           Date        Amount     Check Nbr         Date          Amount
           13386 1012912018                                                               Check Nbr         Date          Amount
                                      $76.59         13424 10/29/2018           $316.60
          13387 10(26(2013                                              —
                                                                                                13464 10129/2018          $317.56
                                     5276.89         13425 10/29/2018
          13388 10/30/2018                                                     $543.41         13465 10/29/2018           $156.84
   -

                                    $406.72         13426 10/31/2018           $224.74
          13389__10129/2018                                                                    13466 10/29/2018           $176.87
                                    $334.95         13427 10/29/2018
          13390 10/29/2018                                                     $332.68         13467 10/29/2018           $398.62
                                    $278.40         13428 10/28/2015
          13391 10/29/2018                                                     $192.12         13468 1012912018           $210.72
                                    $209.22         13429 10/30/2018           $300.76
          13393 10/29/2018                                                                     13469 10/29/2018           $233.06
                                    $517.98         13430 10/29/2018
          13394 10/2912018                                                     $407.33         13470 10/29/2018           $228.29
                                    $248.75         13431 10/29/2018           $309.73
          13395 10/29/2018                                                                     13471 10/26/2018          $210.45
                                    5217.45         13433 1012612018
          13396 10129/2018                                                     $223.69         13473 10/29/2018          $408.64
                                    $287.98         13434 10)31/2018
          13397 10126/2018                                                      $78.31         13475 10(29/2018          $617.34
                                   $321.08          13435 10/29/2018          5420.90
         13398 10(29/2013                                                                     13476 10/30/2018           $224.46
                                   $406.73         l343r 10/2612018
         13399 10/29/2018                                                     $346.57         13477 10/29/2018           $367.45
                                   $324.72         13438 10/2612019           $239.86
         13400 10/29/2018                                                                     13478 10126/2018           $403.65
                                   $239.37         13439 10/2912018
         13401 10/31/2018                                                     $207.10         13479 10/26/2018           $264.40
                                   $342.93         13440 10/3012018           $158.79
         13402 10/29/2018                                                                     13480 10/29/2018           $171.02
                                     $96.35        13442” 10/29/2018          $362.19
         13403 10/29/2018                                                                     13462 10/29/2018           $326.74
                                   $328.71         13443 10/29/2018
        13404 10/29)2015                                                      $264.39         13483 10/29/2018          $438.02
                                   $356.91         13444 10/30/2018           $517.39
         13405 10/29/2018                                                                     13484 10129/2018          $189.37
                                   5346.84         13445 10129/2018
        13406 10/29/2016                                                      $289.54         13485 10/29/2018          $270.73
                                  $341.11          13446 10/26/2018
        13407 10/29/2018                                                     $536.49         13486 10/31/2018           $524.19
                                  5318.03          13447 10/30/2018
        13408 10/31/2018                                                     $420.77         13487 10/29/2018           $405.24
                                  5289.31         13448 10/29/2018           $309.08
        13409 10/29/2018                                                                     13488 10/29/2018           $248.71
                                  $279.41         13449 10/31/2018
        13410 10/29/2018                                                     $295.17         13489 10/2912018           $329.54
                                  $338.44         13450 10129/2018           $514.M
       13411 10)29/2018                                                                      13490 10/29/2018           5347.63
                                  $299.10         13451 10/29/2018           $571.49
        13412 10/29/2015                                                                     13491 10/29/2018          $252.68
                                  $338.77         13452 10/29/2018
       13413 10/2912018                                                      $189.56         13492 10/3012018          $205.17
                                  $273.39         13453 10/29/2018           $596.52
       13414 10/29/2018                                                                     13493 10/29/2018           5144.55
                                  $279.50         13454 10/25/2019           $541.88
       13415 10129(2019                                                                     13494 10/26/2018             $97.58
                          -      $355.88          13455 10/26/2018
       13416 10/29/2018                                                     $246.18         13495 10/29/2018           $311.03
                                 5892.94         13456 10/29/2018
       13418 10/26/2018                                                     $292.85         13496 10/26/2018           $308.08
                                 $296.94         13458* 10/30/2018
       13419 10/30/2018                                                     $298.60         13497 10/30/2018           $271.68
                                 $338.81         13459 10/2912018           $459.01
       13420 10/29/2018                                                                     13498 10/26/2018           $512.23
                                 5505.94         13460 10/30/2018           $143.30
       13421 10/29/2018                                                                     13499 10/29/2018           $143.30
                                 $272.37         13461 10/30/2018           $408.63
      13422 10/31)2018                                                                      13500 10/29/2018         $1,650.00
                                 $325.82         13462 10/31/2018           $141.90
      13423 10/29/2018                                                                      13501 10/30/2018         $2,500.00
                                 5381.98         13463 10129(2016
     Indicates skipped check number                                         $331.88

 Daily Balances
Date                             Amount Date
10/01/2018                                                                 Amount     Date                            Amount
                               584788.27 1011212018                      598,133.23
10/02/2018                                                                            10(24/2018                   5282601.22
                               $74,662.66 10/15/2018                     $46,558.47
10/03/2018                                                                            10/25/2018                   $166,209.85
                              $212,198.23 10/1612016                     $82,370.84
10/04/2018                                                                            10(26)2018                   5156,653.76
                              $120,405.49 10/1712018                    $206,612.08
10/05/2018                                                                            10129/2018                   $131,939.88
                              $140,038.10 10/18/2018                    5246.233.73
10/09(2018                                                                            10/30/2018                   5167.535.22
                              $117,997.65 10/19/2018                    $227,714.14
10/10/2018                                                                            10)31/2018                   5264.065.04
                              5224.741.16 10122/2018                    $13857437
10/11/2018                    $102,672.80 10/23/2018                    5166,058.78
                                                                                                                                        _
                                                                                                                                        ____




     Case 18-24606-TPA              Doc 39       Filed 12/26/18 Entered 12/26/18 19:38:42                                    Desc Main
                                               Document      Page 47 of 182
                                                                                                                                           —    ii
                        First National Bank                                        Statement Ending 10/31/2018
                                                                                            CONSUL TANTh INC                    Page 13 of 78
                                                                                  Primary Acc,unt Numbo,.




 1    $2,753.65         1C/17/2018             9       $270.37        10/1/2018                   12168          $700.00    10/1/2018

                                                          —
                                                                         Er
               -   —-—
                                    .tc1)
                                    ——    4
                                                  mar   ——
                                                                                            II              -                       I

 pIo.g_-.                      .      p            o    =*
                                                               -•‘;
                                                                         a.             0                                                 0•
                                                   -     :-.                                                       5.
                                                                                                   —




 12186    $716.53        1C/3/2018             12188       $354.11       10/112018                12189         $215.55     10/10/2018




 12201   $321.42         10/2/2018             12208      $267.96        10/3/2018               12225          $362.11    10/3/2018




12227    $252.28         10/2/2018            12231       $400.00        10/11/2018              12232          $350.00    10/11/2018




12233    $38.28         10/2/2018             12234       $338.22       10/1/2016                12235          $169.09    10/1/2018
                                              3
                                                                                                                           -——..



                   --   —
                                                                                                 *.         .W--:-:           ..r   —c
           —



2                       @                      9                                                 ?tC:                   ‘AW44jj
                                                                                                      I,,




12236    $326.84        10/1/2013             12237      $154.19        10/1/2018                12239       $259.34       10/10/2018
      -4
      to                             H           H
                                     to                     H           H
      to                                         to         to                      H
      1_fl                           to          to                     to
                                     (ft                    to                      to
      a,                                                                to          to
                          I—        (A,                                                         0
                                                 to
                I’   I                                      cc          (A,
                                                                                   0
     40                             •11
     to                                         4?)         40
     (A,
                                    to          H                      40
                                    -4                      (ii                    40
             tLi!                                                      H           (ii
                                                            cc          C
                                                                                   to
     H                                                                  -4
                                    (A,
     H                                          0           cc                     9’
                                    to

     H
     0
                     ‘‘r            -4
                                                to

                                                H
                                                            to
                                                                       to
                                                                       to
                                                                                   -J
                                                                                   to

                                    0                       H          H
             I                                  0           0                      H
     H                                                                 0           0
             I-j:                   to          En
                         -I1                                H          H
     to                             to                                             H
     0                                          hi          to
                                    0           0                      to
     H
                         H                                                         to
                                                                                                                         Case 18-24606-TPA




                                    H           H
                                                            0          0
     cc                             a,                      H                      0
                                                a,                     H           H
                                                            cc         cc          cc
             fo’1LJ
 H                              H
 to                                         H           H
                                to          hi                         H
 to                                                     to                     H
                                                                                                                         Doc 39




                                to          to                         to
 Di                             (0                      to                     to
 to                                         Di                         to      to
                                            0                          Ig
                                                        -4
                                                                               H
 40                             4?)
 (A,                                        40         -(0
                                (A,         ‘a                     40
 cc                                                    to                      40
 cc                                         to                     H           -4
                                                        (0
                                                                   to
                                                        to         cc
 to                             (A,
                                                                                                    Document




 to                             -J                      -4
                                            UI                     cc          cc
                                                        H          cc
 H                              H
 C                                          H          H                       H
                                0           0                      H
                                                       C                       C
 to                                                                C
                                H           to
                                H                      H                       H
 (0                                                                                       Co
 0                                          to         to                      to
                                to          0                      to
 H                              C                      0                       0
 cc                                         H                      C                      (0
                                H                      H                       H
                                            cc                     H           cc
                                cc                     cc          cc                     (0

                                                                                          m
H                                                                                         a
                               H
                                                                                                                  Page 48 of 182




10                                         H          H
                               to          to                     H
to                             to                     to                      H
cc                                         to                     to          to
                               Di                     to          to                      0
0                                          In                                 to
                               -4          H          cc                                  (A,
                                                                  Ui
                                                                              to
40                             40
to                                         In         In                                 0
                               H           H                      (0
                                                      H                       In
                                           cc                     (0                     cc
                               0                      (ii                     U,
                                           ‘a                     cc          to
0                              to                                 F’
                                           cc         cc
                                           C                      -4
                                                      to          to
H                              to
0
                                                                                                      Filed 12/26/18 Entered 12/26/18 19:38:42




                                           H          I-A
H                                          0                      H           H
                               H                      C           0
                               0                                              0
to                                         H          H
0                                                                 to          H
                               ‘a          to
H                                                     to
cc                                         C                      to          to         -u
                               to                     0           C                      0,
                                           H          H                       0
                               C           cc                     H
                               H                      cc                      H
                                                                  cc          cc
                               cc
                                                                                                                         Desc Main




                                                                                         I
 Case 18-24606-TPA              Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                 Desc Main
                                         Document      Page 49 of 182

                   First National Bank                             Statement Ending 10/31/2018
                                                                 MORMArI CONSUL TAAFIS INC             Page 15 of 78
                                                                 Primary Account Numb.   —




 12261    $294.53    10/1/2018           12262   $313.54   10/1/2018          12263      $250.73    10/2/2018




12265    $57.10     10/2/2018        12267       $239.32   13/1/2018         12268       $365.69   10/1/2010




12271    $487.42     10/1/2018       12272       $404.59   10/9/2018         12273       $233.04   10/1/2016

                                                                              r
                                                                                                    -r

                                                                              Ir_t            -



                                                                             t_
                                                                                             :t41.A4?ll
12274    $565.67     10/1/2018       12277       $332.11   10/1/2016         12278       $540.21   10/2/2018




 2281    $70.43     10/3/2018        12262       5284.95   13/ 1/2 018       12283       $729.85   10/1/20:8


Hà                                       C




r’
12284    $950.12    10/1/2016        12285       $747.00
                                                                                                   •
                                                                                                   w
                                                                                                               s’
                                                                                                                 I

                                                           10/3/2018        12286     $754.11      13/1/2016
   Case 18-24606-TPA              Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42               Desc Main
                                           Document      Page 50 of 182
  MORIARTY CONSULTANTS INC                                                                                           -J-4
                                                              Statement Endina 10/31/2018              Pace 16f 78




 12290    $1,246.29     10/1)2016      12292    $532.39    13/1/2018          12293    $1,512.96    1C/1/2018




 12294    $1,021.82     10/1/2018     12295     $273.79    10/1/2018         12296     $502.27    10/1/2018




12297     401.20      10/1/2016       12298     $484.85    10/1/2018         12299     $323.30   10/1/2016




12301    $609.44   10/1/2018          12302    $403.15    10/1/2018         12303     $284.43    10/2/2018




12304    $346.59   10/3/2018          12305    $293.26    10/1)2318         12307     9530.63    13/2/2018




12308    $655.43   10/1/2018         12309     $519.01    10/2/2012         12310     S537.89    13/2/2018
          Case 18-24606-TPA         Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42            Desc Main
                                             Document      Page 51 of 182

                        First National Bank                         Statement Ending 10131/2018
                                                                   MORLMR1Y CONSUL TMUS INC          Page 17cr 78
                                                                   Pfimaq Accaunt Number   —




 12311        $325.25    10/1/2018       12312     $376.10    10/1/2018       12313    $429.18    10/3/2018




 12314        $238.44    10/2/2018       12315     $620.61    10/1/2018       12316    $386.20    10/1/2016




12317         $94.40    1D/9/2018        12316    $223.80    10/9/208        12313    $585.03    10/1/2018
 S.   -




            r
12320         $527.79    10/4/2018       12321    $593.36    10/1/2019       12322    $533.41    10/1/2016




12323         $379.71   10/2/2016       12324     $467.76    10/2/2018       12325    $346.91    10/3/2018




12326        $339.38    10/2/2018       12327     $745.94    10/:./206       .2328    $340.56    10/1/2018
 H                 H                H
 to                to                         H         H
                                    to        to                  H
 (4                (4                                   to        to
 En                                 (4        (4        10        LA)            0
 10                to
                                              10        10
                                    (4        -J                  to
                                                        to        to
                                                                                5
 -0,               40              4Th
  H                (4                     4”         40
                                    (4                        •0
  Ui               H                                          U,
 Ui                                 0         to
                   to              10                   (4
                                              to
 H                 0                                    P         -J
 (p
                                   -J     H
                   0                                    -J        (4
                                   10                   Ui
 H                 H                                              H
 0                                 H      H
                   0               0                 H            0
                                          C          0
 H                 H                                          H
                                          H          (0
 to                to                                         to
                                   to     to
 0                 0                                to        0              z
                                                                                                          Case 18-24606-TPA




 H                                 0      C
                   H               H                0         H              0
 a,                a,                     H         H
                                   a,                         a,
                                          a,        a,




H                  H
to                                 H      H
                   to                               H         H
                                                                                                          Doc 39




(4     a:                          to     to                            I
                   (4        U     (0               to        to
(4                 (0       FE.           (4        (A,       10
Is                                                  (A
                   H               i0.    H                   (4
                                                    (0        0
40     NSW        4”              10     In
H                 (4                               40         40
a,                                H      to        to
                  H                                           H
                                         to        0          Di
                                  H      (4
                  N               (0               H          0i
                                                                                     Document




-J                to
to                to                      0         0
                                          to                  -a
                                                    (A,       (0
                                  a,
(-1
                  H                       H
0                 0                                H          H
                                          0        0
                                  H                           0
to                H
                        .         C       10
                                                              to            CD
to                to              H      to
0
H
0
              1   0
                  H               to
                                         0
                                         H
                                                   to
                                                   C
                                                             to
                                                             0
                                                                            0
                                                                            3
                  a,              C                H         H
                             I           a,        a,                       0
                                  H                          a,             0
                                  a,

             —4
                                                                            m
                                                                            0
                                                                            a
                                                                                                   Page 52 of 182




H                 H
to                                H      H                                  2
                  to              to               H         H
(4                                       to        to
                  (4              (0                         to
Ui                Di                     (4        10
                                         En
                                                             (4
-a                to                               Di        (0
                                  (0     to        a,
                                                             H
cm                4”                                                        0
                                  40     4”
to                (4              a,               4”        In
a,                                       a,                                 a,
                  Di                               Di        10
a,                                       Et        0
                  -a              N      a,                  Di
a,
                                  to
                  C               to     -a
a,                —a                               to        01
                                         En        —a        U’
                                  H
                                                                                       Filed 12/26/18 Entered 12/26/18 19:38:42




H                 H               0
0                 0                      H         H
                                         0                   H
                                  F-               0         0
H                 H               to     to        H
                                         —
                                                             (4
to                to                                         C
                                  to     to
0                 0                                to
H                                 0      0                              a,
                  H               H                0         to         C
to                a,
                                         H         H
                                  0      a,                  C
                                                   a,        H
                                                             a,
                                                                                                          Desc Main




                                                                        I
                                                                                             ___________,..—




  Case 18-24606-TPA           Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42              Desc Main
                                       Document      Page 53 of 182


                        National Bank                            Statement Ending 10/31/2018
                                                               MORMRW cONSULTANTS INC             Page 19   of 78
                                                               PHmaq Account Number —




12358   $69.66    10/1/2018        12359        $191.44   10/2/2018        12360   $312.08   10/1/2018




12361   $321.34   10/9/2018        12362        $360.97   10/2/2016        12364   $233.96   10/1/2018




12365   $139.56   10/1/2018        12366        $141.35   10/2/2018        12367   $155.15   10/5/2016




12368   $285.81   10/1/2016            2369     $I6.88    10/2/2018        12370   $270.20   10/4/2018




12371   $170.06   10/19/2018       12372       S.25.32    10/4/2018        12373   $209.08   10/1/2018

                                   r                                                         -—




                                       z,   _-i=—•               S
                                                                                                                I
                                    O       ;;==
                                                                      01   o
                  •   AK2
                                                                                             LatZ21
12374   $342.35   10/2/2018        12375       $133.75    10/1/2018        12377   $328.09   10/1/2018
   Case 18-24606-TPA                    Doc 39      Filed 12/26/18 Entered 12/26/18 19:38:42                     Desc Main
                                                  Document      Page 54 of 182
  MORIARTY CONSU1JANTJNC_                                               Statement Ending 10/31/2018                 Pace




  r                                     .



                                                                      -r
    tt:
  fnr_
                       --
        ..q..—.   —               —‘
                                            4                             -j
  fl!.c 0                                        tw
                                                                                                           -
                                                                                                                          I.-



                                                                                         P                 •
 12378
        .



             $506.35        10/1/2016            12379
                                                               IP!1                                                 iø4”—

                                                          $301.52    10/1/2016          12380    $118.69       10/2/2316

                                                                                                               —=s—’ -:   .-




 12381       $604.67        10/9/2016            12382    $321.66    13/1/2018         12365     $349.10   13/1/2018




12386       $309.79         10/1/2018           12397    S380.36    10/1/2018          12388    $240.63    10/112018




12389       $330.83         10/1/2318           12390    $301.52    10/3/2018          12391    $142.02    10/1/2018




12392       $201.47     10/16/2018              12394    S328.36    10/2/2018         12396     $697.92    10/1/2018




12397       $404.09     10/1/2018               12398    $496.76    10/9/2016         12399     S607.97    .O/9/2018
  Case 18-24606-TPA               Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42             Desc Main
                                           Document      Page 55 of 182
                                                                                                                    9


                     First National Bank                            Statement Ending 10/31/2018
                                                                  MORIARTY CONSUL rANTS INC         Page 21 of 78
                                                                  Pdmap,, Account Number —




                                                                                                        •   ..




                                zij
                                                                                      ——S




                       -3
                                                                                ;r7i,

124CC      $483.08        10/1/2018    1240      $ 310. 46   10/ 1/2 016       12402   $288.83   10/1/2018




12403      $263.87        10/1/2016    12404     $278.46     10/1/2018         12405   $326.15   10/2/2018




12406      $376.77        10/4/2015    12407     $172.90     10/1/2018         12408   $311.25   10/4/2018

 r
                                 a



tt
zc
                   .




12409      $457.20       10/1/2013     12410    $177.60      10/112018         12C3    $231.63   10/1/2018

‘F
        2.___&__
rb1
as::
Otth;r.
 i,.(                  .4....
jl,’
12414      $276.47       10/1/2018     12415    $378.47      10/1/2018         12416   $391.19   10/1/2018

                                                                           -   Fr,.

                                                -

                                                                           I
                                       i#_c:i .is.s21i ‘9W’                                      Eài
                                                                               cr..
               -




12417      $313.66       10/1/2018     12418    $165.92      10/3/2018         12419   $105.37   10/2/2018
                                                                                                       ______________




     Case 18-24606-TPA             Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                     Desc Main
                                            Document      Page 56 of 182
  MORIARTY CONSULTANTS INC                                          Statement Endina 10/31/2018                 Page    j17w       10



                                                                                                                         C....,,




                                                                                              C.—




 12420     $225.86    :0/3/23:8          12422         $192.G     10/3/2018         12423    $555.89    10/1/2015




                                                                                    I-
 12424    $280.55    10/1/2018          12425      $304.24       10/3/2018         12426     $286.74   10/1/2016




12427     $760.72    10/1/2018          12428      $378.76       10/2/2018         12429     $445.61   10/2/2018




12431     $317.66    10/2 /2 018        12432      $520.02       10/2/2018         12433    $117.32    10/1/2018

                     -r
 I...——
                                                                        a.—
                     .
                                                                                                                   S




•0                                  0
                          Ar             —      t.4s




12434     $423.60    10/1/2318          12436     $283.05        10/1/2016         12437    $3fl.08    13/9/2018




12438     $63C.68    10/1/2018          12439     $87.33        10/1/2010         12440     S165.92    10/15/20:8
    Case 18-24606-TPA            Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42               Desc Main
                                          Document      Page 57 of 182
                                                                                                            a”
      tw- First National Bank                                     Statement Ending 10/31/2018
                                                                MORMRWGONSULTAWTS INC                Pago 23 of 78
                                                                PrimanjAccountNumbaz.




12441      $497.09    20/3/2018          12442   $98.57    10/2/2018        12443       $767.06   10/1/2018




12445      $174.89    10/1/2018          12446   $677.86    10/1/2018       12447       $273.45   10/1/2018




    2448   $794.68    10/5/2018          12449   $345.11   13/1/2018        12450       $310.58   20/1/2016




12451      $269.90    10/1/2018          12452   $159.96   10/11/2018       12453       $342.49   10/3/2016


I                                —
              -

                                     I
iQ

12454      $249.59    10/1/2016          :2455   $303.60   10/10/2018       12456       $364.35   13/1/2016




12457      $65.52    10/1/2018           12459   $287.97   10/1/2018        12460       $246.80   10/1/2016
  Case 18-24606-TPA           Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42             Desc Main
                                       Document      Page 58 of 182
 MORIARTY CONSULTANTS INC                                Statement ndinq 10/3112018              Paqe 24 or   )fl—   12




12461   $258.16   10/1/2018        12462    $19?.29   10/3 /2 018        12463    $345.31   10/1/2010



                                                                         Inn______


12464   $548.22   10/9/2018       12466     $317.15   10/3/2018         12468    $392.99    10/1/2018




12469   $324.15   10/1/2018       12470     $278.40   10/9/2018         12471    $278.39    10/9/2018




12472   $645.22   13/1RC1B        12473     $242.75   1C/1/2018         12474    $210.28    10/1/2018




12475   $278.47   10/9/2018       12476    $321.38    10/1/2018         12477    $333.00    10/1/2018




12478   $313.90   10/1/2018       12479    $239.37    13/10/2018       12480     $422.55    10/3/2018
 Case 18-24606-TPA              Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                          Desc Main
                                         Document      Page 59 of 182
                                                                                                                  fl13


   !Tirst National Bank                                         Statement Ending 10/31/2018
                                                                                                              Page 25 of T8
                                                               MORL4RrI CONSULTANTS INC
                                                               PdmazyAccount Numb         —




12481     $93.11    :0/4/20:8            12462   $328.71   10/1/2018          12484           $353.06    10/1/2018

                                     I   r
   -.


        .... —                     1                                   .,—‘                                                   I
                                                                                                                    1r4
                                                                              .
                                                                                  .




                           -L- r-r

h
                    .L)
                    -




                                         re .Aa1                                                               A.i4}
12485     $329.41       10/1/2018        12486   $307.45   10/1/2018          12487           $289.31    10/3/2018




12488     $279.41       10/2/2018        12489   $338.44   10/1/2018          12490           $299.10    10/2/2018




12491     $205.46       10/1/2018        12492   $264.31   10/1/2018          12493           $546.89    10/2/2018




:2494     $423.15       1D/2/2Q18        12495   $115.88   10/3/2018          12496           $236.63    10/10/2018
                                                                                      a

                                    I—
                                                                                                         —n-—

        —
                   Zii&.—                                                                               ——          S...—




12499     $505.94       10/1/2018        :2500   $295.47   1C/J2018           12501           $272.37    10/9/2018
  Case 18-24606-TPA           Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42              Desc Main
                                       Document      Page 60 of 182
 MORIARTY CONSULTANTS INC                                 StatmBnt Endina 10/31/2018
                                                                                                        95037387 14
                                                                                                  Pjqe 26 of 78




12502   $325.62   10/9/2018        12503    $301.74    10/2/2018         12504     $316.60   10/1/2018




12505   $522.99   10/1/2018        12506    $44.76    10/1/2018          12508    $321.07    10/1/2018




12510   $145.13   10/3/2018       12512     $309.73    10/1/2016         12513    $349.22    10/11/2018




12514   S216.27   10/1/2018       12515     $73.71    :0/4/2018          12516    $457.86    10/4/2018




12517   $336.72   10/11/2018      12516    $334.95    2.3/1/2018        12519     $158.79    10/3/2018




12520   $355.56   10/3/2018       12521    $362.19    10/1/2018         12522    $195.33     10/5/2018
                                             to
                                             ‘H
                                                                rnThii
Desc Main




                                                    1•—         i’i,,
                                                       0
                                                           .-
                                                                                  Ii.--t-
                                                       a                                               a,                            a,                       a,
                                                                -           1..    i4,44J              H                             H
                                                                                                                                                              rI          a,
                                                                            -
                                                                                                       0                                                      C                          a,          a,
                                                                                                                                     0                                    ‘H
                                                                                                                                                              C’,         0              ‘H          H
                                                                    ,-c.-’1’                           ‘—.
                                                                                                                                    ‘—.
                                                                                                                                                                                         0           0
                                                                                                                                                          01
                                                                    I              :‘-
                                                                                         •1
                                                                                                       —                             H                    03
                                                                                                                                                                          —..
                                                                                                                                    %__
                                                                                                                                                          —                            ‘H
                                                                        -
                                                                                                       C                             0                                   —‘—
                                                                                                                                                                                                     ‘H
                                                                                                       H                                                  0                            —
                                                                                                                                     H                                    0            0
                                                                                       -.                                                                 ‘H
                                                    LI
                                                                                   -
                                                                                                                                                                          H                          0
                                                                                            -
                                                                                                                                                                                       H             ‘H
  Filed 12/26/18 Entered 12/26/18 19:38:42




                                                                                                                                     to
                                                                                                                                                          to             0             (N
                                                                                                                                                                                       0
                                                                                                                                                                                       H’
                                                                                                                                                                                      in
                                                                                                                                                                                      eq
                                                                                                                                                                                      ‘H
              Page 61 of 182




                                                                                                      ‘0                           a,
                                                                                                      H                            ‘H
                                                                                                                                                         cm
                                                                                                                                                                     a,
                                                                                                                                                         H                           a,            cm
                                                                                                                                              ‘ii
                                                                                                                                   C                     0           H               ‘H
                                                                                                      eq                                                                                           ‘H
                                                                                                                                   eq
                                                                                                                                                         03                          0             0
                                                                                                                                                                     03
                                                                                                      ‘H                           H
                                                                                                                                                                                     eq
                                                                                                                                                                                                   eq
                                                                                                                                                         ‘H
                                                                                                                                                                     —               H
                                                                                                     o
                                                                                                                                   0                     C                                         4”
                                                                                                                                   ‘H                                0               0
                                                                                                                                                         ‘H                                        0
                                                                                                                                                                     H
                                                                                                                                                                                                   ‘H
                                                  —                                                                             01
                                                                                                  to                                                     a,          ,-4
                                                                                                                                0                        cm          0
                                                                                                                                                                                     0
                                                                                                  a
                                                                                                                               to                                                                  a,
Document




                                                                                                                               01
                                                                                                                                                                                               a
                                                                                                                               ‘3,
                                                                                                 ‘3’
                                                                                                                               a,                    ‘H
                                                                                                 01                            0’,                                   ‘0
                                                                                                 a)                            La
                                                                                                                                                     Co
                                                                                                                                                                    m
                                                                                                                                                                                 01            eq
                                                                                                 0I                                                  to
                                                                                                                                                                    La
                                                                                                                                                                                 4”            ‘3’
                                                                                                                               eq
                                                                                                 ‘H
                                                                                                                               ‘H         U          eq
                                                                                                                                                                    01
                                                                                                                                                                                 ifl           to
Doc 39




                                                                                                                                                     ‘H                          eq
                                                                                                                                                                    ‘H                         03
                                                                                                                                                                                 H             H
                                                                                                 a,
                                                                                                             rwi               cm
                                                  Z                                              ‘H
                                                                                                 o
                                                                                                 eq

                                                                                                                  “           ‘H
                                                                                                                              C
                                                                                                                              eq
                                                                                                                                                    o
                                                                                                                                                     C
                                                                                                                                                     H
                                                                                                                                                                    a,
                                                                                                                                                                    ‘H
                                                                                                                                                                    0
                                                                                                                                                                                 a,
                                                                                                                                                                                 ,—1
                                                                                                                                                                                 0
                                                                                                                                                                                              a,
                                                                                                                                                                                              H
Case 18-24606-TPA




                                                                                                —            I.                                      03             03                        0
                                                                                                 Cl          II       I                                                          03
                                                  wfl                                                                         ‘3,                    —
                                                                                                                                                    r-1
                                                                                                                                                                                              0,
                                                  Wi                                            ‘%
                                                                                                0
                                                                                                             I’                                                     0J
                                                                                                                                                                                H
                                                                                                                                                                                 —
                                                                                                 —
                                                                                                             (        I       0                     0
                                                                                                                                                                                               H
                                                  I—                                                                                                                0           ‘-
                                                                                                                                                    ‘H                          0
                                                  W—                                                                                                                —
                                                                                                                                                                                H
                                                                                                                                                                                              0
                                                                                                                                                                                              H
                                                                                                ‘H                            eq
                                                                                                01                                                  eq
                                                                                                                          I   La                    10
                                                                                                                                                                    ‘0
                                                                                                                                                                    01
                                                                                                                                                                                iS)
                                                                                                                              cm                                                              H
                                                                                                                              Ui
                                                                                                                              03
                                                                                                (‘3
                                                                                                eq
                                                                                                La



                                                                                                                              (0-
                                                                                                                              0-
                                                                                                                              (N
                                                                                                                                                    0
                                                                                                                                                    4”                          a,

                                                                                                                                                                                              a
                                                                                                                              to                                                              H
                                                                                                eq                                                  U]                          I”
                                                                                                                              eq                                                              H’
                                                                                                ‘H
                                                                                                                              H                     01                          U]
                                                                                                                                                                                              U)
                                                                                                                                                    H                           (N
                                                                                                                                                                                ‘H
                                                                                                                                                                                              Cl
                                                                                                                                                                                              H
       Case 18-24606-TPA                   Doc 39      Filed 12/26/18 Entered 12/26/18 19:38:42                                Desc Main
                                                     Document      Page 62 of 182
      MORIARTY CONSULTANTS INC
                                                                                Statement Ending 10/31)2018
                                                                                                                                 Paoe 28 of 78




                                                                                                                   t.   —




                                       z:tl r        --
                                                          L...            —=--




                                                     ezEZZ ZEJ!                                     rstw
                                                  p       r                              0)
                                                                    .
                                                                                           1           tZ__
     12544       $210.72     10/2/2018           12545       $352.64         10/1/2018           12546    S220.56            10/1/2018




     12547       $203.65    10/4/2018           12548       $191.38      10/5/2018              12549     $394.50           10/1/2018




 12550          $538.34     10/1/2018           12551       $597.68      10/11/2018             12552    $215.43            1C/4/2018




12555           $324.15    10/1/2018           12556       $255.76      10/1/2018              12557     $165.17        10/1/2018




12558        $65.57       10/5/2018            12559      $146.42       10/22/2018             12560     $315.81        10/1/2018
 r
        —.——               —.=—
      .....—r
                                                                                    -




                                           —
                                                  ,Sar____                                                              —-=-


I=                           —-..
                                    I..—       flU     ——               -—
                                                                               .si.r_




                           •A421                                                                2
12561        $165.44       10/9/2018           12563      $270.73       10/1/2018              12564    $457.31         13/2/2016
   Case 18-24606-TPA             Doc 39       Filed 12/26/18 Entered 12/26/18 19:38:42                             Desc Main
                                            Document      Page 63 of 182
                                                                                                                                   17

         t!          First National Bank                                Statement Ending 10/31/2018
                                                                      MOR!ARW CONSULTANTS INC                        Page 29ot78
                                                                      Pflmasy Account Numbe,_—




     W                                 F:                         -

  j’cz©-r—                            Ct
 e                    •-

  12565    $405.24    13/1/2318       12566       $240.26       10/1/2018        12567         $329.54            10/1/2018




 12568     $336.34    10/3/2018       12569       $252.68      10/4/2018        12570          $199.37         10/2/2018

                      -r                                                         -   ...,..
                                                                                                         -.   -        .




                                          Im   -—
                                                                                     LZ4Z.Ji             -    -___
                              —C
                                                          -
                                                              -—--




                     •                                                                                        Ar

 12571     $185.43    10/3 /2 018     12572      $97.58       10/5 /2 018       12573          $311.03        10/2/2018


                                                                                                               -z
                                                                                                                       -




                                                                                                                           .t,
                                                                                                                    -I




12574     $308.00    10/1/2018       12575       $252.28
                                                                               fP                             .gj
                                                              10/2/2018         12577         $279.39         13/3/2018




12578     $188.91    10/3/2018       12580       $591.23      10/2/2018        12583          $361.80         10/9/2018




12584     $577.35    13/1/2018       12586      $400.00       10/1/2018        12587          51,653.00           10/2/20.8
                                             w
Desc Main




                                                                             0




                                                                              C
                                                                              (N
                                                                                              I
  Filed 12/26/18 Entered 12/26/18 19:38:42




                                                                             N
                                                                             a
                                                                             N
                                                                             0
                                                                             to
                                                                             0)-
                                                                   iO        cm
                                                                   cm        cm
                                                                   U)        U)               0
                                                                   C”        (N               ‘3
                                                                   —4        ‘-4              (N
              Page 64 of 182




                                                                                              -4
                                                             ‘-4
                                                             0
                                                             (N
                                                             0
                                                             -4
                                                         0
                                                         -4
Document




                                                 cm     (N
                                                        cm               ED
                                                 U)                                -4    4
                                                        U)               cm        0
                                                 (N     (N               U-)             0
                                                                                   to
Doc 39




                                                 ‘-4    -4               (N              ‘3
                                                                                   (N    (N
                                                                         -4        -4    -4
Case 18-24606-TPA



                                                       ‘-4
                                                       0)               N
                                                       LI)              cm
                                                       (N               ‘0              C
                                                       -4               N               0
                                                                        -4              ‘-4
                                                                                        ‘-4
   Case 18-24606-TPA              Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42               Desc Main
                                           Document      Page 65 of 182
                                                                                                                           19

         !tr First National Bank                                     Statement EndIng 10/31/2018
                                                                    M0RL4RWcONSuL rAms INC             Page 31 of 78
                                                                    Primary Account Number




   -
                        -=—                                                                         -r

                                           1——•-_.
                                                       I.
                                                                               —
                                                                                      --   --
                                                                                                             —         j
   p
   1-
                                    -o                                        ;Q
                          .




  12606     $376.77    10/11/2018         12607    $178.73    10/10/2018      12608    $457.20     10/9/2018




 12610     $479.79     10/10/2018         12611    $397.35    10/10/2018     12612     $231.63     10/9/2016




 12613     $287.98     10/9/2018          12614    $254.43    10/9/2016      12615     $391.19    10/9/2018




12616     $313.66     10/16/2018         12617    $171.75    1D/9/2018       12618    $109.01     10/15/2018




12619     $225.86     10/9/2015          12620    $241.29    10/5/2018      12621     $38.67     10/9/2018




12622     $667.09     10/9/2018          12623    $280.55    10/9/2018       2624     $304.24    10/9/2018
        Case 18-24606-TPA               Doc 39           Filed 12/26/18 Entered 12/26/18 19:38:42                                   Desc Main
                                                       Document      Page 66 of 182
        MOR(ARW CONSULTANTS INC
                                                                                       Statement Endino 10/31/2018                                       20
                                                                                                                                        Paae SZot   18




                                                       r--.                                                   7
        _
         _
          _
                _
                      _




                                                                                                          p
                         _
                                _
                                    _
                                     _




                                   m
                                :44%
                                                                             -——-                                 ne:              —-
                                                                                                                                                   —,



                                             i
    ,
                                                        pSc av
                                                       _.




                                                        —
                                                                                   -




                                                                                                              oEW.              —




                                                                                                              E._                     44j
    12625     $296.16      10/9/2018                   12626       $788.46      10/5/2018                12627        $119.74     10/9/2318




    12628     $521.97     10/9/2018                   12629        $462.50     10/9/2018                 12630        $343.51     10/10/2018




  12631      $317.66      10/10/2013                  12632     $520.02       10/9/2018              12633          $121.20      10/9/2018




 12634      $534.01     10/912018                    12635     $365.53       10/9 /2 0 18          12636           $289.05      10/9/2018
  r



                           --   .
                                                 i                                                  za
                                                                                       hj.t...




12637
                                                                               -421                 WPtfPPj
            $317.08     10/18/2018               12638        $651.56        10/10/2018           12639           $171.75       10/15/2018
i                                                hr
                                                        —z=—                                       F’4
                                                                                            I—
                                                                                                                                             “‘st
                                         U                   .=.
                                                                                        -n   -
                                                                                                                  —
                                                                                                                                       Jn.     I

Lzz                                                   a•                                          2E*
                                                                                                                                     ——-       II


12640     $502.77      10/10/2018            12641            $767.06     10/9/2016              12642            $477.52     13/5/2016
           H
           to                                                H
           a,                                to
                rn                           a,              to               H
           UI                                                a,
                                             (p                               TO
           a,                                                U’               a,                to
                                             0’                                                 a,
                                                             to
                                                                              a,
          40                                                                                   U;
          H                                  40
                                             TO            40
          C0                                               U;              -In
                                             a,
          0                                                -3                               -0,
                                                           -3              L0               U;
          TO                                                               (0               01
          0                                  0                                               (p
                                             -3            0
                                                           U;              0
                                                                           H                (0
       H                                                                                    (p
       0                                     H
                                             0           H
                                                         0                H
       (0                                                                                  H
                                         to                               0
                                                                                           0
      to
                      1’ Jill‘t          to
                                                         t0
                                                                         H
      0                                                  to              to                (0
      H                                  0
                                                                                                                                    Case 18-24606-TPA




                                         I-i             0
      a,
                 t 11L         j         a,              H
                                                         Co
                                                                         to                to
                                                                                           0
                                                                         0
                                                                         ‘-I
                                                                                           H
                                                                                           a,
                                                                         a,
                                                                                                           2
      H
      to                                 H
                                         [0            H
      a,
                                                                                                                                    Doc 39




                                         a,            to               H
      (p
                                         (p
                                                       a,               to
                                                                                                           C
      (0                                               0’               a,
                                         a,                                               a,
                                                       U;               It.
                                                                                          i0.
     -I”                                                                -3
     U;                                 40
                                        to             -en
     a,                                                a,
                                        In                             -4”
      A)                                               a,                                 -03
                                        a,                              U;
                                                                        It.               U;
     0                                                 It.
                                                                                                               Document




                                        a,                                                a,
                                        0              U;
                                                                       H
                                                                       H                0
     H                                                                                  a,
     0                                  H              H
                                                       0
                                                                                                           z
                                        0
                                                                       H
     (0                                                H               0              H
                                        (0                                            0
                                                       0
 to
                                    to                              (0
 0                                                  to                                H
 H                                  0                                                 H
                                    H               0              to
 a,                                                 H
                                    a,                             0
                                                    a,             H                 to
                                                                   a,                0
                                                                                     H
                                                                                     a,


 H
                                                                                                                             Page 67 of 182




 to                                 H
                                    to             H
 a,                                                to
 a,                                 a,                             H
                                                   a,              to                H
 0                                  01                                               to
                                                   01              a,
                                    -3                                               a,                   CD
                                                   It.             It.
                                                                                    It.
                                                                   a,
•0                                                                                  (p
(p                                 -I”
                                   to             40
It.             ILk                               U;              -en
a,
                       IIIIJ       01
                                   a,             U;              to                -(0
                                                  -3              -3                to
to                                                                                  -3
                                   H                              (0
to                                                a,                                93
                                   0
                                                  a,              It.
                                                                  0
H                                                                                   0’
                                                                                                                 Filed 12/26/18 Entered 12/26/18 19:38:42




0                                  H
                                   C              H
                                                  0               H
H                                                                 0                H
(p
                                   (0                                              0
                                                  H
                                   to             0               (0
to                                                1%                               L0
                                   0                                               -I-.
0                                                 to              to
H                                  H                                               to
                                   a,             0               0
a,                                                H                                0
                                                                  H                                  ID
                                                  a,              a,               H                 io)
                                                                                   a,                ‘4
                                                                                                                                    Desc Main




                rid
                                                                                                                                                            I
         Case 18-24606-TPA             Doc 39        Filed 12/26/18 Entered 12/26/18 19:38:42                          Desc Main                 a
                                                   Document      Page 68 of 182
         MORIARTY CDNSULTA
                          NTS INC
                                                    r                        Statement EndinQ 10/
                                                                                                  31/2018
                                                                                                                             Paize 34 oilS   -




        12661     $374.89      10/5/2018           12662     $276.89     10/9/2018              12663     $406.72     10/9/2018




    12654        $334.95      10/11/2018       12665        $279.40     10/9/2018           12666        $209.22     10/10/2019




   12667        $278.39     10/11/2018
                                              12668        $457.87     10/9/2018           12669        $242.75     10/10/2019




  12670     $217.45        10/9/2018         12671     $287.98        10/10/2018          12672     $321.08        10/5/2018
                                   1




                          —            0                                            1               —

                                                                                                                         it..—




 12573     $406.73        10/9/2015
                                                                 4Ii                                          !
                                            12674     $309.12        10/9/2018           12675     $239.37        10/10/2018




12675     $96.35     10/9/2018             12677     $328.71     10/3/2018              12678     $356.91     10/10/2016
                                             In
                                             eq
                                             F              €0
                                                            N
Desc Main




                                                            0
                                                            In
                                                            I,                       €0                        Q
                                                            S                        H                        H                       €0
                                                                                     0                        0                       H                         €0
                                                                                    eq                        (N                      0                        H                     €0
                                                   £2                              0                      0
                                                                                                                                      (N                       0
                                                                                                                                                               (N
                                                                                                                                                                                     H
                                                                                                                                                                                     0                    0
                                                   0                               0
                                                                                                          H                       eq
                                                                                                                                  H                            H
                                                                                                                                                                                     eq                   H
                                                                                                                                                                                                          0
                                                                                   H                      C                                                    H                     H                    eq
                                                                                                          H                       0
                                                                                                                                  H                           0                                           a’
  Filed 12/26/18 Entered 12/26/18 19:38:42




                                                                                                                                                              H
                                                   t                               In
                                                                                   C
                                                                                                                                                                                    0
                                                                                                                                                                                    H                     0
                                                                                                          ‘I                      0                                                                       H
                                                                                   €0                                             In                          H
                                                                                   H                     €0                                                   €0                    N
                                                  I
                                                       I
                                                                                  In                     In                      tO                                                 In                    0
                                                                                  cm                     In                      tD                           €0                                          to
                                                                                                         0>                      LU                           In
                                                       1k                                                                        cm                           In                N                      to
                                                                                H                                                                             0)                eq                     H
                                                                                €0                                                                                              0>                     In
                                                                                ‘0                       €0                      N
                                                                                eN                       to                      €0                           0
                                                                                H                        eq                      io                        a                    In
                                                        0                                                H                                                 to                                         to
                                                                2
                                                                                                                                 eq
                                                                                                                                 H         I               eq
                                                                                                                                                                                a
                                                                                                                                                                                to                    C-,
                                                        I-c                                                                                                H                    eq                    to
              Page 69 of 182




                                                                                                                                                                                H                    eq
                                                                                                                                                                                                     H
                                                                              €0                     C
                                                                              H                      H
                                                                              0                      0                       €0
                                                                              eq                     eq                      H                           €0
                                                                                                                             C                           H                     €0
                                                                              a’                     0                       eq                          C                     H                     €0
                                                                                                     H                                                   eq                    0                     H
                                                                              0                                              0                                                 eq                    0
                                                                              H                     C                                                    U)                                        eq
                                              .2                           H
                                                                                                    H                        0
                                                                                                                             H                           0
                                                                                                                                                         H

                                                                                                                                                                            a’
                                                                                                                                                                            0
                                                                                                                                                                                                   a
                                                                           H                        H                                                                       H                      0
                                                                                                                             0                                                                     H
                                                                           r                                                                             eq
                                                                                                    a’                                                   H                 in
Document




                                                                                                    N                       In                                             a’
                                                                          U>                        (N                      N                        to                                          0f
                                                                                                    cm                      eq                       U-,
                                                                                                                         0,                          eq                    0                    H
                                                                           0                                                                         0,                    In                   H
                                                                          €0                       In                                                                      0>                   U)
                                             C                            to
                                                                          eq
                                                                                                   €0
                                                                                                   ‘0
                                                                                                                         to
                                                                                                                         €0                          a-,
                                                                                                                                                                                                0,
                                             C                            ‘-4                      eq                    to
                                                                                                                         eq
                                                                                                                                                     €0
                                                                                                                                                     to
                                                                                                                                                                           eq
                                                                                                                                                                           a                    to
Doc 39




                                                                                                                         H                           eq                   to                    a’
                                                                                                                                                     H                    eq                    to
                                                                                                                                                                          H                     eq
                                                                                                                                                                                                H
                                             z                        eq


                                                                         €0
                                                                         H
                                                                         0
                                                                                               0
                                                                                               eq

                                                                                                                        €0
                                                                                                                        H
                                                                                                                        0
                                                                                                                                                    €0
                                                                                                                                                    H
                                                                                                                                                    0                 €0
Case 18-24606-TPA




                                                                     a’                                                eq                           eq                H                       €0
                                                                                               a’                                                                     0                       H
                                                                     0                                                 a’                           0                 eq                      0
                                                                     H                         C                                                    H                                         eq
                                                                                               H                    C                                                 a
                                                                                                                    H                           C                                          a’
                                                                     ‘I                                                                         H                     0
                                                                     €0                        H                                                                      H                    C
                                                                                   I Ii   S
                                                                                               In                   0                                                                      H
                                                                     to                                             eq                          C
                                                                                              a                                                 0
                                                                    In                        €0                   In                                                a                     eq
                                                                    0>                        (N                   €0                          U.;                                         to
                                                                                              cm                   In                          ‘1’                   U.;
                                                                                                                   cm                          IN                    0                    U.;
                                                                    a                                                                          U>                    In                   eq
                                                                    N                         eq                                                                     cm
                                                                    to                        €0                   In                                                                     0,
                                                                    eq                        ID                   €0                          €0
                                                                    H                         eq                   to                          €0                    H
                                                                                              H                    Os                          to                    0                    ‘I
                                                                                                                   H                           N                     to                   a’
                                                                                                                                               H                     eq                   to
                                                                                                                                                                     H                    eq
                                                                                                                                                                                          H
                                                                                                                   _
Desc Main




                                                                                                                                                 1!                    Ii               I
  Filed 12/26/18 Entered 12/26/18 19:38:42




                                                                   N
                                                                   I                 eq   LI
                                                                   N
                                                                                                                                                 r—
                                                                                                                                                 “‘                   C,
                                                                                     t-jII                                                                            -1                C,
                                                                   I—.               o                                        eq
                                                                   Vt                q                         -
                                                                                                                              c-o                ‘0
                                                                                                                                                                      N
                                                                                          ii   t1                             co                                                       tO
                                                                                     0-             Jflf                      (0-                eq                   ‘C
                                                                                               ?i
                                                                                                           -
                                                                                                                                                                      ‘                eq
                                                                  C,
                                                                  Cl               [N
                                                                                          ii
                                                                                          -Jc[MIW
                                                                                                                                                                      4.
                                                                                                                                                                                       c0-
                                                 o               ‘C                0      IL::.    :1
                                                                                                                              U]
                                                                                                                                              C
                                                                 N                 r            :4Jv,,                        0
                                                                                                                                              0
                                                                 H                 N                                          N
                                                 C
                                                                                           -
                                                                                                           I                  (N              N                     H
                                                                                   —                                                                                N                  ‘—4
                                                 0                                                                            —               IN
                                                                                                                                                                                       C-
              Page 70 of 182




                                                 C                                                                                            ,-1                   N
                                                                                                                                                                    H                  N
                                                 Lii                                                                                                                                   H
                                                 o             C
                                                 E             H                C
                                                 o
                                                 —             0                H                                         H
                                                                                                                                            c-I
                                                               N                0                                         0                                                         C
                                                 S                              N                                         00                0                     H
                                                                                                                                                                  0                 H
                                                 0                              I—                                                          N
                                                               C,                                                         -
                                                                                                                                                                  N                0
                                                                                C,                                        ‘0                                                       r’2
                                                              —
                                                                                                                          H                 ‘0
                                                               o                                                          —                 H                     0
                                                               H                0                                                                                                  ‘p
                                                                                H                                         0                                                       H
                                                                                                                          H                 0
                                                                                                                                            H                    0
                                                             C                                                                                                   r-1              0
                                                                               (C                                                                                                 H
                                                             (C                C—                                        Cl
                                                             N
                                                                                                                                           o
Document




                                                                                                                                                                N
                                                             eq                 0                                                                               0]
                                                             (9                0                                         C
                                                                               fl                                        H                  0
                                                             (0-                                                                           ‘0                   N
                                                                               (0-                                       N                                      ‘p                C,
                                                                                                                         Ut                P3
                                                                                                                                           ‘0-                  eq               0
                                                            C                                                                                                   ‘0-              N
                                                            0]               H                                                                                                   (0-
                                                            ‘p               0                                           N’
                                                                             C--                                         0                N
                                                            N                                                                             0                     0
                                                            H                N                                           N                                                       eq
                                                                                                                                          N                     H
Doc 39




                                                                             H                                           N                                                       ‘-4
                                                                                                                         H                N                     N
                                                                                                                                          H                     N                N
                                                                                                                                                                                 N
                                                                                                                                                                                 H
                                                           C
                                                           H
                                                           o              C                                          C
                                                                          H                                          H                C
                                                        N                                                                             H                     C
                                                                          0                                          0
                                                                                                                                      0                     H
Case 18-24606-TPA




                                                        0                 N                                          N                                                       C
                                             0                                                                                        N                     0
                                                        —                                                           -
                                                                                                                                                            @1               c-I
                                                                          C,                                        0                                                        0
                                                                         —                                          r-4               H                     ‘-,
                                                        o                                                                                                   0                N
                                                                         a
                                                                                                                    o                —
                                                                                                                                     0                     __%
                                                                                                                                     ‘-4                   0
                                        0                                                                                                                  H                 0
                                       z               r                 eq
                                                                         flI                                        (9
                                                                                                                                                                             H
                                                                                                                    N                0
                                       o               N                 IA]
                                                                                                                                     C                ,    Cl
                                                                                                                                                           N
                                                       04                                                          0                                                        CI)
                                                                         H                                         0                 0
                                                       (0-                                                                           C-I                   C
                                                                         Ut                                        eq                                     In                9’
                                                                                                                                    q’
                                     6                                                                             (0-
                                                                                                                                    4)>                   A                 ‘0
                                    Er                 N                                                                                                  (0-               N
                                                       C,                0                                                                                                  4.
                                   0                   (0                0                                         CI)
                                                                                                                   0                AD
                                                       N                 N                                                                                C,
                                                                         N                                         N                0
                                                       H                                                                            N                     0                 N
                                                                         H                                         (N                                                       H
                                                                                                                   H                N                     C--
                                                                                                                                    ‘-4                   (N                I-
                                                                                                                                                          H                 (N
                                                                                                                                                                            H
                                                                                                       ___
                                                                                                          ___




        Case 18-24606-TPA               Doc 39        Filed 12/26/18 Entered 12/26/18 19:38:42                           Desc Main
                                                    Document      Page 71 of 182

                                                                                                                                             25
                            First National Bank                                     Statement Ending 1013112018
                                                                                  MORIARW CONSULTANTS
                                                                                                     INC                     Page 37 of 78
                                                                                  Primas’j Account Num
                                                                                                        bs




                               -




       12715     $420.77     10/10/2018            12716      $309.08      10/912018           12717     $514.54        10/9/2018




      12718      $189.56     10/9/2018             12719     $598 .52     10/9/2018           12720     $541.88         10/9/2018
                             -r
              ——
                                 —I.--..



                                         ml                                                                                   Js—.




                                                                         •1!9 23Y
      12721     $280.18     10/5/2019             12722     $292.85      10/16/2018          12723     $257.61      10/17/2018




 12724         $235.58     10/9/2018             12725     $417.86      10/9/2018           12726      $143.30     10/12/2018
  •
          -t                            ‘   1                            rc
                                                                                  -




  [&uz..—                                                                                                          ..




r
                                                                                                   •_.•
                                  .2.              J-                       -¼t
  I                                     j
                                       —    4                                                                                 —
                                                                                       i                                  ——Is-—.
                                                                                                                                —
                                                                                                                                     i


12727         $408.63      10/9/2018            12728      $141.90      10/9/2016          12729      $317.66     10/9/2016




12730         $156.84     10/9)2018             12731     $398.62     10/10/2018           12732    $210.72      10/9/2018
                                                                                               _
                                                                                               _
                                                                                                                 __
                                                                                                                 _
                                                                                                                 __
                                                                                                                   ___
                                                                                                                     __
                                                                                                                     ___
                                                                                                                      ____
                                                                                                                         _
                                                                                                                                 _
                                                                                                                                    _
                                                                                                                                     _
                                                                                                                                               _
                                                                                                                                                        _

                                                                                                                                          a—


       Case 18-24606-TPA                   Doc 39         Filed 12/26/18 Entered 12/26/18 19:38:42                                  Desc Main
                                                        Document      Page 72 of 182
       MORIARTY CONSULTANTS INC                                                                                                           ;:   44

                                                                                     Statement Endlna 1013112018                                             26
                                                                                                                                        Pane        -
                                                                                                                                                        rp




                                                                                                                   —


                                                                                                            iO E-                 a     Wi
                                                                                                             --
                                                                                                                                  W _4Y4..
   12733         $29.44        1D/9/2018                12734         $228.29     10/9/2018                12735       $210.45     10/9/2018




  12736         $408.64        10/9/2018            12737           $556.76      10/9/2018                12738     $594.48       10/16/2018




  12739     $224.46            13/9/2018            12740           $474.34     10/9/2018                 12741     $403.63      10/3/2018
                      3 r.                          r         -




  In;                      -


                                                         -.
                                                                                  r
           --


      _i        -—
                                     I_                                                    .       —I     Irs,
  OtjO                                                                                                            ——



                                                    ‘2                                              i’’Z_
                                                                  -

 12743      $264.40        10/9/2018               12743           $151.28      10/22/2018               12746     $326.74       10/9)2018


 1=.       —
                                             I,    In--                                                   .-




                                                   I——                                ‘I—
                                                                                                         1z-.                          1;;;-    -




12747      $171.44        10/9/2018               12748           $438.02
                                                                              • Aj4
                                                                              10/9/2018
                                                                                                                              •:
                                                                                                        12749     $270.73     10/9/2318

                                       “-‘1 r                                          -




                                                                                               -




       a                                                                      .—---rt..                                               2:-i
                                                                                                        ,o e- ----:a
12750      $524.19        10/10/2018              12751           $405.24     10/9/2016                 12752     $248.71     10/10/2018
      Case 18-24606-TPA               Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
                                               Document      Page 73 of 182
                                                                                                                             -      27
             W First National Bank                                            Statement Ending 10/3112018
                                                                          MCRMRTY CONSULTANTS INC
                                                                                                                    Page 39 of 78
                                                                          PdmazyAccount Numbs
                                                                                                   —




     12753     $329.54     10/9/2015           12754     $347.63     10/9/2018          12756     $252.68        10/9/2018




     12757     $206.17     10/9/2018        12758       $192.72     10/16/2018          12759     $97.58    10/12/2018




 12760        $311.03     10/9/2018         12761       $305.09     13/5/2018          12762     $271.68        10/10/2018




 12763        $12.23      10/5/2018        12764       $135.96     10/10/2018          12765     $223.84    10/15/20.B
 I
                             —I-
        r
                                       -




                                                                                 -,             —.-

                                                                                                           ..




 AZZ
                                                                                       : -o
12766        $258.14     10/9/2018         12767       $555.94     10/5/2015          12769     $299.10     10/9/2018




12759        $424.34     101912018         .2]70    $361.19       10/912018           12771     $192.69    10/10/2018
                                                                                         __




        Case 18-24606-TPA                 Doc 39       Filed 12/26/18 Entered 12/26/18 19:38:42                         Desc Main
       MqRAW CONSULTANTS INC
                                                     Document      Page 74 of 182
                                                                                Statemont Endina 10/3112018                               8
                                                                                                                           Paqe 40 oT78




      12773     $23.07        10/10/2019            12774        $29.45    10/10/2018           12775     $251.92     10/9/2018

                               —
                   —    -.   .—,




     12776     $34.82        10/15/2018            12778     $700.00        10/16/2018                   $1,200. DO     10/5/2018




     12780     $146.55       10/9/2018             12781     $421.62       10/9/2018         12782      $200.00     10/15/2018




 12783        $492.19        10/11/2018           12784     $479.79       10/10/2018        12785       $1,630.23     10/17/2018

                                          9,_i               -




                                                                                            I
 1
                                                                                                                    _Aji.
                                                                                                                               0
12786        $23,557.31            10/11/2018    12787     $324.95        10/10/2018       12788     $4,500.00        10/15/2018




12789        $39,000.00        10/11/2018        12793     $350.00     10/22/2019         12794      $400.00      10/24/2019
      Case 18-24606-TPA               Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                    Desc Main
                                               Document      Page 75 of 182
                                                                                                                       a29

                         First National Bank                                 Statement Ending 10/31/2018
                                                                           MQRL4RW CONSULTAWTS INC
                                                                                                                Page 41 of 78
                                                                           PdmaryAcco ant Numberr




     r
     J.’795     $1,650.00    10/12/2018        12796     $723.21     10/15 /2 018     12797     $74 .20    10/ 15/2 018




     12798     $496.76     10/22/2018          12799     $607.97     10/22/2018       12800     $499.78     10/15/2018




    12601      $320.88    10/15/2016          12802     $288.83     10/15/2018       12003     $273.19     13/15/2018




    12604     $287.97     10/15/2018          12805     $337.77     10/15/2018       12806     $376.77     10/15/2018

        —t.
    pteLr/                  —
                                       —t                            —
                                                                   .;.                                      —




    rdot                                                                 ñ
12807         $178.73    10/15/2018          12808     $329.55     10/17/2018       12809     $457.20     10/15/2018
F
                                                                                    —j.
                                      irDi
                                             .tS

                                                                          -JI


12810        $177.60     10/15/2018          12811     $479.79     10/16/2018       12812     $492.19     10/15/2018
                                             0
                                                                    I
Desc Main




                                                                                          a,
                                                                   I      a,
                                                                          H
                                                                          0
                                                                                          H
                                                                                          0
                                                                                          N

                                                                                                          a,
                                                                                                          H
                                                                                                          0
                                                                                                                         a,
                                                                                                                         H
                                                                                                                         0
                                                                                                                                              a,
                                                                                                                                              H
                                                                                                                                                                   a,
                                                                          (N                              @1                                  0                    H
                                                                                                                         01                                        0
                                                                                          U)                                                  N
                                                                          U)                              01                                                          03
                                                                          H               H                           U)
                                                                                                          H                               U)
                                                                                                                      H                                            U)
                                                                          a            a                  a
                                                                                                                                          H
                                                                                                                                                                   H
                                                                                       H
                                                                                                                              irl
                                                                          H                                           0
                                                                                                          H                               0
                                                                                                                                                                   a
  Filed 12/26/18 Entered 12/26/18 19:38:42




                                                                                                                      H
                                                                                                                                          H
                                                                                                                                                                   H
                                                                          C,)          tf)
                                                                                       C              0)
                                                                          0                                           U,
                                                                                                      04              0)                  tO
                                                                                                                                          N’                       H
                                                                        N             H                                                                            U)
                                                                                      N               H
                                                                                                      N’             0                    a,
                                              a,’                       Lw            H                              a,                                           C”
                                                                                      tf              04                                  a,
                                                                                                      (Si            03                                           N’
                                                                                                                     a>                   N
                                                                                                                                          Lw                      C”
                                                                       U)                                                                                         a,
                                             I
                                                                                      a,
                                                                       H
                                                                       a,             H                             N’
                                                                                      a,             04                                   N
                                                                                                                    N                                             0
                                                                                                                              La
                                                                       (N
                                                    nt
                                                                                      Cl             a,                                   N
                                                                       -4                            01             a,                    a,
                                                                                                                                                                  It:
                                                                                      H                             (N                                           a,
                                                                                                     H                                    N
                                                                                                                    H
              Page 76 of 182




                                                                                                                                          H                      C’,
                                                                                                                                                                 -4
                                             C                       a,
                                                                     H                a,             a,
                                             WI                                       H                             a,
                                             EI                      0                               H                                   a,
                                                                                      0                             H                                            a,
                                             WI                      N
                                                                                      (N             a              0                    H
                                                                                                                                                                 H
                                             I,                                                     (N                                   0
                                                                    a)                                              01                                           0
                                             U,                                       N                                                  04
                                                                    H                               U)                                                           01
                                                                                      H                             U)
                                                                                                    H                                    a)
                                                     $I
                                                                    a                 0
                                                                                                                    H                                            In
                                                                    H                               0                                                            H
                                                                                      H
                                                                                                    H               a                    a
                                                                                                                    H                    H                       0
                                                                   a,                                                                                            H
                                                                   a,                ‘C
                                                                                     ‘0             0
                                                                                                    a,              a,
                                                                                                                    0                    ‘C
                                                                   N                                                                                             0
Document




                                                                   a,             n                                                                              U)
                                                     ‘0
                                                                                                    (K;
                                                                   01             H                             N
                                                                                  C”            N               ‘0                   N
                                                                   a,                           04                                   0)                      04
                                                                                  0>                            ‘C
                                                    ilif 4:        -ci’
                                                                   H             N
                                                                                 H


                                                                                                0>
                                                                                                0

                                                                                                                C.
                                                                                                                (ci


                                                                                                                                     04
                                                                                                                                     (0-
                                                                                                                                                             L0
                                                                                                                                                             N’
                                                                                                                                                             •0-
                                                                   a,                           0l
                                                                                 a,                             0l                   ‘0
                                                                   (N                           a,                                                           a,
                                                    rL                           01                             a,                   N                       C’,
Doc 39




                                                                                 H              N                                    a,
                                                                                                H               04                                           a,
                                                                                                                H                    01
                                                                                                                                     H                       ‘4
                                                                                                                                                             H
                                                               a,
                                                               H                 0              a,
                                                               C                 H
                                                                                 a              H              a,                    a,
                                                               ‘4                               0                                    H
                                                                                 C4                            H                                             a,
                                                                                                                                     a
Case 18-24606-TPA




                                                                                                01             0
                                                               (0                                                                    (N                      H
                                                               -4               U)                             N                                             0
                                                                                H               (N
                                                                                                (N                                  ‘C                       (N
                                                               0                                               N
                                                               H
                                                              C”


                                                                                0
                                                                                H
                                                                                0)


                                                                                               0
                                                                                               H
                                                                                                               H
                                                                                                               0
                                                                                                               H


                                                                                                                                    H
                                                                                                                                    0
                                                                                                                                    H
                                                                                                                                                   i        (N
                                                                                                                                                            H
                                                                                                                                                            0
                                                              ‘0                               H
                                                                                                                                                       II
                                                                                               0                                    N’
                                                              H                                                C
                                                                                H                              tO                   (N
                                                              C”                0)             a,                                                           N
                                                              N                                0                                    N’                      N
                                                              (0•               C”                             a,
                                                                                (Si            H
                                                                                                               C”                   a                       0)
                                                                                               0>                                   Co
                                                                                                               0>                                           U)
                                                                                                                                    0>
                                                              Cr                                                                                            0>
                                                                                ‘C
                                                                                H              a,
                                                              a,                               H               N
                                                                                a,                             03                   in
                                                              01                               a,                                                           a,
                                                              H                 (N                             a,                   (N                      (N
                                                                                H              (N                                   a,
                                                                                               H               eq                                           a,
                                                                                                               H                    (N
                                                                                                                                    H                       N
                                                                                                                                                            H
  Case 18-24606-TPA          Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42              Desc Main
                                      Document      Page 77 of 182
                                                                                                                 31

        First National Bank                                   Statement Ending 10/31/2018
                                                             MORIARTY CONS ULYAWIS INC           Page 43 of 78
                                                             Primary Account M,mber




 12931    $317.66    13/15/2018    12832    $523.02     1C/16/2C18      12833     $121.20    10/15/2018




 12634   $365.53     10/15/2016    12835    $269.05    10/16/2018       12636     317.08     10/18/2018

                                                                        r   --




                                                                                                 Y




12837    $651.56    10/15/2018     12838   $171.75     10/15/2018       12839    $411.67    10/15/2018




12840    $463.36    10/15/2018    12841    $767.06     10/15/2018      12842     $182.39    10/15/2018




12843    $477.52    10/12/2318    12844    $349.80     10/15/2018      12945     $348.08    10/17/2018




12846- $273.45      13/15/2018    1284 7   31,126.01    10/15/2018     12848     5345.11    10/15/2019
      Case 18-24606-TPA               Doc 39          Filed 12/26/18 Entered 12/26/18 19:38:42                      Desc Main
                                                    Document      Page 78 of 182
      MQRIARfl CONSULTANTS INC
                                                                             Statement ndinq 1013112018                               32
                                                                                                                        Pace 44à178




     12849     $279.40     10/15/2018               12850     $214.92     10/24/2018         12851     $354.70     10/15/2018




     12852     $258.14     10/15/2018            12653       $314.39     10/16/2018        12854      $305.78     10/15/2018




 12855        $88.43     10/15/2018             12856        $267.98     10/12/2018       12857       $337.86     10/15/2018




 12658        $287.97     10/15/2018            12859       $246.80     1D/15/2018        12960      $230.16     10/15/2018
 r
         zr                            —‘1]I    r
                                                                        —r                                       -tr.
 Ju.ai—.—--                                     j.;—=-—                    -e -t         ‘            r
                                                                                                                            --1
 sa: zz
                                                                 —---—•—-•
                  —                                                         I,—-
                           —--   I——l




                                                                            j [* iz:ii
                                                                                                                                .1


      —
                                                                       •
12861        $199.29     10/17/2018            12862        $232.46     10/15/2018       12663       $548.22     10/22/2018




12064        $374.89     10/24/2018            12865     $701.00       10/15/2018       12666      $76.59      10/18/2016
   Case 18-24606-TPA                  Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                  Desc Main
                                               Document      Page 79 of 182


                         First National Bank                            Statement Ending 10/31/2018
                                                                      ARIARW CONSUL rANTS INC                Page 45 of 78
                                                                      Prlmaty Account Numbo




 r                                             r    j__




                                               $::               •ALLYz4

  12867    $276.69            10/12/2016    12668    $334.95     10/16/2018       12869       $415.39    10/15/2018




 12870     $278.39            10/17/2018    12871    $123.16     10/15/2018       12872       $246.75    10/15/20:6




 12873     $217.45            10/15/2016    12874    $287.98    10/15/2018       12875        $321.08    10/15/2018




12876     $406.73            10/15/2016    12877    $324.72     10/15/2018       12878    $239.37       10/15/2018




12879     $560.72            10/17/2016    12880    $96.35     10/15/2018       12881     $328.71       10/15/2018
rrt-c:.      ...


                         .


                    ..




r—’—                                                                                              —




12682     $356.91            10/15/2018    12903    $353.06    10/15/2018       12884     S341.11       10/15/2018
                                                                                               _—




             Case 18-24606-TPA              Doc 39      Filed 12/26/18 Entered 12/26/18 19:38:42                                       Desc Main
             MORIARTY CONSULTANTS INC
                                                      Document      Page 80 of 182
                                                                                     Statement Endlna 10/31/2018                                           4
                                                                                                                                             PaGe 4äR17W




                      -
                                 -—
                                                       r•
                                    —                                                                                                               WV-

         I    ——————-                                  —
                                                       I
                                                                                     —

                                                                                         L2!t
                                                                                                                                         —


         Q ;;              —    p       -
                                                 a



                                                01     0
                                                         ‘—•-——‘

                                                             a.                                                            -
                                                                                                                                                  —...

                                                                                                                                     a
                                            —
                                                             —    -
                                                                                                              Er_a..
                                                                                                       !...
                                                             a.                                                        -



                                                                                                                               --




         12885     $318.03      10/15/2010            12886           $289.31     10/17/2018          12887     $279.41               10/29/2018




         12866     $338.44      10/22/2018           12859        $299.10         10/15/2018          12890     $335.77              10/15/2018


                                                                           -l
                                                                                  :—     —                                                   -




                                                                                 -




     12891        $273.39      10/15/2016            12892        $566.30        10/15/2018          12993     $1,113. 37              10/ 15/2 018




     12894        $256.12      10/12/2018         12895          $33881          10/15/2018          12896     $505.94              13/22/2018




12897            $305.95     10/15/2 018         12898        $2t2.37           10/16/2018          12899     $325.82               10/18/2018
     r



 -                                                                                                                                  _.=__
                                                                                                -




                     -
                                            p

12900            $580.09     10/15/2018          12901       $316.60            10/15/2018          12902     $438.03          13/15/2018
  Case 18-24606-TPA          Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42            Desc Main
                                      Document      Page 81 of 182
                                                                                                               15

                    First National Bank                         Statement Ending 10/31/2018
                                                            MORMATY CONSULTANTS !NC            Page 47 of 18
                                                            Pdmarj Account Numbar




 12903    $224.74    10/17/2018    12904    $332.68    10/15/2018      12905    $192.12    10/12/2018




 12906    $300.76    10/17/2018    12907    $407.33   10/15/2018      12908     $309.73    10/15/2018




12909    $283.58     10/24/2018   12910    $223.69    10/15/2018      12911    $78.31     10/16/2018




12312    $420.90    10/17/2018    12913    $360.40    10/18/2018      12914    $346.57    10/12/2018




12915    $211.03    10/16/2018    12916    $158.79    10/24/2018     12917     $367.92    10/17/2015

                                                                      rz.


                                                                                            zsa
                                                                                 .




                                  dZ           —-
                                                       -




                                                            :
                                                          -Th
                                                                        TEZ_
                                   -                  — .Jx.
12915    S362.13    10/15/2018    12919    $457.16    D/1S/2018      12920     $289.54    13/16/2018
      Case 18-24606-TPA            Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                  Desc Main
                                            Document      Page 82 of 182
  MORIARTY CONSULTANTS INC                                                                                              [16
                                                                Statement Endinq 10/31/2018                Paaa4WoY78




  12921     $536.49     10/12/2018      12922     $420.77     10/16/2018       12923     $309.08       13/17/2016




 12924     $514.54     10/12)2018       12925    $189.56     10/15/2018        12926     $598.52      10/15/2018

  rzrj’r

 —
  ‘                       -ej            -

                                                                                -                —

 12927     $541.88     10/13/2018      12928     $253.04     10/12/2018       12929     $292.85       10/24/2018

                       —‘r              r                                      r
                                                                     —I                                       21!
                                        zJI
                                        -Q   S


                                        a.




12930     $257.61     10/22/2018       12931    $235.58     10/15/2018        12932    $459.01       10/15/2018




12933     $343.30     10/15/2016       12934    $409.63     10/15)2018       12935     $141.90       10/15/2013




12936     $760.18     10/15/2016      12937     $495.79     10/15/2018       12938     $156.84       10/15/2018
                                                   4
  Case 18-24606-TPA               Doc 39          Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
                                                Document      Page 83 of 182
                                                                                                                            -
                                                                                                                                   .37

                        First National Bank                                Statement Ending 10/3 112012
                                                                         MORIARTY CONSULTANTS INC                   Page 49 otiS
                                                                         Pflmaq Account Numbo_fl__—




 12939        $210.72    10/15/2018             12940    $657.22    10/15/2018           12941    $228.29     10/15/2018



                             —‘-i
                                       p
                                           I                               Ij’                              __.
                                                                                                                   Js



          -             w

 12942        $210.45    10/15/2016             12943    $365.27    10/16/2018           12944    $408.64    10/15/2018




 12945        $273.12   10/19/2018             12946    $556.76     10/15/2018           12947   $640.22     10/24/2018




12948     $224.46       10/15/2018             12949    $592 .42   10/12/2019        12950       $403.65    10/12/2018


     •
                                                                          S
                                                                                *9
                        .
         ——




                                                          -




 0                                                                                                          a

12951     $334.95       :3/15/2013             12952    $264.40    10/15/2018        12953       $171.02    10/16/2018

                                                                                     •                      -r
                  ——




                                               :fr=m
                                                                                                                     --


                              ‘I-..—
                                                              .




ht                          4esy




12954     $151.28       10/22/2018             12955    $326.74    10/15/2018        12956       $438.02    10/12/2018
   Case 18-24606-TPA              Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                Desc Main
                                           Document      Page 84 of 182
  MORIARW CONSULTANTS (NC
                                                              Statement Endinu 10/1l25)18_                    1
                                                                                                       aquot / 8
                                                                                                                  fl38




  12957    $156.02    10/15/2019       12958    $270.73    10/1572018        12959     $524.19     10/17/2018




 12960     ?405.24    10/15/2015       12961    $248.71    10/15/2018        12962    $329.54     10/15/2019




 12963     $347.63    10/15/2016      12964     $562.44    10/15/2018       12965     $252.68     10/16/2018




12966     $206.17    10/15/2018       12967    $192.72    107:6/2018        12968    $97.58      10/18/2018




12969     $311.03    10/15/2018       12970    $308.08    10/12/2018        12971    $271.68     10/15/2018




12972     $512.23    10/12/2016      12373     $171.75    10/12/2016       12975     $143.30     10/15/2016
                                                                                                                          _




         Case 18-24606-TPA          Doc 39      Filed 12/26/18 Entered 12/26/18 19:38:42                       Desc Main
                                              Document      Page 85 of 182
                                                                                                                        39

           !rvIrst National Bank                                          Statement Ending 10/31/2018
                                                                        MORMAW CONSULTANTS INC                     Page 51 of 78
                                                                        PdmaryAccount Number




 12976           $343.50    10/15/2019        12977    $177.60    10/15/2018      12978       $534.01        10/15/2016




                           --



 12979           $330.99    10/15/2018


                                                                                                             -r

                                                                                   L:r                 --—-——‘t                    1
     .




                                         ?
                                              9atz.w1
 12982           $350.00   10/29/2016        12963    $700.00    10/30/2018       12964      $13.00        10/22/2018

 V          _.
                                                                                                                    -



                                              r                                          -         -   -   __..,   ..



                                                                                                                        1:_

 hOr’                  Q
            —


12985        $166.39       10/22/2016        12986    $245 .51   10/ 19/2 0 18   12987       $294.53        10/19/2018




12988        $313.53       10/22/2018        12989    $248.31    10/19/2018      12990       $250.72       10/19/2018




12991        $212.95       10/19/2016        12992    $355.35    1C/19/2318      12993       $297.76       10/19/2018
   Case 18-24606-TPA              Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                            Desc Main
                                           Document      Page 86 of 182
  MORIARTY CONSULTANTS INC
                                                                    Statement Endinq 10/3112018                                     40
                                                                                                                    Pane 52 of 75




                                                                 • ——c.    ....    Tal



                                                                       .   I,.-.




  12994    $64.64    10/30/2018        12995      $365.70        10/22/2018                12996    $41.26    10/19/2018

                                        rt.
                                             :
                                                            —




                                       I[rr...T
                                                h
                                                                                                                           -




                                       rew!

                                                                 10/22/2 018              12999     $408.68    10/24/2018




 13000     $142.63    10/19/2018      13001       $253.05       10/19/2018                13002     $295.52    10/22/2018




13003     $565.66    10/19/2018       13004      $493.70        10/19/2018               13005     $142.62    10/22/2018




13006     $540.20    10/22/2015       13007      $294.52        10/19/2018               13008     $292.17    10/19/2018




13009     $284.94    10/24/2018      13010       $510.54    10/22/2018                   13011     $515.00    10/22/2018
  Case 18-24606-TPA          Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42           Desc Main
                                      Document      Page 87 of 182

        Hrst National Bank                                   Statement Ending 10131/2018
                                                            MORIARW CONSULTANTS INC          Page 53 of 78
                                                            Prim en/Account NumberW




 13012    $244.21    10/22/2018    :3013    $269.91    10/19/2016    13014    $312.39     13/23/2018




 13015    $300.09    10/22/2018    13016    $160.55    10/22/2018    13017    $198.91    10/22/2016




 jL                    —p
                    •a%£,

13016    $312.08    10/22/2018    13019    $26764     10/22/2018    13020    $191.43     13/23/2018




13021    $312.08    10/22/2018    13023    $360.90    13/24/2018    13024    $925.21     10/22/2018




13025    $247.84    10/22/2018    13026    S139.56    10/23/2018    13027    $99.56     10/22/2018




13028    $160.55    10/23/2018    13029    $317.77    10/22/2018    13030    $288.59    10/26/2016
                                             04
                                             ‘I
Desc Main




                                                            a,
                                                            H
                                                                                 C
                                                                                 H
                                                                                                                       F             a,
                                                  C
                                                            0                    0                                         •         H
                                                  Co        N                    (N                                                  0          0
                                                 a          Cl                                                                       eq         eq
                                                                                 N
                                                            eq                   N                                                   N          (N
                                                                                                                                     eq
                                                            0                    0                                                              eq
                                                            H                    H                                                   0
                                                                                                       ¶1 I
                                                                                                                       fr            H
                                                                                                                                            0
  Filed 12/26/18 Entered 12/26/18 19:38:42




                                                                                                                                            H
                                                            ‘0                   U,
                                                            Cl                                                                       H      Cl
                                                                                                                                     Cl     0
                                                            @1                   H
                                              a,
                                                            Cl
                                                                                 Cl
                                                                                 Cl               L.                             H          N
                                                                                                  ‘IL’ j%;ti
                                                            U,
                                              C                                             Cl>                                  eq         H
                                              0                                                                                  01         (a
                                              r             ‘1                   1
                                                            I”                                                                   a,
                                                                                 Cl                                                         Cl
                                             0              0                    0                                               ‘1’
                                             C              Cl                   Cl                                              0
                                                            H                                                                               0
                                                 C                               H                                               Cl         Cl
                                                 C
              Page 88 of 182




                                                                                                                                            H
                                             t
                                             w
                                                 C
                                                        a,
                                                                 1
                                              C                                 0
                                                        H                               a,                       a,
                                                                             H
                                              a
                                              E         C
                                                        N
                                                                             0
                                                                             eq
                                                                                        H
                                                                                        0
                                                                                                                 ‘-1
                                                                                                                 0
                                                                                                                                 9
                                                                                                                                 0
                                                                                                                                            OD
                                                                                                                                            H
                                              Co                                        eq                       eq                         0
                                              Co                                                                                 eq         eq
                                                        (N
                                                        eq                              eq                       eq
                                             Cl                              eq         eq                                       N          eq
                                                                     e
                                                                                                                 eq              N
                                                        0                                                                                   eq
                                                        H                               0                        0
                                                                             H          H                                        0         0
                                                                                                                 H              H
                                                                                                                                           H
                                                                             Cl        a,
                                                        eq                   0                                                  L0
                                                                                       0                                                   tO
                                                                                                                                           0
Document




                                                        Cl
                                                                                       eq
                                       I
                                                        eq                   eq                                                 0
                                                        Cl                             H                                                   eq
                                                        (a
                                                                             H         Cl                                       a,         H
                                                                             (a        (a                                       pl         Cl
                                                                                                                                U>         (a
                                                        Cl                   La        Cl
                                                        Cl                   Cl                                 eq              ‘0
                                                        0
                                                        Cl
                                                        H
                                                                     o..i    0
                                                                             Cl
                                                                                       Cl
                                                                                       0
                                                                                       Cl
                                                                                                                0
                                                                                                                Cl
                                                                                                                                0
                                                                                                                                           a,
                                                                                                                                           Cu
                                                                                                                                           0
Doc 39




                                                                             H         H                                        Cl         Cl
                                                                                                                H               H          H
                                                       a,                   C         a,
                                                       I-i                  H                                  a,              a,
                                                       0                              H                        H                           a,
                                                                            0                                                  H
                                             0         eq                   eq
                                                                                      0
                                                                                      eq
                                                                                                               0               0
                                                                                                                                           H
                                                                                                                                           0
                                             2                                                                 eq
Case 18-24606-TPA




                                                                                                                               eq          N
                                                       ‘0                   eq
                                                                                      —C
                                                                                                               C—.
                                                       (N                   eq        eq                       Cl
                                                                                                                               C--C       C-C
                                                                                      eq                                       flu        eq
                                                                                      —C-
                                                                                                               H               eq
                                                       0                                                                                  N
                                                                            0         0
                                                                                                               C--’
                                                                                                                               -C—        C-—
                                                       H                    H                                  0               0
                                                                                      H                        H                          0
                                         ‘3                                                                                    H          H
                                                       0                    ‘0
                                         Cl                                           0                        C)
                                                                            U)                                                 0
                                        7              a!                             0                        0                          H
                                        0              eq                   a,        L0                                       ¶          Cl
                                      I
                                                       eq                   Cl                                 I—              a’
                                                       eq                             0                                                   Cu.
                                                                            H         Lii                                      0          Cl
                                                       (a                   (a                                 Cu’             Cl
                                                                                      (a                       U,                         eq
                                                                                                                               (a         (a
                                                       eq                   U,
                                                       Cl                             a,                        H
                                                                            Cl        Cl                                       ‘1         F—
                                                       0                    0                                  Cu’             Cu’
                                                       Cl                             0                        0                          Cu.
                                                                            Cl        Cl                                       0          0
                                                       -1                   H                                  ‘Cu             Cl
                                                                                      H                        H                          Cl
                                                                                                                               H          H
    Case 18-24606-TPA                          Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
                                                        Document      Page 89 of 182


                               First National Bank                                    Statement Ending 10131/2018
                                                                                     MOHL4R7Y CONSUL TAMS INC               Page 55 of 78
                                                                                     Primary Account Numbe,




 1305:           $344.74         10/22/2019         13052           $339.89    1C/22/2318         13033       $306.92    13/22/2016




 13054           $307.76        10/23/2018          13055           $338.22    10/26/2010         13057       $406.64    10/22/2016




                                                                                                                             -
                                                                                                                                     .;:..



13058            $137.76        10/22/2018          13059           $343.05    10/19/2018        13060        $143.71   10/26/2018

      r’t--            -J
                           —       !_.s




13061           $399.67         10/22/2018         13062           $36.94     10/19/2 018        13063        $382.68   10/22/2318

                                    ....            P     •-‘••
 .4 k—w=r”—                                                       •...:-.&
 j’._._   —   •.4:::   —
                                          ..

                                                                                 i     _I
1-=
LL!.
13064           $73.66         10/26/2318          13065           $132.98    10/23/2016         13066    $379.88       10/22/2018




13067          $393.95         10/22/2018          13366          $239.OS     10/19/2016        13069     $166.53       10/22/2010
       Case 18-24606-TPA                  Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                   Desc Main
                                                   Document      Page 90 of 182
  MORIARTY CONSULTANTS INC                                                                                                         44
                                                                        Statament Enda 10131(2018
                                                                                                                    fn_p-p7   (S




  13070          $124.04      13/22/2018         13071    5341.97    10/26/2018       13072     $186.79        10/24/2018




 13073           $345.24     10/24/2018          13074    $280.08    10/19/2018       13073    $130.85     10/22/2018

  .:       ..—..—-......
                                     .-   —I,                        —.=_—_           S..-
       “
                           .y.                                                               r                 —
                                                                                                                —




  ctj*                                           P:
 13077          $339.02      10/22/2018          13D78    $283.35    10/22/2019      13079     $520.57     10/22/2319




13081.         $513.43      10/9/2318           13082    $334.10    10/22/2018       13083    $568.19     10/23/2018


                                                                                    r-w
                                                                                     Jzw-—                 .        ..$—.s


                                                                                    rir -•
13084         $609.44       13/22/2318          13355    $293.88    10/22/2016      13087     $373.80     10/23/2018




13098         $390.63       10/19/2016          13089    $506.91    10/22/2018      13093     $583.91     1C/23/2018
 Case 18-24606-TPA        Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42             Desc Main
                                   Document      Page 91 of 182
                                                                                                  45

    rnrst National Bank                                   Statement Ending 10/31/2018
                                                         MORIARIY CQAISULTA,WS INC           Page 57 of TB
                                                         Primary Account Wumben




13091   $321.10   10/19/2016   13092     $388.91    10/22/2018       13093   $429.17     10/22/2016




:3094   $E41.90   1c/22/2018   13095     p94.40    10/23/2018       13096    $261.41     10/22/2018




13097   $593.36   10/22/2010   13C98     $551.07    10/22/2018      13102    $339.39     10/30/2018




131C3   $248.64   10/22/2018   :3104     $340.56    10/22/2018      13105    $162.00     10/26/2018




13106   $345.16   1C/30/2018   13107    $445.92     10/19/2018      13106    $313.13     13/22J2018

                                                                     P               —




                                                                                         —=-.
                                                                                                             I

                                                                     %r
                                                                                                      “H




                                                                     diE,
13109   $360.56   10/19/2018   13110    $1,283.08     10/19/2018    13111    $316.83     10/22/2018
                                                                                                                 __
                                                                                                                   __   ________________
                                                                                                                                  __
                                                                                                                                    __




        Case 18-24606-TPA                         Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                                   Desc Main
                                                           Document      Page 92 of 182
       MORIARTY CONSULTANTS INC                                                                                                                               46
                                                                                Statement EndThq 1013112018                                    Paqe 58 OUR




                                                                                                                                                          H

      13112    $492.14           10/22/2018              13113    $140.16    10/22/2018                    13114       $379.73         10/22/2018




      13115    $223.04           10/22/2018             13116     $648.74    10/24/2018                    13117       $303.74     10/24/2010




      13118    $85.09           10/30/2018              13119     $336.53    10/22/2018                    13120      $359.15     10/22/2018
                                     .
                                                                                          —,                          —-
                        .
                            .
                                                                             -r
                r


                                                                                    Ei                                             -                —tII
                                                        P:.
                                                                                                       I   —.




  13121       $621.83           10/19/2018             13122     $438.02    10/22/2 018                13123          $156.02     10/22/2018




 13124        $270.73           10/2212018             13125     $524.19    10/23/2016                 13126          $405.24    10/22/2018
 ‘—.-—.
 J•                                                                                        .                -.   -                         .    ..
                                          .                                                I       I                                    —---    .
                                                                                                                                                     -.




.aa,     ——
                                         -S.,-”
                                                   j                              St
                                                                                     —,
                                                                                                                     E-          cc,


                    m Jz°
                                                                      —




Qir
IL
                          j
                    Th”L !t
                            çisr
                                                                           .
                                                                                               I           SE                           a
13127         $246.71           10/22/2016             13128     $329.54    10/22/2018             13129             $347.53     10/23/2018
                                                                                                              ____




     Case 18-24606-TPA        Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                           Desc Main
                                       Document      Page 93 of 182
                                                                                                                  —47


                    First National Bank                                Statement Ending 10/31/2018
                                                                      MQRL4RrY CONSULTANTS INC                Page 59 of 78
                                                                      PrImary Account Number




                                                                                         [aaZ                       i=j.
                                                                                                  —

                                                                                                                       —.—



                                                                                         2
 13130    $252.60    10/22/2018       13131       $206.17        10/23/2016             1S132   $144.55    10/22/2018




 13133   $97.58     10/22/2018       13134        $311.03       10/23/2018              13133   $308.08   10/19/2018




13136    $312.23     10/19/2018      13137       $143.30        10/22/2018              13138   $479.61   10/22/2010




13139    $231.79     10/19/2010      13141       $723.22        10/22/2018              13142   $141.27   10/22/2018
r
If                    ,r.•                                                          I
                                                            -
          ,..                 - -.
                                                 Wr-
                                                                       :   —•   -




                                      --.--:-.




;___                     -.                                                             [ZZ..

                                                                                        s”
                                                                                                  —.




 t
13143    $496.76    10/22/2018       13144       $347.60        10/22/2018          :3143       $499.76   10/22/2018




.3146    $320.88    10/22/2018       13:47       $288.63        10/22/2018          13148       273.19    10/22/2018
   Case 18-24606-TPA                 Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                Desc Main
                                              Document      Page 94 of 182
  MORIARVY CONSULTANTS INC
                                                                 Statement Endlnq lOISi/20i8               Poqe 60 of 78




         —-
                         EF



  13149       $267.97    10/22/2018       13150    $337.77    10/22/2018         13151    $376.77     10/23/2018




 13152     $178.73       10/2212018       13153    $676.12    10/23/2018        13154     $457.23     10/22/2018




 13155     $177.60       10/23/2018       13156    $479.79    10/22/2018       13157      $397.35     10/19/2018


                                               i..ZL.   ..        .                      w                       -!




                                          Ott:
                                                                   ...A
                                                                          ‘
                                                                                                                 ..   1
                                                                                                     •Sth&Pf
                                                                                                     -Thfl
13158     $231.63       10/22/2016       13159    $287.98    10/22/2018        13160     $508.88     10/22/2018




13161     $391.19       10/22/2018       13162    $339.51    10/22/2018        13163     $109.01     10/22/2018




13164     $994.38       10/22/2018       13165    $225.86    10/22/2018       13166      $38.67     10/23/2018
  Case 18-24606-TPA          Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                       Desc Main
                                      Document      Page 95 of 182

        tirst National Bank                                            Statement Ending 10/31/2018
                                                                                                                         ‘Sm’
                                                                     MOR!ARW CONSULTANTS INC             Page 61 of TB
                                                                     Pdmaq Account Numbor




 13167    $260.55   10/22/2016     13166      $304.24        10/22/2018           13169    $296.46    10/22/2018




13170    $441.03    10/19/2018    13:71       $462.50       10/30/2018           13:72    $343.51     13/23/2018




13173    $317.66    10/23/2 018   13174       $520.02       10/24/2 018          13175    $92.67     10/22/2018

                    _nr_t                                                  WI,
                                                    -
                                                                 -fl.-,’
                                   In,,. ——
                                                             -




                                                                                  ,=    -..


                                                                                                                  — *


                                          r
13176    $534.01    10/22/2018    13177       $365.53       10/22/2018           13178    $289.05    10/22/2018




 3179    $317.08    10/23/2018    13180    $651.56           C/22/2318           13:61    $4fl.67    10/19/2018

                                                    L-— -
                                                                       -1           -
                                                                                                     —-=—-.



                    -.
                                        ‘a———-——
61&ET        ----




                                  j


13152    $136.05    10/25/2016    13163    $102.47          10/22/2018           13184    $767.06    10/22/2018
     Case 18-24606-TPA           Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                     Desc Main
                                          Document      Page 96 of 182
  MORIARTY CONSULTANTS INC                                                                                              90
                                                                 Slatement Ending 10/31/2018               Paqe62oTJ[




 13185    $477.52       10/19/2018     13186    $250.49        10/22/2018        13187    5223.84    10/24/2018




 13189    5273.45       10/22/2018     13189    $794.68    10/25/2018           13190     5345.11    10/22/2019




13191    5279.40        10/22/2018     13192   $328.28     10/22/2018           13193    $258.14    10/22/2018




13195    $301.33    10/22/2018        13196    $88.43     10/22/2018           13197     $267.98    10/19/2018




13198    5287 .97   10/22/20 18       13199    $246.80    13/22/2018           13200     $258.16    10/22/2018

                                                                               ‘-
                                                                                         —
                                                                                                     -
                                                                                                             -—tzct;

                    -    -




                                     -l _tt.
 -
                                                    .
                                                          ..




                                                          •
                                                                Oj              i;-
13202    $366.11    10/22/2010        13203    $548.22    10/25/2018           13204     $374.89    lo/:9/2c18
  Case 18-24606-TPA                  Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                          Desc Main
                                              Document      Page 97 of 182


        !S First National Bank                                              Statement Ending 10/31/2018
                                                                           MORIARTY CONSULTANTS INC                    Page 63 of 78
                                                                           Prima,’,’ Accaunt Numbet




                    -—

                                   •rrfl



 13205     $327.95           10/22/2018     13206     $76.59       10/23/2018         13207        $276.89       10/22/2018




 13208     $166.53       10/23/2010         13209     $334.93       10/22/2318        13210        $556.79      10/23/2018

 rz
  ,.:,.
                             ..-.:                                  -=Z7’
                                                                      .:
                                                                                      r:     -,
                                                                                                                 -Hci              r’.

Ii?c;
                                                                                                            .              -   -         -




                                              T4                   •A

13211     $278.39        10/25/2018        13212     $507.95       10/23/2018         13213       $248.75       10/22/2018


r.:       :                   :-
                                      t1                      -




                                                                                     Ir
                                                                                     IL: —.=-a.
                                                                                                  án.
                                                                                                                               a
                                                                                     arv
                                                                                                                      ..




                         -    1                                                                                   -        s,,....

                                           T.Q   -                a                                                                —5

                                                                                                                                     C

13214     $217.45        10/22/2018        13213     $287.98       10/22/2018        13216        $321.08       13/19/2018




:32:7     $406.73        1O/22/23.8        13218     $324.72       :0/22/2dB         132:9        $239.37       13/22/2013


                                                                                                        -




                                                                                      2                         •A€4x41
13220     $342.93    10/23/2013            13221     $96.35       10/22/2018         13222        $328.71       13/22/2018
   Case 18-24606-TPA             Doc 39      Filed 12/26/18 Entered 12/26/18 19:38:42                     Desc Main
                                           Document      Page 98 of 182
  MORIARTY CONSULTANTS INC
                                                                 Statement Endlna 10/31/2018                   Paae SCof 7E




 13223    $356.91    10/22/2018           13224    $34&84     10/23/2016         13223    $341.11    10/22/2dB
 Lr      -a                                r      —




    .                                            ——...—                          r                    —.=—.




  • zz
                                    .=
                       ..:j._________
                            r-a-—                                                                                  a
  U..se-.
                                                                     ‘;L-_I      •I=           -      -
                                                                                                          -,       -a




 13226    $318.03    10/22/2018           13227    $289.31    10/23/2018        13229     $338.44    10/22/2018

                                  1mo’     r                                     --




                                                   : -i AY%;6l                       i!?tI
 13230    $299.10    10/22/2018           13231    566. 30    10/22/2018        13232     $239.79    10/19/2016




13233    $335.81    10/23/2018           13234    $558.01    10/22/2018        13235     S305.95    10/23/2016




13236    $272.37    10/29/2018           13237    $325.82    10/24/2018        13238     $316.60    10/22/2018




13239    $558.63    10/22/2018           13240    S224.74    10/23/2010       13241      $332.68    10/22/2018
  Case 18-24606-TPA          Doc 39     Filed 12/26/18 Entered 12/26/18 19:38:42                  Desc Main
                                      Document      Page 99 of 182
                                                                                                         -1
                    First National Bank                      Statement Ending 10131/20 18
                                                            MORIARTY CONSUL TAWTS INC               Page 55 of 78
                                                            PHmap’Account Numbec            —




 13242    $192.12    10/19/2018    13243    $300.76    1012312318       13244    $%C7.33         13/30/2018




 13245    $309.73    10/22/2018    13246    $223.69    13/19/20Th      13247     $420.90         10/29/2018




 3248    $360.40     10/23/2018   13249     $346.57   :0/19/2018       13250    $211.03         10/22/2018

                                                                        r
                                                                                        -




13251    $158.79     10/24/2018   13252    $367.92    10/23/2018       13253    $362.19         10/22/2010




13254    $201.81    10/23/2018    13255    $289.54    1C/22/2018      13256     $536.49         10/19/2018




13257    $420.77    1C/2212018    13258    $309.08    10/24/2018      13259     $514.54         13/2212010
   Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                                       Desc Main
                                       Document    Page 100 of 182
  MORIARTY CONSULTANTS C                                                                                                                         11
                                                                                  Statement Endinq 10/31/2018                                            34
                                                   r                                                                                      Paqe 88o1 78




 13260    $189.56    10/22/2010          13261                $590.52    10/22/2016                              13252    $541.80    10/19/2010




 13263    $218.73    10/19/2016         13264                S292.85     13/29/2018                             13266     $258.95    .0/23/2018




 13267    $459.01    10/22/2018         13260                $143.30     10/22/2018                             13269     $400.63    10/22/2010




13270    $141.90    10/22/2016       13271                   $331.00    10/22/2010                              13272    $317.66    10/22/2010
                                        r      .




 Ifl                                                       w•..           .
                                                                                   -   r       rn.
                                                                                                                                                a
                                                                                                                                           ii
                                                                                               -fl




                                                                                                                                                -n
                                                                              -




                                        az4rn..
                                                                                                   —   5   p.
                    a
                                                                                           -   -




                                                                               p
                    —                              I   -
                                                                        • 4ei4...                                                   ._/g,LY4

13273    $156.04 .10/22/2018         13274                 $797.27      10/22/2016                         13275         $210.72    10/22/2018




                                    H
                                        na;-
                                                   -.




                                                        ——
                                                                        ——




                                                                        •A.Y;oj
                                                                                           .




                                                                                                           cr
13276    $364.70    10/22/2010      13277                  $228.29      10/22/2018                         13278         $210.45    10/22/2018
                                                                                                     ___
                                                                                                                ___
                                                                                                                           __




  Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                     Desc Main
                                      Document    Page 101 of 182
                                                                                                                                       35


                       First National Bank                                 Statement Ending 10/31/2018
                                                                          MORIARTY CONSUL TAWJS INC                   Pa go 67 of 78
                                                                         Primary Account Number




        •   ..•.t
                                      -:                                      ,t .t._




 13280       5405.64    10/22/2018          13281        $556.76     10/22/2018               13282    $617.34     10/31/2 018

                                                                     —.,
                                              —                          t,       ..4—




 13283       $224.46    10/22/2018          13284        5367.45    :0/22/2018                13285    $403.65     10/19/2018
                                                   -.

                                                                                              ‘tS,: t..’:4jQ
                         ,
   -
                                                                                Sn,-     I
                                                                                —        I
                                     9.                                Z-]                                             -         0

13286       $264.40     10/22/2018         13207        $171.02     10/22/2018               13289    $326.74     10/22/2018




13290       $700.00    10/22/2018          13291        $348.06     10/22/2018               13292    $591.23     10/19/2018




13293       $621.53    10/22/2018          13294        $63.02     10/23/2018                13295    $1,395.65     10/22/2018


                               a



                       oz;:
13296       $172.54    10/22/2310          13257        $4,184.96    10/19/2018              13298    5397.33     13/19/2018
 H
 (A              H
 (A              (A                                    H
 H               (A                                    (A
 In              0                                     (‘3                     0
                 -4                                    In
                                                       tO
                                                             U2f     -:
 40                                                                            z
             10                                                    14;
                                                      In
 to
                 0                                    -J
 a,                                                   a,            Ut.        0
                                                      a,                       0
 -3
 a,              (A                                                            z
                 (A                                                            Ct
                                                      0\
 H
 0           H
             0                                        H
 to                                                   0
 to          to
             to                                       to
 to                                                   to
                                                                                                            Case 18-24606-TPA




 0           to
 I1          0                                     to
 a,          H                                     C
             a,                                    H
                                                   a,



H      H
(A     U,    H         H
(A           (A                                   H
                       (A                         (A
to           (A        (A
0            0                                    (A
       —1              0                          0
             a,
                                                  C
4k    10
a,    -4     10        40
0            to                                   10
      to               (A                         U,
-4    (A     —1        (A
             H                                    I-fl
                       a,
                                                                           I
                                                                                          Document




In    to
-3    to     a,        -3
             a,                                   ‘0
                       -4                         t0
H     H
0     C     H          H
            0                                     H
                       0                          0
to    to
to          to         to
      a,    to                                    to                       0
                       to                         to
N     to
0           to        to                                                   0
      0                                          to
H     H     0         0                                                    3
a,          H                                    0                         0
      a,              H                          H
            a,        a,
                                                 a,
                                                                          m
                                                                          2
                                                                          0-
H     H                                                                   2
                                                                                                      Page 102 of 182




(A    U,    H         H
            (A                                   H
(A    (A              (A                         (A
to    H     U)        (A                                                  0
H           0                                    (A
      a,              0                          C                        (A
            to        U,    Pr                   H
                                                                          to
4”    14                                                                  C
      H     40        4”    -                    -I”                      a,
In    .t.   a,        to                         to
      H     U,        -4
                      Cs,
                            ITh     ‘            H
-4    to    a,
                                —            ‘
a,    -3    a,        (A
                                        !-       to
                      to                         to
H           H
                                                                                    Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42




      H
C     0     C         H                          H
                      0                          0
to    to    to
to    ‘0    to        to                         (A
                      to                         0
to    to    to                                                            -u
0     0     C         to                                                  0
H           H                                    to
      H               0                          0
a,    a,    a         H                          H
                      a,                         a,
                                                                                                            Desc Main




                                                                          I
      Case 18-24606-TPA          Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                 Desc Main
                                       Document    Page 103 of 182
                                                                                                                   57

                              National Bank                       Statement Ending 10/31/2018
                                                                MORIARTY CONSULTANTS INC           Page 69 of 78
                                                                Primary Account Numbe. —




     13322    $320.88   10/29/2018      13323    $288.83    10/29/2018     13324    $273.19     10/29/2019




     13325   $297.97    13/23/2018     13326    $337.77    10/26/2010      13327   $376.77     10/31/2318




     13328   $178.73    10/29/2018     13329    $329.55    10/31/2318      13330   $457.20     10/26/2018




 13331       $177.60    10/29/2018     13332    $479.79    10/31/2018     13333    $397.35     10/26/2018
 r
 F
[:
I=--
iz_..,_
                               .1-fl




r-
                              —.




                             tpi
13335        $267.30    LC/29/2016     13336    $378.47    10/29/2018     13333    $492.15     10/29/2018




133q0        $225.96    10/29/2018     13341    $241.29    10/26/2018     13342    $38.67     10/31/2018
   Case 18-24606-TPA            Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                       Desc Main
                                      Document    Page 104 of 182
  MORIARTY CONSULTANTS INC
                                                                Statement Endina 10/31/2018              Pace 70 of7B




          S1,357.04     10/31/2018    13344       $283.55    10/29/2018         13343    $304.24    13/29/2018




 13346    296.46      10/29/2018      13347       $835.12    13/29/2D18        13346     6270.84    10/26/2318




13349    $462.50   10/30/2318        13350       $343.51    10/29/2018         13351     $317.66   10/29/2018




13352    $520.02   10/30/2018        13353       $121.20    10/29/2018         13354    $365.53    10/26/2018




13355    $289.05   10/29/2018        13357       $651.56    1C/29/2018        13358     S281.76    10/30/2018



 azr:
 r
               —
                                             I
                                                            -




                                     :2             Ei1°J E e
13359    $411.67   10/26/2016        12360       $338.57    13/31/2015        13261     $767.06    10/29/2015
  Case 18-24606-TPA         Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                  Desc Main
                                  Document    Page 105 of 182
                                                                                                      59

        !Thrst National Bank                               Statement Ending 10/31/2018
                                                         MOR!ARW CONSULTANTS INC               Page 11 of 78
                                                         Pdmary Account Numben




 13362   $477.52    10/33/2016    13363   $280.49   10/29/2018       13364       $223.84    10/29/2018




13365    $679.01    10/31/2D.0   13366    348.08    13/29/2018       13367       $273.45   10/29/2018




13368    $794.68    10/31/2018   13369    $345.11   10/29/2018       13373   $279.40       10/29/2018




13372    $354.70    13/29/2018   13373    $258.14
                                                                    frz
                                                    10/29/2318      13375    $301.33       10/29/2018




:3376    $88.43    10/29/2018    13377    $267.98   10/39/2018      13378    $287.97       10/29/2018




13379    $246.80   10/29/2018    13380    $258.16   10/29/2018      13381    S213.01       10/30/2018
     Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                              Desc Main
                                         Document    Page 106 of 182
  MORIARTY CONSULTANTS INC                                                                                                                  60
                                                                                Statement Ending 1Q13 1/201 8_                     Page




 13362    $372.24    10/29/2016                   13384     $374.89    10/26/2018                     13385        $327.95    13/31/2018




 13366    $76.59    10/29/2015                13387         S276.89    10/26/2018                     13388        $406.72    1C/30/2019




 13389   $334.95     10/29/2010              13390         $270.40    10/29/2018                      13391    $209.22       10/29/2016

                              t-::i -‘e                                                               C>4’   .-.

  :--                 -   -
                                                                           -     .--.,.   ..-
                                                                                                  !
                                                                                                                        ipvaiistr
                              as
                                              -   _...:,   ..rr.L.”.—__.——’—                                            a4flr!
                                                                                      Js,,.i,         [iw ——
                                              I
                                                                                                                         -
                                                                                                                    -




 p                  .-o              -   -
                                                                -_.-_._.   ..               —.—




13393    $517.98    10/29/2018               13394         $248.75    10/29/2016                  13395        $217.45       10/29/2016




13396    $287.98    10/29/2018               13397         $321.08    10/25/2316                  13398        $406.73       10/29/20:6




13399    $324.72    10/29/2016               13400         $239.37    10129120:8                  13401        $342.93       10/31/2018
 Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                       Desc Main
                                     Document    Page 107 of 182
                                                                                                                        61

      First National Bank                                        Statement Ending 10/31/2018
                                                                MORL4RW CONSUL TA!TTS INC               Page 73 of 78
                                                                Pilmani Account Numbee




13402     $96.35    10/29/2018           13403   $328.71   10/29/2018             13404   $356.91   10/29/2018



                                                                             .1
 i•                                       0
                                                           .;:t-O
        a!—”   -‘J— i__


13405     $346.64   10/29/2018           13406   $341.11   10/29/2 Die            13407   $318.03   10/29/2018




13408     $289.31   10/31/2018           13409   $279.41   10/29/2018             13410   $338.44   10/29/2018

 .
                                    .     r   .                          ‘j        r
      —-tr—                      “             4tr—                     ?‘                          —=r-

gj*•
13411     5299.10   10/29/2018           13412   $338.77   10/29/2018             13413   $273.39   10/29/2018




13414    $279.50    10/29/2018           13415   $355.88   10/29/2018             13416   $892.94   10/29/2018

                           -     u-rn,




13410    $296.94    10/26/2018           13419   $338.81   10/30/2018             13420   $505.94   10/29/2018
   Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                    Desc Main
                                       Document    Page 108 of 182
  MORIARTY CONSULTANTS INC                                                                                       62
                                                             Statement Endina 1(2131120Th             faa74cf7




 13421    $272.37     10/29/2018      13422    $325.82    10/31/2018         13423     SS81.98    10/29/2316




 13424    $316.60     10/29/2016      13425    $643.41    10/29/2018         13426     8224.74    13/31/2018




 13427   $332.68     10/29/2018       13428   $192.12    10/26/2018          13429    $300.76    10/30/2018




13430    $407.33     10/29/2018      13431    $309.73    10/29/2016         13433     $223.69    10/26/2018




13434    $78.31     10/31/2318       13435    $420.90    10/2912318         13437    $346.57     10/26/2019




13438    $239.86    10/26/2318       :3439    $207J0     10/29/2316        13440     $158.79     10/30/2016
  Case 18-24606-TPA         Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                   Desc Main
                                  Document    Page 109 of 182
                                                                                                                                  63

                   First National Bank                            Statement Ending 10/31/2018
                                                                 MORIARTY CONSULTANTS INC                         Page 75 of 78
                                                                 Pfimny Account Numb




 13442   $362.19    10/29/2010           13443    $264.39   10/29/2018              13444      $517.39    10/30/2016




13445    $289.54    10/29/2018           13446    $536.49   10/26/2016              13447      $420.77    10/30/2010




13440    $309.08    10/29/2010           13449    $295.17   10/31/2018              13450     $514.54     10/29/2016




13451    $571.49    10/29/2015           13452   5189.56    10/29/2018              13453     $598.52     10/29/2018




13454    $541.58    10/26/2018           13455   $246.18    13/26/2018              13456     $292.85    10/29/2018
                                         r
                                 fl-I,
                                                                   ,,       .w”’j      .—‘——.*——.                    -
                                                                                                                         -
                                                 —=                                                           -
                                         •frn_.±.._                                 .jw     —-_________________
                                         ie’--r                         -   —       I rt_
                                                                                                                             -




flTh1I
                                         2.!&                                                            :o
                     h-J
13450    $298.60   10/30/2016            13459   $459.01    10/29/2016              13460     $143.30    10/30/2018
  Case 18-24606-TPA        Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                 Desc Main
                                 Document    Page 110 of 182
MORIARTY CONSULTANTS INC                             Statement Endinq 10/31/2018
                                                                                                           1164
                                                                                             PaqsYwot /8




13461   $408.63   10/30/2018    13462   $141.90   10/31/2018         13463     $331.88   10/29/2018




13464   $317.66   10/29/2010    13465   $156.84   10/29/2018         13466    9175.87    10/29/2010




13467   $398.62   10/29/2018    13468   92:0.72   10/29/2016         13469    $233.06    10/29/2018




13470   $228.29   10/29/2018    13471   S210.45   10/26/2018         13473    $408.64    10/29/2018




13475   $617.34   10/29/2018    13476   $224.46   10/30/2016         13477    $367.45    10/29/2018




13478   $403.65   10/26/2018   13479    $264.40   10/26/2018        13480     $171.02    10/29/2018
 Case 18-24606-TPA        Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                    Desc Main
                                Document    Page 111 of 182
                                                                                                   65


    fl First National Bank                                     Statement Ending 10/31/2012
                                                              MORIARTY CONSULTANTS INC         Page 77 of 78
                                                              Primary Account Nwmbor




13482   $326.74   10/29/2018            13483   $438.02   10/29/2018     13484    $189.37   10/29/2018




13485   $270.73   10/29/2018            13466   $524.19   10/31/2018      13487   $405.24   10/29/2016




13488   $248.71   10/29/2018            13469   $329.54   10/29/2018      13490   $347.63   10/29/2018




13491   $252.68    10/29/2018           13492   $206.17   10/30/2018      13493   $144.55   10/29/2018

r                               0   I




13494   $97.58    13/26/2dB             13495   $311.03   10/29/2016      13496   $309.08   10/26/2018




13497   $271.68   10/30/2018            13496   $512.23   10/26/2018      13499   $143.30   10/29/2018
  Case 18-24606-TPA          Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42           Desc Main
                                   Document    Page 112 of 182
MORIARTY CONSULTANTS INC                                 Statement Endlna 10131)2018    Paae 78 a




                    —



                           S.—
                             —   S




135CC   $1,650.00   10/29/2013       13501   $2,530.00   10/30/2318
                                                                                                          __          _




  Case 18-24606-TPA            Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                  Desc Main
                                     Document    Page 113 of 182

                  First National Bank                                  Statement Ending 11/30/2018
                                                                      MORIARTY CONSUL TAWTS INC                    Page 1 of 52
     4140 E. Stats Street
     Hermitage, PA 16148                                              Pr/mary Account Wumb,,fl
                                                                      r
     ADDRESS SERViCE REQUESTED                                         Managing Your Accounts
                                                                       e        Online            www.fnbvnline.com

     MORIARTY CONSULTANTS INC
     ARLINDA V MORIARTY                                                0        By Phone          1 800-555-5455
                                                                                                  4140 E. State Street
     DAYNELLE DICKENS
     3904 PERRYSVILLE AVE                                              Q
                                                                      %__
                                                                                By Mail
                                                                                                  Hermitage, PA 16148
     PIUSBURGH PA 15214-1748




                                        -




 Account Type                                                        Account Number                     Balance This Statement
I COMPAK BUSINESS CHECK[NG                                                   .
                                                                                                                   $102,626.84


COMPAK BUSINESS CHECKING                              a
Account Summary
Date       Description                                    Amount
                                             /
11/01/2018 Balance Last Statement
           72 Credit(s) This Period     I
                                         J            $264,066.04           Minimum Balance                               S0.00
                                                       $923,368.37          Average Ledger Balance                  $124,473.50
           826 Debit(s) This Period                  $1,087,807.57          Average Available Balance               $124,473.50
1113012018 Balance ThIs Statement                     $102,626.84

 Other Credits
 Date         DescriptIon                                                                                              Amount
 11101/2018  AMERIHEALTHCHC HCCLAIMPM’’                                                                              $13,515.30
 1110212018   UPMC HEALTH PLAN HCCL4IMPMT)C000(0820                                                                  $24,468.49
 11105/2015  AMERIHEALTHCHC HCCLAIMPMT 00196479                                                                      510,634.64
 I1IOS/2018   PA CLAIMS HCCLkIMPMT                                                                                   $1316628
 1 1/06/2018  GA DEPT OF COMMU HCCLAIMPMT )000(X3933A                                                                 $952626
 11107/2018  COMM OF PA PROMISE MA APOOOC<0381                                                                          $77920
 11/07/2018  COMM OF PA PROMISE MA AP)00000<8460                                                                      $1,090.88
 11/07/2018  COMM OF PA PROMISE MAAP)00000(8850                                                                       $1,499.96
 11/07/2018  COMM OF PA PROMISE MAAP)OQOO0032                                                                         $1503.04
 11/07/201 8 COMM OF PA PROMISE MA AP)0000(X0034                                                                      $2181.76
 11107/2018  COMM OF PA PROMISE MA APX)0000(6456                                                                      $S.370.04
 11/0712018  COMM OF PA PROMISE MAAP)000000379                                                                        $5,542.06
11/07/2018   UPMC HEALTH PLAN HCCLMMPMT)0000C0820                                                                     $6,450.76
11/07/2018   COMM CF PA PROMISE MA APOOOO(8845                                                                        $7,353.70
 11/07/2018  COMM OF PA PROMISE MA AOOOO8648                                                                          $8,271.60
   1/07/2018 COMM OF PA PROMISE MA AP)00000(8458                                                                      56,63024
  1/07/2018  COMM OF PA PROMISE MA AP)00000C0380                                                                     $12,951.52
 11/07/2018  PA CIAIMS HCCLPIMPMT                                                                                    $33,050.93
11/08/2018   AMERIHEALTHCHC HCCLMMPMT 00196479                                                                       $22,104.48
  1/09,2018  UPMC HEALTH PLAN HCCLAIMPMD000aO82O                                                                     $68,957.45
11/13/2013   AMERIHEALTHCHC HCCLAIMPMT                                                                                  $946.08
11/13/2018   PA CLAIMS HCCLAIMPMT                                                                                     $6,132.00
11/14/2018   AMERIHEALTHCHC HCCLAIMPM’        .. -   .-
                                                                                                                        $735.84
1 1/14/2018  COMM OF PA PROMISE MA APX)000(X2306                                                                        $77920
11/14/2018   COMM OF PA PROMISE MAAP)00000C1511                                                                       $1,090.88
11/14,1018   COMM OF PA PROMISE MA AP)00000(0248                                                                      $1,499.96

         Member
Lt
LNDCfl
                                                                                                                                  ___________
                                                                                                                                  ___________
                                                                                                                                  ___________ ___
                                                                                                                                               __
                                                                                                                                                _




      Case 18-24606-TPA                  Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                         Desc Main
                                               Document    Page 114 of 182
    MORIARTY CONSULTANTS INC                                                  Statement Ending_11/30/2018                           Pacje2of52

                              RECONCILEMENT OF YOUR CHECKING/SAVINGS ACCOUNT
             The reconcilement of this statement with your records is essential. Any ecor must be reported
                                                                                                           as soon as possible.

       CHECKS AND WITHDRAWALS                         TO VERIFY YOUR CHECKBOOK BAlANCE FOLLOW ThESE SIMPLE STEPS:
               OUTSTANDING
       Date or
    Check Number        Amount
                                                      0 Mark
                                                        COMFLRE transactions shown on this statement with entries in your checkbook.
                                                             those pad or credited on this statement       in your checkbook.

                                                      9 checkbook
                                                        COMPARE the check numbers listed on this statement with the entries in your
                                                                  and mark those paid.

                                                      9 including
                                                        LiST AND TOTAL all checks and other withdrawals that remain outstanding
                                                                  those from previous statements in the space to the left

                                                      0 pit-authorize
                                                        ENTER into your checkbook and adjust the balance by adding interest credited,
                                                                      d deposits or other credit (+) transactions   shown on the front of this
                                                           statement which am not in your checkbook.

                                                      0 pie-authorize
                                                        ENTER into your checkbook and adjust the balance by subtracting service fees,
                                                                      d payments or other debit transactions shown
                                                                                                    (-)                       on the front of this
                                                          statement which are not in your checkbook.

                                                      0 this
                                                        ENTER “Current Statement Balance” from the front of
                                                             statement                                                       $

                                                      Q ADD  deposits made alter “Period Ending Date” of this
                                                        statement
                                                                                                                           ()
                                                                                                                           (.1)



                                                                                                                           (+)

                                                                                                                           (+)

                                                                                                                           (+)

                                                                                                                           (+)

                                                                                                                 TOTAL
                                                                                                                            S




                                                     0 SUBTRACT checks and withdrawals outstanding                    ()    S__________

                                                         Your checkbook should show this balance                            $___________




           IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS (ER]
                                  ON YOUR CONSUMER ACCOUNt
 In Case of Errors or Questions About Your Electronic Transfers Telephone us at 1-800-555-5455 or write to us at the address shown
                                                                                                                                         on
 your statement as soon as you can, if you think your statement or receipt is wrong or if you need more information about
                                                                                                                             a transfer on the
statement or receipt We must hear from you no later than 60 days after we sent you the FIRST statement on which the error or problem
appeared.
    1) Tell us your name and account number (if any).
    2) Describe the error or the transfer you am unsure about, and explain as clearly as you can why you behave ft is an error or why you
       need more information.
    3) Tell us the dollar amount of the suspected error.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will credit
your account for the amount you think is In error, so that you will have the use of the money during the time ft takes us to complete our
investigation. A Consumer Account is a deposit account which is used primajily for personal, family or household purposes.

                                      HOW TO CONFIRM PRE-AUTHORIZED DEPOSITS:
If you arranged to have direct deposits mede to your Consumer Account at least once every 60 days from the same person company
                                                                                                                      or
you can call us at 1 -800-555-5455 to find out whether the deposit was made.
  Case 18-24606-TPA            Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                Desc Main
                                     Document    Page 115 of 182

                            National Bank                           Statement Ending 11/30/2018
                                                                   MOM/ARTY CONSULTANTS INC     Page 3 of 52
                                                                   Primary Account Numbo,.


COMPAK BUSINESS CHECKING                                a               (continued)

Other Credits (continued)
 pate         Description                                                                           Amount
 11/14/2015   COMM OF PA PROMISE MA APOCQ256                                                       $2,473.96
 11114,2018   COMM OF PA PROMISE MA AP)OOcflXl5O7                                                  $3,370.04
 11/14/2018   COMM OF PA PROMISE MA APcXXXX2308                                                    $6,584.76
 11/14/2018   COMM OF PA PROMISE MAAPX)00KXX0246                                                   $7.353.70i•
 11/1412018   COMM OF PA PROMISE MAAPOOO(X1509                                                      $7.55424
 i 1/1412018  COMM OF PA PROMISE MA APX)00KXX0247                                                  $8,271.60
 11/1412018   UPMC HEALTH PLAN HCCLAIMPMTXX)O(X0820                                                $9,998.40
 I 1114/2013 GA DEPT OF COMMU HCCLAIMPMT X?000(3933A                                              $11,675.61
 11/14/2018   COMM OF PA PROMISE MA AP)00000(2307                                                 S14.103.20
   1/14/2018  PA CLPJMS HCCLAIMPMT                                                                $19,346.89
   1/14/2018  UPMC HEALTh PLAN HCCLAIMPMT)0000(0820                                               $58,535.34
 1111512018  AMERIHEALThCHC HCCLAJMPMT 00198479                                                    58,587.80
 11/1612018  UPMC HEALTh PLAN HCCLAJMPMT)QO(XX0820                                                   $303.84
 11/19/2018  PA CLAIMS HCCLAIMPMT                                                                  $2,567.92
 31/19/2018  AMERIHEALTHCHC HCCLAIMPMT 00198479                                                    $6,499.92
 11/20/2018  GA DEPT OF COMMU HCCLAIMPMT )000(X3933A                                              $10,718.46
   1/20/2018 UPMC HEALTH PLAN HCCL&IMPMT)0000(0820                                               $24,326.50
   1/21)2018 COMM OF PA PROMISE MAAP)0000CX1467                                                      $779.20
31121/2018   COMM OF PA PROMISE MAAP)O(XXXX3I35                                                    $1,090.68
 11/21/20W   COMM OF PA PROMISE MAAPXX)000<2205                                                    $1,093.12
 11/2112013  COMM OF PA PROMISE MAAP)0000cX0764                                                    $1,655.80
11/21/2013   COMM OF PA PROMISE MAAP)00000(2207                                                    52.76616
 11/2112018  COMM OF PA PROMISE MAAP)00000C3133                                                    $3,370.04
11/21/2018   COMM OF PA PROMISE MA APOOOO(1486                                                     £5,902.44
1f21t201 8   COMM OF PA PROMISE MA AP)00000(3134                                                   $6,324.48
 11/2112018  COMM OF PA PROMISE MAAP)00000(0762                                                    $6,808.26
11/21/2018   COMM OF PA PROMISE MA APX)0000(0763                                                   $8,271.60
:11/21/2018  COMM OF PA PROMISE MAAP)00000(1466                                                  $13,966.56
11121/2018   PA CLAIMS HCCLAIMPMT                                                                $18,060.13
11/21/2018   UPMC HEALTH PLAN HCCLMMPMT)O(XXX0820                                                $59,103.72
Ti7i2o18     AMERIHEALTHCHC HCCLAIMPMT 00196479                                                    $8,114.76
11126)2018   UPMC HEALTH PLAN HCCLAIMPMT XXXXXOB2O                                               $12,583.74
¶1/27/2018   GA DEPT OF COMMU HCGLAIMPMT QOO(3933A                                                 $5,597.20
11.2812018   COMM OF PA PROMISE MAAP)00000(6439                                                      $779.20
11/28/2018   COMM OF PA PROMISE MA AP)00000(8271                                                     $676.60
11/28/2018   COMM OF PA PROMISE MA APX)C000(&D79                                                   $1,090.88
11)28/2018   COMM OF PA PROMISE MA APX0000(6626                                                    $2,473.96
11/28/2018   COMM OF PA PROMISE MA APX)00CXX8077                                                   $3,370.04
¶1/28/2016   COMM OF PA PROMISE MA APXX)O0(X6438                                                   $5,941.40
11/28/2018   COMM OF PA PROMISE MA APXXXXXX8269                                                    $7,382.92
11/28/2018   AMERIHEALTHCHC HCCLAIMPMT 00196479                                                  $12,536.56
11/28/2018   PA CLAIMS HCCLAIMPMT                                                                $48,796.77
11/28/2016   UPMC HEALTH PLAN HCCLAIMPMTXXXXX082O                                                $52,839.41
11/29)2018   AMERIHEALTHCHC HCCLAIMPMT 00198479                                                  511,002.80
11/30/2018   UPMC HEALTH PLAN HCCLMMPMTX)OO(X0820                                                 $5,118.01
11/3012018 ‘Per Court Order, TMC/SPL 5123,879.19 pIus $26,120.81                                $150000.00
Electronic Debits
Date          Description                                                                          Amount
11/02/2018 “UPMC HP PORTAL 0 HEALTh INS 1139022                                                   $9,865.43
¶1/02/2018 tCONSOLIDATEO FIRSTECH                                                                 $6,000.00
11/02/2018 .UPMC HP PORTAL 0 HEALTH INS 1139016                                                   $5,365.81
11/0212018    UPMC HP PORTAL 0 HEALTH INS 1139012                                                 $4,350.17
11/02/2018 °‘*IEALTHINSPREMIUM EDI PAYMTS R3PAX0001285269                                         $3,828.82
11/0212018 JISA PAYMENT412163)0(XXX0316                                                           51,500MG
11/0212018 %CONSOLIDATED FIRSTECH                                                                 $1400.00
11)05/20W     SHRED-IT USA BUSINSRVCS 3826100                                                     51523.66
11/05/2018    INTUIT CHECKSFORM 7176843                                                             $365.35
11/06/2018    Pmc Payqo Uc PMC PayGo         -



                                                                                                  55j6&08
11/06/2018 ‘.UPMC HP PORTAL 0 HEALTH INS 1158760                                                  $2,382.55
11/06/2018 ‘ UPMC HP PORTAL 0 HEALTH INS 1158769                                                    $982.40
              Case 18-24606-TPA                Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                       Desc Main
               MORIARTY CONSUL                       Document    Page 116 of 182
                               TANTS INC
                                                                                      Statement Endinq
                                                                                                       11/30(2018
                                                                                                                            Paqe 4 Qf 52
              COMPAK BUSIN
                          ESS CHECKING
                 Electronic Debits
                                                                           IT                    •  (continued)
                                       (continued)
                 Date            Description
                 11(06(2018      Pmc Paygo Ut PMC
             11/08I2018
                                 INThIT CHECKSFO PayGo
                11(0612018                             RM 5636071                                                                Amount
                                 UPMC HP PORTAL
           1 /06/2018            UPMC HP PORTAL 0 HEALTH (MS 1158802                                                             $569.14
          1/07/2013
                                 BFS RCVBLS lAC 0 HEALTh INS 1158801                                                             $365.94
                                                     K
                11107/2016      INTUIT CHECKSFO ITEMS 1662430                                                                     531.16
               11/06/2018                              RM 8083849                                                                  $0.67
                                TIMEWARNERNEO
                 1/13/2018      VISA PAYMENT 412 BANK DRAFT 001113736311001                                                     $448.59
               11/1412018                              163XXXXX0316                                                             $152.35
                                Pmc Payqo LIc PMC
               11/14(2018       COMCAST CABLE PayGo                                                                             $302.23
              11/1412018                              8802975                                                                $1500.00
                               Pmc Pavgo Lb 9M
                                                    G
                                                                   -


              11/14(2018       SF5 RCVBLS IACH PayGo                                                                         $5,767.92
              11/1412018       COMCAST CABLE ITEMS 1662430                                                                     $579.33
                                                     890
              11/1 5/2018      PWSA BILL PYMNT 1239                                                                            $569.13
          J20I20l8             Pmc Payqo Uc PM PW000ZYC                                                                        $446.59
          1/20/2018                                C
                              Pmc Payqo Lic PMC PayGo                                                                         $181.46
             11/21/2018       BFS RCVBLS I ACH PayGo                                                                          $442.75
             11/23)2018       INThITCHECKSFORITEMS 1662430                                                                  $5,768.08
                                                      M 1815356                                                               $569.14
            Other Debits                                                                                                      $448.59
            Date              Description                                                                                    $237.00
            11/01/2018       STOP ITEM CHARGE
            11/0112018       WIRE/OUT-2018305
                                                   01
                             PAYROLLAHENTIO 1 87;BNF AOP PAYROLL DEPOSIT CU                                                Amount
           11101/2018                               N:                                      STODIALOBI
                             WIREIOUT-20183050 RB                                                                            $37.00
                                                     1
                             PAYROLL4UENTIQ I 89;BNF PLOP PAYROLL DEPOSIT CU                                             $24269.4?
           11/01/2018                              N:                                      STODIAL;OBI
                             FEE/DB-2018305011 RB
           11/01/2018                              87;Outqolng Dome                                                      $59,867.15
                            FEE)DB-201830501                            stic
           11/06/2018                             l69;Outqoinq Dome
                            WIREIOUT-20183120                           stic
          11/08/2018        WIREIOUT-20183120
                                                    083  2;B NF AUP LLC;OBI PA                                               $26.00
                                                    0830;BNF ADP L1.             YROLLATTEN
          11/08/2018        FEE/DB-2018312008                           .C;OBI PAYROLLA1T TION: RBIADPAALCZ-A                S26.00
          11)08)2018                               30;Out’oInq Dome                       N: RBIADPML8Z.A               $25,041.39
                           FEE/DB-2018312008                           stic
          11/13/2018       439903 INTERNET 32;Outqoinp Domestic                                                         $72828.13
                                                PYMT TO COMM TA                                                             526.00
                                                                        X OTHER VAR )00
  1 1(14(2016                                                                           00(X5060 ON 11/12)                  526.00
                           WIREJOUT-20183180                                                               18 AT
                                                   126
                           PAYMENTMORIARW 8;SNF MAX RECOVERY GROUP LL                                                    $1,375.00
         11/14/2010                                 CO  NSUL                              C;O BI LOAN
                          WIRE/OUT-2018318
                                                012
        .

                          PAYROLLRBI=ADPM 71 ;BP3F ADP PAYROLL DEPOSIT;OBI                                             $18,000.00
         11)14/2018       WIRE/OUT-2018318 LCZ-A
        11/14/2018                              01264;BNF ADP PA                                                       $23.1 18.31
                          FEE/08-201 831801                           YROLL;O8I PAYROL
        j 1/1412018                           264;Outqoing Dome                          LRBI=ADPAALBZ-A
                          FEE/08-20183160                            stic
        11/14/2018                          1268;Outqoinq Dome                                                         $47,265.72
                          PEEjDB-201B318012                          stic
        11)19)2018                               71Outqoinq Dome                                                            S28.00
                          MISCELLANEOUS                             stic
 •11(2l12018                                  DEBIT                                                                         526.00
 L4VI1/21/2018           WIREIOUT-20183250
                         WIREIOUT-20153250 0538:BNF PLOP. LLC;OBI PAYROLLAnE                                                $26.00
                                                0553;BNF ADP, LLC;O                      NTIO                             $231.63
       :1V21/2018        FE&DB-2018325005
                                               38;Outqoinq Dome            5l PAYROLLAHENT N: RBI=ADPAALCZ-A
       .11/21/2018       FEE/08-20183250                           stic                     ION: RBI’ADPMLBZ          525.04139
‘1I/2B12018                                 05                                                                 -A
                         To loan 44635060, Tc 5S;Ouolng Domestic                                                      $69,420.15
       11(30/2018                              ffany CamerodSPL                                                            326.00
                         MISCELLANEOUS
       11/30/2018                           DEBIT                                                             —

                                                                                                                           $26.00
                        MISCELLANEOUS DE
                                                                                                                    $204304.12
      11/30(2018        MISCELLANEOUS DE BIT
      11)30/2018        MISCELLANEOUS DE BIT                                                                              $97.68
      11/30(2018        MISCELLANEOUS DE BIT                                                                              $97.58
      11/30/2016        MISCELLANEOUS DE BIT                                                                              $97.58
      11/30/2018        MISCELLANEOUS DEBIT                                                                              $97.58
     11/30/2018         MISCELLANEOUS DE BIT                                                                            $214.92
     11/30/2018        MISCELLANEOUS DE BIT                                                                             $263.51
     11/3012018        MISCELLANEOUS           BIT                                                                      $287.98
     11/3012018                            DEBIT                                                                       5349.22
                       WIREIOUT-20163340
                                             1497;BNFADP PA
                                                                  YROLL DEPOSIT CUST
                                                                                                                       $411.03
                       PAYROLLATTENTJO
                                            N:                                           ODIAL;OBI                     $617.34
    11130/2016        WIREIOUT-20183340 RB                                                                          $14,778.11
                                             1501;BNF APP PAYROL
                      PAYROLLAflEN11ON:                                   L DEPOSIT CUSTOOIA
    11/30/2018        FEE/DB-201833401497: RB                                                 L;OBI
    11/30/2018                                  Ou  tqo inq Domestic                                                $33,911.70
                      FEWQB-201 833401501
   11/3012018         SERVICE CHARGE           ;Outgoing Domestic
                                                                                                                       $26.00

                                                                                                                      $167.52
                                                                                 ____
                                                                                ____
                                                                                      ___
                                                                                     ____




Case 18-24606-TPA                 Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                     Desc Main
                                        Document    Page 117 of 182

                     First National Bank                                       Statement Ending 11/30/2018
                                                                             MORIAR WCONSUL ANTS INC
                                                                                                                             Page 5 of 52
                                                                             PrimariAccountNumba__            -




COMPAK BUSINESS CHEC
                    KING                                      -
                                                                              —r (continued)
Checks Cleared
 Check Nbr            Date         Amount       Check Nbr           Date
         1399 11/19/2016                                                          Amount         Check Nbr           Date
                                   $244.44              13524 11/05/2018                                                            Amoujit
        12744’ 11/05/2018          $171.02                                        $45720                 13578 11(0212018
                                                       13525 11/06/2018                                                              $374.89
        12974’ 11/05,2018                                                         $122.72                13579 11/18/2018
                                   $188.91             13526 11/05/2018                                                               576.59
        13022’ 11/13/2018                                                         $479.79               13580 11/02/2018
        13031* 11/15/20            S33Z51              13527 11/02)2018                                                             $276.89
                        18                                                        $397.35               13581 11/05/2018
       13050* T1/os/2018            $9t04              13528 11/05/2016                                                             $406.72
                                  $208.38                                        $231.63                13582 11/05/2018
                                                       13529 11/06/2018                                                             $334.95
       13056’ 11/19/2018          $169.09                                        $267.98                13583 11/06/2018
                                                       13530 11/05/2018                                                             $278.40
       13086’ 11/08/2018          $359.08                                        $631.31                13584 11/05/2018
                                                      13531 11/05/2018                                                              $279.50
       13101’ 11/08/2016                                                         $171.75                13585 11/08/2018
       13194* 11/01120            5359.09             13532 11/06/2018                                                              5278.39
                       18         $314.39                                        $109.01               13586 11/05/2018
                                                      13533 11114/2018                                                             $296.47
       13201’ 11/02/2018                                                         $492.19               13587 11/05/2018
                                  $206.15             13534 11/05/2018                                                             $248.75
      13265’ 11/19/2018                                                          5225.86               13588 11/05/2018
                                 S257.61              13535 11/05/2018                                                             $217.45
      13279’ 11/06/2018                                                         $241.29                13589 11/05/2018
                                 5195.18              13536 11107/2018                                                             $233.60
      13288’ 11/02/2018                                                           538.67               13590 11/02/2018
                                 S227.S0             13537 11/05/2018                                                              $321.08
      13303’ 11/01/2018                                                         $627.29                13591 11/05/2018
                               $1,032.56             13538 11105/2018                                                              $406.73
      13306’ 11/19/2018        51,466.39                                        $440.13               13592 11/05/2018
                                                     13539 11105/2018                                                             $324.72
      13311’ 11/05/2016                                                         $304.24               13593 11/02/2018
                                 5350.00             13540 11/05)2018                                                             $239.37
     13312 11/05/2015                                                           $296.46               13594 11/05/2018
                                 $400.00             13541 11/05/2018                                                             5342.93
     13337’ 11/0212018          $313.66                                         $685.12               13595 11/06/2018
     13338 11/0212018                                13542 11/0512018                                                               $96.35
                                $109.01                                        $521.97                13596 11/05/2018
                                                    13543 11/06/20                                                                $328.71
     13356’ 11/07/2018          53±7.08                              18        $462.50      —         13597 11/07)2018
                                                    13544 11/06/2018                                                              $356.91
     13371’ 11/0712018                                                         5343.51               13598 11/06/2018
                                $214.92             13545 11105/2018                                                             $286.61
     13374’ 11101/2018                                                         $317.66               13599 11/05)2018
                                5314.39        —    13546 1 1/05/2018                                                            $341.11
    13383’ 11/05/2018                                                          $520.02               13600 11/05/2018
                                $548.22             13547 11/05/2018                                                             $318.03
    13392’ 11/01/2018                                                          $178.23               13601 11/05/2018
                                $278.39            13548     1/05/2018                                                           $289.31
    13417’ 11)19/2018                                                         $365.53                13602 11/05/2018
                                                   13549 11/05/2018                                                              $279.41
    13432’ 11/07)2018                                                         $279.35                13603 11/05/2018
                                 5698.43           13550 11/07/2018                                                              5338.44
    13436’ 11/07)2018                                                         5317.08               13604 11/08/2016
                                 $380.40           13551 11/05/2018                                                             $299.10
    13441’ 11/06/2018                                                         $651.56               13605 11/0212018
                                 $367.92           13552 11/02/2018                                                             $338.77
    13457’ 11/19/2018                                                         $411.87               13606 11/05/2018
                                 $257.61           13553 11/05/2018                                                             $273.39
   13472’ 11/06/2018                                                          $136.05               13607 11)06/2018
                                 $198.18          13554 11105/2018                                                              $566.30
   13474’ 11/06/2018                                                          $246.92               13608 11)14/2018
                                 $556.76          13555 11/05(2018                                                              $187.39
   13481’ 11/02/2018                                                         $767.06               13609 11/19)2018
   13502* 11/01/2018            $272.10           13556 11/02/2018                                                             $244.44
                              $1,431.21                                      5432.99               13611’ 11/02/2018
   13504’ 11/13/2018                              13557 11)0512018                                                             $256.12
                                $350.00                                      $260.49               13612 11)05/2018
   13505 11/13/2018                               13558 11/06/2018                                                             $338.81
                                $400.00                                      $447.71               13513 11/07/2018
                                                  13559 11/05/2016                                                             $505.94
  13506 11/05/2018           $2,500.00                                       $199.13               13614 11/05)2018
                                                  13560 11/05/2018                                                             $272.37
  13507 11/13/2018                                                           $348.08               13615 11/05/2018
                                $700.00          13561 11/05/2018                                                              $325.82
  13508 11/05/2018                                                          $273.45               13616 11/05/2018
                                $300.00          13562 11/06/2018                                                             $296.64
  13509 11(02/2018                                                          $794.68               13617 11/05/2018
                                $975.00          13563 11/05/2018                                                             $316.60
  13510 11/02/2018           $3304.38                                       $345.11               13618 11/05/2018
  13511 11105/2018                               13564 11/05/2018                                                             $308.08
                             $2,040.00                                      $279.40               13619 11/05/2018
                                                 13555 11/20/2018                                                             $224.74
 13512 11/05/2018                                                           $209.97               13620 11/06/2018
                               $714.46          13566 11/05/2018                                                              5332.68
 13513 11/0512018                                                           5354.70               13621 11/02/2018
                               $273.46           13567 11/05/2018                                                            5192.12
 13514 11/06/2018                                                          $258.14               13622 11/05/2018
                               $496.76          13568 11/06/2018                                                             $300.76
 13515 11/06/2018                                                          $314.39               13623 11/06/2018
                               $319.97          13569 11/05/2018                                                             $407.33
 13516 11/05/2018
                              $499.78                                      $377.03               I3624 11/05/2018
                                           —    13570 11/05/2018                                                             $309.73
 13517 11/05/2018                                                            588.43              13625 11/14/2018
                              $320.88           13571 11/05/2018                                                             $292.06
13518 11)0512018                                                           $267.98               13626 11/02/2018
                              3288.83           13572 11/06/2018                                                             $273.12
13519 11/05/2018                                                         $1,013.57               13627 11/09/2018
                              $129.60          13573 11/05/2018                                                               $78.31
13520 11/05/2018                                                          $287.97               13628 11/13/2018
                              5287.97          13574 11/05/2018                                                             $420.90
13521 11/05/2018                                                          $246.80               13629 1111412018
                              $337.77          13575 11/05)2018                                                             $35024
13522 11/06/2018                                                          $258.16               13630 11/02)2018
                             $438.51           13576 11/08/2018                                                             $346.57
13523 11/05/2018                                                          $213.01               13631 11/02/2018
                             $178.73           13577 11/08/2018
                                                                                     —


                                                                                                                            $514.25
                                                                          $548.22               13632 11/05)2018            $211.03
 Case 18-24606-TPA                Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                      Desc Main
                                        Document    Page 118 of 182
MORIARTY CONSULTANTS INC
                                                                           Statement Enthia 1113012018
                                                                                                                             Pace 6 cr52

COMPAK BUSINESS CHECKI
                       NG                                       -
                                                                                      (continued)
Chocks Cleared (continued)
 Check Nbr          Date           Amount         Check Nbr           Date
        13633 1110912018                                                            Amount     Check Nbr            Date
                                   $158.79                13692 l1/06/2018                                                        Amount
        13634 1110612018                                                          $3,740.00        13749     11/20/20 18
                                   $367.92                13693 11)05)2015                                                        $171.75
        13635 11/0512018                                                            $279.41        13750     11/09/2018
                                   $362.19               13694 11/05)2018                                                         $411.67
        13636 11106/2018                                                            $150.00        13751     11/13/2018
                                   $528.79               13696 11)07/2018                                                         $208.81
        13637 11105/2018                                                            $288.00        13752
                                  $289.54                13696 11/09)2018                                   11/13/2018            $767.06
        13638 11102/2018                                                            $366.00        13753     11/14/2018
                                  $53649                 13697 11/05/20l8                                                         $280.49
        13639 1110512018                                                            $175.00       13754     11/13/2018
                                  $420.77                13698 11/0512018                                                         $386.86
       13640 11/05/2018                                                             $400.00       13755     1v13/2o18
                                  $309.08                13699 11/05/2018                                                        $34808
       13641 11/0512015                                                             $161.40       13756     11/13/2018
                                  $295.17                13700 11/05/2018                                                        $273.45
       13642 11/05/2018                                                            $218.72        13757     11/13/2018
                                  $514.54               13701 11/08/2018                                                         $794.68
       13643 11/0512018                                                          $2,000.00        1375
                                 $580.78                13702 11/07/2018                          137598    11/13/2018           $345.11
       13644 11/05/2018                                                         $1,797.26                   11/13/2018
                                 $189.56                13703 11/07/2018                                                         $279.40
       13645 11/0612018                                                         $2,671.90             13760 11)21/2018
                                 $198.52                13704 11/20/2018                                                         $209.97
      13646 11/05/2018                                                             $350.00           13761 11/1312018
                                 $541.88                13705 11/20/2018                                                         $354.70
      13647 11/0212018                                                             $400.00           13762 11/1312018
                                 $280.18               13706 11/07/2018                                                         $258.14
      13649 11/3012018                                                          $1,100.00            13763 11/13)2018
                                 $257.61               13707 11/13/2018
                                                                                              ——

                                                                                                                                $314.39
      13650 11/05/2018                                                          $1,650.00            13764 11)13)2018
                                 $298.60               13708 11/13/2018                                                         $305.78
      13651 11/05/2018                                                            $714.46            13765 11113)2018
                                $459.01                13709 11/13/2018                                                           $88.43
      13652 11/05/2015                                                            $223.69            13766 11/14/2018
                                $143.30                13710 11/13/2018                                                         $267.98
     13653 11/05/2018                                                               $90.96          13767 11/13/20Th
                                $408.63                13711 11/13/2018                                                         $337.86
     13854 11/05/2018                                                             $496.76
                                             -




                                $141.90                                                             13768 11/13/2018
                                                       13712 11/13/2018           $607.97                                      $287.97
     13655 11/05/2018           $427.72                                                             13769 11/1312016
                                                      13713 11/13/2018                                                         $246.80
     13656 11/05/2018                                                             $320.68           13770 11/13)2018
                                $406.73               13714 11/13/2018                                                         $258.16
     13657 11/06/2018                                                            $288.83            13771 11/09/2018
                               $156.84                13715 11/13/2018                                                         $213.01
     13658 11105/2018                                                            $287.97            13772 11)13)2018
                               £398.62                13716 11/13/2018                                                         $263.11
    13659 11f05/2018                                                             $337.77            13773 11/20/2018
                               $210.72                13717 11/14/2018                                                         $54822
    13660 11/05/2018                                                             $438.51           13774 11/13)2018
                               $292.51                13718 11/13/2018                                                          $67.97
    13661 11/05/2018                                                             $178.73           13775 11/0912018
                               $228.29               13719 11/13/2018                                                         $374.89
    13662 11/02/2018                                                            $654.01            13776 11/13/2018
                               $210.45   —           13720 11/13/2018                                                         $655.91
    13663 11/06/2018                                                            $45720             13777 11)15/2018
                               5198.18               13721 11/13/2018                                                           $76.59
    13654 11/05/2018                                                            $177.60            13778 11/09/2018
                              $408.64                13722 11/13/2018                                                         $276.89
    13665 11/06/2018                                                            $479.79            13779 11/13/2013
                              $556.76                13723 11/09/2018                                                         $406.72
   13666 11)05/2018                                                             $397.35           13780 11/1312018
                              $617.34                13724 11/1312018                                                         $334.95
   13667 11/05/2018                                                             $231.63           13761 11/23/2018
                              $224.46                13725 11/13/2018                                                        $278.40
   13668 11/05/2018                                                             $287.98           13762 11/14/2018
                              $701.56               13726 11/13/2018                                                         $20922
   13669 11/05/2018                                                            £508.88            13783 11/14/2018
                              $403.65               13727 11/13/2018                                                         $278.39
   13670 11/0512018                                                          $1,173.60            13784 11/13/2018
                             $264.40                13728 11/14/2018                                                         $457.87
   13671 11/05/2018                                                            $317.66            13785 11/13)2018
                             $113.68                13729 11/13/2018                                                         $248.75
  13672 11/14/2018                                                             $171.75           13786 11/13/2018
                             $136.04                13730 11/13/2018                                                         $217.45
  13673 11/05/2018                                                             $109.01           13787 11/14/2018
                             $326.74                13731 11/13/2018                                                         $15129
  13674 11)0612018                                                             $296.75           13788 11/13/2018
                             $438.02               13732 11/09/2018                                                         $321.06
  13675 11/05/2018                                                             $241.29           13789 11/13/2016
                             $308.90               13733 11/26/2018                                                         $406.73
  13676 11/05)2018                                                              $38.67           13790 11/1312018
                             $270.73               13734 11/13/2018                                                         $324.72
  13677 11/05/2018                                                            $627.29            13791 11)14/2018
                            $524.19                13735 11/13/2018                                                         $239.37
  13678 11/05)2018                                                            $260.55            13792 11/13/2018
                            $405.24                13736 11/13/2018                                                         $280.36
 13679 11/05/2018                                                             $304.24           13793 11/13/2018
                            $248.71                13737 11/13/2018                                                          $96.35
 13680 11/05/2018                                                             $296.46           13794 11/13/2018
                            $329.54               13738 11/09/2018                                                          $356.15
 13681 11/05)2018                                                             $935.12           13795 11/13/2018
                            $347.63               13739 11/13/2018                                                         $356.91
 13682 11)08/2018                                                             $521.97           13796 11/21/2018
                            $252.68               13740 11/13/2018                                                         $351.00
 13683 11/05/2018                                                             $462.50           13797 11)13/2018
                            $206.17               13741 11/13/2018                                                         $341.11
 13684 11/06/2018                                                            $343.51            13798 11/13/2018
                           $144.55                13742 11/13/2018                                                         $318.03
13686’ 11/07/2018                                                            $317.66            13799 11/14/2018
                           $311.03                13743 11/13/2018                                                         $289.21
13687 11)0212018                                                             $520.02           13800 11/13/2018
                           $308.00               13744 11/13/2018                                                        $1,082.18
13688 11/05)2018                                                             $262.40           13801 11/13/2018
                           $271.68               13745 11/13/2018                                                         $338.44
13689 11102)2018                                                           $1,068.01           13802 11/13/2018
                           $602.92               13746 11/09/2018                                                         $299.10
13690 11/05/2018                                                             $465.22           13803 11/13/2018
                           $143.30               13747 11/13/2018                                                         $338.77
13691 11/06/2018                                                             $348.22           13804 11/1312018
                         $1,100.00               13748 11/l3/2018                                                         $273.39
                                                                            $651.56            13805 11/13/2018           $279.50
Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                 Desc Main
                                    Document    Page 119 of 182

                  First National Bank                                  Statement Ending 11/30/2018
                                                                     MOM/AR?’? CONSULTANTS INC
                                                                                                                   Page 7of52
                                                                     PdmarjAccount Numboj_                —




COMPAK BUSINESS CHECKING
                                                                            (continued)
Checks Cleared (continued)
 Check Nbr      Date       Amount        Check Nbr           Date         Amount
       13806 11(1412018        5566.30                                                  Check Nbr           Date        Amount
                                                13885 11/16/2018          $171.02
       1380& 11/1912018                                                                        13923 11/19/2018          $562.20
                               5244.44          13866 11113)2016
       13809 11/09/2018                                                   $328.74              13924 11/2012018
                               $305.10          13867 11/13/2018                                                         5495.79
       13810 11/13/2018                                                   5438.02              13925 !111912018
                              $338.81           13868 11/13/2018                                                         $343.51
       13811 11/13/2018                                                   $116.77              13926 11/1912018
                              $505.94           13869 11/13/2018                                                        $317.66
       13812 11/1312018                                                   $270.73              13927 11/2012018
                              $272.37          13870 11/14/2018                                                         $520.02
      13813 11/13/2018                                                    5524.19              13928 11/2112018
                              $325.82          13871 11/13/2018                                                         $192.49
      13814 11)13/2018                                                   $405.24               13929 11/19(2018
                              $524.53          13872 11/13/2018                                                         $452.75
      13815 11/13)2018                                                   $248.71              13930 11/19/2018
                              $316.60          13873 11/13/2018                                                         $348.22
      13817’ 11/09/2018                                                  $329.54              13931 11/21/2018
                              $224.74          13874 11/16)2018                                                        3317.08
      13816 11113/2018                                                   $347.63              13932 11/19/2018
                              $332.68          13675 11)13)2018                                                         $665.90
      13819 11/09)2018                                                   $252.68              13933 11120/20l8
                              $192.12          13876 11/1312018                                                        $171.75
      13820 11/14/2018                                                   $206.17              13934 11/16/2018
                             $300.78          13877 11/13/2018                                                         $411.67
     13821 11/09/2018                                                    $144.55              13935 11/19/2018
                             5407.33          13879’ 11/14/2018                                                          $67.98
     13822 11/13/2018                                                   $311.03              13936 11/16)2018
                             $309.73          13880 11/09/2018                                                         $102.47
     13823 11/20/2018                                                   $308.08              13937 11/19(2018
                             $734.31          13881 11/13/2018                                                         $767.06
     13824 11/1312018                                                   5271.66              13938 11/23(2018
                             $420.90          13882 11/09/2018                                                         $477.52
     13825 11/21/2018                                                   668226               13939 11/19/2018
                             $350.24          13883 11/13/2018                                                        $238.57
     13826 11/0912018                                                   $143.30              13940 11/21/2018
                             $346.57          13885’ 11/09/2018                                                         $61.99
    13827 11)09/2018                                                $38,000.00               13941 11/19/2018
                             5472.34         13886 11)09)2018                                                         $348.08
    13628 11(13(2018                                                    $477.52              13942 11/19/2018
                             $211.03         13887 11)13/2018                                                         $273.45
    13829 11(1512018                                                   $499.78               13943 11/20/2018
                              $31.75         13888 11/13/2018                                                         $794.68
    13830 11/13/2015                                                   5600.00              13944 11)1912018
                            5367.92          13889 11/23/2018                                                         $345.11
    13831 11/13/2018                                                $16000.00               13945 11)19/2018
                            $362.19          13890 11/16/2018                                                         $279.40
    13832 11/13/2018                                                $25,017.94              13947’ l1/19B018_
                            5264.39          13892’ 11/14/2018                                                        $3547p
    13833 11/1312018                                                   $400.00              13948 11119/2018
                            $289.54          13894’ 11/23/2018                                                         $258.14
    13834 11/09/2018                                                   $278.91              13949 11/20/2018
                            $536.49         13895 11/19/2018                                                           $236.84
   13835 11/13)2018                                                   $141.27               13950 11/19/2018
                            5420.77         13898 11/19/2018                                                           $305.76
   13836 11)13/2018                                                   $513.46               13951 11/19/2018
                             6309.08        13897 11/19/2018                                                            $88.43
   13837 11/13/2018                                                   $607.97              13953’ 11/19/2018
                             5295.17        13898 11/19/2018                                                          $337.86
   13838 11/13/2018                                                   $499.78              13954 11/19/2018
                             5514.54        13899 11/19/2018                                                          $287.97
   13839 11/09/2018                                                   $320.88              13955 1112012018
                             $580.78       13900 11/19/2018                                                           $246.80
   13840 11/13/2018                                                   $288.83              13956 11/20/2018
                             5189.56       13901 11/19/2018                                                           $258.16
  13841 11/13/2018                                                    5287.97              13957 11/16)2018
                             $598.52       13902 11)19/2018                                                           $213.01
  13842 11/13/2018          5541.88
                                                                      $33737               13958 11/19)2016
                                           13903 11/19/2018                                                           $384.49
  13643 11/09/2018                                                    $438.51             13959 11/21/2018
                            $288.98        13904 11/19/2018                                                          $562.70
  13846’ 11/13/2018                                                   $178.73             13961’ 11/16/2016
                            $298.60        13905 11/19/2018
                                                                                    —

                                                                                                                     $374.89
  13847 11/13/2018                                                    $346.57             13963’ 11/19/2018
                            5459.01        13906 11/19/2018                                                            $76.59
  13646 11/13/2018                                                    5457.20             13964 11/19/2018
                            5408.63        13907 11/19/2018                                                          $276.89
  13849 11)14/2018                                                    5479.79             13965 11/19/2018
                            $211.99       13908 11/16)2018                                                           $406.72
 13850 11/13/2018                                                     $397.35             13966 11/19/2018
                            $49579        13909 11/19)2018                                                           $334.95
 13851 11/13/2018                                                     $231.63             13967 11/21/2018
                           $156.84        13910 11/19/2018                                                          $209.22
 13852 11/13/2018                                                    $287.98             13958 11)19/2018
                           $398.62        13911 11/1912018                                                          $279.50
 13854’ 11/13/2018                                                   5254.43             13969 11121/2018
                           $317.99        13912 11/19/2013                                                          $278.39
 13855 11/13/2018                                                    $391.19             13970 11/19/2018
                           $228.29        13913 11/2312018                                                          5457.87
 13856 11/09/2018                                                    $317.66             13971 11)20/2018
                           $210.45        13914 11/19/2018                                                          $248.75
 13857 11/23/2018                                                    5171.75             13972 11/19/2018
                           $198.18        13915 11/23/2018                                                          $217.45
13658 11/13/2018                                                     $109.01             13973 11/19/2018
                           $40&64        13916 11/19/2018                                                           $219.88
13859 11/14/2018                                                    $314.07             13974 11/19/2018
                          $555.76        13917 11/16/2018                                                          $321.08
13860 11/21)2018                                                    $241.29     —       13975 ‘1/19/2018
                          $617.34        13918 11/19/2018                                                          $40613
13851 11/13/2018                                                    $231.36             13976 11/19/2018
                          $224.46        13919 11)19)2018
                                                                                -   -


                                                                                                                   $324.72
13862 11/13/2018                                                    $280.55             13977 11/19/2018
                          $561.22        13920 11/19)2018                                                          $239.37
13863 11/13/2018                                                    $404.30             13978 11/19/2018
                          $403.65        13921 11/19/2016                                                          $280.36
13864 11/13/2018                                                    $296.46             13979 11)19)2018
                          $264.40        13922 11/19/2018                                                            $6424
                                                                    $841.39             13980 11/19/2018           $356.15
  Case 18-24606-TPA                      Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                              Desc Main
   MORIARTY CONSULTA                           Document    Page 120 of 182
                    NTS INC
                                                                                      Statement Endina 11130)
                                                                                                              2018
                                                                                                                                                 Pace 8 of 52
   COMPAK BUSINESS
                   CHECKING                                              -
                                                                                                     (continued)
   Checks Cleared (co
                            ntinued)
     Check Nbr            Date
            13982’ 11119/2018             Amount        Check Nbr                Date            Amount
            13983 11119/2018               5341.11              14044 11/16/2018.                                Check Nbr           Date
                                                                                                 $210.45                                                Amount
            13984 11/20/2018              $31 8.03             14045 1112312016                                         14112 11/26/2018
                                          $254.44                                                $19  8.18’                                             $121.20
            13965 11119)201                                    14046 1I/19/2018                                         14113 11/23/2C18
                             8                                                                   $408.64                                                $452.75
           13986 11119/2018               $65 7.3 9            140  47    11/16/2018                                   141  14 11123/2018
                                                                                                 $556.76                                               $348.22
           13987 11/19/2018               $338.44              14049’ 11119/2018                                       14116’ 11/23/2018
                                          $299.10                                               $273.94                14118’ 11123/2018               $651.56
           13988 1 1/1912018                                   14050 11/19/2018                                                                        $411.67
                                           $90 .95            14051 11/16/                      $47  4.34              14119 1112612018
           13989 1111912018                                                    2018                                                                      $67.98
                                         $273.39              14052 11/19/2018                  $403.65                14121’ 11/23/2018
           13990 11/201201                                                                                                                             5767.06
                            8            $56 6.3 0                                              $264.40               141  22 11123/2018
          13992’ 11/19/2018                                   140  53    1111912018                                                                   5477.52
                                         $338.77              14054 11)19/2018                  $104.87               14123 11/23/2018
          13993 11/26/2018                                                                                                                            5272.10
                                        $184.47              14055 11119/201                   $326.74                14124 11/26/2018
          13994    1/16/2018                                                      8                                                                   $348.08
                                          $98 .34            14056 11/1912018                  $43  8.02              14125 11/26/2018
          13995 11/                                                                                                                                   $273.45
                     19/2018            $338.81              14057 11/19/2018                  $406.94               14127’ 11/21/2018
          13996 11/19/2018                                                                                                                           $345.11
                                        $55 9.7 7            140                               $30  9.40             141  28 11)23/2018
         13997 11/21/2018                                         58    11/20/2018                                                                   $279.40
                                       $272.37               14059 11/19/2018                  $579.16               14130’ 11/26/2018
         13998 11/19/2018                                                                                                                            $354.70
                                       $325.82              14060 11/19/2018                  $40524                 14131 11/26)2018
         13999 11/16/2018                                                                                                                            $258.14
                                       $479.60              14061 11/19)2018                  $24  8.71              14132 11/26/2018
         14000 11/19/2018                                                                                                                            $314.39
                                       $316.60              14062 11/20/2018                  $329.54               14133 11/23/2018
         14002’ 11/161                                                                                                                              $377.03
                       2018            $273.12              140                               $347.63               141  34 11)26/2018
        14003 11/21/2018                                         63    11/19/2018                                                                     $88.43
                                      $420.90              14064 11/19/2018                   $252.68               14135 11/23/2018
        14004 11/19/2018                                                                                                                            $267.98
                                      $128.06              14065 11/19/2018                  $206.17                14136 11/26)2018
        14005 11/20/2018                                                                                                                            $337.86
                                      $22  4.74            14067’ 11/20/2018                 $16  7.63              14137 11/23/2018
        14006 11)19/2018                                                                                                                           $287.97
                                      $332.68              14068 11)16/2018                  $311.03               14138 11/23/2018
       14007 11/16/2018                                                                                                                            $246.80
                                     $19   2.12            140                               5308.08               141  39 11)23/2018
       14008 11/19/2018                                         69    11/19/2018                                                                   $258.16
                                     $300.76              14070 11/16/2018                   5271.68               14140 11/26/2018
       14009 11/19/2018                                                                     $682.26                                                $213.01
                                     $430.40              14071 11/23/2018                                         14141 11/23)2018
       14010 11)19/2018                                                                     $143.30                                               $356.92
                                     5350.90              14072 11/16/2018                                        14144’ 11/21/2018
       14012’ 11/16/2018                                                                 $6,482.58                                                5374.89
      14013 11/16/2018               5346.57              14074’ 11)23/2018                                       14145 11/26/2018
                                    547                                                538  ,000.00                                               5327.95
      14014 11/19/2018                    2.34           14076’ 11/23/2018                                        14147’ 11/21/2018
                                    $213.33                                              $1,650.00                14148 11/23/2018                $276.89
      14015 11/20/2018                                   14077 11)23/2018                                                                         $406.72
                                    $15  8.79                                              $141.27               141   49 11)26/2018
      14016 11/20/2018                                   140  78     11/23/2018                                                                  $334.95
                                    $367.92              14079 11/231201                   5496.76               14150 11/23/2018
     14017 11/19/2018                                                          8           $607.97                                               $556.79
     14018 11/19/2018               $362.19              14081’ 11/23/2018                                       14151 11/26/2018
                                   534                                                     $32  0.88             14153’ 11/23/2018               $20922
     14019 11/16/2018                    2.19           14082 11/23/2018
                                                                                          $288.83                                                $457.87
     14020 11/26/2018              9535.49              14083 11/23/2018                                         14154 11/23)2018
                                                                                          $287.97                                                $248.75
                                   5455.59              140  84                                                 141   55 11/2312018
    14021 11/20/2018                                                11/23/2018            5337.77                                               $217.45
                                   5309.08              14086’ 11)26/2018                                       14156 11/26/2018
    14022 11/23/2018                                                                      $178.73                                               $287.98
                                  $102.22               14067 11/26/2018                                        14157 11/21/2016
    14023 11/19/2018                                                                      $32                                                   $321.06
                                  $547.63              140  88                                 9.55             14158 11/23/2018
    14024 11/16/2018                                               11)2312018            5457.20                                                $406.73
                                  $457.34              14089 11/26/2018                                         14159 11/23)2018
   14025 11/19/2018                                                                      $576.62                                                $324.72
                                  $489.56              140  91’                                                14160 11/26/2018
   14026 11/9/2015                                                 11/23/2018            $397.35                                               $239.37
                                  $598.52              14093’ 11/23/2018                                       14161 11)23)2018
   14027 11/18/2018                                                                      $287.98                                               5342.93
                                 5628.99               140 94 11/23/2018                                       141  62 11/26/2018
   14028 11/16/2016                                                                      $254.43                                       —
                                                                                                                                                 $96.35
                                 $339.07              140  96’                                                 14163 11)23/2018
  14031’ 11/19/2018                                               11/23/2018            $313.66                                                $356.15
                                 5328.05              14097 11/23/2018                                        14164 11/21/2018
  14032 11/19/2018                                                                      $17                                                    $356.91
                               - 5499.53              140  96                                1.75             14165 11/2312018
  14033 11/19/2018                                                11/26/2018            $109.01                                               $279.50
                                 5143.30              14099 11/23/2018                                        14167’ 11/23/2018
  14034 11/19/2018                                                                      $225.86                                               $341.11
                                5408.63               141 00 11/23)2018                                       141  68 11123/2018
  14035 11/26/2018                                                                     $211.60                                                $318.03
                                S141.90                                                                       14170’ 11/23)2018
 14036 11/1912018                                                11/26/2018              $38.67                                               $279.41
                                5855.46              14102 11/2612018                                        14171 11/23)2018
 14037 11/19/2018                                                                    $1,357.04                                               $338.44
                                $408.73              141  03     11/23/2018                                  141  72 11/23/2018
 14038 11/19/2018                                                                      $280.55                                               $299.10
                                $166.64              14105’ 11/23/2018                                       14173 11/23/2018
 14039 11/19/2018                                                                      $296.46                                                 $90.95
                                 $88.42              14106 11)23)2018                                        14174 11/26./2018
14040 11/19/2018                                                                      583   5.12                                             $566.30
                               5398.62              141  07                                                  14175 11/2612018
14041 11/19/2018                                                11/23/2018            5151.82                                                $244.44
                               5210.72              14109’ 11121/2018                                       14176 11/21)2018
14042 11/19/2016                                                                      $343.51                                               $33727
                               5364.70              14110 11/23/2018                                        141  W 11/26/2018
14043 11/19/2018                                                                      $317.66                                               $245.00
                               $228.29              14111 11)23)2018                                        14178 11/21)2018
                                                                                      $520.02                                               $173.80
                                                                                                            14179 11/23/2018
                                                                                                                                            $338.81
    Case 18-24606-TPA               Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                              Desc Main
                                          Document    Page 121 of 182

            tW First National Bank                                             Statement EndIng 11/30/2018
                                                                             MORIARTY CONSULTANTS INC
                                                                                                                         Page 9 of 52
                                                                             Pdmer’AccounfNumba
                                                                                                     F   —




    COMPAK BUSINESS CHECKI
                           NG                                -
                                                                               .1   (continued)
    Checks Cleared (continued)
        Check Nbr         Date        Amount    Check Nbr         Date
              14180 11/2312018                                                   Amount     Check Nbr           Date
                                      5505.94         14220 11/23/2018                                                         Amount
              14181 11126/2018        $272.37                                    5627.72          14256’ 1113012018
                                                     14221 11/23I2018            $317.68                                        $607.97
              14182 11/2612018                                                                    14261’ 11/30/2018
                                      $325.82        14222 11/23/2016                                                           $337.77
             14183 11/23/2018                                                    $156.84          14268’ 11/30)2018
                                      $381.98        14223 11126/2018                                                          $397.35
             14184 11/2312016                                                    $398.62          14297’ 11/30/2018
                                      5128.06        14224 41/23/2018                                                          $477.52
             14186’ 1112612015        $332.68                                    $210.72         14303 11/30/2018
                                                     14225 11/2612018                                                          $345.11
             14187 11/21/2018                                                   $364.70          14310’ !1/30/201
                                      $192.12        14228 11/23/2018                                              8           $267.98
             14188 11/2312018                                                   $228.29          14319’ 11)30/2018
                                     $300.76         14227 11/21/2015                                                          $374.89
            14189 1112312016         $407.33                                    $210.45          14320 11/30/2018
                                                    14225 1iL?2018                                                            $327.96
            14190 11/26/2018                                                    $198.18          14327’ 11/30/2018
                                     5309.73        14229 11/23/2018                                                          5467.87
            14193’ 111232018                                                    $40864          14331’ 11/30/2018
                                     $223.69        14230 11/26/2018                                                          $321.08
            14196’ 11(23/2015        $420.90                                    $556.76         14335’ 11)30/2018
                                                    14231 11/26120                                                            $713.83
            14197’ 11/21/2018                                      18          $224.46          14358’ 11/30/2018
                                     5346.57        14232 11/21/2015                                                          $192.12
            14196 11/3012018                                                   $581.22          14367’ 11/30/2018
                                      $9114         14233 11/21/2018                                                          $346.57
           14199 1112312018                                                    $403.65          14368 11/30/2018
                                    $211.03         14234 11)26/2018                                                         $821.16
           14201’ 11126/2018                                                   $171.02          14374’ 11)30/2018
                                    5367-92        14236 11/23/2018                                                          $536.49
           14202 11/23/2018                                                    S32674          14382’ 11/30/2018
                                    5362.19        14237 11/26/2018                                                          5281.54
           14203 11/26/2018                                                    5438.02         14396’ 11/30/2018
                                    $289.54        14238 11/23/2018                                                          5210.45
           14204 11/21/2018                                                    $165.84         14402’ 11/30/2018
                                    $536.49        14239 11/23/2018                                                          5474.34
           14205 11/2612018                                                   $270.73          14403 11/30/2018
                                   $420.77         14240 11/26/2018                                                          6403.65
           14206 11/28/2018                                                   5524.19          14409* 11/30/20
                                   $309.08         14241 11/26/2018                                             18          6248.71
          14208’ 11/23/2018                                                   $405.24          14417’ 11/30/2018
                                   5580.78        14242 11/23/2018                                                          $308.08
          14209 ¶1/2612018                                                    $248.71         14418 11/30(2018
                                   $189.56        14243 11/26/2018                                                          $682.26
          14210 11/2612018                                                    $329.54         14420’ 11/30/2018
                                   $598.52        14244 11/23/2018                                                          $365.68
          14211 11/2312018                                                    $347.63         14427’ 11/30/2018
                                   $628.99        14245 11/23/2018                                                          $312.08
          14212 11/23/2015                                                    $252.68         14434’ 11/30/2018
                                   5309.86        14246 11/21/2018                                                          $247.83
          14215’ 11/26/2018                                                  $208.17          14441’ 11130/2018
                                  $417.75        14247 11/23/2018                                                          $230.30
          14216 11/21/2018                                                   $144.55          14450* 11)30/2015
                                  5417.75        14250* 11/21/20                                                           $447.10
         14217 11/23/2018                                        18          $308.08         14457’ 11/30/2015
                                  $278.39        14251 11/21/2018                                                          $275.98
         14218 11/23/2018                                                    $682.26         14461’ 11/30/2015
                                  5408.63        14252 11/23/2018                                                          $306.91
         14219 11/23/2018                                                    6133.30         14462 11/30/2018
                                  $141.90        14253 11/23/2018                                                          5400.00
    ‘   lncates skipped check number                                         5350.00         43853’ 11/13)2018
                                                                                                                           $210.72
Daily Balances
 Date
                                 Amount Date
 11/01/2018                                                                  Amount     flItL.._
                              $189,984.78 11/13/2018                                                 -

                                                                                                                          Amount
 11/02)2018                   6170,421.93 11/14/2018                      5111,583.31   11/23/2018
 11/05/2018                                                              $182,147.30                                    565,621.98
                              5147,349.91 11/15/2018                                    11/26/2018                      562,620.16
11i06/2018                    5131,205.78 11)16/2018                     6170,016.38    11/27/2018
11/07/2018                                                               5130,575.19                                    $68217.36
                              $214,202.91 11)19)2018                                    11/28/2018
I 1;0W2018                                                                 599.10631                                         $0.00
                              3133,974,07 1 1120f2018                                   11/29/2018
11/09/2018                                                               Si 19,305.92                                   $11,002.80
                              $156080.22 11/21/2018                                     11/3012018                     $102,626.84
                                                                         $14325717
                                                  I
Desc Main




                                                                            In
                                                                            H                   a,                                                                                                              a,
                                                                                                                                           a,                               a,
                                                                            0                   H                                                                                                               H
                                                                                                0                                          f-I                              H
                                                                            @4                                                             0                                0                                   0
                                                                                                C’,                                                                                                             @4                 a,
                                                                                                                                           (‘I                              @4                                                     H
                                                                            •0
                                                                                             ‘0                                                                            a                                    -4                 0
                                                                         ‘1                                                              a,
                                                                                                                                                                           H                                                       @3
                                                                         H                   H                                                                                                                 H
                                                                                             H                                           H                                                                                         01
                                                                                                                                                                           H                                   H
Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42




                                                                                                                                         -4
                                                                                                                                                                           H                                                      ‘-4
                                                                         H
                                                                         a                   a,                                                                                                                0                 H
                                                                                             Fr)                                        a                                 H                                    ‘0
                                                                         a,                                                                                               tO
                                                                        C                    a,                                                                                                                C’,               0
                                                                                           0                                            a
                                                                                                                                                 I ii
                                                       a,               H                                                                                                                                      01                0
                                                                        to.                0l                                           01
                                                                                                                                        01                               U1                                    0
                                                       0                                   0>                                                                                                                                    0
                                                       C’,                                                                                                               @4
                                                                                                                                                                         0>                                   H                  0
                                                       0
                                                      C


                                                       £1               N
                                                                        a
                                                                        Cl
                                                                        -4


                                                                                           0
                                                                                           0
                                                                                           01

                                                                                                                                        H
                                                                                                                                        0
                                                                                                                                        H
                                                                                                                                                         01              0)
                                                                                                                                                                         ‘0
                                                                                                                                                                         @4
                                                                                                                                                                                                              P1
                                                                                                                                                                                                              C


                                                                                                                                                                                                                                 <if
                                                                                                                                                                                                                                 @4
                                                      C                                    H                                            01                                                                                       H
                                                                                                                                                                                                              01
                  Page 122 of 182




                                                                                                                                        H                                i1
                                                      0                                                                                                                  ‘-4
                                                                                                                                                                                                              cv)                C”
                                                       C
                                                      Lu                                              r                                                                                                     -4                   C”
                                                                                                                                                                                                                                 H
                                                      C                                               3
                                                      C,
                                                      E
                                                      C
                                                                       a,
                                                                       —1
                                                                       C
                                                                                          a,
                                                                                          H                           4i             a,
                                                                                                                                                                      C
                                                                                                                                                                                            a
                                                                                                                                                                                            0,1
                                                                                                                      .34
                                                                       Cl                 0                                          H
                                                      (0                                                                             0                                H
                                                                                          C’,                                                                                                                                a,
                                                      a,                                                                             C’,                              0
                                                                    a)                                                                                                                                                       H
                                                                                       U.,                                                                            C’,                                                    0
                                                                    H                  H                                            a,                                                                                       (N
                                                                                                                                                                      (N
                                                                    H
                                                                                       H                                           H                                                                                         U’)
                                                                                       H                                           H                                 H
                                                                                                                                                                     H
                                                                   C’,                                                                                                                                   H                  H
                                                                   0                                                                                                                                                        H
                                                                                       ‘O’                                         C
                                                                                       C                                           C                                01
                                                                                                                                                                    H                                    0
      Document




                                                                   N                                                                                                                                     •0                 0
                                                                   H                                                                                                La                                                      C
                                                                                                                                                                                 I
                                                                   {0-
                                                                                                            it!                   Lv)
                                                                                                                                  01                                0
                                                                                                                                                                                     I ‘U
                                                                                                                                                                                                        N
                                                                                                                                                                                                        (N                  C
                                                                                                                                                                                 :r* I
                                                                                                      •jt                         <0-                               @4                                                      In
                                                                                                                                                                    0>                                  03
                                                                                                                                                                                       I
                                                                                                                                                                                                        Cv)-                01
                                                                                      H                                                                                                                                    0>
                                                                                      01                                          40
                                                                  N                                                                                                 H
                                                                  C’,                 C                                           C                                                                     a,
                                                                                                                                                                    0
                                                                  H                   01
                                                                                      H
                                                                                                                  C
                                                                                                                  a
                                                                                                                                  C
                                                                                                                                  (‘1                               @4                                  a,
                                                                                                                                                                                                        C’,
                                                                                                                                                                                                                           H
                                                                                                                                                                                                                           H
                                                                                                                                  H                                 01
                                                                                                                                                                    H                                   01                 01
                                                                                                                                                                                                        H                  Ct)
                                                                                                                                                                                                                           H
                                                                  a,                 a,
                                                              H                      H                                           C                                                                                     a,
                                                  U                               0                                           H
                                              z               0
                                                              N                   @4                                          C                                 a,
                                                                                                                                                                                                    a,
                                                                                                                                                                                                                       H
                                                                                                                                                                                                                       C
Case 18-24606-TPA




                                                                                                                                                                H
                                                                                                                                                        :1
                                                                                                                              N                                                                     H                  C’,
                                                                                                                                                                0
                                                              a                   01                                                                                                                0
                                            z                 H                   H                                           a                                 C’,
                                                                                                                                                                                                                       a
                                                                                                                              H                                                                                        H
                                            4                 H                   H                                                                            H
                                                                                                                             H                                                                     40
                                                              H                   H                                                                                                                                    -4
                                                                                                                             H                                 H                                                       H
                                           D                                                                                                                   H
                                           a,                                    ‘-4
                                                                                                                                                                                                   H
                                          z
                                                             ‘O’                 ‘O                                          a
                                         C                                                                                   C                                 a
                                                                                                                                                                                                   a,
                                                                                                                                                                                                                      a
                                                                                                                                                                                                                      it)
                                                                                 C                                                                                                                 H
                                                                                 01                                          a                                                                                        LI;
                                                                                 01                                         40                                                                                        La
                                                             @4                                                                                               H                                   a,
                                                             0)’                 (0-                                        H
                                                                                                                            0,                                01                                  a
                                                                                                                                                              0>                                  H
                                                                                                                                                                                                  <if                H
                                                             a                                                                                                                                                       <0-
                                                             a                   (N                                         Lb
                                                             In                  0                                          01
                                                                                                                            0                                 a                                   a
                                                             H                   In                                                                                                                                  Lb
                                                                                                                            (I)                               H                                   N
                                                                                 H                                                                                                                C’,                C
                                                                                                                            -4                                P.,
                                                                                                                                                              H                                   01
                                                                                                                                                                                                  H                  Cv)
                                                                                                                                                                                                                     H
           w                H
                            (0               H
                                                             H
                            (0               w
           (A’                               U,              U,
           Is’              to                               U,
                            to               -J
                                                             (A)
                                             H
                                                             —3
          -(0
          (0            -(0
                        to                                  -(a
          01                             to
                                         H                  U,
          F              a’                                 H
                                         .2’.
          C             U,
                        to               to
                                         to                 01
                                                            01
       H
       H                H
                        H                H               H
                                         H
       —1                                                H
                        H
                                         -J
       to                               A—
                                                         to
                       to                                A—
                                                                                                Case 18-24606-TPA




       C                                to
       H               C                                 to
                       H                C
       a,                               H                0
                       a,                                H
                                        a,               a,         z
      H
      U,
      ptA
                       H
                       U,
                       PtA
                                       H
                                       (0
                                                        H
                                                        U,
                                                                    a
                                                                    0
                                       U)
      H                H                                U,
                       -J              —1
                                                        U,
                                                        a,
      -0)
      U,              -40
                                       •0
      a,              to                                -(a
                                       U,
                                       H                H
                                                                              Document




                                       ptA              0
      ‘0                                                iD
      to              ptA
                                       jA)
                                       to               C
                                                       H
     H
                                                                   z
     H             H
  —A
                   H                                   H
                   —A-                                 H
     01                            A--                 -A—
  A—
                   H
                   (0              H
  to                               --A
                                                       to
                  -A-                               ‘A
  0                                to
  H               to                                to
                  0                C
  a,                               H                0
                  H                a,               H
                  a,                                a,
                                                                                          Page 123 of 182




 H
 U,               H
                  U,              H                H
 ptA                              U,
 UI                                                U,
                  U,              U,               U,              CD
 -J                               a,
                  to                               U,
                                  U,
                                                   01
-(0
                 ‘a
to                               -(a
U’               01              Ui               4-.
                 t0                                U,
                                 ‘(A
                                                  H
01                               F0               --3
                 PtA
H                                to
                 U,                               C
                                 to
                                                  a,
                                                                        Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42




H
H                H
                 H               H
-A-                                               H
                 A-—
                                 H
H                                A--
                                                  H
                 -J                               —A
to                               (B
                 A—                               -J
-A-                              -A-
to               to                               -A-
                 C               to
C                                                 to
                 H               0
H                                                 0
                 a,              H
a,                               a,               H
                                                  a,
                                                                                                Desc Main
    Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                      Desc Main
    MORIARTY CONSULTANTS INC
                                        Document    Page 124 of 182
                                                                  Statement Endinq 11/30/2018
                                                                                                           Pane 1Yf 52   —




   13306     $2,500.00    11/5/2018      13507     $700.00     11/13/2018        13508    $300.00     11/5/2018




 13512     $714.46    11/5/2018         13513    $273.46     11/5/2018         13514     $496.76    11/6/2019




 13515     $319.97    11/6/2016        13516     $499.78     11/5/2316        13517      $320.98    11/5/2018

                                  I
                     a.           0

13518    $288.83     11/5/2018        13519     $129.60    11/5/2018         13520     $287.97     11/5/2018




13521    $337.77     11/5/2018        13522     $438.51    11/6/2018         13523     $178.73     11/5/2018
   Case 18-24606-TPA              Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                    Desc Main
                                        Document    Page 125 of 182

                                                                                                                    C-
          !W Hrst National Bank                                         Statement Ending 11/3012018
                                                                    MOAMRIYCQWSULTMJTS (NC
                                                                                                           Page 13 of 52
                                                                    Pdmary Account Numb aJTr




  13524     $457.20     11/5/2018        13325     $122.72     11/6/2018       13526     $479.79     11/5/2018




  13527     $397.35     11/2/2018       13528     $231.63     11/5/2018       13529     $267.90     11/3/2C18


                                                                              rta=*. zi
                                                                                                           :0j
 13330     $631.31     11/5/2018        13531     $171.75     11/5/2018      13532      $109.01     11/6/2018




                                                                                                       •       :.   Of

 13533     $492.19     11/14/2018      13534     $225.66     11/5/2018       13535     $241.29     11/5/2018




13536     $38.67     11/7/2018         13537     $627.29     11/5/2018      13538      $440.13     11/5/2018



                                                                                                            It




13539     $304.24     11/5/2D18       13540     $296.46     11/5/2018       13541     $685.12     11/5/2018
                                                                                                   j                                     __




        Case 18-24606-TPA                     Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                   Desc Main
                                                    Document    Page 126 of 182
  MORIARTY CONSULTANTS INC                                       95037987             Statement Endinc 11/30/2018                 Paqe4cf 62




                                                                                                         wc- e1Z
  13542      $521.97         11/5/2018                       13543      S462.50     11/6/2018           13544     $343.51     11/6/2018




 13545       $317.66        11/5/2018                        13546      $52D.02    11/5/2019           13547     $178.23     11/5/2018

   I-   .
                                              —1             r v
                                                                                                                             -r
                                     ‘‘—Ia             II
                                                                                                                                 zzcicl
                       -




                                          -a—                I




                                                                                 #yi fTh
                                                       t         ‘—————aw————.




 13548       $365.53        11/ 5/2 018                      13549     $279.35     11/5/2018           13550     $317.08     11/7/2018




13551       $651.56        11/5/2018                        13552      $411.67    11/2/2018            13553    $136.05     11/5/2018

                            -r
                                    .1 --IS    —
                              -—
                                                   0



                           4) -.4
13554       $246.92        11/5/2018                        13555     $767.06     11/5/2018        13556        $432.99     11/2/2018




13557       $26049         11/5/2018                        13558     $447.71     11/6/2018        13559        $199.19     11/5/2016
  Case 18-24606-TPA               Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
                                        Document    Page 127 of 182


                      First National Bank                            Statement Ending 11/3012018
                                                                    MORMATY CONSULTANTS INC                 Page 15 of 52
                                                                    Primaty Account Wumbel




  13360     $348.08     11/5/2018        13561     $273.45     11/5/2018         13562       $794.66     11/6/2018




 13563     $345.11     11/5/2016        13564     $279.40     11/5/2018         13565        $209.97    11/20/2dB




 13566     $354.70     11/5/2018         3567     $258.14     11/5/2018         13568     $314.39       11/6/2018




13569     $377.03     11/5/2016        13570     $68.43      11/5/2018         13571     $267.98       11/5/2018




13575     $258.16     11/5/2018        13576     S213.01     11/8/2018        13577      $548.22       11/8/2018
      Case 18-24606-TPA              Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                             Desc Main
                                           Document    Page 128 of 182
     MORIARTY CONSULTANTS INC                                       Statemsnt Fndina 11/3012018                     Paae 16of52



                                                                                                  .11




     13578    $374.89    11/2/2018          13579    $76.59     11/15/2016             13580    $276.89        11/2/2018




 13581        $406.72    11/5/2018          13562    $334.93     11/5/2018             13583    $278.40        11/6/2018

                                             r                          .




                                       1

                  Th         A                                  e   .




 13584        $279.50    11/5/2018         13585     $278.39                          13586     $296.47       11/5/2018




13587        $248.75    11/5/2018          13588    $217 . 45   11/5/2018             13589    $233.60        11/5/2018

                                                                             1
                                                                                       r   -———--
                                                                                                                           cm’

                                                                                                        _:7
                                                                .
 I

                                                                             0    L
                                                                                      O.                                   C
                                                                                  I    —   —              .




13590        $321.06    11/2/2018          13591    $406.73                           13592    $324.72        11/3/2018




13593        $239.37    11/2/2010          13394    $342.93     11/5/2018        13593         $96.35     11/6/2010
                                                  I   00   N
                                                           U,
Desc Main




                                                            0
                                                           I.        to        a,
                                                                     H         H
                                                                                      a,             a,                           a,
                                                           0         C                H             H
                                                                               0      0                                           H
                                                                     N                              C               0
                                                                               N      N                                           C
                                                                                                    N               N
                                                                 0                                                                N
                                                                               ‘U     a,         to
                                                                     H     ‘-4        H             -4
                                                                                                                    N
                                                                                                                        [_   i    U-)
                                                                     H     H          H                         H                 H
                                                                                                    H           H                 H
Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42




                                                                 H
                                                                 ‘0                  0           0
                                                                           (0        H                          N                 N
                                                                                                                H                 C”
                                                                 a,
                                                                           a         C           to
                                                                           a,        a           to
                                                                 N         N                                    U)                N
                                                                 CF                  N           U)
                                                                           CF                                   N
                                                      I
                                                                                     CF          CF                               N
                                                                                                                La-               CF
                                                                 a,        H
                                                                 a                   ‘0’         N
                                                                           C         0                          H
                                                                 U-)       to                    0              H
                                                                 C”                  ‘0          to                               H
                                                                           C”                                   to                to
                                                                 H                   Cl)         Cv)            Cv)
                                                                           H         H           H                                C”
                                                                                                                H                 H
                  Page 129 of 182




                                                                 a,        a,        a,                         a,
                                                                 H         H                    a,
                                                                                                                                  a,
                                                                                                           I
                                                                 C                   H          H
                                                                           0         0                          c                 H
                                                           0.    N         N                    C               N
                                                                                     N          N                                 C
                                                                                                                                  N
                                                                 N         In        U,                         0
                                                                                                Cr)
                                                                                                                H                 N
                                                                 H         H         H          H
                                                                 H         H         H                          H                H
                                                                                                H               H                H
                                                      S          H
                                                                 a
                                                                           C”
                                                                                                a
                                                      C         to
                                                                           0
                                                                          a,        a,
                                                                                                C”
                                                                                                Cl)
                                                                                                                                 a
                                                      Ct        U]        H                                     1
      Document




                                                                                    C”                                           In
                                                                C”        C”                    N                                C
                                                                CF                  C”          CM
                                                                                    CF                         N                 U)
                                                                                                CF             0-                CF
                                                                N
                                                                a
                                                                U)
                                                                          0
                                                                          C
                                                                          to
                                                                                    C”
                                                                                    C
                                                                                                to
                                                                                                0
                                                                                                          51   a
                                                                                                               0
                                                                                                                                 C”
                                                                                                                                 H
                                                      I
                                                                Cv)                 to          i0             to
                                                                          C”        C”          C”                               to
                                                                H         H         H                          Cv)               C”
                                                                                                H              H                 H
                                                                a,        a,                                   a,
                                                                                    a,         a,
                                                                H         H         H                          H                 a,
                                                                C         0                    H               0
                                                                                    0          0
                                                                N         N                                    N                 C
                                                                                    N          N
Case 18-24606-TPA




                                                                                                                                 N
                                                                CO
                                                                H
                                                                          In
                                                                          H
                                                                                    Lfl
                                                                                               N               ‘1                a)
                                                                H                   H          H
                                                                          H         H                          H                 H
                                                                                               -4              H                 H
                                                                H         H         H
                                                                N         H         ‘I     I   N
                                                                                               N
                                                                                                               01                H
                                                                a,        H         a          a,
                                                                N                                              N                 ci
                                                                C”                  N          C”              to
                                                                          C”        N                                            C”
                                                                CF        CF                   Cl              H
                                                                                    CF         C,                                C”
                                                                                                               CF                CF
                                                                to        a
                                                                a                   N          U)
                                                                          0)        0                          a,                N3
                                                                I0        U,                   C               C
                                                                                    to         to                                H
                                                                C”        C”                                   to                to
                                                                                    C”         Cv,
                                                                          H         H                          C”                C”
                                                                                               H               H                 H
                                                            t
                                                  Ic:
Desc Main




                                                                      a,         a,         a,                   a,
                                                                      H          H                     a,        .-1
                                                                      0                     H          H                    a,
                                                                                 0          0                    0          H
                                                                      @0         @0                    0
                                                                                                                 @0
                                                                                            @0         @0                   0
                                                                      tO         0                                          04
                                                                                            to         (N        H          U)
                                                                      H          H
                                                                      H                     H         H
                                                                                 H          H                    H          -4
Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42




                                                                                                      H          H          H
                                                                      0          a,
                                                                      to                    ‘9        @4
                                                                                 0          C”        H                     ‘9
                                                                      I’;                                                   0
                                                                     -I          @0         N
                                                                                 C,,               ‘9        C
                                                                     ‘9                     0      N                     H
                                                      a,                         ‘9                          U,          H
                                                                     to-         0>                01        (9
                                                                                            01                           @0
                                                    C                                                        to
                                                    @0                                                                   0>
                                                    0                N           0
                                                    ‘9               H           [N         ‘9     40
                                                                     to          to         @0     00                    03
                                                                                            to               03          ‘9
                                                                     ‘9          ‘9                to        tO
                                                                                         C”
                                                                                                   ‘9                    tD
                                                                                 H                           C,)
                  Page 130 of 182




                                                                                         H         H                     ‘9
                                                   C                                                         H           H
                                                   t
                                                   C
                                                   w
                                                       C          0                                a,
                                                       ci                    a,                              a,
                                                                  H                     a,        H
                                                                             H          H                    H           a,
                                                                  0          0                    0
                                                    C                                   0                    0          H
                                                                  04         @0                   01
                                                    m                                   N                    N          0
                                                   Cl]            U1         U)                   9.                    @0
                                                                                        LI                   ‘9
                                                                                                  H          H
                                                                 H           1                                          CM
                                                                 H                      H         H
                                                                             H          H                    H          H
                                                                                                  H          H          H
                                                                 9.
                                                                 to                     to        to
                                                                             N          N                    0          U)
                                                                                                  0
                                                                 1;                                                     CO
                                                                                        d
      Document




                                                                 0)          @1                   0          0
                                                                                        0         m                     ‘p
                                                                             04         C’)                  CM
                                                  I
                                                                 to-         to-                  CO         q4         H
                                                                                        0>        0>                    It)
                                                                                                            0>          0>
                                                                 to
                                                                 H           H          N         U)
                                                                                        @0                   a,         H
                                                                 to          to                   @0
                                                                 en                                         @0          C”
                                                                             ‘9         I”                  to          to
                                                                 H           H                    0)        C”
                                                                                        H         H                     C”
                                                                                                            H           H
                                                                0           a,
                                                                H                      a,        0
                                                                            H          H
                                                  U             0           0                    H          a,
                                                                                                                       a,
Case 18-24606-TPA




                                                                (N                     0         C                     H
                                                                            @0         N                    H          0
                                                                                                                              -
                                                                                                 CO         C
                                                  Cd,           U)                                                     04
                                                                            U)                              01
                                                  I                                    00        U)
                                                  z             H           H          H                    a)         N
                                                                H           H                    ‘-4
                                                                                       H         H                     H
                                                  -j                                                        H          H
                                                                                                            H
                                                                N           a,
                                                  0             a,                     N         ‘9
                                                  z                                    H
                                                                                                            H
                                                                                                                       N
                                                  0                         0
                                                                                                                       to
                                                                04          0          @0        a’
                                                                ‘9                     a’        0                     to
                                                                            (I         H                    0          9.
                                                                (0-         0>                   C’,        N
                                                                                       0>        (0-                   C”
                                                                                                            0>         (0-
                                                                U)          0
                                                                H                      H         9,
                                                                            H          N                    N          0
                                                                to          to                   @0
                                                                C”                     to                   @0         C”
                                                                            ‘9                   to         to
                                                                H                      ‘9        CO                    to
                                                                            H          H                    ‘9         C”
                                                                                                 H          H          H
         Case 18-24606-TPA            Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                       Desc Main
                                            Document    Page 131 of 182


                            First National Bank                          Statement Ending 11/30/2018
                                                                        MORIARfl CONSULTANTS INC                Page 19of52
                                                                        Primary Account Numbs,




    13633         $158.79    11/9/2018         13634    $367.92    11/6/2018        13635    $362.19    11/5/2016



         fl   _.....              — Sa.
     •




         —

    j. -



    13636         $528.75    11/6/2016        13637     $289.54    11/5/2018        13638    $536.49    11/2/2018




    13639         $420.77    11/5/2018        18640    $309.08, 11/5/2D18          13641    $295.17     11/5/2010




    13642        $514.54     11/5/2018        13643    S56C.75    11/5/2018        13644    $189.56     11/5/2018




13645            $198.52     11/6/20:8        13646    $341.38    ff512018         13647    $280.18    11/2/2018

r                            -t—.


i_——
              —

                       -—
                              .••




                            ---



                                    —..   —
                                              Jr_w__
                                               ..




                                               —
                                                                               I
                                                                               A
                                                                                    -.




                                                                                   Jwt—                     —




                            •e;4L9z
                                                                                             —


$E*                                                               4                                  ....       ,
1
                                                            ••




                                                                                                 .




13649           $257.61     11/30/2018        13650    $298.60    11/5/2018        13651    $459.01    11/5/2018
   Case 18-24606-TPA               Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42              Desc Main
                                         Document    Page 132 of 182
  MORIARTY CONSULTANTS INC
                                                                          113O/201 B               Paq




  13652     $143.30    11/5/2018        13653    $409.63    11/5/2018     13654    $141.90    11/5/2010




 :3655     $427.72     11/5/2018        13656    $406.73    11/5/2018    13657     $156.64    11/6/2018




 13650     $398.62     11/5/2018       13659     $210.72    11/5/2018    13660     $292.51    11/5/2018




13661     $228.23     11/5/2018        13662    $210.45    11/2/2010    13663     $198.10    11/6/2018




13664     $406.64     11/5/2015        13665    $556.76    11/6/2018    13666     $617.34    11/5/2018




13667     $224.46     11/5/2018       13668     $701.56    11/5/2018    13669     $403.65    11/5/2C18
                                                                                                                           ___




       Case 18-24606-TPA           Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                           Desc Main
                                         Document    Page 133 of 182
                                                                                                                          ‘1

         WFirst National Bank                                             Statement Ending 11/30/2018
                                                                      MORL4Rr( CONSULTANTS INC                    Page 21 of 52
                                                                      Primary Account Numb




                                               2
                                              v_ta.     2             —
                                                                          :.   —‘1I
                                                                               .
                                                                                                    -

                                       4
                                                                                                              •


                                             1=—
                                                                                                                    .•-



                          -..—•-—

                                                                                       H’———-
                                                                S              o P!r.:.aa                                 /0

   13670    $264 .40    11/5/2218           13671    $113.68     :1/5/2018             1367,2    $136.04    11/14/2018




  13673     $326.74     11/ 5/2 018         13674    $438 .02    11/6/2010             13675     $308.90    11/5/2010




  13676    $270.73     11/5/2018           13677    $524.19     11/5/2018             13678     $405.24    11/5/2018




 13679     $248.71     11/5/2018           13660    $329.54     11/5/2018             13681     $347.63    11/5/2018




13662      $252.66     11/6/2018           13683    $206.17     11/5/2018             13684     $144.55    11/6/2018

(fri   a’-                     -




13606      $311.03     11/7/2018           :3667    $3C6.08     11/2/2210             13688     $271.68    11/5/2018
   Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                    Desc Main
                                       Document    Page 134 of 182
  MORIARTY CONSULTANTS INC
                                                             StaternentEndhq 11/3012018                Pac&22àf52   —




 13692    $3,740.03    :1/6/2018      13693    $279.41    11/5/2C10           13694    $153.00    11/5/2016




 13695    $268.00    11/7/20.8        13696    $366.00    11/9/2016           13697    $175.00    11/5/2018




13698    $430.00    11/5/2018        13699    $161.40    11/5/2018            3700    $218.72     11/5/2018

                                         —“—‘-n-         _=n_             I




                                                                /2018                 $2,671.90    11/7/2018




13704    $350.00    11/20/2018       13705    $400.00    11/20/2016       13706       $1,100.00    11/7/2018
                                                                                                                                                    __




  Case 18-24606-TPA                                    Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                       Desc Main
                                                             Document    Page 135 of 182
                                                                                                                                                       a
                                    First National Bank                                                Statement Ending 11/30/2018
                                                                                                      MORt4RrF CONSULTANTS INC                 Page 23 of 32
                                                                                                      Film aqhccount Numir      —




                                                                                                                                                   I
                                                                                                                                                   r




  ,                         -   .   —
                                         —=--


                                         —
                                                             .vi    r.     .Zs,...
                                                                           —.—-——-
                                                                                              •
                                                                                                  .

                                                                                     ——.
                                                                                                        I         —.




 13707         S1,650.00                     11/13/2016             13708     $714.46       11/13/2018                  13709    $223.69    11/13/2018


                                         -—
                                                  -c         “‘1                                            S..



  9
                                                                                     -




                                        .tj                                                                                          *
 13t0          $D.96                    11/13)2013                  13711     $496.76       11/13/2010                  13712    $607.37    11/13/2018




13713         $320.88                   11/13/2316                 13714      $288.83      11/13/2018                  13715    $287.97    11/13/2Db




13716         $337.77                   11/13/2018                 13717      $436.51      11/14/2018                  13718    $178.73    11/13/2018
r’      .*-    ..   .   -                    —.
                                                       I•SS.1,
                                          -




 —--kp-’••


13719         $654.01                   11/ 13/2 018               13720     $457.20       11/13/2318                  13721    $177.60    11/13/2016

                                        —.
                                                  .:
                                                         -
                                                   I;__




13722         $479.79                   :1/13/20:8                 :3723     $397.35       11/9/2316                   13724    $231.63    11/13/2018
    Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
                                        Document    Page 136 of 182
  MORIARTY CONSULTANTS INC
                                                                  Statement Endlna 11/30/2018               P2ce24 of 52




 13128    $317.66       11/14/2018        13729    $171.75    11/13/2018          13730    $109.01    11/13/2018




 13731    $296.75       11/13/2010        13732    $241.29    11/9/2018           13733    $30.67    11/26/2018

                    -r


                                     I    Iff
                                                -r                        ‘T1    r:
                                                                                  4Z
                                                                                          t,r”        —rc


                                                       -     .__-.=_
                                                                          — -e
 :-                 €                                        .__                                    %L9J
                                                             a’.01
                              .
                                                               Si_tv




23734    $627.29    11/13/2016           13735    $280.55    11/13/2016          13736    $304.24    11/13/2018




13737    $296.46    11/13/2018           13738    $835.12    11/9/2018           13739    $521.97    11/13/2018




13740    $462.50    11/13/2018           13741    $343.51    11/13/2016          13742    $317.66    11/13/2018
  Case 18-24606-TPA         Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
                                  Document    Page 137 of 182
                                                                                                                      -J.
        Vr First National Bank                                   Statement Ending 11/30/2018
                                                                MORIA fly CONSUL rANTs INC           Pa go 25 of 52
                                                               Pdmaty Account Numbp   —




 13743    $520.02    11/13/2018        13744    $262.40    11/13/2018       13745     $1,068.01     11/13/2018

                     -r

                                  4
 .6Irr                                                    •::%.        —




        —



 :3746    S465.22    :1/9/2018         13747    $348.22   11/13/2018        13748     $651.56     11/13/2018




13749    $171.75    11/20/2010        13750    $411.67    11/9/2018        13751      $208.81   11/13/2016




13752    $767.06    11/13/2018        13753    $280.49    11/14/2018       13754      $398.06   11/13/2018




13755    $348.08    11/13/2018        13756    $273.45    11/13/2018       13757    $794.68     11/13/2018

 rt41P’
1=   —--a,




13758    $345.11    11/13/2018        13759    $279.40    1i/3/2018        13763    $239.97     11/21/20:6
   Case 18-24606-TPA                   Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                              Desc Main
                                             Document    Page 138 of 182
  MORIARW CONSULTANTS INC
                                                                          Statement Endinq 11130(2018                   Paae to Dl D4




                             -




                                           -I     .Ir;:_
                                                                                     “i
  e
 13761     $354.70
                                                  .___,_=_—.———
                                                                  —
                                                                    —
                                                                               rj




                           11/13/2018            13762    $258.14       11/13/2018            13763    $314.39    1:/13/201S




 13764    $305.78          11/13/2010            13765    $88.43      11/13/2018              13766    $267.98    11/14/2010

                                                                                              C
                                                                                   “U
                                                                                              r  .
                                                                                                                  .-“   —      -




  I:La.___:___

                     -.


                          •Z4_4_
                                 -



                                       —

                                        0’
                                           S

                                                                      .
                                                                      —
                                                                                   —

                                                                                     0
                                                                                         C
                                                                                                     ——



                                                                                                                 .:A.g



 13767    $337.86         11/13/2018            13766     8287.97     11/13/2018              13769    $246.60   1:/:3/2018




13770    $258.16          11/13/2018            13771    $213.01      11/9/2013              13772    $263.11    11/13/2018




13773    $548.22          11/20/2018            13774    $67.97     11/13/2018               13775    $374.89    11/9/2018




13776    $655.91.     11/13/2018               13777     $76.59     11/15/2018               13778    $276.69    11/9/2018
 Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
                                     Document    Page 139 of 182
                                                                                                                         4
        tr             First National Bank                           Statement Ending 11/30/2018
                                                                    MORIARTY CONSUL TAwrs INC            Page 27 of 52
                                                                    PdmaqAccount Numbp —




 13779       $406.72    12/13/2016         13780    $334.95    11/13/2018       13781    $278.40     11/23/2018




 13782       $209.22    11/14)2010         13783    $278.39    11/14/2018      13784     $457.07     11/13/2018




13785        $248.75    11/13/2018        13786    $217. 45   11/13/2 018      13787    $151.29     11/14/2018
 r

 r
 O.•c..;.              n                   ati)
                                                                               P                —-.               0
                         Y_A&-&3?4y
         -




13788        $321.08    11/13/2018        13789    $406.73    11/13/2013       13790    $324.72     11/13/2018




13791     $239.37      11/14/2018         13792    $280.36    11/13/2018      13793     $96.35     11/ 13/2 018



     ——
                        ——

                               a          r
C                      ..            0•
                                                              e
13794    $356.15       11/13/20:8         13795    $356.91    11/13/2018      13796     $351.00    11/21/2018
                                                   N!
Desc Main




                                                             ft         ft
                                                             H                    ft
                                                                        H         H                    ft     ft
                                                             0          0                    ft        H
                                                             C”                   0          H                H
                                                                        N         N                    0      0
                                                                                             C         N
                                                                                             N                N
                                                                        01        01
                                                             H          H                              01
                                                                                  H          01               01
                                                                                                       H      H
                                                             H          H
                                                             H                    H          H
                                                                        H         H                    H      H
                                                                                             H         H
Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42




                                                                                                              H
                                                             H         0
                                                             01                   0         C
                                                                       H                              N       0
                                                             01        a;
                                                                                  “‘f       H         01      tO
                                                             ft                   01
                                                                       01         N                 N        ‘I;
                                                             N         N                  0         N
                                                  ft         0>                   N       en                 H
                                                                       0>         0>      0>
                                                                                                    N
                                                                                                    0>
                                                                                                             en
                                                                                                             0>
                                                  N
                                                             01     N
                                                  0          01                U,         01
                                                                    0          a                   N         U,
                                                             r      ft        Co
                                                                                          C        H         H
                                                             01     01                    C        ft
                                                             H                01          elI                ft
                                                                    -I                             01
                                                  a                           H                              elI
                  Page 140 of 182




                                                                                          H        -4
                                                  C.                                                         H
                                                  C
                                                  WI
                                                         0          Co
                                                  C      H                    ft         ft
                                                                    H                              ft
                                                  a      0          0
                                                                              H          H         H
                                                                                                             ft
                                                  E                           0          C                   H
                                                         N          N                              C         0
                                                  0                           N          N         N         N
                                                  4,’    01        CO
                                                         H                    CO         01
                                                  En               H          H                    01        01
                                                                                         H         H
                                                         H                                                   H
                                                                   H          H
                                                         H         H                     H         H
                                                                              H          H                   H
                                                                                                   H         H
                                                         01        0’
                                                         C                    01
                                                                                                             01
                                                                                                   01        C”
                                                         ft        ft
      Document




                                                         H                    01
                                                                   01         N                    In
                                                         01        CO                              C
                                                         0>                   N                    U,
                                                                                                             N
                                                                   0>         tfl                           U,
                                                                                                   0>       •0-
                                                         ft        H
                                                         01        0                     ft
                                                         N                   0           C                  ‘V
                                                                   ft        ft                             H
                                                         01        01                    ft       ft
                                                         H                   CO          CO                 0
                                                                   H         H                    01        CO
                                                                                         H        H         H
                                                                  ft
                                                                  H
                                                        ft        0
                                                        H                    ft         ft
                                                                  N          H                    ft        ft
                                                        0                               H         H         H
                                                        N                    0          0
                                                                  01         N                    0         0
Case 18-24606-TPA




                                                                  H                     N         N
                                                        01                                                  N
                                                        H                    01         ‘V
                                                                  H          H                    01        CO
                                                                  H                     H         H
                                                        H                                                   H
                                                        H                    H          H         H         H
                                                                             H          H
                                                                  0                               H         H
                                                                  H
                                                        H
                                                                             N          C
                                                        I         0          I-         CO
                                                                                                  H
                                                                                                  ft
                                                                                                            N
                                                                                                            ft
                                                        H         0          ft         ‘I;
                                                                             01                   ft        U;
                                                        CO        I
                                                                                        to        (0
                                                        U>                   CO         01                  N
                                                                  01-        0>                   01        CO
                                                                                        0>        to’       to’
                                                        N         0
                                                        01                   CO         to
                                                                  0          0                    C         CO
                                                        N         ft                    C         H
                                                        CO                   ft         ft                  H
                                                                  CO         CO                   ft        ft
                                                        H         H                     CO        CO        C-
                                                                             H          H         H         H
                                                                                          ____
                                                                                                      __




 Case 18-24606-TPA           Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
                                   Document    Page 141 of 182

                    First National Bank                          Statement Ending 11/30/2012
                                                                MORIAR7Y CONSULTANTS (NC               Page 29 of 52
                                                                PflmaqAccountNumba.._




                                                                                ‘r




  *Lo                                                                                                                  I
  \t    ——
                                  I           ——                        1            ._
                                                                                                               .._..




 13817    $224.74     :1/9/2018        13518
                                               rT3+
                                                $332.68    11/13/2018
                                                                       l        13819    $192.12    11/9/2018




 13020    $300.76    11/14/2018        13621    $407.33   11/9/2018             13922    $309.73    11/13/2018




 3823    S734.31     11/23/2018       13824    $420.90    11/13/2018            13925   $350.24    fl/21/208




13826    $346.57     11/9/2018        13927    $472.34    11/9/2016         13828       $211.03    11/13/2018
                                                                                                               -   -




                                                                            r                            _J$   —•




13029    $31.75     11/15/2018        13830    $367.92    11/13/2016        13831       $362.19    11/13/2018




                                                                            o                      . _M-&XWt
13832    $264.39    11/13/2018        13833    $289.54    11/13/2018        13834       $536.49    11/9/2018
   Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                      Desc Main
                                       Document    Page 142 of 182
  MCRIARW CONSULTANTS INC                                    Statement Endina 11/30/2018                 Pace’3VEI 52




 13835    $420.77    11/13/2018       13836    $309.08    11/13/2016            13637    $295.17    11/13/2018




 13636    $514.54    11/13/2018       13839    $580.78    11/9/2018         13840        $189.56    11/13/2018




 13641    $596.52    11/13/2018      13842    $541.08     11/13/2018        13843        $258.98   11/9/2018
                                                                           IL

                                                           2                       ——


2T:                -
                                      eW-o Th’
13846    $296.60    11/13/2018       13847    $459.01    11/13/20.8        13848        $408.63    11/13/2018




13849    $211.99    11/14/2018       13850    $495.79    11/13/2016        13651        $156.54    11/13/2dB




13852    $398.62    11/13/2018       13854    $317.39    11/13/2018       13855         $228.29    11/13/2018
      Case 18-24606-TPA                 Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                     Desc Main
                                              Document    Page 143 of 182


                        First National Bank                                   Statement Ending 11/30/2018
                                                                             MORL4RW CONSULTANTS INC           Page 31 at 52
                                                                             Prtmerg Account Numb




     [r   -r              -r
                                   ‘S

                                        —


                        i
     13856    $210.45    11/9/2018                 13857    $198.16    11/23/2018      13856    $408.64    11/13/2018


     F 3w2                  -—•.
                                        41
 flrj
 I                                 ..
                                        -




 13859        $556.76    11/14/2018                13860    $617.34    11/21/2018      13861    $224.46    11/13/2010




 13862        $581.22    11/13/2018                13863    $403.65    11/13/2018     13864     $264.40    11/13/2018




13865        $171.02    11/16/2018                13866    $326.74    11/13/2016      13667    $438.02    11/13/2018

                                            —it

 41r—-
 I                                      ——   —




13868        $116.77    11/13/2018                13869    $270.73    11/13/2018      13870    $524.19    11/14/2018




13871        $105.24    11/13/2018                13872    $248.7:    11/13/2018     13873     $329.54    1:11312018
                                                                          ----I




        Case 18-24606-TPA         Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                           Desc Main
    MORIARTY CONSULTANTS INC
                                        Document    Page 144 of 182
                                                                    Statement ndino 1113012018
                                                                                                              Paoe 32 of 52




   13674     $347.63    11/16/2018      13875      $252.68    11/13/2018          13876     $206.17    11/13/2018




  13977     $144.55    11/13/2018      13879     $311.03      11/14/2016          13860    $308.08     11/9/2016




  13681    $271.68     11/13/2018     13882     $582.26      11/9/2018           13883    $143.30     11/13/2018




                         11/9/2018    j.3886    $477 52      11/9/2018          13887     $499 78     11/13/2018




                                                 ‘a...     _.==._
                                                                                                     _.._




jj0 Lit                                                                        tr-ZE-_-_-_              .




         p

13892     $400.00    11/14/2018      13894     $279.91    11/23/2019          13895      $141.27    11/19/2018
  Case 18-24606-TPA          Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                        Desc Main
                                   Document    Page 145 of 182

                    First National Bank                                   Statement Ending 11/30/2018
                                                                         MCRZ4RTYCQNSULTANTS INC                            Paqo 33 of 52
                                                                        Primary Account Numbefl




 13896    $513.46    11/19)2018        13897       $607.97         11/ 19/2 018                13898    $499.78    11/19/2018

                                        r’:   .-.                                                                  — ..
                                                                                                             .r>U’.-4                    -.-.;‘T4X
                                                                                                Jti                         .Y
                                              ——   ...   --



                                                              -
                                                                           --
                                                                                    —    It
                                                                                -
                                                                                                                                 —

                                                                                    -0
                                                                      AYi4_.


 13899    $320.88    11/19/2018        13900    $268.83            11/19/2018                  13901    $287.97    11/19/2018



                                  I



 13902    $337.77   11/19/2018        13903    $438.51            11/19/2018                  13904    $178.73    11/19/2018




13905    346.57     11/19/2018        1390t    $457.20            11/19/2018                  13907    $479.79    11/19/2318


                                                                                                  :-t.?__                        I   5
                                                                                                ——
                                                                                                                     —-I.    __________I


                                                                                                                                              01

133C8    $397.35    11/6/2018         13909    $231.63            11/19/2C18                  13910    $287.98    11/19/2018




13911    $254.43    11/19/2018        13912    $391.19            11/19/2018                  13913    $317.66    11/23/2018
                                                                                                                __
                                                                                                                             __
                                                                                                                              __




     Case 18-24606-TPA                   Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                 Desc Main
                                               Document    Page 146 of 182
  MORIARTY CONSULTANTS INC                                      7                 Statement Endtnq 11/30/2018               PaqóS4 of 57




  ttQ! ‘Orr
                                r

                                         1 Fc*:                                                     Zwz                  m-j’

  13914        $171.75        11/19 /2 010             13915    $109.01        11/23/2016          13916    $31407     11/19/2016




 13917         $241.29       11/16/2016                13918    $231.36        11/19/2018         13919     $200.55    11/19/2018




 13920        $404.30        11/19/2018                13921    $296.46    11/19/2018             13922     $841.39    11/19/2018
          •
                                         ‘I—




                                                   I                       .



        ——        .
                      -..


                                               1                                             I
 —                          ,
                                    a
                                4h.yt;                                                            p.;;
13923         $562.20       11/19/2018             13924       $495.79    11/20/2018             13925     $343.51    11/19/2016
                             ——          1.




                                                                                                                             ‘‘a.




13926         $317.66       11/19/2018             13927       $520.02    11/20/2018             13928     $192.49    11/21/2018




13929     $452.75           11/19/2018             13930       $348.22    11/19/2018             13931     $317.08    11/21/2dB
    Case 18-24606-TPA           Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                   Desc Main
                                      Document    Page 147 of 182

        !“             First National Bank                                Statement Ending 11/30/2018
                                                                         MoRz4arycoNsuLrANr5 INC                     Page 35 of 52
                                                                         PrfmaryAcccunt Number    —




    13932    $665.90    11/19/2018       13933        $171.75    11/20/2018             13934    $411.67        11/16/2018




    13935    $67.98    11/19/2018        13936        $102.47    11/16/2018          13937       $767.06        11/19/2016




 13938       $477.52    11/23/2010       13939        $238.57    11/19/2018          13940       $61.99        11/21/2016




13941       $348.08    11/19/2018    13942        $273.45       11/ 19/2 018        13943       $794.68        11/20/2018

                                                                -—           1..;



                                         IIJr   __.
                                                                               —1
                                                            -.            4o
                                                                                                           I
13944       $345.11    11/19/2016    13943        $279.40       11/19/2018          13947       $354.70        11/19/2018
r                      —.=——

                               -Cl   .                            ....
                                                                                    r
                                                                                    9L::;t            -
                                                                                                                 -

                                                                                                                           —




                       •_ti                                                                               ““--i
13948       $258.14    11/19/2018    13949        $236.84       11/20/2018          13950       $305.78        11/19/2018
       Case 18-24606-TPA              Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                   Desc Main
                                            Document    Page 148 of 182
     MORLARW CONSULTANTS INC
                                                                  Statement Endino 1I30!2018              Paae 36 of 52




     13951    $86.43     11/19/2016        13953    $337.86    11/19/2018        13954    $287.97    11/19/2018




 13955        S246.80    11/20/2018       13956     $258.16    11/20/2018        13957    $213.01    11/16/2010




 13958        $364.49    11/19/2018       13959     $502.70    11/21/2018       13961     $374.89    11/16/2018




13963        $76.59     11/19/2010        13964    $276.89    11/19/2018        13965    $406.72    11/19/2018
 •
        .a..




13966        $334.95    11/19/2018       13967     $209.22    11/21/2018       13968     $279.50    11/19/2018




13969        $278.39    11/21/2016       13970     $457.67    11/19/2018       13971     $248.75    11/20/2018
  Case 18-24606-TPA                 Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                 Desc Main
                                          Document    Page 149 of 182

         W First National Bank                                         Statement Ending 11/30/2018
                                                                     MQRL4AW CONSULTANTS INC           Page 37 of 52
                                                                     Prlman,Account Number




  13972      $217.45      11/13/2018        13973    $219.98    11/19/2018     13974    8321.08    11/1912018




 13975       $406.73     11/19/2018        13976     $324.72    11/19/2018     13977    $239.37    11/19/2018

        —                —.=—-        —
                         —   A-—
  In,   n—             •.-




 13978       $280.36     11/19/2018        13979     $64.24    11/19/2016      13980    $356.15    11/19/2018




13982       $341.11     11/1912018        13983     $318.03    11/1912018     13984    $254.44    11/2012018




13985     $657.39       11/19/2018        13986     $338.44    11/19/2018     13987    $299.10    11/19/2018




13988     $90.95       11/19/2018         13989     $273.39    11/19/2018    13990     p566.30    11/20/2018
   Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                   Desc Main
                                       Document    Page 150 of 182
 MORIARW CONSULTANTS INC                                     Statement End!nq 1113012018             Paqe 38 of 52




 13992    $338.77    11/19/2018       13993    $184.47    11/26/2016         13994    $98.34    11/16/2018




 13995    $336.81    11/19/2dB       13996     $559.77    11/19/2010        13997     $272.37    11/21/2018




13998    $323.82    11/19/2018       13999    $479.60    11/16/2018         14000    $316.60    11/19/2018




14002    $273.12    11/16/2018       14003    $420.90    11/21/2018        14004     $128.06    11/19/2018




14008    $300.76    11/19/2018      14039     $430.40    11/19/2018        14013     $350.90    11/19/2018
                                                                                               _




  Case 18-24606-TPA            Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                           Desc Main
                                     Document    Page 151 of 182


        First National Bank                                            Statement Ending 11/30/2018
                                                                     MORL4RWCONSULTMrrS !NC                  Page 39 of 52
                                                                     Pdmaty Account Numb




 14012       $346.57    11/16/2018          14013    $472.34    11/16/2018       14014      $213.33     11/19/2018

                                             r


                                      -1
                                     ci
                                                                                                                  lt     I
        -




14015       $158.79     11/20/2018         14016    $367. 92   11/ 2 0/2 010     14017     $362.19      11/19/2018


                                                                                               -

                                                                                                   -    ..   —I—”.

                                                                                                              -




14010       3342.19    :1/19/2018          14019    $536.49    11/15/2018       14020      $455.59     11/26/2018




14021       $309.08    11/20/2018          14022    $102.22    11/23/2018       14023      $547.03     11/19/2018




14024       $457.34    11/16/2018          14025    $489.56    11/19/2018       14026      $598.5Z     11/19/2016




14027       $628.99    11/16/2018          14028    $333.0?    11/16)2018       14031      $328.05     11/19/2018
                                                                                                                    ___




       Case 18-24606-TPA               Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                               Desc Main
                                             Document    Page 152 of 182
 MORIARTY CONSULTANTS INC                            ..jr             Statement Ending 11/30/2018
                                             _.                                                                             Pag&40 of 52




                         ——
                                                                         ..

                                                                                                                        -        rfl
                                              Jrzn   ——
                                       -—     I—            ---
                                                                  —


                                                                                                                                       I
                                                                                              Q 1-   -—

                                                                                                                 •
 14032     $499.53       11/19/2018          14033     $143.30     11/19/2016                14034    $408.63    11/19/2016




 14035    $141.90        11/26/2010          14036     $035.46     11/19/2018                14337    $406.73    11/19/2018

                                                                          —.       ts
   -
                                                                              ____t__   F




14030     $156.04       11/19/2018          14039      $88.42     11/19/2018                14040    $390.62    11/19/2010



                              Z
                              --   -




                                       p
L-                      -.—   —        —1
14041     $210.72       11/19/2018          14042     $364.70     11/19/2018                14043    $228.29    11/19/2018




14044     $210.45       11/16/2018          14045     $190.18     11/23 /2 018              14046    $408.64    11/19/2013

            -.          ._ZE..
a’ _4ar             -
                                                                                                                -
                                                                                                                    —
                                                                               —

                                                                                 a
14047    $556.76        11/16/2018          14049     $273.94     11/19/2018                14050    $474.34    11/19/2016
 Case 18-24606-TPA         Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42              Desc Main
                                 Document    Page 153 of 182


       r First National Bank                              Statement Ending 11/30/2018
                                                        MORIARTY CONSUL TAPIrS INC         Page 41 of 52
                                                        PdmarAccount Numba




14051    $403.65   11/16/2018    14032   $264.40   11/19/2016       14053    $104.87   11/19/2018




14054   $326.74    11/19/2018    14035   $436.02   11/19/2018       14056    $406.94   11/19/2018




14037   $309.40    11/19/2018    14058   $579.16   11/20/2013       14059    $405.24   11/19/2010




14060   $248.71    11/19/2016    14061   $329.54   11/19/2018      14062     $347.63   11/20/2018




14063   $252.66    11/1/2018    14064    $206.17   11/19/2018      14065     $167.63   11/19/2013

                                                                                                    —




                                                                    -   .




1067    $311.03    11/20/2018   14060    $308.08   11/16/2018      14069    $271.68    11/19/2018
                                                                                                                      _____
                                                                                                                         _____
                                                                                                                            _____
                                                                                                                               _____
                                                                                                                                  ______




      Case 18-24606-TPA                  Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                            Desc Main
                                               Document    Page 154 of 182
     MORIARTY CONSULTANTS INC
                                                                                        Statement Endinu 11130/2018                   PaaeJz’ar :1




 14070     $682.26           11/16/2018                   14071       $143.30         11/23/2018          140’12    $6,182.38       11/16/2018

                                                                                                                                                  “

              -   --   -            I C —.
                                                                                                                                       iIs
                                                                                                           I--i-
                                                         tI                --   -
                                                                                                —
                                                                                                   Qil
                                                                                                                               .
                                                                                                                              p
 14074     $30,000.00           11/23/2016               14076        $1,650.00        11/23/2018         14077     $141.27     11/23/2018




 140]8     $496.75          11/23/2018                   14079        $607.97    11/23/2D18               14081     $320.88    11/23/2018

                                                                                                         r__:

14082     $288.83           11/23/2018                   14083    $287.97       11/23/2018
                                                                                                         c
                                                                                                         14084     $337.77    11/23/2018
 r
                                                                                                         r                      ——
                                                                                                                                 —             -
                                   -a
                                                                           -
                                  Is-fl
                                                                                                         .itrn.
                       ——             .4—.       1   -   —.t—-_.
                                                                                               —         iI
                                                                                                                                                 Q
                                                                                                         Yt_                     —               H
14086     $178.73           11/26/2018               14087        $329.55       11/26/2018               14088     $457.20    11/23/2016
                                                                                         -
                                                                                                                                           -
                             —r                                                                                                                .4..--




                           •A4M
                                             —
                                                                                  -      -‘
                                                              —   —        .
                                                                                                                                       I
                                                                                                                     ——         —          —        C




C
14069     $576.82          11/26/2016                14091        $397.35       11/23/2018               14093     $267.96    11/23/2016
                                                  I   to
Desc Main




                                                           ¼..
                                                            0                a,
                                                      0                      H
                                                                                        a,
                                                                                        H       ‘-4
                                                                                                            a,
                                                                                                            H
                                                                                                                      a,          0
                                                                             0       0          0                     H           H
                                                            0                N                              0         0
                                                                                     N          C.,                               0
                                                            03                                              N
                                                      0                      rfl        ci)
                                                                                                                      N           N
                                                      V                      N
                                                                             H
                                                                                        N
                                                                                                C’)
                                                                                                N
                                                                                                            to
                                                                                                            N
                                                                                                                      ci)
                                                                                                                      N
                                                                                                                                  C”
                                                                                                                                  N
                                                                                     H          H
                                                                             H       H                      H         H
                                                                                                H       H             H           H
Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42




                                                                             U,      0          U,
                                                                             r                          N          N
                                                       t                             to         a)      a,         0
                                                                                                                                  N
                                                      “S                     H
                                                                             N
                                                                             H
                                                                                     H
                                                                                     H
                                                                                     01
                                                                                                0
                                                                                                a,
                                                                                                N
                                                                                                        H
                                                                                                        tO
                                                                                                                   0
                                                                                                                   N
                                                                                                                              a,
                                                                                                                              ‘3’
                                                                             U)      U)                 H          U,
                                                                                               U)       U)                    C’,
                                                                                                                   U)         0}
                                                                             N      0          Li)
                                                                             C’     0                   N          H
                                                                                               C        C                     ‘V
                                                                             0      H                              H          H
                                                                                               H        H
                                                                                               %4                  H          H
                                                                            H       H                   ‘3’
                                                           Ca                                  H        H                     ‘V
                                                      I
                                                                                                                   H          H
                                                           00U
                  Page 155 of 182




                                                           ?“    U
                                                                                               a,
                                                                            a,                 H
                                                                                    a,         0
                                                                            H       H                   a,        a,
                                                                                               v.5      H                     a,
                                                                            0       C                             H           ‘-4
                                                                            N                           0         0
                                                                                    N          to       N                     0
                                                                                               N                  N           N
                                                                            Li)     C”
                                                                            N                           ‘I        C”
                                                                                    N          H        N                    C”
                                                                                               H                  N          C’s
                                                                            H       H
                                                                            H                           H         H
                                                                                    H                                        H
                                                                                                       H          H          H
                                                                            0                  0
                                                                                    ‘p
                                                                            tO      a,                 N          L0         U,
                                                                                               N       H          ‘p
                                                                                               U)                            N
                                                      cv
                                                                            C’)     LI;
                                                                           H                   C”      In         N
      Document




                                                                                   N                                         N
                                                                           ci)     N                   C”         H          LI)
                                                                                              H        a,
                                                                           U)      U)                             Co
                                                                                              U)
                                                                                                                  U)         U)
                                                                           ‘p      C’
                                                                           a)                 N        ‘p
                                                                                   C)         0                  0           C”
                                                                           C       C                   0         r1
                                                                                              H        H                     H
                                                                                   ‘V         ‘V                 H           H
                                                                           H       H                   ‘V        ‘V
                                                                                              H        H                     ‘V
                                                                                                                 H
                                                      C                                                                      H
                                                                           a,      a,
                                                                                                      a,
                                                      z
                                                                           H       H          a,                 a,         a,
                                                                           0       0                  H          H
                                                                                              H       C                     H
                                                                           C’s     N          C                  C          0
                                                                                                      N          N
                                                                                              N                             N
Case 18-24606-TPA




                                                                                   ‘ii
                                                                           C”      ‘p                            i-i
                                                                           N       N                  ii)        H          ‘p
                                                                                              to
                                                                                              N                  N          N
                                                                           H       H          ii.                “ii
                                                                           H       H                  H          H
                                                                                              H       H                     H
                                                                                              H                  H          H
                                                                           C”      H
                                                                                   0                  to         H
                                                                           ic:                N       ‘3’
                                                                                                                            0
                                                                                                                 LO         N
                                                                                              to
                                                                     WI’
                                                                           ‘3’     a’;
                                                                           0)      0                  to         C’)
                                                                                              a,      a,                    H
                                                                           04      H                             ‘I.
                                                                           U)      U)
                                                                                              ci)
                                                                                              (I)
                                                                                                      N          ci)        01
                                                                                                      U)         U)         0)
                                                                           ‘V      a,
                                                                           01                 H       U,
                                                                                   U’         0                  0)         N
                                                                           0       0                  C          0
                                                                                              H       H                     H
                                                                           ‘V      ‘V                            H          H
                                                                           H                  ‘V      ‘3’
                                                                                   H          H                  ‘V         ‘3.
                                                                                                      H          H          H
   Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                      Desc Main
                                       Document    Page 156 of 182
 MORIARn CONSULTANTS INC                                     Statement Ending 1/30/2018                               -‘5
                                                                                                        Page 4WT 52




  --

               __sie’-r
  1O
                                                                              111=—                               I
                                                                        ti
 14116
                                                                                                         iiz
          $651.56    11/23/2018       14118    $411.67    11/23/2018          14119      $67.98    11/26/2018




 14121    $767.06    11/23/2018       14122    $477.52    11/23/2018          14123     $272.10    11/23/2018




14124    $348.08    11/26/2018       14125    $273.45    11/26/2018          14127      $345.11    11/21/2018




14128    $279.40    11/23/2018       14130    $354.70    11/26/2018          14131     $258.14     11/26/2018




14132    $314.39    11/26/2018       14133    ?377.03    11/23/2018          14134     $88.43     11/26/2D18


                                      t*                                      n
                                                                                      a...,...


                                                                                                     Jt-,fl

                                                            :1:.        -




                                              “rn..-               -*




14135    $267.98    11/23/2018       14136    $337.86    11/26/2016          14137    5287.97     11/23/2018
  Case 18-24606-TPA              Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                   Desc Main
                                       Document    Page 157 of 182


        irnrst National Bank                                      Statement Ending 11/30/2018
                                                                MOR!AAWCQNSULTAJVrS INC              Page 45 of 52
                                                                PrimarActaunt Numbore




                    -    .__r4i.’




 14138    $246.80       11/23/2018      14139    $258.16   11/23/2018         14140    $213.01    11/6/2018

                          nr

lt_           zz:±
 2
14141    $356. 92       11/23 /2 018   14144    $374.89    11/21/2018        14145    $327.95    11/26/2018




14147    $276.89        11/21/2018     14148    $40672     11/23/2018        14149    $334.95    11/26/2018




14150    $556.79        11/23/2018     14151    4209.22    11/26/2018        14153    $457.87    11/23/2018




:4:54    $248.75        11/23/2018     14155    $217.45    11/23/2018        14156    $287.38    11/26/2018

                                       rz                  -rj
                                           .                       -




                                       :oe—                                  jz—_______
                                                                        0’                                    Oij
                                                                                 ::.
                                       :zziu:
14157    $321.08        11/21/2018     14158    $406.73    11/23/2018        14159    $324.72    11/23/2018
   Case 18-24606-TPA             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                   Desc Main
                                       Document    Page 158 of 182
 MORIARTY CONSULTANTS INC                                    Statement EndI 11130/2018                       1
                                                                                                     Page 4 o152




 14160    $239.37    11/26/2016       14161    $342.93    11/23/2018        14162    $96.35    11/26/2018




 14163    $356.15    11/23/2018       14164    $356.91    11/21/2018       14165     $279.50    11/23/2018




14167    $341.11    11/23/2018       14168    $318.03    11/23/2018        14170    $279.41     11/23/2016




14171    5338.44    11/23/2018       14172    $299.10    11/23/2018       14173     $90.95     11/23/2018




                                      —
                                                         •     s4yj0


2C74     $566.30    11/26/2018       14175    $244.44    11/26/2016       14176     $337.77    11/2:/2018




14177    $245.00    11/26/2018       14178    $173.80    11/21/2018       14179     $338.61    11/23/2018
            Case 18-24606-TPA   Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42      Desc Main
                                      Document    Page 159 of 182




                                    HI                               (D
                                                                 —--.a.—’a
_ ___
                                                                  j:
        H
            H




                                                                  H



                                                                               I’,
                                                                         I-i
                                                                  H.
            H




                                                                 H

                                                                         H

                                                                               to
                                                                     I’
        H

            H




                                                                        tD
                                                                 H
                                                                        H
        H

            H




                                                                 H


                                                                        to
                                                                        H
                                                                        tD
        H

            M




                                                                 H

                                                                             C
                                                                             (‘3
          Case 18-24606-TPA                 Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                             Desc Main
                                                  Document    Page 160 of 182
     MORIARTY CONSULTANTS INC                                                          Statement Ending 1/30/2018                                       —9
                                                                                                                                         Page 48 o15r




     rrL,
                W                                          r±r                                               r                     .,




     t=                                               I    Ii.1——
                                                             _——-•
                                                                                   -   -.




                             a
                                       ,.—
                                                                                                        —

     P                                        0’                                                             JQ     t.r                            at
              p
                             —
    14234         $536.49     11/21/2318                   :4205        $420.77    11/26/2018                14206    $339.08       11/26/2018




                                                                                       I
    14208         $500.78     11/23/2018                   14209        $109.56    11/26/2010                14210    $598.52      11/ 2 6/2 018




    14211        $628.99     11/23/2018                    14212    $309.86       11/23/2018                14215    $417.75       11/2 6/2 018

                                       •k                                         —S.—

                         —                                         ——         —            ______J•__




                                                           1F
                                                                                                                                   —=-




                                                                                                            jb’:
    14216        $417.75     11/21/2018                   14217     $278.39       11/23/2018                14218    $409.63       11/23/2018




14219            $141.90     11/23/2018                   :4220     $427.72       :1/23/2315                14221    $317.66       11/23/2018

      -




          —


          I-.—
              .z....n..
                              ..
                                       -    IC




                                                 -j
                                                           :r
                                                                                                            p
f                    -




                                   -

                                                                                                                               —




14222           $156.84      11/23/20.8                   2.4223    $398.62       11/26/2019                :4224    $210.72    11/23/2316
 Case 18-24606-TPA         Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                  Desc Main
                                 Document    Page 161 of 182
                                                                                                                            —




                  First National Bank                                 Statement EndIng 11/30/2018
                                                                     MORMRW CONSUL TAPIrS INC                  Page 49 of 52
                                                                     Pdmerj Account Number.




14225   $364.70    11/26/2018           14226       $226.29     11/23/2018        14227      $210.45       11/21/20.8

                                H   1                                                                  •
                                                                                                                      ..:




                                                                                        .:
              -




 .s;T_&±.
              _üjj
 —A                                      —

:4228   $196.16    11/23/2018           14229       $408.64     11/23/2016        14230      $556.76       11/26/2018

                                                                                                             -—


                                                                                    V
                                                                                                                  S     —
                                                                       In               ——
                                         .;              =nTh                      I—


            ._____
                                                                                                                  p...         I

14231   $224.46    11/26/2C15           14232       $561.22     11/21/2018        14233      $403.65       11/21/2016




14234   $171.02    11/26/2016           14236       $326.74     11/23/2018        1423]      $438.02       11/26/2018


    v                                   •••z

                                                                               IJ r
             _.i
                                                                •A.&_¶

14238   $165.84    11/23/2018           14239       $270.73     11/23/2018        14240   $524.19          11/26/2018
                                                        -I—.—
                                                                       —




        w                                                                  a
                                                         —‘




                                        rioa                  —              OJ
                                                -




14241   $405.24    11/26/2018           14242       $248.71     11/23/2018        14243   $329.54          11/26/2018
   Case 18-24606-TPA         Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                Desc Main
                                   Document    Page 162 of 182
 MORIARTY CONSULTANTS INC                                  Statement Endlna 11130/2018                           Pace   5VJIF   J.L




 14244    $347.63    11/23/2018    14245    $252.66      11/23/2016           14246         $206.17    11/21/2018




14247    $144.55    11/23/2016    14230    $308.08    11/21/2018           14251           $662.26    11/21/2018

                                     Z_,.
                                     %jWt’
                                   Jn_.e.-_.
                                                ..-—

                                                    ——
                                                         .2___,
                                                                II ._
                                                                                  -   ..              -      -   -
                                                —                                      .__             ..
                                   !rtS-


                                                                                                      •;:;r°i
                                                                 —




                                   ?at-
                                                      •&‘L%2
                                                      —t-’
                                                                                  ?sm<
                                                                                                            —.:             j
14252    $143.30    11/23/2018    14253    $350.00    11/23/2016          14256            $607.97    11/30/2018




14261    $337.77    11/30/2dB     14269    $397.35    11/30/2018          14297            $477.52    11/3C/2C18




14303    $345.11    11/30/2018    14310    $267.98    11/30/2018          14319            $374.89    11/30/2018

                                                                                  n.                              .:




                                                                          )   *                —.——-.—
                                                                                                                        —
                                                                                                             .t
                                                                          rr:r


14320    $327.95    11/30/2018    14327    $457.87    11/30/2016         14331             5321.08    11/30/2018
 H                         H
 .8                               H                     H                  H
         .8                .8     .8                    .8
 .8      .8                                                                .8
                           .8     (A)                   (A)                (A)
 .8      to                0      to                    a                  0)
 H       0                 to     a                     a,                 a
 4.,    40                 40
 C’)                             4Th                    (0                4))
        CA)                to    to
 (A)                                                    a                 -1
        0\                 .8    H                      to
 0                                                                        H

 0)      a
              !! 4!IL1     a,

                           -J
                                  P
                                                11 1                       P
                                  .8                    H                  a,
 0      a,                 H      01                    a                  0)

 H
 H
        H
        H
                           H      H                                       H
                                                                                 I
                           H      H                     H                 H
 0)
 0
        Ci)
        0
                     ij    (A)
                           C
                                  0)
                                  0
                                        e               (A)               0)
                                                        C                 0
                                                                                                                                               Case 18-24606-TPA




 to     to                to     to
                                                 Ii     to
                                                                                     ..i
 0      0                                                                 to
                          0      0
 H
 a,
        H
        a
              ItI         H
                          a
                                 H
                                 a          I           C
                                                        H
                                                        a
                                                                          0
                                                                          H
                                                                          a
                                                                                     i:                      2
                                                                                     r’ ‘‘;r’
H       H                 H
                                                                                                             0
.8                               H                      H                 H
        .8                .3     .8
.8      .8                                              .8                .8
                          .8     .8
In      to                                              (A)   ‘a          0)
                          H      0                      -J                In
0       -1                -J     to                     .8                a,                                 a
40     4))                       4))
.8
.8
       0)                 Cs)    .8
                                                              1(11        40
                                                                          H
       H                  0                                                                   Ill
                                                                                                                             Document




-J                               -J                                       to
                          a,
        N                                                                 to
H       0                 C
C                                0)                                       H
        a                 a,     .8                                       to

H      H                  H
H                                H                     H                  H
       H                  H      H                     H                  H
(A)    (A)                (A)
0                                0)                    (A)                (0
       0                  C      C                     0                  0
to     to                 to     to
C
H
       0
       H
                          C
                          H
                                 0
                                 H
                                                       to
                                                       0
                                                       H
                                                                     ‘1   to
                                                                          0                                  0
a      a,                 a,                                              H
                                 a                     a,                 a                                  El’
                                                                                                    n
                                                                                                                                         Page 163 of 182




H      H                  H
.8     .8                        H                     H                  H                         §
                          8      8
.8     .8                                              .8                 .8
                          .8     8                     (A)
01     (A)                H                                               (0
-J                               0                     a,                 a
       .8                 a      CA)                   to                 —I

0)     10                 40
8)                               40                    40                 40
       to                 a      .8
                                                                                     .11111
       .8                 a,
                                                       to                 0)
                                 0                     a,                 .8
P                         to                           H
                                 P                                        a
ID     a,
a                                a                     U,                 (p
       (0                 a      (p                    .8                 -J                                 (a
                                                                                                                       Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42




H      H                  H
H                                H                     H                  H
                                                                                                             -a
       H                  H      H                     H                  H
0)     (A)                0)
C

to
C
H
       0

       to
       0
                          0
                          to
                          0
                                 0)
                                 C
                                 to
                                 C
                                                       CA)
                                                       C
                                                       to
                                                       0
                                                                          0)
                                                                          0
                                                                          to
                                                                          0
                                                                                                    I   m
                                                                                                        In
       H                         H
a,     a,                                              H                  H
                          a      a,                    0                  a,                            0    0
                                                                                                                                               Desc Main




                                                                                                             Co


                                                                                                                   I
 Case 18-24606-TPA            Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                       Desc Main
                                    Document    Page 164 of 182
MORIARTY CONSULTANTS INC                                        Statement EndInqjlISO/2O18            Paqe   IW




    I
                           :1I
                        si —        -
                                            rr                        a
 I7.—_                     Is.—,.



    Fea4 t:.
                                        -                             ,___
                                                                                                             -till




                                                                 A                           .




14461    $306.91   i1/3D/2018               14462   $430.00   11/33/2018       43853    $213fl2   11/13/2018
Case 18-24606-TPA           Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                               Desc Main
                                  Document    Page 165 of 182
 Print                                                                                                      Page 1 off



  Demand Deposit                      MORIARTY CONSULTANTS INC (
                                             Relationship Date of Phone Number Tax Identification
                                                                        Birth
   fl MORIARTY CONSULTANTS INC    —
                                      —       jjq4’ Owner                                            EIN
   ii! WY H ThRNER      -                           Signer                “,
                                                                                                    SSN
      KEENAN 0 HOLMES                         [Z3S   Signer                                          EIN
     3904 PERRYSVILLE AVE_    -




     PmSBURGH PA 15214


     Additional Relationships
     Tax Name: MORIARTY CONSULTANTS INC



  Memo Balances
  Current Ledger Balance:                  $124,609.99        Current Reg CC Cash                          $124,609.99
                                                              AvaIlable:
    Less Presentments;                       ($828.43)          Less Presentments:                       ($828.43)
  Memo Ledger Balance:                    $123,751.56         Memo Available Balance:                 $123,721.56

  Presentments
         Description                           Memopost           Expiration              t.edger           Available
                                                                                  Adjustment              Adjustment
      Source: (5201177)                      Dec 07, 2018       Dec 07, 2018        ($246.36)               ($246.36)
      Oocument# 14364                           9:11 am.
  i Source: (5404522)                        Dec 07, 2018       Dec 07, 2018            ($582.07)            ($582.07)
      Document# 14317                           9:11 a.m.

  Current Cycle
  Description                                   DebIts                Credits                Date             Balance
  Balance Forward:                                                                Nov 30, 2018            $102,626.84
  AMERIHEALTHCHC HCCLAIMPMT                                         $8,111.76     Dec 03, 2018            $110,735.60
  00196479
  Check #14281                                $841.39                             Dec 03, 2018            $109,897.21
  Check *14296                                $767.06                             Dcc 03, 2015            $109,130.15
  Check #14291                                $665.90                             Dec 03, 2018            $108,464.25
  Check #14381                                $628.99                             Dec 03, 2018            $107,835.26
  Check #14380                                $598.52                             Dec 03, 2018            $107,236.74
  Check #14347                                $566.30                             Dec 03, 2018            $106,670.44
 Check #14352                                 $559.77                             Dec 03, 2018            $106,110.67
 Check #14399                                 5556.76                             Dec 03, 2018            $105,553.91
 Check #14142                                 5548.22                             Dec 03, 2018            $105,005.69
 Check #14377                                 $547.83                             Dec 03, 2018            $104,457.66
 Check #14355                                 $532.49                             Dec 03, 2018            $103,925.37
 Check #14255                                 $513.46                             Dec 03, 2018            $103,411.91
 Check #14257                                 $499.78                             Dec 03, 2018            $102,912.13
 Check #14378                                 $485.50                             Dec 03, 2018            $102,426.63
 Check #14288                                 $465.22                             Dec 03, 2018            $101,961.41
 Check #14386                                 $458.90                             Dec 03, 2018            $101,502.51
 Check #14265                                 $457.20                             Dec 03, 2018            $101,04131
 Check #14346                                 $432.60                             Dcc 03, 2018            $100,612.71
 Check #14389                                 $427.72                             Dec 03, 2018            $100,184.99
 Check #14365                                 $420.90                             Dec 03, 2018             $99,764.09



http://1 10.20.6.1 90/DDA DDA1 15 IDDAI 151 .ASPX?Aefion=QUICKP.. Friday, December 07, 2018
  Case 18-24606-TPA       Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42              Desc Main
 Print                          Document    Page 166 of 182
                                                                                       Page2of5


   Description                            Debits        Credits                Date       Balance

   Check #14398                          $408.64                    b’ec 03,   2018    $99,355.45
   Check #14390                          $406.73                    Dec 03,    2018    $98,948.72
   Check #14332                          $406.73                    Dec 03,    2018    $98,541.99
   Check #14323                         $406.72                     Dec 03,    2018    $98,135.27
   Check #14408                         $405.24                    Dcc 03, 2018        $97,730.03
  Check #14423                          $400.12                    Dec 03, 2018        $97,329.91
  Check #143g2                          $398.62                    Dcc 03, 2018        $96,931.29
  Check #14363                          $395.59                    Dcc 03, 2018        $96,535.70
  Check #14459                          $385.29                    Dec 03, 2018        $96,150.41
  Check #14454                          $380.36                    Dec 03, 2018        $95,770.05
  Check #14372                          $362.19                    Dcc 03, 2018        $95,407.86
  Check #14361                          $361.32                    Dec 03, 2018        5,046.54
  Check #14452                          $360.98                    Dcc 03, 2018        $94,685.56
  Check   #14316                        $356.92                    Dec 03, 2019        $94,328.64
  Check   #14279                        $351.02                    Dcc 03, 2018        $93,977.62
  Check #14394                          $351.00                    Dec 03, 2018        $93,626.62
  Check #14300                          $348.08                    Dec 03, 2018        $93,278.54
  Check #14411                          $347.63                    Dec 03, 2018        $92,930.91
  Check #14455                          $342.49                    Dcc 03,     2018   $92,588.42
  Check #14373                          $342.19                    Dec 03,     2018   $92,246.23
  Check #14340                          $341.11                    Dec 03, 2018       $91,905.12
  Check #14351                          $338.81                    Dec 03, 2018       $91,566.31
  Check #14344                          $338.44                    Dec 03, 2018       $91,227.67
  Check #14349                          $337.77                    Dec03, 2018        $90,890.10
  Check #14324                          $334.95                    Dec 03, 2018       $90,555.15
  Check #14357                          $332.68                    Dec 03, 2018       $90,222.47
  Check #14MG                           $330.05                    Dcc 03, 2018       $89,892.42
  Check #14410                          $329.54                    Dec 03,   2018     $89,562.88
  Check #14404                          $326.74                    Dec 03,   2018     $89,236.14
  Check #14333                          $324.72                    Dec 03,   2018     $88,911.42
  Check #14422                          $322.66                    Dec 03,   2018     $88,588.76
  Check #14449                          $321.66                   Dec 03, 2018        $88,267.10
  Check #14258                          $320.88                   Dec 03, 2018        $87,946.22
 Check #14341                          $318.03                    Dec 03, 2018        $87,528.19
 Check #14285                          $317.66                    Dec 03, 2018        $97,310.53
 Check #14456                          $312.08                    Dec 03, 2018        $86,998.45
 Check #14447                          $312.08                    Dec 03, 2018        $86,686.37
 Check #14453                          $309.81                    Dec 03, 2018        $86,376.56
 Check #14406                          $309.40                    Ccc 03, 2018        $86,067.16
 Check #14376                          $309.09                    Dec 03, 2018        $85,758.08
 Check #14308                          $305.78                    Dec 03, 2018        $85,452.30
 Check #14345                          $299.10                    Dcc 03, 2018        $85,153.20
 Check #14421                          $296.55                    Dec 03, 2018        $84,856.65
 Check #14280                          $296.46                    Dcc 03, 2018        $84,560.19
 Check #14259                          $288.83                    Dec 03, 2018        $84,271.36
 Check #14439                          $288.61                    Dcc 03, 2018        $83,982.75
 Check #14266                          $288.40                    Dcc 03, 2018        $83,694.35




http://I 10.20.6. 190/ODA DDA1 15 I/DDAI 151 .ASPX?Acfion=QUICKP... Friday, December 07, 2018
Case 18-24606-TPA          Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42       Desc Main
                                 Document    Page 167 of 182
 Print                                                                             Page 3 of 5


  Description                             Debits       Credits           Date        Balance
  Check #14270                           $287.98                  Dec 03, 2018     $83,406.37
  Check #14312                           $267.97                  Dec 03, 2018     $83,118.40
  Check #14438                           $285.81                  Dec 03, 2018     $82,832.59
  Check #14278                           $280.55                  Dec 03, 2018     $82,552.04
  Check #14326                           $279.50                  Dec 03, 2018     $82,272.54
  Check #14322                           $276.89                  Dec 03, 2018     $81,995.65
  Check #14301                           $273.45                  Dec 03, 2018     $81,722.20
  Check #14314                           $258.16                  Dec 03, 2018     $81,464.04
  Check #14306                          $258.14                   Dec 03, 2018     $81,205.90
  Check #14214                          $257.61                   Dec 03, 2018     $80,948.29
  Check #14030                          $257.61                   Dec 03, 2018     $80,690.68
  Check #13845                          $257.61                   Dec 03, 2018     $80,433.07
  Check #14271                          $254.43                   Dec 03, 2018    $60,178.64
  Check #14412                          $252.68                   Dec 03, 2018    $79,925.96
  Check #14328                          $248.75                   Dec 03, 2018    $79,677.21
  check #14313                          $246.80                   Dec 03, 2018    $79,430.41
  Check #14275                          $241.29                   Dec 03, 2018    $79,199.12
  Check #14269                          $231.63                  Dec 03, 2018     $78,957.49
  Check #14395                          $228.29                  Dec 03, 2018     $78,729.20
  Check #14275                          3225.86                  Dec 03, 2018     $76,503.34
  Check #14329                          $217.45                  Dec 03, 2018     $78,285.69
  Check #14315                          8213.01                  Dec 03, 2018     $78,072.88
  Check #14369                          $211.03                  Dec 03, 2018     $77,861.85
  Check #14393                          $210.72                  Dec 03, 2018     $77,651.13
  Check #14425                          $199.15                  Dec 03, 2018     $77,451.98
  Check #14436                          $193.00                  Dcc 03, 2018     $77,258.98
  Check #14336                          $192.72                  Dec 03, 2018     $77,066.26
  Check #14379                          $189.56                  Dec 03, 2018     $76,876.70
  Check #14350                          $173.80                  Dec 03, 2018     $76,702.90
  Check #14273                          $171.75                  Dec 03, 2018     $76,531.15
 Check #14391                           $156.84                  Dec 03, 2018     $76,374.31
 Check #14414                           $144.55                  Dec 03, 2018     $76,229.76
 Check #14254                           $141.27                  Dec 03, 2018     $76,088.49
 Check #14444                           $138.56                  Dec 03, 2018     $75,949.93
 Check #14294                           $135.96                  Dec 03, 2016     $75,813.97
 Check #14287                           $121.20                  Dec 03, 2018     $75,692.77
 Check #14415                            $97.58                  Dec 03, 2018     $75,595.19
 Check #14309                            $88.43                  Dec 03, 2018     $75,506.76
 Check #14299                            $61.99                  Dec 03, 2018     $75,444.77
 GA DEPT OF CDMMU HCCLAIMPMT                        $9,436.66    Dec 04, 2018     $84,881.43
 )000(X3933A
 UPMC HEALTh PLAN HCCLAIMPMT                       $21,932.32    Dec 04, 2016    $106,813.75
 X)OO(X0820
 Pmc Pygo Lic PMC PayGo               $5,768.08                  Dec 04, 2018    $101,045.67
 Check #14302                           $794.68                  Dec 04, 2D18    $100,250.99
 Pmc Paygo Lic PMC PayGo                $569.14                  Dec 04, 2018    $99,681.85
 Check #14120                          $533.87                   Dec 04, 2018     $99,147.98
 Check #14405                          $438.02                   Dec 04, 2018    $98,709.96
 Check #14465                          $431.45                   Dec 04, 2018    $98,278.51




http:l/1 1O.20.6.190/DDA DDM 15 1/DDAI 1 51.ASPX?AcfionQUICKP... Friday, December 07.2018
  Case 18-24606-TPA       Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42              Desc Main
 Print                          Document    Page 168 of 182
                                                                                       Page4of5


   Description                            Debits        Credits               Date       Balance
   Check #14375                          $420.77                    Dec 04, 2018       $97,857.74
   Check #14293                          $411.67                    Dec 04, 2018       $g7,445.07
   Check #14360                          $407.33                    Dec 04, 2018       $97,038.74
  Check #14337                           $356.15                   Dec 04, 2018        $96,682.59
  Check #14073                          $350.00                    Dec 04, 2018        $96,332.59
  Check #14191                          $349.22                    Dec 04, 2018        $95,983.37
  Check #14289                          $348.22                    Dec 04, 2018        $95,635.15
  Check #14264                           $346.57                   Dec 04, 2018        595,288.56
  Check #14284                           $343.51                   Dec 04, 2018        $94,945.07
  Check #14311                          $337.86                    Dec 04, 2018        $94,607.21
  Check #14343                          $328.69                    Dec 04,   2018      $94,278.52
  Check #14290                          $317.08                    Dec 04,   2018      $93,961.44
  Check #14431                          $312.08                    Dec 04,   2018      $93,649.36
  Check #14424                          $311.62                    Dec 04, 2018        $93,337.74
  Check #14359                          $300.76                    Dec 04, 2018        $93,036.98
  Check #14442                          $300.10                    Dec 04, 2018        $92,736.88
  Check #14330                          $287.98                    Dec 04, 2018        $92,448.90
  Check #14260                          $287.97                    Dec 04, 2018       $92,160.93
  Check #14166                          $286.61                    Dec 04, 2018       $91,874.32
  Check #14298                          $280.49                    Dec 04, 2018       $91,593.83
  Check #14335                          $280.36                    Dec 04, 2018       $91,313.47
  Check #14353                          5272.37                    Dec 04, 2018       S91,041.10
  Check #14143                          $250.73                    Dec 04, 2018       $90,790.37
  Check #14334                          $239.37                    Dec 04, 2018       $90,551.00
  Check #14355                          $224.74                    Dec 04, 2018       $90,326.26
  Check #13960                          $180.05                    Dec 04, 2018       $90,146.21
  Check #14263                          $178.73                    Dec 04, 2018       $89,967.48
  Check #14426                          $150.35                    Dcc 04, 2018       $89,807.13
  Check #14370                          $158.79                    Dec 04, 2018       889,648.34
  Check #14200                          $158.79                    Dec 04,   2018     $89,489.55
  Check #14387                          $143.30                    Dec 04,   2018     $89,346.25
  Check #14435                          $139.55                    Dec 04,   2018     $89,206.59
  Check #1412                           $112.43                    Dec 04,   2018     $89,094.26
  Check #14274                          $109.01                    Dec 04,   2018     588,985.25
 Check #14451                           8103.55                   Dcc 04, 2018        $88,881.70
 Check #14440                            $91.06                   Dec04, 2018         $88,790.64
 COMM OF PA PROMISE MA                                 $779.20    Dcc 05, 2018        $89,569.84
 APX)000CX8458
 COMM OF PA PROMISE MA                                 $876.60    Dec 05, 2018        $90,446.44
 APXXX)OO(8464
 COMM OF PA PROMISE MA                               $1,090.88    Dec 05, 2018        $91,537.32
 AP)000(fl8454
 COMM OF PA PROMISE MA                               $2,473.96    Dec 05, 2018        594,011.28
 AP)00000(8460
 COMM OF PA PROMISE MA                               $3,370.04    Dec 05, 2018        $97,381.32
 APXXXXXX8452
 COMM OF PA PROMISE MA                               $4,998.56    Dec 05, 2018       $102,379.88
 AP)00000(8457
 COMM OF PA PROMISE MA                               $5,464.14    Dec 05, 2018       $107,844.02
 AP)O0(XXX8456
 COMM OF PA PROMISE MA                               55,914.56    Dec 05, 2018       S113,7z8.58
 AP)0000tX8453
                                                     $7,490.80    Dec 05, 2018       5121,249.38



http:I/1 10.20.6. 190/DDA_DDAI 15 1/ODAI 151 .ASPX?Acfion=QUICKP... Friday. December 07, 2018
Case 18-24606-TPA          Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42          Desc Main
                                 Document    Page 169 of 182
  Print                                                                                Page 5 of 5


   Description                             Debits       Credits              Date        Balance
   COMM OF PA PROMISE MA
   AP)00000(8463
   COMM OF PA PROMISE MA                              $8,259.52    Dec 05, 2018
   APX)0000(8462                                                                     $129,508.90
   PA CLAIMS HCCLAIMPMT                             $15,730.53     Dec 05, 2018      $145,239.43
   Check #14192                          $617.34                   Dec 05,   2018    $144,622.09
   Check #14407                          $579.16                   Dec 05,   2018    $144,042.93
   Check #14286                          $520.02                   Dec 05, 2018      $143,522.91
   Check #14283                          $495.79                   Dec 05, 2018      $143,027.12
   Check #14267                          $479.79                   Dec 05, 2018      $142,547.33
   Check #14090                          $479.79                   Dec 05, 2018      $142,067.54
   Check #14262                          $438.51                   Dec 05,   2018    $141,629.03
   Check #14075                          $400.00                   Dec 05,   2018    $141,229.03
   Check #14371                          $367.92                   Dec 05, 2018      $140,861.11
   Check #14196                          $360.40                   Dec 05, 2018      $140,500.71
   Check #14428                          $339.07                   Dec 05, 2018      $140,161.64
   Check #14354                          $325.82                   Dec 05, 2018      $139,835.82
  Check #14307                           $314.39                   Dec 05, 2018      $139,521.43
  Check #14416                           $311.03                   Dec 05, 2018      $139,210.40
  Check #14385                           $298.60                   Dec 05, 2018      $136,911.80
  Check #14213                           $292.85                   Dec 05, 2018      $138,618.95
  Check #14029                           $292.85                   Dec 05, 2018      $138,326.10
  Check #14304                           $279.40                  Dec 05,    2018    $138,046.7D
  Check #14235                           $258.00                  Dec 05,    2018   $137,788.70
  Check #14401                           $224.46                  Dec 05,    2018   $137,564.24
  Check #14437                           $160.55                  Dec 05,    2018   $137,403.69
  Check #14429                           $116.75                  Dec 05, 2018      $137,286.94
  AMERIHEALTHCHC HCCLAIMPMT                         $18,394.62    Dec 06, 2018      $155,681.56
  00196479
  UPMC HEALTH PLAN HCCLAIMPMT                       $55,888.80    Dcc 06, 2018      $211,570.36
  XXXXXOS2O
  WIRE/Out               BNF ADP      $15,267.57                  Dec 06, 2018
  PAYROLL DEPOSIT CLJSTODIAL;OBI                                                    $196,302.79
  PAYROLL AUENTION RB
  WIRE/OU I           BNF ADP        $70,181.70                   Dec 06, 2018      $126,141.09
  PAYROLL DEPOSIT CUSTODIAL;OBt
  PAYROI.L AUENTION RB
  Check #14432                          $320.95                   Dec 06, 2018      $125,820.14
  Check #14383                          S292.85                   Dcc 06, 2018      $125,527.29
 Check #13844                           $292.85                   Dec 06, 2018      $125,234.44
 Ct,eck #14342                          289.31                    Dec 06, 2018      $124,945.13
 Check #14388                           $141.90                   Dec 06, 2018      $124,803.23
 Check #14445                           $141.24                   Dec 06, 2018      $124,661.99
 FEE/DB-2018340D1039;Outgoing            $26.00                   Dec 06, 2018      $124,635.99
 Domestic
 FEEfDB-201834001069;Outgoing            $26.00                   Dec 06, 2018      $124,609.99
 Domestic
 Balance This Statement:
                                                                  Dec 06, 2018      $124,609.99




http://1 1020.6.19OIDDA_DDAI 1 51iDDA 151 .ASPX?Action=QUICKP. Friday,
                                                              ..       December 07, 2018
                                                                                                                                    __




            Case 18-24606-TPA                             Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                                Desc Main
   Debtor        Moriarty Consultants, Inc.
                                                                Document    Page 170 of 182
                                                                                                                      Case number   (if.k’o.vn)   18-24606   -   -_________




          • None

                  Recipient’s name and address                              Description of the gifts or contributions                 Dates given                           Value

  1F111.         Certain Losses

  10. All losses from fire, theft, or other casualty within 1 year before filing this case.

          • None

           Description of the property lost and                            Amount of payments received for the loss                  Dates of loss           Value of property
           how the loss occurred
                                                                           If you have received payments to cover the loss, for                                           lost
                                                                           example, from Insurance, government compensation, or
                                                                           tori liability, list the total received,

                                                                           List unpaid claims on Offidal Form 1O6A’B (Schedule
                                                                           NB. Assets Rea/ and Person a! Property).
                                                                                      —




 tFmta Certain Payments or Transfers                                       -                    -         —




  11. Payments related to bankruptcy
      List any payments of money or other transfers of property made by the debtor or person acting on behalf
                                                                                                                  of the debtor within 1 year before the filing
      of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation
                                                                                                                        or restructuring, seeking bankruptcy
      relief, or filing a bankruptcy case,

          • None,

                   Who was paid or who received                                If not money, describe any property transferred             Dates             Total amount or
                   the transfer?
                                                                                                                                                                       value
                   Address

 12, Self-settled trusts of which the debtor Is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before
                                                                                                                                     the filing of this case
     to a self-sewed trust or similar device,
     Do not include transfers already listed on this statement.

         • None.

          Name of trust or device                                              Describe any property transferred                  Dates transfers            Total amount or
                                                                                                                                  were made                            value
 13. Transfers not already listed on this statement
     List any transfers of money or other property by sate, trade, or any other means made by the debtor or a person acting
                                                                                                                            on behalf of the debtor within
        2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
        both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

         • None.

                Who received transfer?                                     Description of property transferred or                   Date transfer            Total amount or
                Address                                                    payments received or debts paid in exchange              was made                           value
Previous Locations                                             -




14. PrevIous addresses
        List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.




    (    I Does not apply

                 Address                                                                                                             Dates of occupancy
                                                                                                                                     From-To
1Ffl1:a Health Care Bankruptcies                                     -
                                                                                                                                              -




15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 3
Sotiware copyright (ci 1995-2017 Best case LLC       w.m,i bestcase corn
                                                 .
                                                                                                                                                              Best case Oenk’uçtcy
                                                                                                                                                           -




               Case 18-24606-TPA                               Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                        Desc Main
    Debtor         Moriarty Consultants, Inc.
                                                                     Document    Page 171 of 182
                                                                          —           -__________________
                                                                                                                    Case number     f#KIOWr.)
                                                                                                                                                1-!4606    —_______________




       -   diagnosing or treating injury, deformity, or disease, or
       -   providing any surgical, psychiatric, drug treatment, or obstetric care?

           •      No,GotoPart9.
           O      Yes. Fill in the information below.


                       Facility name and address                                Nature of the business operation, Including type of services         if debtor provides meals
                                                                                the debtor provides                                                  and housing, number of
                                                                                                                                                     patients in debtor’s care
  I2TTh            Personally Identifiable Information

  16. Does the debtor collect and retain personally identifiable information of customers?

           ONo.
           • Yes. State the nature of the information collected and retained.

                           Yes, collect names, date of birth, social security numbers, medical
                           assistance numbers, addresses and phone numbers                                                 —




                           Does the debtor have a privacy policy about that information?
                           DNO
                           • Yes

  17. Within 6 years before filing this case, have any employees of the debtor been participants
                                                                                                 in any ERISA, 401(k), 403(b), or other pension or
      profit-sharing plan made available by the debtor as an employee benefit?

           O     No.GotoPartl0.
           •     Yes. Does the debtor serve as plan administrator?

                           C No Go to Part 10.
                           • Yes. Fill in below:
                           Name of plan                                                                                    Employer identification number of the plan
                           401(k)
                                                                                                                           EIN:                                               -




                           Has the plan been terminated?
                           • No
                           o Yes
 imai certain Financial Accounts, Safe Deposit Boxes, and Storage Units
                                                                                                                                                     —




 18. Closed financial accounts
     within i year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the
                                                                                                                             debtor’s benefit, closed, sold,
     moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares banks,
                                                                                                                in         credit unions, brokerage houses,
     cooperatives, associations, and other financial institutions.

       I None
                    Financial Institution name and                             Last 4 digits of       Type of account or        Date account was                   Last balance
                    Address                                                    account number         instrument                closed, sold,                  before closing or
                                                                                                                                moved, or                               transfer
                                                                                                                                transferred
19. safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within year
                                                                                                                                1     before filing this
    case.


      • None

       Depository institution name and address                                     Names of anyone with             Description of the contents                Do you still
                                                                                   access to it                                                                have it?
                                                                                   Address

Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                                                                                              page 4
Software   copyright (Cl   1996-2017 Best case LLC   -   ‘M’rw bestease corn
                                                                                                                                                                Best Case Benkr,$tcy
                                                                                                                                         _____—




            Case 18-24606-TPA                               Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                          Desc Main
    Debtor       Moriarty cptants Inc.
                                                                  Document    Page 172 of 182
                                                                          -
                                                                                                       --         Case number     (,tknown)   18-24606


   20. Off-premises storage
       List any property kept in storage units or warehouses within 1 year before fling this
                                                                                             case. Do not include facilities that are in a part of a building in
       which the debtor does business



           • None

           FacilIty name and address                                           Names of anyone with                 Description of the contents              Do you still
                                                                               access to it                                                                  have It?

  fqpey the Debtor Holds or Controls That the Debtor Does Not Own

  21. Property held for another
      List any property that the debtor holds or controls that another entity owns. Include any
                                                                                                property borrowed from, being stored for, or held in trust. Do
      not list eased or rented property.

       • None


    --          Details About Environment Information                                      —______




  For the purpose of Part 12, the following definitions apply:
       Environmental law means any statute or governmental regulation that concerns pollution, contaminatio
       medium affected (air, land, water, or any other medium).                                             n, or hazardous material, regardless of the

        Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates.
                                                                                                                      or utilizes or that the debtor formerly
        owned, operated, or utilized.

        Hazardous material means anything that an environmental law defines as hazardous or toxic, or
                                                                                                      describes as a pollutant, contaminant, or a
        similarly harmful substance.

 Report all notices, releases, and proceedings known, regardless of when they occurred.

 22.    Has the debtor been a party in any Judicial or administrative proceeding under any environmental
                                                                                                         law? Include settlements and orders.
        •     No.
        C     Yes, Provide details below.

        Case title                                                            Court or agency name and             Nature of the case
        Case number                                                                                                                                      Status of case
                                                                              address
 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially
                                                                                                          liable under or in violation of an
     environmental law?

       RNo,
       C Yes. Provide details below.

        Site name and address                                                 Governmental unit name and              Environmental law, if known        Date of notice
                                                                              address
24. Has the debtor notified any governmental unit of any release of hazardous material?

       •     No.
       C     Yes, Provide details below.

       Site name and address                                                  Governmental unit name and              Environmental law, if known        Date of notice
                                                                              address
IFThhl’ Details About the Debtor’s Business or Connections to 4fly Business                                             _...
                                                                                                                                                         —           —.




25. Other businesses in which the debtor has or has had an Interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within
                                                                                                                  6 years before filing this case.
    Include this information even if already listed in the Schedules.

       • None


Official Form 207                                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                                                                                          pageS
Svftware cQpyTg’l ic) ‘.996.20t7 9es   case, tic   -   www bescasa cc’n
                                                                                                                                                             Besi case aakrup::y
                                                                                                                                                   ____        ____




          Case 18-24606-TPA                       Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                            Desc Main
   Debtor        Moriarty Consultants Inc.
                                                        Document    Page 173 of 182
                                                                 -


                                                                                                        Case number    mrcwn;    18-24606


      Business name address                                  Describe the nature of the business              Employer Identification number
                                                                                                              Do not include Social Security number Cr ITIN

                                                                                                              Dates business existed
  26. Books, records, and financial statements
      26w List all accountants and bookkeepers who maintained the debtor’s books and records
                                                                                             whin 2 years before filing this case.
          D None
          Name and address
                                                                                                                                              Date of service
                                                                                                                                              From-To
        26a.1.       Keith Fries and Associates
                     9103 Marshall Road
                     Cranberry Twp, PA 16066

      2Gb. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account
                                                                                                           and records or prepared a financial statement
           within 2 years before filing this case.

                 None

        Name and address
                                                                                                                                              Date of seMce
                                                                                                                                              From-To
        26b.1.       Keith Fries and Associates
                     Cranberry Twp, PA 16066


     26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case
                                                                                                                           is filed,
            C None

        Name and address                                                                                   If any books of account and records are
                                                                                                           unavailable, explain why
        26c,1.      Arlinda Moriarty
                    9155 Marshall Road, Suite 102
                    Cranberry Twp, PA16066                             -           -____
                                                                                                                                     -_____




     26d. List all financial institutions, creditors, and other patties, including mercantile and trade agencies, to whom the deb’.or issued a financial
          statement within 2 years before filing this case.

            • None

        Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

      •     No
      C     Yes, Give the details about the two most recent inventories,

                 Name of the person who supervised the taking of the                      Date of inventory        The dollar amount and basis (cost, market,
                 inventory                                                                                         or other basis) of each Inventory
28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
                                                                                                                                      people
    in control of the debtor at the time of the filing of this case.

       Name                                        Address                                              Position and nature of any                   % of interest, if
                                                                                                        interest                                     any
       Arlinda Moriarity                                                                                Owner and CEO                                100%

       Name                                        Address                                              Position and nature of any                   % of interest, if
                                                                                                        interest                                     any
       Keenan Holmes                                                                                    Interim CEO



Ofrrcial Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
So’tware ccpaight çc 1996.ZOil Best Case LLc www bestcase corn
                                            -
                                                                                                                                                      seat case Bankr’pt:y
          Case 18-24606-TPA                      Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                       Desc Main
    Debtor     Moriarty Consultants,          Inc.
                                                       Document    Page 174 of 182
                                                    -      —-

                                                                                                        Case number     ifnown?
                                                                                                                                         --     -   -—   —




         Name                                           Address                                           Position and nature of any           % of interest, if
                                                                                                          interest                             any
         ivy Turner                                                                                       Interim President


         Name                                           Address                                           Position and nature of any           % of interest, if
                                                                                                          interest                             any
         Gary Norris                                                                                      Interim CEO


         Name                                           Address                                           Position and nature of any           % of interest, if
                                                                                                          Interest                             any
         Walter Dickens


         Name                                           Address                                          Position and nature of any            % of Interest, if
                                                                                                         interest                              any
         Amber Joell                                                                                     Chief Marketing Director


         Name                                       Address                                              Position and nature of any            % of interest, If
                                                                                                         interest                              any
         Brian Joell                                                                                     In House General Counsel


        Name                                        Address                                              Position and nature of any            % of interest, If
                                                                                                         Interest                              any
        Daynell Dickens


        Name                                        Address                                              Position and nature of any           % of interest, if
                                                                                                         interest                             any
        William Williams                                                                                 Board President and
                                                                                                         Executive

        Name                                        Address                                              Position and nature of any           % of interest, If
                                                                                                         interest                             any
        Richard Redmond


        Name                                        Address                                             Position and nature of any            % of interest, If
                                                                                                        Interest                              any
       William Moriarty


        Name                                        Address                                             Position and nature of any            % of interest, If
                                                                                                        Interest                              any
       Tony Brown


       Name                                        Address                                              Position and nature of any            O/
                                                                                                                                                 of Interest, if
                                                                                                        interest                              any
       Wanda Baldwin-Johnson                                                                            Board of Directors


       Name                                        Address                                              Position and nature of any            % of Interest, if
                                                                                                        interest                              any
       George Tymas                                                                                     Board of Directors




Otfrcal Form 207                                 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy
                                                                                                                                                             page?
So’twace Cooycgh Ic) 19g6-2m7 Best Case, LLC -ww bestcsse zc’i
                                                                                                                                               Oost Case Oank,#,cv
           Case 18-24606-TPA                       Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                      Desc Main
   Debtor       Moriarty Consultants, Inc.
                                                         Document    Page 175 of 182
                                                                                                         Case number    !know   18-24606


          Name                                        Address                                              Position and nature of any           % of interest, if
                                                                                                           interest                             any
          Ruth Wejner                                                                                      Board of Directors


          Name                                       Address                                              Position and nature of any            % of Interest, If
                                                                                                          interest                              any
          Andrew Carrizales                                                                               Board of Directors


          Name                                       Address                                              Position and nature of any            % of Interest, if
                                                                                                          interest                              any
          Debbie Humphries                                                                                Board of Directors


          Name                                       Address                                              Position and nature of any            % of interest, if
                                                                                                          interest                              any
          Brandi McClinton                                                                                Board of Directors


          Name                                       Address                                              Position and nature of any            04of interest, if
                                                                                                          interest                              any
          Eric Johnson




 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members,
                                                                                                              general partners, members in
     control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       •      No
       O      Yes. Identify below.


 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before riling this case, did the debtor provide an insider with value in any form, including salary, other compensatio
                                                                                                                                          n, draws, bonuses,
     loans! credits on loans, stock redemptions, and options exercised?

       ONo
       • Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of            Dates              Reason for
                                                                 property                                                                  providing the value
       30.1    TBD -wIl povide upon
               availability


               Relationship to debtor



31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

      •     No
      0     Yes, Identify below.

    Name of the parent corporation                                                                           Employer Identification number of the parent
                                                                                                             corporation
32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

      •     No
      0     Yes. Identify below.
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
So’Iwa’e Coc’;I tcl I996-20Y7 Bn   case   LLC -www bascao coqi                                                                                  Best Cats 3arIrLc*.ty
                                                                                                              __________
                                                                                                                     ___________
                                                                                                                         __     _____




          Case 18-24606-TPA                       Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                        Desc Main
    Debtor                                              Document    Page 176 of 182
               Moriarty Consultants, Inc                                                                Case number     Orknown   J8-24606                   -




      Name of the parent corporation
                                                                                                              Employer Identification number of the parent
                                                                                                              corporation
  Ii[           Signature and Declaration

        WARNING Bankruptcy fraud is a serious crime. Making a false statement, concealing
                     --

                                                                                               property, or obtaining money or property by fraud in
        connection with a bankruptcy case can result in fines up to 5500000 or imprisonmen for
                                                                                          t    up to 20 years? or both.
        18 U.S.C. % 152. 1341, 1519, and 3571.

        I have examined the information in this Statement of Financial Affairs and any attachments
                                                                                                   and have a reasonable belief that the information is true
        and correct.

        I declare under penalty of perjury that the foregoing is true and correct.

   Executed on        December 26, 2018                     -




   Is! Keenan Holmes                                                   Keenan Holmes
   Signature of individual signing on behalf of the debtor             Printed name

   Position or relationship to debtor         Chief Executive Officer

  Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                   (Official Form 207) attached?
  I No
  C Yes




Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                                                                         page 9
S*wa’o Corr’i;hI IC) 596.2Dl7 Bss   ca,a   LLC w*w bosaso m
                                                                                                                                              Oes ca5e Bankuçl:y
                                             -
                   Case 18-24606-TPA                          Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                  Desc Main
          82030 (Form 2030) (12/15)                                 Document    Page 177 of 182
                                                                           United States Bankruptcy Court
                                                                             Vestern District of Pennsylvania
           In re     Moriarty Consultant& Inc.                                       —
                                                                                                       ——
                                                                                                                     Case No.     .j-4_
                                                                                           Debtor(s)                 Chapter         1_i   -
                                                                                                                                                    —-




                                  DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBT
                                                                                                                                OR(S)
               Pursuant to II     U.S.C. § 329(a) and Fed. Bankr. P.2016(b), certify that! am the attorney
                                                                                                           for the above named debtor(s) and  that
               compensation paid to mc within one year before the tiling of the petition
                                                                                         in bankruptcy, or agreed to be paid o me. for services rendered or to
               he rendered on behalf of the debtor(s) in contemplation ofor in connection with
                                                                                                the bankruptcy case is as follows:
                    For legal services, I have agreed to accept
                                                                                                               S                —     0.00 *
                                                                                                                                      -




                    Prior to the tiling of this statement I have received
                                                                                                               $                      0.00
                    Halance Due
                                                                                                               S       -—    ,_
                                                                                                                                      0.00
                                                                                                                                     --




      2.       The source of the compensation paid to me was:
                     • Debtor              C     Other (speciI’):

      3.       l’he source of compensation to be paid tome is:
                    • Debtor               C    Other (specify):

     4.        •    I have not agreed to share the above-disclosed compensation with any other person
                                                                                                      unless they are members and associates of my law 1km.
               C I have agreed to share the above-disclosed compensation with a person or persons
                                                                                                    who are not members or associates ofmy Law firm, A
                 copy of the agreemenL together with a list of the names of the people sharing
                                                                                               in the compensation is attached.
     5.        In return for the above-disclosed Ibe, I have agreed to render legal service for all aspects
                                                                                                            of the bankruptcy ease, including:
              a.   Analysis of the debtors financial situation, and rendering advice to the debtor in determining
                                                                                                                  whether to tile a petition in bankruptcy:
              b.   Preparation and tiling of any petition. schedules. statement of affairs and plan which
                                                                                                          maybe required:
              c.   Representation of the debtor at the meeting olereditors and contirmation hearing, and
                                                                                                           any adjourned hearings thereof;
              d.   [Other provisions as needed]
                        Negotiations with secured creditors to reduce to market value; exemp
                                                                                                             tion planning; preparation and filing of
                        reaffirmation agreements and applications as needed; prepar
                                                                                                   ation and filing of motions pursuant toll usc
                        522(f)(2)(A) for avoidance of liens on household goods.

     6.      Dy agreement with the debtor(s), the above-disclosed fee does not include the following
                                                                                                     service:
                     Representation of the debtors in any dischargoability actions, judicia
                                                                                                       l lien avoidances, relief from stay actions or
                     any other adversary proceeding.
                                                                                                                                —-    -




                                                                                                                                                    -
                                                                                                                                                                    ‘1
           I certify that the foregoing is a complete statement of any agreement or arrangement
                                                                                                for payment to me for representation of the debtor(s) in
 j   this bankruptcy proceeding.

           December 26, 2018
           Date
                                                                                         !!LiS!_Q Lampi
                                                                                         RobertO Lamp! 19809
                                                                                         Signature qf. I/to,’, tot’
                                                                                         RobertO Lampl Law Office
                                                                                         Benedum Trees Building
                                                                                         223 Fourth Avenue, 4th Floor
                                                                                         Pittsburgh, PA 15222
                                                                                         412-392-0330 Fax: 412-392-0335
                                                                                         aw .com
                                                                                         Name of/tnt firm

           * Debtor will be charged
                                    at Counsel’s hourly rates:                                              No payment will be made until
             approved by this Honorable Court.




SDR’hare     C:y’ght   (z) I926.2c 7 Best tate Lit   -   www bostcase cn
                                                                                                                                                   Best Caso Ben..C::
                                                                                                                                                              _________
                                                                                                                                                                _____




             Case 18-24606-TPA                     Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                                       Desc Main
                                                         Document    Page 178 of 182
                                                                 United States Bankruptcy Court
                                                                  Vcstern District of Pennsylvania
     In re     Moriarty Consultants, Inc.
                                                                                                       -           Case No.          18-24606
                                                                                  Debtor(s)                        Chapter       -   11          —      —




                                                         LIST OF EQUITY SECURITY HOLDERS
   Following is the list of the Debtor’s equity security holders which is prepared
                                                                                   in accordance with rule 1007(a)(J) for filing in tlus Chapter II Case

   Name and last known address or place of                          Security Class Number of Securities
   business of holder                                                                                                         Kind of Interest

   Arlinda Moriarty
   9155 Marshall Road, Suite 102                                                                                              1000/s
   Cranberry Twp, PA 16066

  DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF
                                                    CORPORATION OR PARTNERSHW
           I, the Chief Executive Officer of the corporation named as the debtor in this case, declare
                                                                                                        under penalty ol’perjury
  that I have read the foregoing List of Equity Security Holders and that it is true and
                                                                                          correct to the best of my information
  and belief.



              Oecernber26,2018
   Date


                                                                            Signature Kee!1lme__                    —-___
                                                                                                                                __________
                                                                                                                                                   _________




                                                                                      Keenan Holmes
                       Penaln’ for snaking af&ce staresnent ojconcealingpropern: Fire olup to S500.000 or
                                                                                                          impnsonmenl ir up to 5 years or both
                                                                       lsu.SC       52 and 3571.




Sheet I of I in List of Equity Security Holders
Saitware ccpyhght (c) 1996-2017 Best Case, LLC wv bestcase cam
                                            -

                                                                                                                                                 Best case Bankruptcy
                                                                                                                             __________
                                                                                                                                           __




             Case 18-24606-TPA                        Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
                                                            Document    Page 179 of 182



                                                                    United States Bankruptcy Court
                                                                        Western District of Pennsylvania
     In re      Moriar Consultants, Inc.                  —         —         —       —       -
                                                                                                              Case No.   18-24606
                                                                                       Debtor(s)              Chapter    Ii



                                                  VERIFICATION OF CREDITOR MATRIX


   I, the Chief Executive Officer of the corporation named as the debtor
                                                                         in this case, hereby veriI’ that the attached list of creditors is
   true and correct to the best of my knowledge.




   Date:        December 26, 2018                                           Isi keenan Holmes
                                                                            Keenan Holmes/Chief Executive Officer
                                                                            Signer/Title




Software Copyright (Ct 1996-2017 nest Case, LLC wiw besicase corn
                                              -

                                                                                                                                    es Case Ea-Ieuptcy
Case 18-24606-TPA   Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42   Desc Main
                          Document    Page 180 of 182


                      ADP, LLC
                      P.O. Box 842875
                      Boston, MA 02284—2875

                      American Express
                      P0 Box 1270
                      Newark, NJ 07101

                      Arlinda Moriarity
                      9155 Marshall Road, Suite 102
                      Cranberry Two, PA 16066

                      Arlinda Moriarity
                      9155 Marshall Road, Suite 102
                      Cranberry Twp, PA 16066

                      Arlinda Moriarty
                      9155 Marshall Road, Suice 102
                      Cranberry Twp, PA 16066

                     Arlinda Moriarty
                     9155 Marshall Road, Suite 102
                     Cranberry Twp, PA 16066

                     Barbara Zicherman
                     Fitzpatrick Lentz & Bubba PC
                     4001 schoolhouse Lane
                     P.O. Box 219
                     Center Valley, PA 18034

                     Bernstein-Burkley, P.C.
                     Gulf Tower, suite 2200
                     707 Grant Street
                     Pittsburgh, PA 15219

                     Consolidated Communication
                     P.O. Box 66523
                     Saint Louis, MO 63166—6523

                     Courtney Fernandez
                     American Executive Centers
                     Two Bala Plaza, Suice 300
                     Bala Cynjd, PA 19004

                     First National Bank
                     4140 E. state Street
                     Hermitage, PA 16148

                     L&M Cyrus Properties, LLC
                     10370 Midway Drive
                     New Middletown, OH 44442
Case 18-24606-TPA   Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42   Desc Main
                          Document    Page 181 of 182


                      Mass Capital
                      c/a Vadim Serebro
                      55 Broadway, Third Floor
                      New York, NY 10006

                      ML Factors Funding LLC
                      428 Central Avenue
                      Cedarhurst, NY 11516

                      Real Estate Enterprises.Com, Inc.
                      243 Morewoad Avenue
                      Pittsburgh, PA 15213

                      Samuel A. Barzano
                      635 West 26th Street
                      Erie, PA 16508

                      Sprint
                      P.O. Box 4181
                      Carol Stream,   IL 60197-4181

                     Treasurer City of Pittsburgh
                     Taxpayer Services
                     414 Grant Street, Room 205
                     Pittsburgh, PA 15219—2476

                     UPMC Healthplan
                     600 Grant Street
                     Pittsburgh, PA 15219

                     William Jack Holmes, Inc.
                     9155 Marshall Road, Suite 103
                     Cranberry Twp, PA 16066

                     Xerox Financial Services
                     P.O. Box 202882
                     Dallas, TX 75320—2882
             Case 18-24606-TPA                    Doc 39 Filed 12/26/18 Entered 12/26/18 19:38:42                        Desc Main
                                                        Document    Page 182 of 182



                                                                United States Bankruptcy Court
                                                                  Western District of Pennsylvania
     In re     Moriarty Consultants, Inc.                              —   -   —   —
                                                                                       —
                                                                                                         Case No.        46
                                                                                   Debtor(s)             Chapter    1_



                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

  Pursuant to Federal Rule of Bankruptcy Procedure 7007.! and to enable
                                                                              the Judges to evaluate possible disqualification or
  recusal, the undersigned counsel for Moriarty Consultants, Inc.
                                                                      in the above captioned action, certifies that the
  following is a (are) corporation(s), other than the debtor or a govern
                                                                         mental unit, that directly or indirectly own(s) 10% or
  more of any class of the corporations(s) equity interests, or states that there
                                                                                  are no entities to report tinder FRBP 7007.!:



  S None [Check if appliccibk’J




   December 26, 2018                                                IsI RobertO Lampl                               -__________
                                                                                                                                 __________




   Date                                                             RDbert 0 Lampl 19809
                                                                    Signature of Attorney or Litigant
                                                                    Counsel for Moriarty Consultants, Inc.
                                                                    RobertO Lampl Law Office
                                                                    Bonedurn Trees Building
                                                                    223 Fourth Avenue, 4th Floor
                                                                    Pittsburgh, PA 15222
                                                                   412-392-0330 Fax:412-392-0335
                                                                    rlarnpl@I am pllaw. corn




S:Iware Coyrig—.L (9)1996-2017 Best Case LLC -wv-c batase C:,
                                                                                                                              Oes: Case 0ankucy
